Registration No. 33-74232 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No . 28 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. (Check appropriate box or boxes) Principal Life Insurance Company Separate Account B (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code M. D. Roughton The Principal Financial Group, Des Moines, Iowa 50392 (Name and Address of Agent for Service) Title of Securities Being Registered: Flexible Variable Annuity Contract It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 X on May 1, 2010 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Principal Variable Annuity (Flexible Variable Annuity) Issued by Principal Life Insurance Company (the Company) This prospectus is dated May 1, 2010. The Company no longer offers this Contract. This Prospectus is only for the use of the current Contract owners. The individual deferred annuity contract (Contract) described in this prospectus is funded with the Principal Life Insurance Company Separate Account B (Separate Account), dollar cost averaging fixed accounts (DCA Plus Accounts) and a Fixed Account. The DCA Plus Accounts and the Fixed Account are a part of the General Account of the Company. The assets of the Separate Account Divisions (divisions) are invested in the following underlying mutual funds: Principal Variable Contracts Funds, Inc.  Principal Variable Contracts Funds, Inc.  American Century Variable Portfolios, Inc. Class 1 Class 1  Income & Growth Fund  Class I  Asset Allocation Account  Principal LifeTime 2010 Account  Ultra Fund  Class I  Balanced Account  Principal LifeTime 2020 Account  Value Fund  Class II  Bond & Mortgage Securities Account  Principal LifeTime 2030 Account Fidelity Variable Insurance Products  Diversified International Account  Principal LifeTime 2040 Account  Contrafund ® Portfolio  Service Class  Equity Income Account  Principal LifeTime 2050 Account  Equity-Income Portfolio  Service Class 2  Government & High Quality Bond Account  Principal LifeTime Strategic Income Account  Growth Portfolio  Service Class  International Emerging Markets Account  Real Estate Securities Account Invesco Variable Insurance Funds  Series I  International SmallCap Account  Short-Term Bond Account  Capital Appreciation Fund  Core Equity Fund  LargeCap Blend Account II  Short-Term Income Account  Dynamics Fund  LargeCap Growth Account  SmallCap Blend Account  Global Health Care Fund  LargeCap Growth Account I  SmallCap Growth Account II  Small Cap Equity Fund  LargeCap S&P 500 Index Account  SmallCap Value Account I  Technology Fund  LargeCap Value Account  Strategic Asset Management Janus Aspen Series  LargeCap Value Account III  Balanced Portfolio  Mid Cap Growth Portfolio  Service Shares  MidCap Blend Account  Conservative Balanced Portfolio  MidCap Growth Account I  Conservative Growth Portfolio  MidCap Value Account II  Flexible Income Portfolio  Money Market Account  Strategic Growth Portfolio  Mortgage Securities Account Van Eck VIP Global Insurance Trust  Global Hard Assets Fund - S Class (1) Effective May 22, 2010, the AIM Variable Insurance Funds will be known as Invesco Variable Insurance Funds. (2) Effective July 16, 2010, the Government & High Quality Bond Account will merge into Mortgage Securities Account, and the Mortgage Securities Account will change its name to be known as Government & High Quality Bond Account. (3) Effective July 16, 2010, the International SmallCap Account will merge into the Diversified International Account. (4) Effective July 16, 2010, the MidCap Growth Account I will merge into MidCap Blend Account. (5) Effective July 16, 2010, the MidCap Value Account II will merge into MidCap Blend Account. (6) Effective July 16, 2010, the Mortgage Securities Account will be known as Government & High Quality Bond Account. (7) Effective July 16, 2010, the Short-Term Bond Account will merge into Short-Term Income Account. (8) Effective May 24, 2010, the Van Eck VIP Global Hard Assets Fund will be a new underlying investment for this Contract. This prospectus provides information about the Contract and the Separate Account that you, as owner, should know before investing. It should be read and retained for future reference. Additional information about the Contract is included in the Statement of Additional Information (SAI), dated May 1, 2010, which has been filed with the Securities and Exchange Commission (the SEC). The SAI is a part of this prospectus. The table of contents of the SAI is at the end of this prospectus. You may obtain a free copy of the SAI by writing or calling: Principal Flexible Variable Annuity Principal Financial Group P. O. Box 9382 Des Moines, Iowa 50306-9382 Telephone: 1-800-852-4450 An investment in the Contract is not a deposit or obligation of any bank and is not insured or guaranteed by any bank, the Federal Deposit Insurance Corporation or any other government agency. The Contract offered by this prospectus may not be available in all states. This prospectus is not an offer to sell, or solicitation of an offer to buy, the Contract in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Contract other than those contained in this prospectus. The Contract is available with or without the Purchase Payment Credit Rider. This rider applies credits to the accumulated value for purchase payments made in contract year one. The amount of the credit may be more than offset by the additional charges associated with it (higher surrender charges, a longer surrender charge period and increased annual expenses). A Contract without this rider will cost less. You should review your own circumstances to determine whether this rider is suitable for you. To assist you in making that determination, we have highlighted in grey boxes those portions of this prospectus pertaining to the rider. NOTE: We recapture the purchase payment credit if you return the Contract during the examination offer period. You take the risk that the recaptured amount may exceed the then current value of the credit(s). This risk occurs when your investment options have experienced negative investment performance (i.e., have lost value) since the credit was applied. In that situation, you would be worse off than if you had not purchased the credit option. These securities have not been approved or disapproved by the SEC or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus is valid only when accompanied by the current prospectuses for the underlying mutual funds. These prospectuses should be kept for future reference. TABLE OF CONTENTS GLOSSARY 5 SUMMARY OF EXPENSE INFORMATION 7 SUMMARY 10 Investment Limitations 10 Transfers 11 Surrenders 11 Charges and Deductions 11 Annuity Benefits Payments 12 Death Benefit 12 Examination Period (free look) 12 FLEXIBLE VARIABLE ANNUITY 12 THE COMPANY 12 THE SEPARATE ACCOUNT 13 THE UNDERLYING MUTUAL FUNDS 13 THE CONTRACT 14 To Buy a Contract 14 Purchase Payments 15 Right to Examine the Contract (free look) 15 Purchase Payment Credit Rider 16 The Accumulation Period 18 Automatic Portfolio Rebalancing (APR) 21 Telephone and Internet Services 21 Surrenders 22 Death Benefit 24 The Annuity Benefit Payment Period 27 CHARGES AND DEDUCTIONS 30 Annual Fee 30 Mortality and Expense Risks Charge 30 Charges for Optional Riders 30 Purchase Payment Credit Rider 31 Annual Enhanced Death Benefit Rider 31 Transaction Fee 31 Premium Taxes 31 Surrender Charge 31 Free Surrender Privilege 33 Special Provisions for Group or Sponsored Arrangements 34 FIXED ACCOUNT AND DCA PLUS ACCOUNTS 34 Fixed Account 34 Fixed Account Accumulated Value 35 Fixed Account Transfers, Total and Partial Surrenders 35 Dollar Cost Averaging Plus Program (DCA Plus Program) 35 GENERAL PROVISIONS 36 The Contract 36 Delay of Payments 36 Misstatement of Age or Gender 37 Assignment 37 Change of Owner or Annuitant 37 Beneficiary 37 Contract Termination 38 Reinstatement 38 Reports 38 RIGHTS RESERVED BY THE COMPANY 38 Frequent Trading and Market-Timing (Abusive Trading Practices) 39 DISTRIBUTION OF THE CONTRACT 39 PERFORMANCE CALCULATION 40 FEDERAL TAX MATTERS 40 Non-Qualified Contracts 40 Required Distributions for Non-Qualified Contracts 41 IRA, SEP and SIMPLE-IRA 41 Rollover IRAs 42 Withholding 43 MUTUAL FUND DIVERSIFICATION 43 STATE REGULATION 43 GENERAL INFORMATION 44 FINANCIAL STATEMENTS 45 TABLE OF SEPARATE ACCOUNT DIVISIONS 46 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 56 APPENDIX A - PRINCIPAL VARIABLE ANNUTIY EXCHANGE OFFER 57 CONDENSED FINANCIAL INFORMATION 62 GLOSSARY accumulated value  an amount equal to the DCA Plus Account(s) accumulated value plus the Fixed Account accumulated value plus the Separate Account accumulated value. anniversary  the same date and month of each year following the contract date. annuitant  the person, including any joint annuitant, on whose life the annuity benefit payment is based. This person may or may not be the owner. annuitization date  the date the owners accumulated value is applied, under an annuity benefit payment option, to make income payments. (Referred to in the Contract as Retirement Date.) contract date  the date that the Contract is issued and which is used to determine contract years. contract year  the one-year period beginning on the contract date and ending one day before the contract anniversary and any subsequent one-year period beginning on a contract anniversary (for example, if the contract date is June 5, 2004, the first contract year ends on June 4, 2005, and the first contract anniversary falls on June 5, 2005). data page  that portion of the Contract which contains the following: owner and annuitant data (names, gender, annuitant age); the contract issue date; maximum annuitization date; contract charges and limits; benefits; and a summary of any optional benefits chosen by the contract owner. Dollar Cost Averaging Plus (DCA Plus) Account  an account which earns guaranteed interest for a specific amount of time. (Referred to in the Contract as Fixed DCA Account.) Dollar Cost Averaging Plus (DCA Plus) Accumulated value  the amount of your accumulated value which is in the DCA Plus Account(s). Dollar Cost Averaging Plus (DCA Plus) Program  a program through which purchase payments are transferred from a DCA Plus Account to the divisions and/or the Fixed Account over a specified period of time. (Referred to in the Contract as Fixed DCA Account.) Fixed Account  an account which earns guaranteed interest. Fixed Account accumulated value  the amount of your accumulated value which is in the Fixed Account. Investment Options  the DCA Plus Accounts, Fixed Account and Separate Account divisions. joint annuitant  one of the annuitants on whose life the annuity benefit payment is based. Any reference to the death of the annuitant means the death of the first annuitant to die. joint owner  an owner who has an undivided interest with right of survivorship in this Contract with another owner. Any reference to the death of the owner means the death of the first owner to die. non-qualified contract  a Contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple-IRA or Tax Sheltered Annuity. notice  any form of communication received by us, at the home office, either in writing or another form approved by us in advance. Your notices may be mailed to us at: Principal Life Insurance Company P.O. Box 9382 Des Moines, Iowa 50306-9382 owner  the person, including joint owner, who owns all the rights and privileges of this Contract. purchase payments  the gross amount you contributed to the Contract. qualified plans  retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code. Separate Account division (division(s))  a part of the Separate Account which invests in shares of a mutual fund. (Referred to in the marketing materials as sub-accounts.) Separate Account division accumulated value  the amount of your accumulated value in all divisions. surrender charge  the charge deducted upon certain partial surrenders or a total surrender(s) of the Contract before the annuitization date. surrender value  accumulated value less any applicable surrender charge, annual fee, transaction fee and any premium or other taxes. transfer  moving all or a portion of your accumulated value to or among one investment option or another. Simultaneous transfers are considered to be one transfer for purposes of calculating the transfer fee, if any. underlying mutual fund  a registered open-end investment company, or a series or portfolio thereof, in which a division invests. unit  the accounting measure used to calculate the value of a division prior to the annuitization date. unit value  a measure used to determine the value of an investment in a division. valuation date  each day the New York Stock Exchange (NYSE) is open. valuation period  the period of time from one determination of the value of a unit of a division to the next. Each valuation period begins at the close of normal trading on the NYSE, generally 4:00 p.m. E.T. (3:00 p.m. C.T.) on each valuation date and ends at the close of normal trading of the NYSE on the next valuation date. we, our, us - Principal Life Insurance Company. We are also referred to throughout this prospectus as the Company. you, your  the owner of this Contract, including any joint owner. SUMMARY OF EXPENSE INFORMATION The tables below describe the fees and expenses that you will pay when buying, owning and surrendering the Contract. The expenses for a Contract with the Premium Payment Credit Rider are higher than the expenses for the Contract without the Premium Payment Credit Rider. The following table describes the fees and expenses that you will pay at the time that you buy the Contract, surrender the Contract or transfer cash value between investment options. Contract owner transaction expenses Sales charge imposed on purchase payments (as a percentage of purchase payments)  none Maximum surrender charge (as a percentage of amount surrendered) 6% Maximum surrender charge for Contracts with the Purchase Payment Credit Rider (as a percentage of amount surrendered) 8% Transaction Fee for each unscheduled partial surrender  guaranteed maximum  The lesser of $25 or 2% of each unscheduled partial surrender after the 12th in a contract year  current zero Transaction Fee (3) for each unscheduled transfer  guaranteed maximum  The lesser of $30 or 2% of each unscheduled transfer after the first in a contract year  current zero State Premium Taxes (vary by state)  guaranteed maximum  3.5% of premiums paid  current zero (1) Surrender charge without the Purchase Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges without the Purchase Payment Credit Rider Number of completed contract years Surrender charge applied to all since each purchase payment purchase payments received in was made that contract year 0 (year of purchase payment) 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% (2) Surrender charge with the Purchase Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges with the Purchase Payment Credit Rider Number of completed contract years Surrender charge applied to all since each purchase payment purchase payments received in was made that contract year 0 (year of purchase payment) 8% 1 8% 2 8% 3 8% 4 7% 5 6% 6 5% 7 4% 8 3% 9 and later 0% (3) Please note that in addition to the fees shown, the Separate Account and or sponsors of the underlying mutual funds may adopt requirements pursuant to rules and or regulations adopted by federal and or state regulators which require us to collect additional transfer fees and or impose restrictions on transfers. The following table describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including underlying mutual fund fees and expenses. Periodic Expenses Annual Fee (waived for Contracts with accumulated value of $30,000 or more) the lesser of $30 or 2% of the accumulated value Separate Account Annual Expenses (as a percentage of average separate account accumulated value)  guaranteed maximum Mortality and Expense Risks Charge 1.25% Administration Charge 0.15% Total Separate Account Annual Expense 1.40%  current Mortality and Expense Risks Charge 1.25% Administration Charge 0.00% Total Separate Account Annual Expense 1.25% Optional Riders Annual Enhanced Death Benefit rider  guaranteed maximum  0.05% of average quarterly accumulated value  current  0.05% of average quarterly accumulated value Purchase Payment Credit rider  guaranteed maximum  an annual charge of 0.60% of accumulated value in the divisions deducted daily  current  an annual charge of 0.60% of accumulated value in the divisions deducted daily This table shows the minimum and maximum total operating expenses, charged by the underlying mutual funds, that you may pay periodically during the time that you own the contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Prior to the new fund additions in July 2010: Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2009 Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and or service 0.27% 1.35% (12b-1) fees and other expenses) After the new fund additions in July 2010: Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2009 Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and or service 0.27% 2.25% (12b-1) fees and other expenses) The annual fees and expenses charged by each underlying mutual fund are shown in each funds current prospectus. Example The example is intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, contract fees, separate account annual expenses, and underlying mutual fund fees and expenses. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below. Contract with Purchase Payment Credit Rider. This example reflects the maximum charges imposed if you were to purchase the Contract with the Purchase Payment Credit Rider.This example reflects the maximum and minimum annual underlying mutual fund operating expenses as of December 31, 2009 (without voluntary waiver of fees by the underlying funds, if any). This example assumes:  a $10,000 investment in the Contract for the time periods indicated;  a 5% return each year;  an annual contract fee of $30 (expressed as a percentage of the average accumulated value); and  the Purchase Payment Credit Rider was added to the Contract at issue and the Premium Payment Credit Rider surrender charge schedule is applied. Because the purchase payment credit can not be added to the accumulated value in these examples, the Purchase Payment Credit Rider charges included below are not representative of the actual costs. SUMMARY Prior to the new fund additions in July 2010: If you surrender your contract If you do not If you annuitize your contract at the end of the applicable surrender at the end of the applicable time period your contract time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.35%) 1,065 1,772 2,404 3,440 332 1,013 1,715 3,440 332 1,013 1,715 3,440 Minimum total Underlying Mutual Fund Operating Expenses (0.27%) 968 1,483 1,893 2,409 226 697 1,193 2,409 226 697 1,193 2,409 After the new fund additions in July 2010: If you surrender your contract If you do not If you annuitize your contract at the end of the applicable surrender at the end of the applicable time period your contract time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (2.25%) 1,146 2,007 2,787 4,219 420 1,270 2,132 4,219 420 1,270 2,132 4,219 Minimum total Underlying Mutual Fund Operating Expenses (0.27%) 968 1,483 1,893 2,408 226 696 1,193 2,408 226 696 1,193 2,408 This prospectus describes an individual flexible premium variable annuity offered by the Company. The Contract is designed to provide individuals with retirement benefits, including:  Individual Retirement Annuities (IRAs), Simplified Employee Pension plans (SEPs) and Savings Incentive Match Plan for Employees (SIMPLE) IRAs adopted according to Section 408 of the Internal Revenue Code (see FEDERAL TAX MATTERS  IRA, SEP and SIMPLE  IRA and Rollover IRAs) ; and  non-qualified retirement programs. The Contract does not provide any additional tax deferral if you purchase it to fund an IRA or other investment vehicle that already provides tax deferral. This is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Investment Limitations  The initial purchase payment must be $2,500 or more for non-qualified retirement programs.  The initial purchase payment must be $1,000 for all other contracts.  Each subsequent purchase payment must be at least $100.  If you are a member of a retirement plan covering three or more persons and purchase payments are made through an automatic investment program, then the initial and subsequent purchase payments for the Contract must average at least $100 and not be less than $50. You may allocate your net purchase payments to the investment options.  A complete list of the divisions may be found in the TABLE OF SEPARATE ACCOUNT DIVISIONS. Each division invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for each underlying mutual fund.  The investment options also include the Fixed Account and the DCA Plus Accounts. Transfers (See Division Transfers and Fixed Account Transfers, Total and Partial Surrenders for additional restrictions.) This section does not apply to transfers under the DCA Plus Program (see Scheduled DCA Plus Transfers and Unscheduled DCA Plus Transfers ). During the accumulation period:  a dollar amount or percentage of transfer must be specified;  a transfer may occur on a scheduled or unscheduled basis;  transfers to the Fixed Account are not permitted if a transfer has been made from the Fixed Account to a division within six months; and  transfers into DCA Plus Accounts are not permitted. During the annuity benefit payment period, transfers are not permitted (no transfers once annuity payments have begun). Surrenders (See Surrenders and Fixed Account Transfers, Total and Partial Surrenders and DCA Plus Surrenders) During the accumulation period:  a dollar amount must be specified;  surrendered amounts may be subject to a surrender charge:  for Contracts without the Purchase Payment Credit Rider, the maximum surrender charge is 6% of the amount surrendered.  for Contracts with the Purchase Payment Credit Rider, the maximum surrender charge is 8% of the amount surrendered.  total surrenders may be subject to an annual Contract fee;  during a contract year, partial surrenders less than the Contracts earnings or 10% of purchase payments are not subject to a surrender charge; and  withdrawals before age 59 ½ may involve an income tax penalty (see FEDERAL TAX MATTERS ). Principal Variable Annuity Exchange Offer (exchange offer) This exchange offer is available on and after January 4, 2010. Owners of an eligible Principal Variable Annuity contract may elect to exchange their Principal Variable Annuity contract (old contract) for a new Principal Investment Plus Variable Annuity contract ("new contract") subject to the exchange offer terms and conditions. To determine if it is in your best interest to participate in the exchange offer, we recommend that you consult with your tax advisor and financial professional before electing to participate in the exchange offer. You are eligible to participate in the exchange offer when:  your old contract is not subject to any surrender charges;  the exchange offer is available in your state; and  your old contract has reached the contract anniversary following the date the exchange offer is made available. Currently, there is no closing date for the exchange offer. We reserve the right, however, to modify the exchange offer commencement date and to modify or terminate the exchange offer upon reasonable written notice to you. See Appendix A for further details about the exchange offer. Charges and Deductions  There is no sales charge imposed on purchase payments.  A contingent deferred surrender charge is imposed on certain total or partial surrenders.  An annual mortality and expense risks charge equal to 1.25% of amounts in the Separate Account divisions is imposed daily.  Optional riders are available at an additional charge (see CHARGES AND DEDUCTIONS ).  The Daily Separate Account administration charge is currently zero but we reserve the right to assess a charge not to exceed 0.15% of Separate Account division value(s) annually.  Contracts with an accumulated value of less than $30,000 are subject to an annual fee of the lesser of $30 or 2% of the accumulated value. Currently we do not charge the annual fee if your accumulated value is $30,000 or more. If you own more than one Variable Annuity Contract with us, then all the Contracts you own or jointly own may be aggregated on each Contracts anniversary, to determine if the $30,000 minimum has been met and whether that contract will be charged.  Certain states and local governments impose a premium tax. The Company reserves the right to deduct the amount of the tax from purchase payments or accumulated value. Annuity Benefit Payments  You may choose from several fixed annuity benefit payment options which start on your selected annuitization date.  Annuity benefit payments are made to the owner (or beneficiary depending on the annuity benefit payment option selected). You should carefully consider the tax implications of each annuity benefit payment option (see Annuity Benefit Payment Options and FEDERAL TAX MATTERS ).  Your Contract refers to annuity benefit payments as retirement benefit payments. Death Benefit  If the annuitant or owner dies before the annuitization date, then a death benefit is payable to the beneficiary of the Contract.  The death benefit may be paid as either a single payment or under an annuity benefit payment option (see Death Benefit ).  If the annuitant dies on or after the annuitization date, then the beneficiary will receive only any continuing annuity benefit payments which may be provided by the annuity benefit payment option in effect. Examination Period (free look)  You may return the Contract during the examination period which is generally 10 days from the date you receive the Contract. The examination period may be longer in certain states.  We return all purchase payments if required by state law. Otherwise, we return accumulated value.  We retain the full amount of any purchase payment credit. THE FLEXIBLE VARIABLE ANNUITY The Flexible Variable Annuity is significantly different from a fixed annuity. As the owner of a variable annuity, you assume the risk of investment gain or loss (as to amounts in the divisions) rather than the insurance company. The Separate Account accumulated value under a variable annuity is not guaranteed and varies with the investment performance of the underlying mutual funds. Based on your investment objectives, you direct the allocation of purchase payments and accumulated values. There can be no assurance that your investment objectives will be achieved. THE COMPANY The Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. Our home office is located at: Principal Financial Group, Des Moines, Iowa 50392. We are a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24,1879, we were incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. We became a legal reserve life insurance company and changed our name to Bankers Life Company in 1911. In 1986, we changed our name to Principal Mutual Life Insurance Company. In 1998, we became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in our current organizational structure. THE SEPARATE ACCOUNT Principal Life Insurance Company Separate Account B was established under Iowa law on January 12, 1970, and was registered as a unit investment trust with the SEC on July 17, 1970. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. We do not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of the payments you make to us. The Separate Account is not affected by the rate of return of our general account or by the investment performance of any of our other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to our other income, gains, or losses. Obligations arising from the Contract, including the promise to make annuity benefit payments, are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Contract may not be charged with liabilities arising from any of our other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following SEC approval. THE UNDERLYING MUTUAL FUNDS The underlying mutual funds are registered under the Investment Company Act of 1940 as open-end investment management companies. The underlying mutual funds provide the investment vehicles for the Separate Account. Full descriptions of the underlying mutual funds, the investment objectives, policies and restrictions, charges and expenses and other operational information are contained in the accompanying prospectuses (which should be read carefully before investing) and the Statement of Additional Information (SAI). You may request additional copies of these documents without charge from your registered representative or by calling us at 1-800-852-4450. We purchase and sell shares of the underlying mutual fund for the Separate Account at their net asset value. Shares represent interests in the underlying mutual fund available for investment by the Separate Account. Each underlying mutual fund corresponds to one of the divisions. The assets of each division are separate from the others. A divisions performance has no effect on the investment performance of any other division. The underlying mutual funds are NOT available to the general public directly. The underlying mutual funds are available only as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies and qualified plans. Some of the underlying mutual funds have been established by investment advisers that manage publicly traded mutual funds having similar names and investment objectives. While some of the underlying mutual funds may be similar to, and may in fact be modeled after publicly traded mutual funds, you should understand that the underlying mutual funds are not otherwise directly related to any publicly traded mutual fund. Consequently, the investment performance of any underlying mutual fund may differ substantially from the investment performance of a publicly traded mutual fund. The Table of Separate Account Divisions later in this prospectus contains a brief summary of the investment objectives and a listing of the advisor and, if applicable, sub-advisor for each division. Deletion or Substitution of Divisions We reserve the right to make certain changes if, in our judgement, the changes best serve your interests or are appropriate in carrying out the purpose of the Contract. Any changes are made only to the extent and in the manner permitted by applicable laws. Also, when required by law, we will obtain your approval of the changes and approval from any appropriate regulatory authority. Approvals may not be required in all cases. Examples of the changes we may make include:  transfer assets from one division to another division;  add, combine or eliminate divisions; or  substitute the shares of a division for shares in another division:  if shares of a division are no longer available for investment; or  if in our judgement, investment in a division becomes inappropriate considering the purposes of the division. If we eliminate or combine existing divisions or transfer assets from one division to another, you may change allocation percentages and transfer any value in an affected division to another division(s) without charge. You may exercise this exchange privilege until the later of 60 days after a) the effective date of the change, or b) the date you receive notice of the options available. You may only exercise this right if you have an interest in the affected division(s). Voting Rights We vote shares of the underlying mutual funds owned by the Separate Account according to the instructions of owners. We will notify you of shareholder meetings of the mutual funds underlying the divisions in which you hold units. We will send you proxy materials and instructions for you to provide voting instructions to us. We will arrange for the handling and tallying of proxies received from you and other owners. If you give no voting instructions, we will vote those shares in the same proportion as shares for which we received instructions. We determine the number of fund shares that you may instruct us to vote by allocating one vote for each $100 of accumulated contract value in the division. Fractional votes are allocated for amounts less than $100. We determine the number of underlying fund shares you may instruct us to vote as of the record date established by the mutual fund for its shareholder meeting. In the event that applicable law changes or we are required by regulators to disregard voting instructions, we may decide to vote the shares of the underlying mutual funds in our own right. NOTE: Because there is no required minimum number of votes, a small number of votes can have a disproportionate effect. THE CONTRACT The following descriptions are based on provisions of the Contract offered by this prospectus. You should refer to the actual Contract and the terms and limitations of any qualified plan which is to be funded by the Contract. Qualified plans are subject to several requirements and limitations which may affect the terms of any particular Contract or the advisability of taking certain action permitted by the Contract. To Buy a Contract If you want to buy a Contract, you must submit an application and make an initial purchase payment. If you are buying the Contract to fund a SIMPLE-IRA or SEP, an initial purchase payment is not required at the time you send in the application. If the application is complete and the Contract applied for is suitable, the Contract is issued. If the completed application is received in proper order, the initial purchase payment is credited within two valuation days after the later of receipt of the application or receipt of the initial purchase payment at our home office. If the initial purchase payment is not credited within five valuation days, it is refunded unless we have received your permission to retain the purchase payment until we receive the information necessary to issue the Contract. The date the Contract is issued is the contract date. The contract date is the date used to determine contract years, regardless of when the Contract is delivered. Tax-qualified retirement arrangements, such as IRAs, SEPs, and SIMPLE-IRAs, are tax-deferred. You derive no additional benefit from the tax deferral feature of the annuity. Consequently, an annuity should be used to fund an IRA, or other tax qualified retirement arrangement to benefit from the annuitys features other than tax deferral. These features may include guaranteed lifetime income, death benefits without surrender charges, guaranteed caps on fees, and the ability to transfer among investment options without sales or withdrawal charges. Purchase Payments  The initial purchase payment must be at least $2,500 for non-qualified retirement programs.  All other initial purchase payments must be at least $1,000.  If you are making purchase payments through a payroll deduction plan or through a bank account (or similar financial institution) under an automated investment program, then your initial and subsequent purchase payments must be at least $100.  All purchase payments are subject to a surrender charge period that begins in the contract year each purchase payment is received.  Payments may be made via personal or financial institution check (for example, a bank or cashiers check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, starter checks, travelers checks, credit card checks, and foreign checks.  Subsequent purchase payments must be at least $100 and can be made until the annuitization date.  If you are a member of a retirement plan covering three or more persons, then the initial and subsequent purchase payments for the Contract must average at least $100 and cannot be less than $50.  The total of all purchase payments may not be greater than $2,000,000 without our prior approval.  In New Jersey after the first contract year, purchase payments cannot exceed $100,000 per contract year. Right to Examine the Contract (free look) It is important to us that you are satisfied with the purchase of your Contract. Under state law, you have the right to return the Contract for any reason during the examination offer period (a free look). The examination offer period is the later of 10 days after the Contract is delivered to you, or such later date as specified by applicable state law. Although we currently allocate your initial purchase payments to the investment options you have selected, we reserve the right to allocate initial purchase payments to the Money Market Division during the examination offer period. In addition, we are required to allocate initial purchase payments to the Money Market Division if the contract is issued in California and the owner is age 60 or older. After the examination offer period expires, your accumulated value will be converted into units of the divisions according to your allocation instructions. The units allocated will be based on the unit value next determined for each division. If you properly exercise your free look, we will rescind the Contract and we will pay you a refund of your current accumulated value plus any premium tax charge deducted, less any applicable federal and state income tax withholding and depending on the state in which the Contract was issued, any applicable fees and charges. The amount returned to you may be higher or lower than the purchase payment(s) applied during the examination offer period. Some states require us to return to you the amount of your purchase payment(s); if so, we will return the greater of your purchase payments or your current accumulated value plus any premium tax charge deducted, less any applicable federal and state income tax withholding and depending upon the state in which the Contract was issued, any applicable fees and charges. NOTE: Please note that we recapture the purchase payment credit if you decide to return the Contract during the examination offer period. We recover the full amount of the purchase payment credit and you could receive less than your initial purchase payment. If you are purchasing this Contract to fund an IRA, SIMPLE-IRA, or SEP-IRA and you return it on or before the seventh day of the examination offer period, we will return the greater of:  the total purchase payment(s) made; or  your accumulated value plus any premium tax charge deducted, less any applicable federal and state income tax withholding and depending upon the state in which the Contract was issued, any applicable fees and charges. You may obtain more specific information regarding the free look from your registered representative or by calling us at 1-800-852-4450. Purchase Payment Credit Rider The Purchase Payment Credit Rider applies credits to the accumulated value for purchase payments made in contract year one. This rider may not be available in all states and may be subject to additional restrictions. Some rider provisions may vary from state to state. We may withdraw or prospectively restrict the availability of this rider at any time. For information regarding availability of this rider, you may contact your registered representative or call us at 1-800-852-4450. This rider can only be elected at the time the Contract is issued. Once this rider is elected, it cannot be terminated. If you elect this rider, the following provisions apply to the Contract:  We will apply a credit of 5% of the purchase payment to your accumulated value for each purchase payment received during your first contract year on the date each purchase payment is applied to the Contract. For example, if you make a purchase payment of $10,000 in your first contract year, a credit amount of $500 will be added to your accumulated value (5% x $10,000).  No credit(s) are applied to your accumulated value for purchase payments made after the first contract year.  The credit is allocated among the investment options according to your then current purchase payment allocations.  If you decide to return your Contract during the examination offer period, we recapture the credit(s) from your investment options according to your surrender allocation percentages (if surrender allocation percentages are not specified, we use your purchase payment allocation percentages). The amount we recapture could be more than the current value of the credit(s). If the investment options have experienced negative investment performance you bear the loss for the difference between the original value of the credit(s) (the amount recaptured) and the current (lower) value of the credit(s).  Credits are considered earnings under the Contract, not purchase payments.  All purchase payments are subject to the 9-year surrender charge table (see CHARGES AND DEDUCTIONS  Surrender Charge ).  The Purchase Payment Credit Rider can not be cancelled and the associated 9-year surrender charge period cannot be changed.  You can not participate in the DCA Plus Program. If you elect the Purchase Payment Credit Rider, your unit values will be lower than if you did not elect the rider. The difference reflects the annual charge for the Purchase Payment Credit Rider. In order to stop assessing the annual charge for the Purchase Payment Credit Rider, there will be a one time adjustment to the number of units in each division at the completion of the eighth contract year. The unit value used to calculate your accumulated value will increase at that time to reflect there is no longer an annual charge for the Purchase Payment Credit Rider. Therefore, to maintain your accumulated value, the number of units in each division will decrease. The following example is provided to assist you in understanding the one time adjustment at the completion of the eighth contract year. Sample Division Number of Units in Unit Value Sample Division Accumulated Value Prior to the one time adjustment 25.560446 1,611.0709110 $ 41,179.69 After the one time adjustment 26.659024 1,544.6811189 $ 41,179.69 You should carefully examine the Purchase Payment Credit Rider to decide if this rider is suitable for you as there are circumstances under which you would be worse off for having received the credit. In making this determination, you should consider the following factors:  the length of time you plan to own your Contract (this rider increases the amount and duration of the surrender charges, see CHARGES AND DEDUCTIONS  Surrender Charge );  the amount and timing of your purchase payment(s). Any purchase payments made after the first contract year will be assessed higher Separate Account charges although no credit is applied to those purchase payments; and  the higher Separate Account charges have a negative impact on investment performance. The charges used to recoup our cost for the purchase payment credit(s) include the surrender charge and the Purchase Payment Credit Rider charge. The current charge for the rider is 0.60% of the average daily net assets of the annuitization date. The following tables demonstrate hypothetical surrender values for Contracts with and without this rider but do not show the impact of partial surrenders. The tables are based on:  a $25,000 initial purchase payment and no additional purchase payments;  the deduction of total Separate Account annual expenses:  Contracts with the Purchase Payment Credit Rider:  2.00% annually for the first eight contract years  1.40% annually after the first eight contract years  Contracts without the Purchase Payment Credit Rider:  1.25% annually for all contract years.  the deduction of the arithmetic average of the underlying mutual fund expenses as of December 31, 2009;  0%, 5% and 10% annual rates of return before charges; and  payment of the $30 annual contract fee (while the Contracts value is less than $30,000). Prior to the new fund additions in July 2010: 0% Annual Return 5% Annual Return 10% Annual Return Surrender Value Surrender Value Surrender Value Surrender Value Surrender Value Surrender Value without with without with without with Contract Purchase Payment Purchase Payment Purchase Payment Purchase Payment Purchase Payment Purchase Payment Year Credit Rider Credit Rider Credit Rider Credit Rider Credit Rider Credit Rider 1 $ 23,096.17 $ 23,637.33 $ 24,271.17 $ 24,844.83 $ 25,446.17 $ 26,100.36 2 $ 22,554.72 $ 22,944.87 $ 24,909.50 $ 25,350.36 $ 27,469.97 $ 28,113.26 3 $ 22,025.39 $ 22,272.06 $ 25,565.47 $ 25,898.73 $ 29,718.99 $ 30,270.35 4 $ 21,710.11 $ 21,618.34 $ 26,504.86 $ 26,472.25 $ 32,392.60 $ 32,581.96 5 $ 21,395.63 $ 21,184.06 $ 27,491.80 $ 27,308.18 $ 35,254.37 $ 35,309.16 6 $ 21,082.07 $ 20,754.38 $ 28,499.10 $ 28,156.79 $ 38,318.89 $ 38,213.81 7 $ 20,769.53 $ 20,329.37 $ 29,557.33 $ 29,048.34 $ 41,601.91 $ 41,308.61 8 $ 20,639.47 $ 19,909.07 $ 30,887.90 $ 29,953.78 $ 45,370.40 $ 44,607.20 9 $ 20,147.82 $ 19,613.62 $ 31,741.41 $ 31,059.11 $ 48,892.62 $ 48,397.81 10 $ 19,667.17 $ 19,662.37 $ 32,618.51 $ 32,688.08 $ 52,688.28 $ 52,963.28 15 $ 17,420.44 $ 17,416.15 $ 37,381.23 $ 37,460.96 $ 76,571.61 $ 76,971.26 20 $ 15,413.98 $ 15,410.15 $ 42,839.37 $ 42,930.74 $ 111,281.12 $ 111,861.93 After the new fund additions in July 2010: 0% Annual Return 5% Annual Return 10% Annual Return Surrender Value Surrender Value Surrender Value Surrender Value Surrender Value Surrender Value without with without with without with Contract Purchase Payment Purchase Payment Purchase Payment Purchase Payment Purchase Payment Purchase Payment Year Credit Rider Credit Rider Credit Rider Credit Rider Credit Rider Credit Rider 1 $ 23,091.48 $ 23,632.52 $ 24,266.48 $ 24,840.02 $ 25,441.48 $ 26,095.13 2 $ 22,545.57 $ 22,935.53 $ 24,899.88 $ 25,340.53 $ 27,459.24 $ 28,102.05 3 $ 22,011.98 $ 22,258.45 $ 25,550.65 $ 25,882.37 $ 29,701.65 $ 30,252.34 4 $ 21,692.45 $ 21,600.71 $ 26,483.27 $ 26,449.98 $ 32,367.70 $ 32,556.24 5 $ 21,373.85 $ 21,162.44 $ 27,464.09 $ 27,279.76 $ 35,220.83 $ 35,274.70 6 $ 21,056.27 $ 20,728.92 $ 28,464.95 $ 28,121.96 $ 38,275.53 $ 38,169.50 7 $ 20,739.81 $ 20,300.22 $ 29,516.42 $ 29,006.86 $ 41,547.41 $ 41,253.23 8 $ 20,605.63 $ 19,876.38 $ 30,839.87 $ 29,905.36 $ 45,303.28 $ 44,539.37 9 $ 20,110.63 $ 19,577.35 $ 31,685.91 $ 31,003.20 $ 48,811.26 $ 48,315.64 10 $ 19,626.80 $ 19,621.80 $ 32,555.16 $ 32,624.30 $ 52,590.88 $ 52,864.95 15 $ 17,366.58 $ 17,362.12 $ 37,272.46 $ 37,351.62 $ 76,359.40 $ 76,757.34 20 $ 15,350.13 $ 15,346.16 $ 42,673.31 $ 42,763.94 $ 110,870.12 $ 111,447.91 The higher the rate of return, the more advantageous the Purchase Payment Credit Rider becomes. However, Contracts with the Purchase Payment Credit Rider are subject to both a greater surrender charge and a longer surrender charge period than Contracts issued without the Purchase Payment Credit Rider. If you surrender your Contract with the Purchase Payment Credit Rider while subject to a surrender charge, your surrender value may be less than the surrender value of a Contract without the Purchase Payment Credit Rider. The Accumulation Period The Value of Your Contract The value of your Contract is the total of the Separate Account accumulated value plus the DCA Plus Account(s) accumulated value plus the Fixed Account accumulated value. The DCA Plus Accounts and Fixed Account are described in the section titled FIXED ACCOUNT AND DCA PLUS ACCOUNTS. There is no guaranteed minimum Separate Account accumulated value. Its value reflects the investment experience of the divisions that you choose. It also reflects your purchase payments, partial surrenders, surrender charges and the Contract expenses deducted from the Separate Account. The Separate Account accumulated value changes from day to day. To the extent the accumulated value is allocated to the Separate Account, you bear the investment risk. At the end of any valuation period, your Contracts value in a division is:  the number of units you have in a division multiplied by  the value of a unit in the division. The number of units is the total of units purchased by allocations to the division from:  your initial purchase payment;  subsequent purchase payments;  purchase payment credits; and  transfers from another division, a DCA Plus Account or the Fixed Account. minus units sold:  for partial surrenders from the division;  as part of a transfer to another division or the Fixed Account; and  to pay contract charges and fees. Unit values are calculated each valuation date at the close of normal trading of the NYSE. To calculate the unit value of a division, the unit value from the previous valuation date is multiplied by the divisions net investment factor for the current valuation period. The number of units does not change due to a change in unit value. The net investment factor measures the performance of each division. The net investment factor for a valuation period is [(a) plus (b) divided by (c)] minus d where: a the share price (net asset value) of the underlying mutual fund at the end of the valuation period; b the per share amount of any dividend* (or other distribution) made by the mutual fund during the valuation period; c the share price (net asset value) of the underlying mutual fund at the end of the previous valuation period; and d the total Separate Account annual expenses. * When an investment owned by an underlying mutual fund pays a dividend, the dividend increases the net asset value of a share of the underlying mutual fund as of the date the dividend is recorded. As the net asset value of a share of an underlying mutual fund increases, the unit value of the corresponding division also reflects an increase. Payment of a dividend under these circumstances does not increase the number of units you own in the division. The Separate Account charges are calculated by dividing the annual amount of the charge by 365 and multiplying by the number of days in the valuation period. Purchase Payments  On your application, you direct how your purchase payments will be allocated to the Investment Options.  Allocations may be in percentages.  Percentages must be in whole numbers and total 100%.  Subsequent purchase payments are allocated according to your future purchase payment allocation instructions.  Changes to the allocation instructions are made without charge.  A change is effective on the next valuation period after we receive your new instructions.  You can change the current allocations and future allocation instructions by:  mailing your instructions to us;  calling us at 1-800-852-4450 (if telephone privileges apply);  faxing your instructions to us at 1-866-894-2087; or  visiting www.principal.com.  Changes to purchase payment allocations do not automatically result in the transfer of any existing investment option accumulated values. You must provide specific instructions to transfer existing accumulated values.  Purchase payments are credited on the basis of unit value next determined after we receive a purchase payment.  If no purchase payments are made during two consecutive calendar years and the accumulated value is less than $2,000, we reserve the right to terminate the Contract (see GENERAL INFORMATION  Reservation of Rights ). Division Transfers  You may request an unscheduled transfer or set up a scheduled transfer by:  mailing your instructions to us;  calling us at 1-800-852-4450 (if telephone privileges apply);  faxing your instructions to us at 1-866-894-2087; or  visiting www.principal.com.  You must specify the dollar amount or percentage to transfer from each division.  The minimum amount is the lesser of $100 or the value of your division.  In states where allowed, we reserve the right to reject transfer instructions from someone providing them for multiple Contracts for which he or she is not the owner. You may not make a transfer to the Fixed Account if:  a transfer has been made from the Fixed Account to a division within six months; or  following the transfer, the Fixed Account value would be greater than $1,000,000 (without our prior approval). Unscheduled Transfers  You may make unscheduled division transfers from one division to another division or to the Fixed Account by:  mailing your instructions to us;  calling us at 1-800-852-4450 (if telephone privileges apply);  faxing your instructions to us at 1-866-894-2087; or  visiting www.principal.com.  Transfers are not permitted into DCA Plus Accounts.  The transfer is made, and values determined, as of the end of the valuation period in which we receive your request.  We reserve the right to impose a fee of the lesser of $30 or 2% of each unscheduled transfer after the first unscheduled transfer in a contract year. Limitations on Unscheduled Transfers. We reserve the right to reject excessive exchanges or purchases if the trade would disrupt the management of the Separate Account, any division of the Separate Account or any underlying mutual fund. In addition, we may suspend or modify transfer privileges in our sole discretion at any time to prevent market timing efforts that could disadvantage other owners. These modifications could include, but not be limited to:  requiring a minimum time period between each transfer;  imposing a transfer fee;  limiting the dollar amount that an owner may transfer at any one time; or  not accepting transfer requests from someone providing requests for multiple Contracts for which he or she is not the owner. Scheduled Transfers (Dollar Cost Averaging)  You may elect to have transfers made on a scheduled basis.  There is no charge for scheduled transfers and no charge for participating in the scheduled transfer program.  You must specify the dollar amount of the transfer.  You select the transfer date (other than the 29th, 30th or 31st) and the transfer period (monthly, quarterly, semi- annually or annually).  If the selected date is not a valuation date, the transfer is completed on the next valuation date.  Transfers are not permitted into DCA Plus Accounts.  If you want to stop a scheduled transfer, then you must provide us notice prior to the date of the scheduled transfer.  Transfers continue until your value in the division is zero or we receive notice to stop them.  We reserve the right to limit the number of divisions from which simultaneous transfers are made. In no event will it ever be less than two. Scheduled transfers are designed to reduce the risks that result from market fluctuations. They do this by spreading out the allocation of your purchase payments to investment options over a longer period of time. This allows you to reduce the risk of investing most of your purchase payments at a time when market prices are high. The results of this strategy depend on market trends and are not guaranteed. Example: Month Amount Invested Share Price Shares Purchased January $100 $25.00 4 February $100 $20.00 5 March $100 $20.00 5 April $100 $10.00 10 May $100 $25.00 4 June 5 Total $600 $120.00 33 In the example above, the average share price is $20.00 (total of share prices ($120.00) divided by number of purchases (6)). The average share cost is $18.18 (amount invested ($600.00) divided by number of shares purchased (33)). Automatic Portfolio Rebalancing (APR)  APR allows you to maintain a specific percentage of your Separate Account accumulated value in specified divisions over time.  You may elect APR at any time.  APR is not available for values in the Fixed Account or the DCA Plus Accounts.  APR is not available if you have arranged scheduled transfers from the same division.  APR will not begin until the examination period has expired.  There is no charge for APR transfers.  APR can be done on the frequency you specify:  quarterly (on a calendar year or contract year basis); or  semi-annually or annually (on a contract year basis).  You may rebalance by:  mailing your instructions to us,  calling us at 1-800-852-4450 (if telephone privileges apply);  faxing your instructions to us at 1-866-894-2087; or  visiting www.principal.com. Divisions are rebalanced at the end of the valuation period during which we receive your request. Example: You elect APR to maintain your Separate Account accumulated value with 50% in the LargeCap Value Division and 50% in the Bond & Mortgage Securities Division. At the end of the specified period, 60% of the values accumulated value is in the LargeCap Value Division, with the remaining 40% in the Bond & Mortgage Securities Division. By rebalancing, units from the LargeCap Value Division are sold and applied to the Bond & Mortgage Securities Division so that 50% of the Separate Account accumulated value is once again in each Division. Telephone and Internet Services If you elect telephone services or you elect internet services and satisfy our internet service requirements (which are designed to ensure compliance with federal UETA and E-SIGN laws), instructions for the following transactions may be given to us via the telephone or internet:  make purchase payment allocation changes;  set up Dollar Cost Averaging (DCA) scheduled transfers;  make transfers; and  make changes to APR. Neither the Company nor the Separate Account is responsible for the authenticity of telephone service or internet transaction requests. We reserve the right to refuse telephone service or internet transaction requests. You are liable for a loss resulting from a fraudulent telephone or internet order that we reasonably believe is genuine. We follow procedures in an attempt to assure genuine telephone service or internet transactions. If these procedures are not followed, we may be liable for loss caused by unauthorized or fraudulent transactions. The procedures may include recording telephone service transactions, requesting personal identification (name, address, security phrase, password, daytime telephone number, social security number and/or birth date) and sending written confirmation to your address of record. Instructions received via our telephone services and/or the internet are binding on both owners if the Contract is jointly owned. If the Contract is owned by a business entity or a trust, an authorized individual (with the proper password) may use telephone and/or internet services. Instructions provided by the authorized individual are binding on the owner. We reserve the right to modify or terminate telephone service or internet transaction procedures at any time. Whenever reasonably feasible, we will provide you with prior notice if we modify or terminate telephone service or internet services. In some instances, it may not be reasonably feasible to provide prior notice if we modify or terminate telephone service or internet transaction procedures; however, any modification or termination will apply to all Contract owners in a non-discriminatory fashion. Telephone Services Telephone services are available to you. Telephone services may be declined on the application or at any later date by providing us with written notice. You may also elect telephone authorization for your registered representative by providing us written notice. If you elect telephone privileges, instructions  may be given by calling us at 1-800-852-4450 while we are open for business (generally, between 8 a.m. and 5 p.m. Eastern Time on any day that the NYSE is open).  are effective the day they are received if we receive the instructions in good order before the close of normal trading of the NYSE (generally 4:00 p.m. Eastern Time).  are effective the next valuation day if we receive the instructions when we are not open for business and/or after the NYSE closes its normal trading. Internet Internet services are available to you if you register for a secure login on the Principal Financial Group web site, www.principal.com. You may also elect internet authorization for your registered representative by providing us written notice. If you register for internet privileges, instructions  are effective the day they are received if we receive the instructions in good order before the close of normal trading of the NYSE (generally 4:00 p.m. Eastern Time).  are effective the next valuation day if we receive the instructions when we are not open for business and/or after the NYSE closes its normal trading. Surrenders You may surrender your Contract by providing us notice. Surrenders result in the redemption of units and your receipt of the value of the redeemed units minus any applicable fees and surrender charges. The values are determined as of the end of the valuation period in which we receive your request. Surrenders from the Separate Account are generally paid within seven days of the effective date of the request for surrender (or earlier if required by law). However, certain delays in payment are permitted (see Delay of Payments ). Surrenders before age 59 ½ may involve an income tax penalty (see FEDERAL TAX MATTERS ). You may specify surrender allocation percentages with each partial surrender request. If you dont provide us with specific percentages, we will use your purchase payment allocation percentages for the partial surrender. Surrenders may be subject to a surrender charge (see Surrender Charge ). Surrender requests may be sent to us at: Principal Life Insurance Company P O Box 9382 Des Moines, Iowa 50306-9382 Total Surrender  You may surrender the Contract at any time before the annuitization date.  You receive the cash surrender value at the end of the valuation period during which we receive your surrender request.  The cash surrender value is your accumulated value minus any applicable surrender charges and fee(s) (contract fee and or prorated share of the charge(s) for optional rider(s)).  The written consent of all collateral assignees and irrevocable beneficiaries must be obtained prior to surrender.  We reserve the right to require you to return the Contract. Unscheduled Partial Surrender  Prior to the annuitization date and during the lifetime of the Annuitant, you may surrender a portion of your accumulated value by sending us a written request.  You must specify the dollar amount of the surrender (which must be at least $100).  The unscheduled partial surrender is effective at the end of the unscheduled partial valuation period during which we receive your written request for the unscheduled partial surrender.  The unscheduled partial surrender is deducted from your Investment Options according to the surrender allocation percentages you specify.  If surrender allocation percentages are not specified, we use your purchase payment allocation percentages.  We surrender units from your investment options to equal the dollar amount of the unscheduled partial surrender request plus any applicable surrender charge and fee.  The accumulated value after the unscheduled partial surrender must be equal to or greater than $5,000 (we reserve the right to change the minimum remaining accumulated value but it will not be greater than $10,000). Scheduled Partial Surrender  You may elect scheduled partial surrenders from any of the investment options on a scheduled basis by sending us written notice.  Your accumulated value must be at least $5,000 when the scheduled partial surrenders begin.  You may specify monthly, quarterly, semi-annually or annually and choose a surrender date (other than the 29th, 30th or 31st).  If the selected date is not a valuation date, the scheduled partial surrender is completed on the next valuation date.  We surrender units from your investment options to equal the dollar amount of the scheduled partial surrender request plus any applicable surrender charge.  The scheduled partial surrenders continue until your value in the division is zero or we receive written notice to stop the scheduled partial surrenders. Death Benefit The following table illustrates the various situations and the resulting death benefit payment if you die before the annuitization date. If you die and And Then You are the sole owner Your spouse is not named as a The beneficiary(ies) receives the death benefit under primary beneficiary the Contract. If a beneficiary dies before you, on your death we will make equal payments to the surviving beneficiaries unless you provided us with other written instructions. If no beneficiary(ies) survives you, the death benefit is paid to your estate in a single payment. Upon your death, only your beneficiary(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. You are the sole owner Your spouse is named as a Your spouse may either primary beneficiary a. elect to continue the Contract; or b. receive the death benefit under the Contract. All other beneficiaries receive the death benefit under the Contract. If a beneficiary dies before you, on your death we will make equal payments to the surviving beneficiaries unless you provided us with other written instructions. If no beneficiary(ies) survives you, the death benefit is paid to your estate in a single payment. Unless your spouse elects to continue the Contract, only your spouses and any other beneficiary(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. You are a joint owner The surviving joint owner is not The surviving owner receives the death benefit under your spouse the Contract. Upon your death, only the surviving owners right to the death benefit will continue; all other rights and benefits under the Contract will terminate. You are a joint owner The surviving joint owner is your Your spouse may either spouse a. elect to continue the Contract; or b. receive the death benefit under the Contract. Unless the surviving spouse owner elects to continue the Contract, upon your death, only your spouses right to the death benefit will continue; all other rights and benefits under the rider and the Contract will terminate. If And Then The annuitant dies The owner is not a natural The beneficiary(ies) receives the death benefit under person the Contract. If a beneficiary dies before the annuitant, on the annuitants death we will make equal payments to the surviving beneficiaries unless the owner provided us with other written instructions. If no beneficiary(ies) survives the annuitant, the death benefit is paid to the owner. Upon the annuitants death, only the beneficiary(ies) right to the death benefit will continue; all other rights and benefits under the Contract will terminate. Before the annuitization date, you may give us written instructions for payment under a death benefit option. If we do not receive your instructions, the death benefit is paid according to instructions from the beneficiary(ies). The beneficiary(ies) may elect to apply the death benefit under an annuity benefit payment option or receive the death benefit as a single payment. Generally, unless the beneficiary(ies) elects otherwise, we pay the death benefit in a single payment, subject to proof of your death. No surrender charge applies when a death benefit is paid. Standard Death Benefit  for Contracts issued prior to November 23, 2003 (and all contracts issued in Louisiana, Oregon, and South Carolina) The amount of the standard death benefit is the greatest of a, b or c, where: a the accumulated value on the date we receive proof of death and all required documents; b the total of purchase payments minus any partial surrenders (and any applicable fees and surrender charges) made prior to the date we receive proof of death and all required documents; and c the highest accumulated value on any contract anniversary that is wholly divisible by seven (for example, contract anniversaries 7, 14, 21, 28, etc.) plus any purchase payments since that contract anniversary and minus any partial surrenders (and any applicable surrender charges and fees) made after that contract anniversary. Standard Death Benefit - for Contracts issued on or after November 23, 2003 (except contracts issued in Louisiana, Oregon, and South Carolina) The amount of the standard death benefit is the greatest of a, b or c, where: a the accumulated value on the date we receive proof of death and all required documents; b is the total of purchase payments minus an adjustment* for each partial surrender (and any applicable fees and surrender charges) made prior to the date we receive proof of death and all required documents; and c is the highest accumulated value on any contract anniversary that is wholly divisible by seven (for example, contract anniversaries 7, 14, 21, 28, etc.) plus any purchase payments since that contract anniversary and minus an adjustment* for each partial surrender (and any applicable fees and surrender charges) made after that contract anniversary. * The adjustment for each partial surrender is equal to ((i) divided by (ii)) multiplied by the amounts determined in (b) or (c) above immediately prior to the partial surrender, where:  (i) is the amount of the partial surrender (and any applicable fees and surrender charges); and  (ii) is the accumulated value immediately before the partial surrender. Annual Enhanced Death Benefit Rider This is an optional death benefit rider. The rider provides you with the greater of the annual enhanced death benefit or the standard death benefit. The rider can only be purchased at the time the Contract is issued. Once the rider is terminated, it cannot be reinstated (except in Florida). The rider charge is discussed in the section CHARGES AND DEDUCTIONS  Charges for Optional Riders. For Contracts issued prior to November 23, 2003 and all contracts issued in New Jersey and Washington Prior to the annuitization date and prior to the lock-in date (the later of five years after the rider effective date or the contract anniversary following the original owners or original annuitants 75th birthday), the annual enhanced death benefit is the greatest of (a) or (b) or (c) where:  (a) is the standard death benefit;  (b) is the annual increasing death benefit, based on purchase payments (accumulated at 5% annually) minus any partial surrender (and any applicable fees and charges) (accumulated at 5% annually) until the lock-in date; or  (c) is the highest accumulated value on any prior contract anniversary, plus purchase payments and minus the amount of each partial surrender (and any applicable fees and charges) made after that contract anniversary and prior to the lock-in date. NOTE: For Contracts issued in New York prior to November 23, 2003, the annual enhanced death benefit is the greater of (a) or (c). Lock-in Feature - At the later of five years after the rider effective date or the contract anniversary following the original owners or original annuitants 75th birthday (the lock-in date), the death benefit amount is locked-in. After the lock-in date, the death benefit increases by purchase payments (subject to applicable restrictions) made after the lock-in date and decreases by the amount of each partial surrender (and any applicable fees and surrender charges) made after the lock-in date. After the lock-in date, once the standard death benefit equals the annual enhanced death benefit, the annual enhanced death benefit and any associated charges terminate. The standard death benefit then applies. For Contracts issued on or after November 23, 2003 (except for contracts issued in New Jersey and Washington) Prior to the annuitization date and prior to the lock-in date (the later of five years after the rider effective date or the contract anniversary following the original owners or original annuitants 75th birthday), the annual enhanced death benefit is the greatest of (a) or (b) or (c) where:  (a) is the standard death benefit;  (b) is the annual increasing death benefit, based on purchase payments (accumulated at 5% annually) minus the proportionate withdrawal amount* of each partial surrender (and any applicable fees and surrender charges) (accumulated at 5% annually) until the lock-in date; or  (c) is the highest accumulated value on any prior contract anniversary, plus purchase payments and minus the proportionate withdrawal amount* of each partial surrender (and any applicable fees and surrender charges) made after that contract anniversary and prior to the lock-in date. NOTE: For Contracts issued in New York on or after November 23, 2003, the annual enhanced death benefit is the greater of (a) or (c). * The proportionate withdrawal amount is equal to ((i) divided by (ii)) multiplied by the amounts determined in (b) or (c) above immediately prior to the partial surrender, where: (i) is the amount of the partial surrender (and any applicable fees and surrender charges); and (ii) is the accumulated value immediately before the partial surrender. Lock-In Feature - At the later of five years after the rider effective date or the contract anniversary following the original owners or original annuitants 75th birthday (the lock-in date), the death benefit amount is locked-in. After the lock-in date, the death benefit increases by purchase payments (subject to applicable restrictions) made after the lock-in date and decreases by the adjusted proportionate withdrawal amount of each partial surrender (and any applicable fees and surrender charges). After the lock-in date, once the standard death benefit equals the annual enhanced death benefit, the annual enhanced death benefit and any associated charge terminate. The standard death benefit then applies. Payment of Death Benefit The death benefit is usually paid within five business days of our receiving all documents (including proof of death) that we require to process the claim. Payment is made according to benefit instructions provided by you. Some states require this payment to be made in less than five business days. Under certain circumstances, this payment may be delayed (see Delay of Payments ). We pay interest (as required by state law) on the death benefit from the date we receive all required documents until payment is made or until the death benefit is applied under an annuity benefit payment option. NOTE: Proof of death includes: a certified copy of a death certificate; a certified copy of a court order; a written statement by a medical doctor; or other proof satisfactory to us. The accumulated value remains invested in the divisions until the valuation period during which we receive the required documents. If more than one beneficiary is named, each beneficiarys portion of the death benefit remains invested in the divisions until the valuation period during which we receive the required documents for that beneficiary. After payment of all of the death benefit, the Contract is terminated. The Annuity Benefit Payment Period Annuitization Date You may specify an annuitization date in your application. You may change the annuitization date with our prior approval. The request must be in writing. You may not select an annuitization date later than the maximum annuitization date found on the data pages. If you do not specify an annuitization date, the annuitization date is the maximum annuitization date shown on the data pages. You may annuitize your Contract at any time by electing to receive payments under an annuity benefit payment option. If the accumulated value on the annuitization date is less than $2,000.00 or if the amount applied under an annuity benefit payment option is less than the minimum requirement, we may pay out the entire amount in a single payment. The contract would then be canceled. You may select when you want the annuity benefit payments to begin (within the period that begins the business day following our receipt of your instruction and ends one year after our receipt of your instructions). Once annuity benefit payments begin under the annuity benefit payment option you choose, the option may not be changed. In addition, once annuity benefit payments begin, you may not surrender or otherwise liquidate or commute any of your accumulated value that has been annuitized. Depending on the type of annuity benefit payment option selected, annuity benefit payments that are initiated either before or after the annuitization date may be subject to penalty taxes (see FEDERAL TAX MATTERS ). You should consider this carefully when you select or change the annuity benefit payment commencement date. Annuity Benefit Payment Options We offer fixed annuity benefit payments only. No surrender charge is imposed on any portion of your accumulated value that has been annuitized. You may choose from several fixed annuity benefit payment options. Annuity benefit payments will be made on the frequency you choose. You may elect to have your annuity benefit payments made on a monthly, quarterly, semiannual or annual basis. The dollar amount of the annuity benefit payments is specified for the entire payment period according to the annuity benefit payment option selected. There is no right to take a total surrender after the annuitization date. The amount of the fixed annuity benefit payment depends on:  the amount of accumulated value applied to the annuity benefit payment option;  the annuity benefit payment option selected; and  the age and gender of the annuitant and joint annuitant, if any (unless the Fixed Period Income benefit payment option is selected). Annuity benefit payments are determined in accordance with annuity tables and other provisions contained in the Contract. The annuity benefit payments tables contained in this Contract are based on the 1983 Table A Mortality Table. These tables are guaranteed for the life of the Contract. The amount of the initial annuity benefit payment is determined by applying the accumulated value as of the date of the application to the annuity table for the annuitants annuity option, gender, and age. Annuity benefit payments generally are higher for male annuitants than for female annuitants with an otherwise identical Contract. This is because statistically females have longer life expectancies than males. In certain states, this difference may not be taken into consideration in fixing the annuity benefit payment amount. Additionally, Contracts with no gender distinctions are made available for certain employer-sponsored plans because, under most such plans, gender discrimination is prohibited by law. You may select an annuity benefit payment option by written request only. Your selection of an annuity benefit payment option may not be changed after annuity benefit payments begin. You may change your selection of an annuity benefit payment option (for which no annuity benefit payments have been made) by sending us a written request prior to the annuitization date. We must receive your written request on or before the annuitization date. If you fail to elect an annuity benefit payment option, we will automatically apply:  for Contracts with one annuitant  Life Income with annuity benefit payments guaranteed for a period of 10 years.  for Contracts with joint annuitants  Joint and Full Survivor Life Income with annuity benefit payments guaranteed for a period of 10 years. The available annuity benefit payment options include:  Fixed Period Income - Level payments are made for a fixed period. You may select a range from 5 to 30 years (state variations may apply). If the annuitant dies before the selected period expires, payments continue to you or the person(s) you designate until the end of the period. Payments stop after all guaranteed payments are made.  Life Income - Level payments are made during the annuitants lifetime only. NOTE: There is no death benefit value remaining or further payments when the annuitant dies . If you defer the first payment date, it is possible that you would receive no payments if the annuitant dies before the first payment date.  Life Income with Period Certain - Level payments continue during the annuitants lifetime with a guaranteed payment period of 5 to 30 years. If the annuitant dies before all of the guaranteed payments have been made, the guaranteed payments continue to you or the person(s) you designate until the end of the guaranteed payment period.  Joint and Survivor - Payments continue as long as either the annuitant or the joint annuitant is alive. You may also choose an option that lowers the amount of income after the death of a joint annuitant. It is possible that you would only receive one payment under this option if both annuitants die before the second payment is due. If you defer the first payment date, it is possible that you would receive no payments if both annuitants die before the first payment date. NOTE: There is no death benefit value remaining or future payments after both annuitants have died.  Joint and Survivor with Period Certain - Payments continue as long as either the annuitant or the joint annuitant is alive with a guaranteed payment period of 5 to 30 years. You may choose an option that lowers the amount of income after the death of a joint annuitant. If both annuitants die before all guaranteed payments have been made, the guaranteed payments continue to you or the person(s) you designate until the end of the guaranteed payment period.  Joint and Two-thirds Survivor Life Income - Payments continue as long as either the annuitant or the joint annuitant is alive. If either the annuitant or joint annuitant dies, payments continue to the survivor at two-thirds the original amount. Payments stop when both the annuitant and joint annuitant have died. It is possible that only one payment is made under this option if both annuitants die before the second payment is due. If you defer the first payment date, it is possible that you would receive no payments if both annuitants die before the first payment date. NOTE: There is no death benefit value remaining or future payments after both annuitants have died. Other annuity benefit payment options may be available. Supplementary Contract When you annuitize your Contracts accumulated value, we issue a supplementary fixed annuity contract that provides an annuity benefit payment based on the amount you have annuitized and the annuity benefit payment option that you have selected. The date of the first annuity benefit payment under the supplementary contract is the effective date of that supplementary contract unless you select a date for the first annuity benefit payment that is later than the supplementary contract effective date. The first annuity benefit payment must be made within one year of the supplementary contract effective date. Tax Considerations Regarding Annuity Benefit Payment Options If you own one or more tax qualified annuity contracts, you may avoid tax penalties if payments from at least one of your tax qualified contracts begin no later than April 1 following the calendar year in which you turn age 70 ½. The required minimum distribution payment must be in equal (or substantially equal) amounts over your life or over the joint lives of you and your designated beneficiary. These required minimum distribution payments must be made at least once a year. Tax penalties may apply at your death on certain excess accumulations. You should confer with your tax advisor about any potential tax penalties before you select an annuity benefit payment option or take other distributions from the Contract. Additional rules apply to distributions under non-qualified contracts (see Required Distributions for Non-Qualified Contracts). Death of Annuitant (during the annuity benefit payment period) If the annuitant dies during the annuity benefit payment period, remaining annuity benefit payments are made to the owner throughout the guarantee period, if any, or for the life of any joint annuitant, if any. If the owner is the annuitant, remaining annuity benefit payments are made to the contingent owner. In all cases the person entitled to receive payments also receives any rights and privileges under the annuity benefit payment option. CHARGES AND DEDUCTIONS Certain charges are deducted under the Contract. If the charge is not sufficient to cover our costs, we bear the loss. If the benefit is more than our costs, the excess is profit to the Company. Other than the Annual Fee and Premium Taxes (which we do not expect to generate a profit), we expect a profit from the fees and charges listed below. In addition to the charges under the Contract, there are also deductions from and expenses paid out of the assets of the underlying mutual funds which are described in the underlying mutual funds prospectuses. Annual Fee Contracts with an accumulated value of less than $30,000 are subject to an annual Contract fee of the lesser of $30 or 2% of the accumulated value. Currently, we do not charge the annual fee if your accumulated value is $30,000 or more. If you own more than one variable annuity contract with us, all the Contracts you own or jointly own are aggregated, on each Contracts anniversary, to determine if the $30,000 minimum has been met and whether that Contract will be charged. The fee is deducted from the investment option that has the greatest value. The fee is deducted on each Contract anniversary and upon total surrender of the Contract. The fee assists in covering administration costs, primarily costs to establish and maintain the records which relate to the Contract. Mortality and Expense Risks Charge We assess each division with a daily charge for mortality and expense risks. The annual rate of the charge is 1.25% of the average daily net assets of the Separate Account. We agree not to increase this charge for the duration of the Contract. This charge is assessed only prior to the annuitization date. This charge is assessed daily when the value of a unit is calculated. We have a mortality risk in that we guarantee payment of a death benefit in a single payment or under an annuity benefit payment option. No surrender charge is imposed on a death benefit payment which gives us an additional mortality risk. The expense risk that we assume is that the actual expenses incurred in issuing and administering the Contract exceed the Contract limits on administrative charges. If the mortality and expense risks charge is not enough to cover the costs, we bear the loss. If the amount of mortality and expense risks charge deducted is more than our costs, the excess is profit to the Company. Separate Administration Charge Currently we do not impose a separate account administration charge. However, we reserve the right to assess each division with a daily separate account administration charge not to exceed the annual rate of 0.15% of the average daily net assets of the Separate Account division. This charge would only be imposed before the annuitization date. Separate Account administration includes issuing the Contract, clerical, record keeping and bookkeeping services, keeping the required financial and accounting records, communicating with owners, and making regulatory filings. Charges for Optional Riders Subject to certain conditions, you may add one or more of the following optional riders to your Contract. Detailed information concerning the optional riders may be obtained from your registered representative or by calling us at 1- 800-852-4450. Purchase Payment Credit Rider The current annual charge for the rider is 0.60% of the average daily net assets of the Separate Account divisions. If you elect the Purchase Payment Credit Rider, the rider charge is assessed until completion of your 8th contract year (and only prior to the annuitization date) even if the credit(s) have been recovered. After the 8th Contract anniversary, your Contract accumulated value is moved to units in your chosen divisions that do not include this rider charge. This move of division units will not affect your accumulated value. It will, however, result in a smaller number of division units but those units will have a higher unit value. We will notify you when the division units move because of discontinuation of the rider charge. The rider charge is intended to cover our cost for the credit(s). Annual Enhanced Death Benefit Rider The annual charge for the rider is 0.20% of the accumulated value (0.15% in New York). The charge is equal to 0.05% (0.0375% in New York) of the average accumulated value during the calendar quarter. The charge is deducted through the redemption of units from the accumulated value in the same proportion as the surrender allocation percentages. If the rider is purchased after the beginning of a quarter, the charge is prorated according to the number of days it is in effect during the quarter. Upon termination of the rider or upon death, you will be charged based on the number of days the rider is in effect during the quarter. The rider charge is intended to reimburse us for the cost of the potentially greater death benefit provided by this rider. Transaction Fee We reserve the right to charge a transaction fee of the lesser of $25 or 2% of each unscheduled partial surrender after the 12th unscheduled partial surrender in a contract year. The transaction fee would be deducted from the accumulated value remaining in the investment option(s) from which the amount is surrendered, on a pro rata basis. We also reserve the right to charge a transaction fee of the lesser of $30 or 2% of each unscheduled transfer after the first unscheduled transfer in a contract year. The transfer fee would be deducted from the investment option(s) from which the amount is transferred, on a pro rata basis. Premium Taxes We reserve the right to deduct an amount to cover any premium taxes imposed by states or other jurisdictions. Any deduction is made from either a purchase payment when we receive it, or from the accumulated value when you request a surrender or you request application of the accumulated value under an annuity benefit payment option. Premium taxes range from 0% in most states to as high as 3.50%. Surrender Charge No sales charge is collected or deducted when purchase payments are applied under the Contract. A surrender charge is assessed on certain total or partial surrenders. The amounts we receive from the surrender charge are used to cover some of the expenses of the sale of the Contract (commissions and other promotional or distribution expenses). If the surrender charge collected is not enough to cover the actual costs of distribution, the costs are paid from the Companys General Account assets which includes profit, if any, from the mortality and expense risks charge. The surrender charge for any total or partial surrender is a percentage of the purchase payments surrendered which were received by us during the contract years prior to the surrender. The applicable percentage which is applied to the sum of the purchase payments paid during each contract year is determined by the following tables. The amount of the purchase payment credit, if any, is not included in the sum of the purchase payments made. Surrender Charge without the Purchase Payment Credit Rider (as a percentage of amounts surrendered) Number of completed contract years Surrender charge applied to all since each purchase payment purchase payments received in was made that contract year 0 (year of purchase payment)* 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% Surrender Charge with the Purchase Payment Credit Rider (as a percentage of amounts surrendered) Number of completed contract years Surrender charge applied to all since each purchase payment purchase payments received in was made that contract year 0 (year of purchase payment)* 8% 1 8% 2 8% 3 8% 4 7% 5 6% 6 5% 7 4% 8 3% 9 and later 0% * Each purchase payment begins in year 0 for purposes of calculating the percentage applied to that purchase payment. However, purchase payments are added together by contract year for purposes of determining the applicable surrender charge. If your contract year begins April 1 and ends March 31 the following year, then all purchase payments received during that period are considered to have been made in that contract year. For purposes of calculating surrender charges, we assume that surrenders and transfers are made in the following order:  first from purchase payments no longer subject to a surrender charge;  then from the free surrender privilege (first from the earnings, then from the oldest purchase payments (first-in, first-out)) described below; and  then from purchase payments subject to a surrender charge on a first-in, first-out basis. A surrender charge is not imposed in states where it is prohibited, including:  New Jersey  no surrender charge for total surrender on or after the later of the annuitants 64th birthday or 4 years after the contract date.  Washington  no surrender charge for total surrender on or after the later of the annuitants 70th birthday or 10 years after the contract date. NOTE: Partial surrenders may be subject to both the surrender charge and the transaction fee, if any. Free Surrender Privilege The free surrender privilege is an amount normally subject to a surrender charge that may be surrendered without a charge. The free surrender privilege is the greater of:  earnings in the Contract (earnings accumulated value less unsurrendered purchase payments as of the surrender date); or  10% of the purchase payments, decreased by any partial surrenders since the last contract anniversary. Any amount not taken under the free surrender privilege in a contract year is not added to the amount available under the free surrender privilege for any following contract year(s). Unscheduled partial surrenders of the free surrender privilege may be subject to the transaction fee described above. Waiver of Surrender Charge The surrender charge does not apply to:  amounts applied under an annuity benefit payment option; or  payment of any death benefit, however, the surrender charge does apply to purchase payments made by a surviving spouse after an owners death; or  amounts distributed to satisfy the minimum distribution requirement of Section 401(a)9 of the Internal Revenue Code provided that the amount surrendered does not exceed the minimum distribution amount which would have been calculated based on the value of this Contract alone; or  an amount transferred from a Contract used to fund an IRA to another annuity contract issued by the Company to fund an IRA of the participants spouse when the distribution is made pursuant to a divorce decree. Waiver of Surrender Charge Rider This Waiver of Surrender Charge Rider waives the surrender charge on surrenders made after the first contract anniversary if the original owner or original annuitant has a critical need. This rider is automatically made a part of the Contract at issue. There is no charge for this rider. This rider may not be available in all states or through all broker dealers and may be subject to additional restrictions. Some rider provisions may vary from state to state. We may withdraw or prospectively restrict the availability of this rider at any time. For more information regarding availability or features of this rider, you may contact your registered representative or call us at 1-800-852-4450. Waiver of the surrender charge is available for critical need if the following conditions are met:  the original owner or original annuitant has a critical need (NOTE: A change of ownership will terminate this rider; once terminated the rider may not be reinstated); and  the critical need did not exist before the contract date.  For the purposes of this section, the following definitions apply:  critical need  owners or annuitants confinement to a health care facility, terminal illness diagnosis or total and permanent disability. If the critical need is confinement to a health care facility, the confinement must continue for at least 60 consecutive days after the contract date and the surrender must occur within 90 days of the confinements end.  health care facility  a licensed hospital or inpatient nursing facility providing daily medical treatment and keeping daily medical records for each patient (not primarily providing just residency or retirement care). This does not include a facility primarily providing drug or alcohol treatment, or a facility owned or operated by the owner, annuitant or a member of their immediate families.  terminal illness  sickness or injury that results in the owners or annuitants life expectancy being 12 months or less from the date notice to receive a distribution from the Contract is received by the Company. In Texas and New Jersey, terminal illness is not included in the criteria for critical need.  total and permanent disability  a disability that occurs after the contract date but before the original owner or annuitant reaches age 65 and qualifies to receive social security disability benefits. In New York, a different definition of total and permanent disability applies. In Oregon, total and permanent disability is not included in the criteria for critical need. NOTE: The Waiver of Surrender Charge Rider is not available in Massachusetts. Special Provisions for Group or Sponsored Arrangements Where permitted by state law, Contracts may be purchased under group or sponsored arrangements as well as on an individual basis. Group Arrangement  program under which a trustee, employer or similar entity purchases Contracts covering a group of individuals on a group basis. Sponsored Arrangement  program under which an employer permits group solicitation of its employees or an association permits group solicitation of its members for the purchase of Contracts on an individual basis. The charges and deductions described above may be reduced or eliminated for Contracts issued in connection with group or sponsored arrangements. The rules in effect at the time the application is approved will determine if reductions apply. Reductions may include but are not limited to sales of Contracts without, or with reduced, mortality and expense risks charges, annual fees or surrender charges. Eligibility for and the amount of these reductions are determined by a number of factors, including the number of individuals in the group, the amount of expected purchase payments, total assets under management for the Contract owner, the relationship among the groups members, the purpose for which the Contract is being purchased, the expected persistency of the Contract, and any other circumstances which, in our opinion are rationally related to the expected reduction in expenses. Reductions reflect the reduced sales efforts and administrative costs resulting from these arrangements. We may modify the criteria for and the amount of the reduction in the future. Modifications will not unfairly discriminate against any person, including affected Contract owners and other contract owners with contracts funded by the Separate Account. FIXED ACCOUNT AND DCA PLUS ACCOUNTS This prospectus is intended to serve as a disclosure document only for the Contract as it relates to the Separate Account. It only contains selected information regarding the Fixed Account and DCA Plus Accounts. Assets in the Fixed Account and DCA Plus Accounts are held in the General Account of the Company. The General Account is the assets of the Company other than those allocated to any of the Companys Separate Accounts. Subject to applicable law, the Company has sole discretion over the assets in the General Account. Because of exemptive and exclusionary provisions, interests in the Fixed Account and DCA Plus Accounts are not registered under the Securities Act of 1933 and the General Account is not registered as an investment company under the Investment Company Act of 1940. The Fixed Account and DCA Plus Accounts are not subject to these Acts. The staff of the SEC does not review the prospectus disclosures relating to the Fixed Account or DCA Plus Accounts. However, these disclosures are subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in the prospectus. Separate Account expenses are not assessed against any Fixed Account or DCA Plus Account values. More information concerning the Fixed Account and DCA Plus Accounts is available from your registered representative or by calling us at 1-800-852-4450. Fixed Account The Company guarantees that purchase payments allocated and amounts transferred to the Fixed Account earn interest at a guaranteed interest rate. In no event will the guaranteed interest rate be less than 3% compounded annually. Each purchase payment allocated or amount transferred to the Fixed Account earns interest at the guaranteed rate in effect on the date it is received or transferred. This rate applies to each purchase payment or amount transferred through the end of the contract year. Each contract anniversary, we declare a renewal interest rate that applies to the Fixed Account value in existence at that time. This rate applies until the end of the contract year. Interest is earned daily and compounded annually at the end of each contract year. Once credited, the interest is guaranteed and becomes part of the Fixed Account accumulated value from which deductions for fees and charges may be made. Fixed Account Accumulated Value Your Fixed Account accumulated value on any valuation date is equal to:  purchase payments allocated to the Fixed Account;  plus any transfers to the Fixed Account from the Separate Account and DCA Plus Accounts;  plus interest credited to the Fixed Account;  minus any surrenders or applicable surrender charges from the Fixed Account;  minus any transfers to the Separate Account. Fixed Account Transfers, Total and Partial Surrenders Transfers and surrenders from the Fixed Account are subject to certain limitations. In addition, surrenders from the Fixed Account may be subject to a charge (see Surrender Charge ). You may transfer amounts from the Fixed Account to the divisions before the annuitization date and as provided below. The transfer is effective on the valuation date following our receiving your instructions. You may transfer amounts on either a scheduled or unscheduled basis by:  mailing your instructions to us;  calling us at 1-800-852-4450 (if telephone privileges apply);  faxing your instructions to us at 1-866-894-2087; or  visiting www.principal.com You may not make both scheduled and unscheduled Fixed Account transfers in the same contract year. Unscheduled Fixed Account Transfers The minimum transfer amount is $100 (or entire Fixed Account accumulated value if less than $100). Once per contract year, within the 30 days following the contract anniversary date, you can:  transfer an amount not to exceed 25% of your Fixed Account accumulated value; or  transfer up to 100% of your Fixed Account accumulated value if:  your Fixed Account accumulated value is less than $1,000; or  (a) minus (b) is greater than 1% where:  (a) is the weighted average of your Fixed Account interest rates for the preceding contract year; and  (b) is the renewal interest rate for the Fixed Account. We will inform you if the renewal interest rate falls to that level. Scheduled Fixed Account Transfers (Fixed Account Dollar Cost Averaging) You may make scheduled transfers on a monthly basis from the Fixed Account to the Separate Account as follows:  Transfers occur on a date you specify (other than the 29th, 30th or 31st of any month).  If the selected date is not a valuation date, the transfer is completed on the next valuation date.  Scheduled transfers are only available if the Fixed Account accumulated value is $5,000 or more at the time the scheduled transfers begin.  Scheduled monthly transfers of a specified dollar amount will continue until the Fixed Account accumulated value is zero or until you notify us to discontinue the transfers. This specified dollar amount cannot exceed 2% of your Fixed Account accumulated value.  The minimum transfer amount is $100.  If the Fixed Account accumulated value is less than $100 at the time of transfer, then the entire Fixed Account accumulated value will be transferred.  If you stop the transfers, you may not start them again without our prior approval. Dollar Cost Averaging Plus Program (DCA Plus Program) Purchase payments allocated to the DCA Plus Accounts earn a guaranteed interest rate. A portion of your DCA Plus Account accumulated value is periodically transferred (on the 28th of each month) to divisions and/or to the Fixed Account. If the 28th is not a valuation date, then the transfer occurs on the next valuation date. The transfers are allocated according to your DCA Plus allocation instructions. Transfers into a DCA Plus Account are not permitted. If you elect the Purchase Payment Credit rider, you may not participate in the DCA Plus Program. DCA Plus Purchase Payments You may enroll in the DCA Plus program by allocating a minimum purchase payment of $1,000 into a DCA Plus Account and selecting divisions and or the Fixed Account into which transfers will be made. Subsequent purchase payments of at least $1,000 are permitted. You can change your DCA Plus allocation instructions during the transfer period. Automatic portfolio rebalancing does not apply to DCA Plus Accounts. DCA Plus purchase payments receive the fixed rate of return in effect on the date each purchase payment is received by us. The rate of return remains in effect for the remainder of the 6-month or 12-month DCA Plus transfer program. Selecting a DCA Plus Account DCA Plus Accounts are available in either a 6-month transfer program or a 12-month transfer program. The 6-month transfer program and the 12-month transfer program generally will have different credited interest rates. You may enroll in both a 6-month and 12-month DCA Plus program. However, you may only participate in one 6-month and one 12-month DCA Plus program at a time. Under the 6-month transfer program, all purchase payments and accrued interest must be transferred from the DCA Plus Account to the selected divisions and/or Fixed Account in no more than 6 months. Under the 12-month transfer program, all payments and accrued interest must be transferred to the selected divisions and or Fixed Account in no more than 12 months. We will transfer an amount each month which is equal to your DCA Plus Account value divided by the number of months remaining in your transfer program. For example, if four scheduled transfers remain in the six-month transfer program and the DCA Plus Account accumulated value is $4,000, the transfer amount would be $1,000 ($4,000 / 4) . Scheduled DCA Plus Transfers Transfers are made from DCA Plus Accounts to divisions and the Fixed Account according to your allocation instructions. The transfers begin after we receive your purchase payment and completed enrollment instructions. Transfers occur on the 28th of the month and continue until your entire DCA Plus Account accumulated value is transferred. Unscheduled DCA Plus Transfers You may make unscheduled transfers from DCA Plus Accounts to divisions and or the Fixed Account. A transfer is made, and values determined, as of the end of the valuation period in which we receive your request. DCA Plus Surrenders You may make scheduled or unscheduled surrenders from DCA Plus Accounts. Purchase payments earn interest according to the corresponding rate until the surrender date. Surrenders are subject to any applicable surrender charge. GENERAL PROVISIONS The Contract The entire Contract is made up of the Contract, amendments, riders and endorsements and data pages. Only our corporate officers can agree to change or waive any provisions of a Contract. Any change or waiver must be in writing and signed by an officer of the Company. Delay of Payments Surrenders are generally paid within seven calendar days after we receive your instruction for a surrender in a form acceptable to us. This period may be shorter where required by law. However, payment of any amount upon total or partial surrender, death, annuitization of accumulated value or the transfer to or from a division may be deferred during any period when the right to sell mutual fund shares is suspended as permitted under provisions of the Investment Company Act of 1940 (as amended). The right to sell shares may be suspended during any period when:  trading on the NYSE is restricted as determined by the SEC or when the NYSE is closed for other than weekends and holidays; or  an emergency exists, as determined by the SEC, as a result of which:  disposal by a mutual fund of securities owned by it is not reasonably practicable;  it is not reasonably practicable for a mutual fund to fairly determine the value of its net assets; or  the SEC permits suspension for the protection of security holders. If payments are delayed the transaction will be processed on the first valuation date following the expiration of the permitted delay unless we receive your written instructions to cancel your surrender, annuitization, or transfer. Your written instruction must be received in the home office prior to the expiration of the permitted delay. The transaction will be completed within seven business days. In addition, we reserve the right to defer payment of that portion of your accumulated value that is attributable to a premium payment made by check for a reasonable period of time (not to exceed 15 business days) to allow the check to clear the banking system. Misstatement of Age or Gender If the age or, where applicable, gender of the annuitant has been misstated, we adjust the annuity benefit payment under your Contract to reflect the amount that would have been payable at the correct age and gender. If we make any overpayment because of incorrect information about age or gender, or any error or miscalculation, we deduct the overpayment from the next payment or payments due. Underpayments are added to the next payment. Assignment If your Contract is part of your qualified plan, IRA, SEP, or SIMPLE-IRA, you may not assign ownership. You may assign ownership of your non-qualified Contract. Each assignment is subject to any payments made or action taken by the Company prior to our notification of the assignment. We assume no responsibility for the validity of any assignment. An assignment or pledge of a Contract may have adverse tax consequences. An assignment must be made in writing and filed with us at the home office. The irrevocable beneficiary(ies), if any, must authorize any assignment in writing. Your rights, as well as those of the annuitant and beneficiary, are subject to any assignment on file with us. Any amount paid to an assignee is treated as a partial surrender and is paid in a single payment. Change of Owner or Annuitant If your Contract is part of your qualified plan, IRA, SEP, or SIMPLE-IRA you may not change either the owner or the annuitant. You may change your non-qualified Contract ownership and/or annuitant designation at any time. Your request must be in writing and approved by us. After approval, the change is effective as of the date you signed the request for change. If ownership is changed, then the waiver of the surrender charge for surrenders made because of critical need of the owner is not available. We reserve the right to require that you send us the Contract so that we can record the change. If an annuitant who is not an owner dies while the Contract is in force, a new annuitant may be named unless the owner is a corporation, trust or other entity. Beneficiary While this Contract is in force, you have the right to name or change a beneficiary. This may be done as part of the application process or by sending us a written request. Unless you have named an irrevocable beneficiary, you may change your beneficiary designation by sending us notice. Contract Termination We reserve the right to terminate the Contract and make a single payment (without imposing any charges) to you if your accumulated value at the end of the accumulation period is less than $2,000. Before the Contract is terminated, we will send you a notice to increase the accumulated value to $2,000 within 60 days. Termination of the Contract will not unfairly discriminate against any owner. Reinstatement If you have replaced this Contract with an annuity contract from another company and want to reinstate this Contract, then the following apply:  we reinstate the Contract effective on the original surrender date;  if you had the Purchase Payment Credit Rider on the original Contract, the 9-year surrender charge period applies to the reinstated Contract. The remaining surrender charge period, if any, is calculated based on the number of years since the original contract date;  we apply the amount received from the other company and the amount of the surrender charge you paid when you surrendered the Contract;  these amounts are priced on the valuation day the money from the other company is received by us;  commissions are not paid on the reinstatement amounts; and  new data pages are sent to your address of record. NOTE: Reinstatement is only available for full surrenders of your Contract. A payment received after a partial surrender of accumulated value is deemed a new purchase payment. Reports We will mail to you a statement, along with any reports required by state law, of your current accumulated value at least once per year prior to the annuitization date. After the annuitization date, any reports will be mailed to the person receiving the annuity benefit payments. Quarterly statements reflect purchases and surrenders occurring during the quarter as well as the balance of units owned and accumulated values. Important Information About Customer Identification Procedures To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, we will ask for your name, address, date of birth, and other information that will allow us to verify your identity. We may also ask to see your drivers license or other identifying documents. If concerns arise with verification of your identification, no transactions will be permitted while we attempt to reconcile the concerns. If we are unable to verify your identity within 30 days of our receipt of your initial purchase payment, the account(s) will be closed and redeemed in accordance with normal redemption procedures. RIGHTS RESERVED BY THE COMPANY We reserve the right to make certain changes if, in our judgment, they best serve the interests of you and the annuitant or are appropriate in carrying out the purpose of the Contract. Any changes will be made only to the extent and in the manner permitted by applicable laws. Also, when required by law, we will obtain your approval of the changes and approval from any appropriate regulatory authority. Approvals may not be required in all cases. Examples of the changes the Company may make include:  transfer assets in any division to another division or to the Fixed Account;  add, combine or eliminate a division(s);  substitute the units of a division for the units of another division:  if units of a division are no longer available for investment; or  if in our judgment, investment in a division becomes inappropriate considering the purposes of the Separate Account. Frequent Trading and Market-Timing (Abusive Trading Practices) This Contract is not designed for frequent trading or market timing activity of the divisions. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase this Contract. The Company does not accommodate market timing. We consider frequent trading and market timing activities to be abusive trading practices because they:  Disrupt the management of the underlying mutual funds by:  forcing the fund to hold short-term (liquid) assets rather than investing for long term growth, which results in lost investment opportunities for the fund;  causing unplanned portfolio turnover;  Hurt the portfolio performance of the underlying mutual funds; and  Increase expenses of the underlying mutual fund and separate account due to:  increased broker-dealer commissions; and  increased recordkeeping and related costs. If we are not able to identify such abusive trading practices, the abuses described above will negatively impact the Contract and cause investors to suffer the harms described. We have adopted policies and procedures to help us identify and prevent abusive trading practices. In addition, the underlying mutual funds monitor trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. If we, or an underlying mutual fund that is a division with the Contract, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to:  Rejecting transfer instructions from a Contract owner or other person authorized by the owner to direct transfers;  Restricting submission of transfer requests by, for example, allowing transfer requests to be submitted by 1st class U.S. mail only and disallowing requests made via the internet, by facsimile, by overnight courier or by telephone;  Limiting the number of unscheduled transfers during a Contract year to no more than 12;  Prohibiting you from requesting a transfer among the divisions for a minimum of thirty days where there is evidence of at least one round-trip transaction (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption) by you; and  Taking such other action as directed by the underlying mutual fund. We will support the underlying mutual funds right to accept, reject or restrict, without prior written notice, any transfer requests into a fund. In some instances, a transfer may be completed prior to a determination of abusive trading. In those instances, we will reverse the transfer (within two business days of the transfer) and return the Contract to the investment option holdings it had prior to the transfer. We will give you notice in writing in this instance. DISTRIBUTION OF THE CONTRACT The Company has appointed Princor Financial Services Corporation (Princor) (Des Moines, Iowa 50392-0200), a broker-dealer registered under the Securities Exchange Act of 1934, a member of the Financial Industry Regulatory Authority and affiliate of the Company, as the distributor and principal underwriter of the Contract. Princor is paid 6.5% of purchase payments by the Company for the distribution of the Contract. Princor also may receive 12b-1 fees in connection with purchases and sales of mutual funds underlying the Contracts. The 12b-1 fees for the underlying mutual funds are shown in this Contract prospectus in Summary of Expense, Annual Underlying Mutual Fund Expenses. Applications for the Contracts are solicited by registered representatives of Princor or such other broker-dealers as have entered into selling agreements with Princor. Such registered representatives act as appointed agents of the Company under applicable state insurance law and must be licensed to sell variable insurance products. The Company intends to offer the Contract in all jurisdictions where it is licensed to do business and where the Contract is approved. PERFORMANCE CALCULATION The Separate Account may publish advertisements containing information (including graphs, charts, tables and examples) about the hypothetical performance of its divisions for this Contract as if the Contract had been issued on or after the date the underlying mutual fund in which the division invests was first offered. The hypothetical performance from the date of the inception of the underlying mutual fund in which the division invests is calculated by reducing the actual performance of the underlying mutual fund by the fees and charges of this Contract as if it had been in existence. The yield and total return figures described below vary depending upon market conditions, composition of the underlying mutual funds portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other investment vehicles. The Separate Account may also quote rankings, yields or returns as published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents only historical performance and is not intended to indicate future performance. For further information on how the Separate Account calculates yield and total return figures, see the SAI. From time to time the Separate Account advertises its Money Market Divisions yield and effective yield for these Contracts. Both yield figures are based on historical earnings and are not intended to indicate future performance. The yield of the division refers to the income generated by an investment in the division over a 7-day period (which period is stated in the advertisement). This income is then annualized. That is, the amount of income generated by the investment during that week is assumed to be generated each week over a 52-week period and is shown as a percentage of the investment. The effective yield is calculated similarly but, when annualized, the income earned by an investment in the division is assumed to be reinvested. The effective yield is slightly higher than the yield because of the compounding effect of the assumed reinvestment. The Separate Account also advertises the average annual total return of its various divisions. The average annual total return for any of the divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial $1,000 investment to the ending redeemable accumulated value. FEDERAL TAX MATTERS The following description is a general summary of the tax rules, primarily related to federal income taxes, which in our opinion are currently in effect. These rules are based on laws, regulations and interpretations which are subject to change at any time. This summary is not comprehensive and is not intended as tax advice. Federal estate and gift tax considerations, as well as state and local taxes, may also be material. You should consult a qualified tax adviser about the tax implications of taking action under a Contract or related retirement plan. Non-Qualified Contracts Section 72 of the Internal Revenue Code governs the income taxation of annuities in general.  Purchase payments made under non-qualified Contracts are not excludable or deductible from your gross income or any other persons gross income.  An increase in the accumulated value of a non-qualified Contract owned by a natural person resulting from the investment performance of the Separate Account or interest credited to the DCA Plus Accounts and the Fixed Account is generally not taxable until paid out as surrender proceeds, death benefit proceeds, or otherwise.  Generally, owners who are not natural persons are immediately taxed on any increase in the accumulated value. The following discussion applies generally to Contracts owned by natural persons.  Surrenders or partial surrenders are taxed as ordinary income to the extent of the accumulated income or gain under the Contract.  The value of the Contract pledged or assigned is taxed as ordinary income to the same extent as a partial surrender.  Annuity benefit payments:  The investment in the contract is generally the total of the Purchase payments made.  The basic rule for taxing annuity benefit payments is that part of each annuity benefit payment is considered a nontaxable return of the investment in the contract and part is considered taxable income. An exclusion ratio is applied to each annuity benefit payment to determine how much of the payment is excludable from gross income. The remainder of the annuity benefit payment is includable in gross income for the year received.  After the purchase payment(s) in the Contract is paid out, the full amount of any annuity benefit payment is taxable. For purposes of determining the amount of taxable income resulting from distributions, all Contracts and other annuity contracts issued by us or our affiliates to the same owner within the same calendar year are treated as if they are a single contract. Transfer of ownership may have tax consequences to the owner. Please consult with your tax advisor before changing ownership of your Contract. Required Distributions for Non-Qualified Contracts In order for a non-qualified Contract to be treated as an annuity contract for federal income tax purposes, the Internal Revenue Code requires:  If the person receiving payments dies on or after the annuitization date but prior to the time the entire interest in the Contract has been distributed, the remaining portion of the interest is distributed at least as rapidly as under the method of distribution being used as of the date of that persons death.  If you die prior to the annuitization date, the entire interest in the Contract will be distributed:  within five years after the date of your death; or  as annuity benefit payments which begin within one year of your death and which are made over the life of your designated beneficiary or over a period not extending beyond the life expectancy of that beneficiary.  If you take a distribution from the Contract before you are 59 ½, you may incur an income tax penalty. Generally, unless the beneficiary elects otherwise, the above requirements are satisfied prior to the annuitization date by paying the death benefit in a single payment, subject to proof of your death. The beneficiary may elect, by written request, to receive an annuity benefit payment option instead of a single payment. If your designated beneficiary is your surviving spouse, the Contract may be continued with your spouse deemed to be the new owner for purposes of the Internal Revenue Code. Where the owner or other person receiving payments is not a natural person, the required distributions provided for in the Internal Revenue Code apply upon the death of the annuitant. IRA, SEP, and SIMPLE-IRA The Contract may be used to fund IRAs, SEPs, and SIMPLE-IRAs.  IRA  An Individual Retirement Annuity (IRA) is a retirement savings annuity. Contributions grow tax deferred.  SEP-IRA  A SEP is a form of IRA. A SEP allows you, as an employer, to provide retirement benefits for your employees by contributing to their IRAs.  SIMPLE-IRA  SIMPLE stands for Savings Incentive Match Plan for Employers. A SIMPLE-IRA allows employees to save for retirement by deferring salary on a pre-tax basis and receiving predetermined company contributions. The tax rules applicable to owners, annuitants and other payees vary according to the type of plan and the terms and conditions of the plan itself. In general, purchase payments made under a retirement program recognized under the Internal Revenue Code are excluded from the participants gross income for tax purposes prior to the annuity benefit payment date (subject to applicable state law). The portion, if any, of any purchase payment made that is not excluded from their gross income is their investment in the Contract. Aggregate deferrals under all plans at the employees option may be subject to limitations. Tax-qualified retirement arrangements, such as IRAs, SEPs, and SIMPLE-IRAs, are tax-deferred. You derive no additional benefit from the tax deferral feature of the annuity. Consequently, an annuity should be used to fund an IRA, or other tax qualified retirement arrangement to benefit from the annuitys features other than tax deferral. These features may include guaranteed lifetime income, death benefits without surrender charges, guaranteed caps on fees, and the ability to transfer among investment options without sales or withdrawal charges. The tax implications of these plans are further discussed in the SAI under the heading Taxation Under Certain Retirement Plans. Check with your tax advisor for the rules which apply to your specific situation. With respect to IRAs, IRA rollovers and SIMPLE-IRAs there is a 10% penalty under the Internal Revenue Code on the taxable portion of a premature distribution. The tax is increased to 25% in the case of distributions from SIMPLE- IRAs during the first two years of participation. Generally, an amount is a premature distribution unless the distribution is:  made on or after you reach age 59 ½;  made to a beneficiary on or after your death;  made upon your disability;  part of a series of substantially equal periodic payments for the life or life expectancy of you or you and the beneficiary;  made to pay certain medical expenses;  for health insurance premiums while employed;  for first home purchases (up to $10,000);  for qualified higher education expenses;  for qualified disaster tax relief distributions (up to $100,000); or  for qualified reservist distributions. For more information regarding premature distributions, please consult your tax advisor. Rollover IRAs If you receive a lump-sum distribution from a qualified retirement plan, tax-sheltered annuity or governmental 457(b) plan, you may maintain the tax-deferred status of the distribution by rolling it over into an eligible retirement plan or IRA. You can accomplish this by electing a direct rollover from the plan, or you can receive the distribution and roll it over into an eligible retirement plan or IRA within 60 days. However, if you do not elect a direct rollover from the plan, the plan is required to withhold 20% of the distribution. This amount is sent to the IRS as income tax withholding to be credited against your taxes. Amounts received prior to age 59 ½ and not rolled over may be subject to an additional 10% excise tax. You may roll over amounts from a qualified plan directly to a Roth IRA. As part of this rollover, previously taxed deferred funds from the qualified plan are converted to after-tax funds under a Roth IRA. Generally, the entire rollover is taxable (unless it includes after-tax dollars) and is included in gross income in the year of the rollover/conversion. For rollovers/conversion to Roth IRAs done in 2010 only, the taxpayer does have a choice of electing a two-year spread option that allows deferral including the taxable amounts in gross income to years 2011 and 2012. For more information, please see your tax advisor. Required Minimum Distributions for IRAs The Required Minimum Distribution (RMD) regulations dictate when individuals must start taking payments from their IRA. Generally speaking, RMDs for IRAs must begin no later than April 1 following the close of the calendar year in which you turn 70 1/2. Thereafter, the RMD is required no later than December 31 of each calendar year. The RMD rules apply to traditional IRAs, as well as SEP-IRAs and SIMPLE-IRAs, during the lifetime and after the death of IRA owners. They do not , however, apply to Roth IRAs during the lifetime of the Roth IRA owner. If an individual owns more than one IRA, the RMD amount must be determined for each, but the actual distribution can be satisfied from a combination of one or more of the owners IRAs. Failure to comply with the RMD rules can result in an excise tax penalty. This penalty equals 50% of the amount of the RMD that exceeds the actual distribution amount (if any) that occurred during the calendar year in question. Roth IRAs The Contract may be purchased to fund a Roth IRA. Contributions to a Roth IRA are not deductible from taxable income. Subject to certain limitations, a traditional IRA, SIMPLE-IRA or SEP may be converted into a Roth IRA or a distribution from such an arrangement may be rolled over to a Roth IRA. However, a conversion or a rollover to a Roth IRA is not excludable from gross income. If certain conditions are met, qualified distributions from a Roth IRA are tax- free. For more information, please contact your tax advisor. Withholding Annuity benefit payments and other amounts received under the Contract are subject to income tax withholding unless the recipient elects not to have taxes withheld. The amounts withheld vary among recipients depending on the tax status of the individual and the type of payments from which taxes are withheld. Notwithstanding the recipients election, withholding may be required on payments delivered outside the United States. Moreover, special backup withholding rules may require us to disregard the recipients election if the recipient fails to supply us with a TIN or taxpayer identification number (social security number for individuals), or if the Internal Revenue Service notifies us that the TIN provided by the recipient is incorrect. MUTUAL FUND DIVERSIFICATION The United States Treasury Department has adopted regulations under Section 817(h) of the Internal Revenue Code which establish standards of diversification for the investments underlying the Contracts. Under this Internal Revenue Code Section, Separate Account investments must be adequately diversified in order for the increase in the value of non-qualified Contracts to receive tax-deferred treatment. In order to be adequately diversified, the portfolio of each underlying mutual fund must, as of the end of each calendar quarter or within 30 days thereafter, have no more than 55% of its assets invested in any one investment, 70% in any two investments, 80% in any three investments and 90% in any four investments. Failure of an underlying mutual fund to meet the diversification requirements could result in tax liability to non-qualified Contract holders. The investment opportunities of the underlying mutual funds could conceivably be limited by adhering to the above diversification requirements. This would affect all owners, including owners of Contracts for whom diversification is not a requirement for tax-deferred treatment. STATE REGULATION The Company is subject to the laws of the State of Iowa governing insurance companies and to regulation by the Insurance Department of the State of Iowa. An annual statement in a prescribed form must be filed by March 1 in each year covering our operations for the preceding year and our financial condition on December 31 of the prior year. Our books and assets are subject to examination by the Commissioner of Insurance of the State of Iowa, or the Commissioners representatives, at all times. A full examination of our operations is conducted periodically by the National Association of Insurance Commissioners. Iowa law and regulations also prescribe permissible investments, but this does not involve supervision of the investment management or policy of the Company. In addition, we are subject to the insurance laws and regulations of other states and jurisdictions where we are licensed to operate. Generally, the insurance departments of these states and jurisdictions apply the laws of the state of domicile in determining the field of permissible investments. GENERAL INFORMATION Reservation of Rights The Company reserves the right to:  increase the minimum amount for each purchase payment to not more than $1,000; and  terminate a Contract and send you the accumulated value if no purchase payments are made during two consecutive calendar years and the accumulated value (or total purchase payments less partial surrenders and applicable surrender charges) is less than $2,000. The Company will first notify you of its intent to exercise this right and give you 60 days to increase the accumulated value to at least $2,000. Legal Matters Legal matters applicable to the issue and sale of the Contracts, including our right to issue Contracts under Iowa Insurance Law, have been passed upon by Karen Shaff, General Counsel and Executive Vice President. Legal Proceedings There are no legal proceedings pending to which Separate Account B is a party or which would materially affect Separate Account B. Other Variable Annuity Contracts The Company currently offers other variable annuity contracts that participate in Separate Account B. In the future, we may designate additional group or individual variable annuity contracts as participating in Separate Account B. Householding To avoid sending duplicate copies of materials to owners, only one copy of the prospectus and annual and semi- annual reports for the funds will be mailed to owners having the same name and address on our records. The consolidation of these mailings, called householding, benefits us through reduced mailing expense. If you want to receive multiple copies of these materials, you may call us at 1-800-852-4450. You may also notify us in writing. Individual copies of prospectuses and reports will be sent to you within thirty (30) days after we receive your request to stop householding. Payments to Financial Intermediaries The Company pays compensation to broker-dealers, financial institutions, and other parties (Financial Intermediaries) for the sale of the Contract according to schedules in the sales agreements and other agreements reached between the Company and the Financial Intermediaries. Such compensation generally consists of commissions on purchase payments made on the Contract. The Company and or its affiliates may also pay other amounts (Additional Payments) that include, but are not limited to, marketing allowances, expense reimbursements, and educational payments. These Additional Payments are designed to provide incentives for the sale of the Contracts as well as other products sold by the Company and may influence the Financial Intermediaries or their registered representatives to recommend the purchase of this Contract over competing annuity contracts or other investment options. You may ask your registered representative about these differing and divergent interests, how your registered representative is personally compensated, and how your registered representatives broker-dealer is compensated for soliciting applications for the Contract. We and/or our affiliates provide services to and/or funding vehicles for benefit and retirement plans. We and our affiliates may pay a bonus or other consideration or incentive to brokers or dealers:  if a participant in such a benefit or retirement plan purchases a product with the assistance of a registered representative of an affiliate of ours;  if a participant in such a retirement plan establishes a rollover individual retirement account with the assistance of a registered representative of an affiliate of ours;  if the broker or dealer sold the funding vehicle the benefit or retirement plan utilizes; or  based on the brokers or dealers relationship to the benefit or retirement plan. The broker or dealer may pay to its financial professionals some or all of the amounts we pay to the broker or dealer. Service Arrangements and Compensation The Company has entered into agreements with the distributors, advisers, and/or the affiliates of some of the mutual funds underlying the Contract and receives compensation for providing certain services including, but not limited to, distribution and operational support services, to the underlying mutual fund. Fees for these services are paid periodically (typically, quarterly or monthly) based on the average daily net asset value of shares of each fund held by the Separate Account and purchased at the Contract owners instructions. Because the Company receives such fees, it may be subject to competing interests in making these funds available as investment options under the Contract. The Company takes into consideration the anticipated payments from underlying mutual funds when it determines the charges assessed under the Contract. Without these payments, charges under the Contract are expected to be higher. Independent Registered Public Accounting Firm The financial statements of Principal Life Insurance Company Separate Account B and the consolidated financial statements of Principal Life Insurance Company are included in the SAI. Those statements have been audited by Ernst & Young LLP, independent registered public accounting firm, for the periods indicated in their reports which also appear in the SAI. FINANCIAL STATEMENTS The consolidated financial statements of Principal Life Insurance Company which are included in the SAI should be considered only as they relate to our ability to meet our obligations under the Contract. They do not relate to investment performance of the assets held in the Separate Account. TABLE OF SEPARATE ACCOUNT DIVISIONS The following is a brief summary of the investment objectives of each division. There is no guarantee that the objectives will be met. American Century VP Income & Growth Division Invests in: American Century VP Income & Growth Fund- Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: to seek dividend growth, current income and appreciation. The account will seek to achieve its investment objective by investing in common stocks. American Century VP Ultra Division Invests in: American Century VP Ultra Fund - Class I Investment Advisor: American Century Investment Management, Inc. Investment Objective: to seek long-term capital growth by investing primarily in common stocks of large U.S. companies. American Century VP Value Division Invests in: American Century VP Value Fund - Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: to seek capital growth over time and, secondarily, income by investing primarily in equity securities. Fidelity VIP Contrafund TM Division Invests in: Fidelity VIP Contrafund TM Portfolio - Service Class 2 Investment Advisor: Fidelity Management & Research Company Investment Objective: to seek long-term capital appreciation. Fidelity VIP Equity-Income Division Invests in: Fidelity VIP Equity-Income Portfolio - Service Class 2 Investment Advisor: Fidelity Management & Research Company Investment Objective: to seek reasonable income. The fund will also consider the potential for capital appreciation. The funds goal is to achieve a yield which exceeds the composite yield on the securities comprising the Standard & Poors 500 (SM) Index (S&P 500 ® ). Fidelity VIP Growth Division Invests in: Fidelity VIP Growth Portfolio  Service Class Investment Advisor: Fidelity Management & Research Company Investment Objective: to seek to achieve capital appreciation. Invesco V.I. Capital Appreciation Division (fka AIM V.I. Capital Appreciation Division) Invests in: Invesco V.I. Capital Appreciation Fund -Series II Shares (fka AIM V.I. Capital Appreciation Fund - Series II Shares) Investment Advisor: Invesco Advisors, Inc. Investment Objective: to seek growth of capital. Invesco V.I. Core Equity Division (fka AIM V.I. Core Equity Division) Invests in: Invesco V.I. Core Equity Fund - Series II Shares (fka AIM V.I. Core Equity Fund - Series II Shares) Investment Advisor: Invesco Advisors, Inc. Investment Objective: to seek growth of capital. The Fund invests normally at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities, including convertible securities, of established companies that have long-term above-average growth in earnings, and growth companies that are believed to have the potential for above-average growth in earnings. Invesco V.I. Dynamics Division (fka AIM V.I. Dynamics Division) Invests in: Invesco V.I. Dynamics Fund - Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: seeks long-term capital growth by normally investing at least 65% of its net assets in common stocks of mid-size companies. Invesco V.I. Global Health Care Division (fka AIM V.I. Global Health Care Division) Invests in: Invesco V.I. Global Health Care Fund - Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: seeks long-term capital growth. The Fund invests normally 80% of its assets in securities of healthcare industry companies. Invesco V.I. Small Cap Equity Division (fka AIM V.I. Small Cap Equity Division) Invests in: Invesco V.I. Small Cap Equity Fund -Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: seeks long-term growth of capital. Invesco V.I. Technology Division (fka AIM V.I. Technology Division) Invests in: Invesco V.I. Technology Fund - Series I Shares Investment Advisor: Invesco Advisors, Inc. Investment Objective: Seeks long-term capital growth by investing primarily at least 80% of its net assets in the equity securities and equity related instruments of companies engaged in technology related industries. Janus Aspen Enterprise Division (fka Janus Aspen MidCap Growth Division) Invests in: Janus Aspen Enterprise Portfolio - Service Shares (f/k/a Janus Aspen Series MidCap Growth Portfolio - Service Shares) Investment Advisor: Janus Capital Management LLC Investment Objective: seeks long-term growth of capital. It pursues its objective by investing, under normal circumstances, at least 80%of its net assets plus the amount of any borrowings for investment purposes, in equity securities of mid-sized companies whose market capitalization falls, at the time of purchase, in the 12-month average of the capitalization range of the Russell Midcap Growth Index. Asset Allocation Division Invests in: Principal Variable Contracts Funds Asset Allocation Account - Class 1 Investment Advisor: Morgan Stanley Investment Management, Inc. (doing business as Van Kampen) through a sub-advisory agreement with Principal Management Corporation Investment Objective: to generate a total investment return consistent with the preservation of capital. The Account intends to pursue flexible investment policy in seeking to achieve this investment objective by investing primarily in equity and flexible-income securities. Balanced Division Invests in: Principal Variable Contracts Funds Balanced Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to generate a total return consisting of current income and capital appreciation while assuming reasonable risks in furtherance of the objective by investment primarily in equity and fixed-income securities. Bond & Mortgage Securities Division Invests in: Principal Variable Contracts Funds Bond & Mortgage Securities Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide current income. Diversified International Division Invests in: Principal Variable Contracts Funds Diversified International Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. Equity Income Division Invests in: Principal Variable Contracts Funds Equity Income Account - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek to provide a relatively high level of current income and long-term growth of income and capital. Government & High Quality Bond Division (will merge into the Mortgage Securities Division effective July 16, Invests in: Principal Variable Contracts Funds Government & High Quality Bond Account -Class 1(will merge into the Principal Variable Contracts Funds Mortgage Securities Account - Class 1 effective July 16, 2010) Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek a high level of current income, liquidity and safety of principal. International Emerging Markets Division Invests in: Principal Variable Contracts Funds International Emerging Markets Account -Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital by investing in equity securities of issuers in emerging market countries. International SmallCap Division (will merge into the Diversified International Division effective July 16, 2010) Invests in: Principal Variable Contracts Funds International SmallCap Account - Class 1(will merge into the Principal Variable Contracts Funds Diversified International Account - Class I effective July 16, 2010) Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. The Account will attempt to achieve its objective by investing primarily in equity securities of non-U.S. companies with comparatively smaller market capitalizations. LargeCap Blend II Division Invests in: Principal Variable Contracts Funds LargeCap Blend Account II - Class 1 Investment Advisor: T. Rowe Price Associates, Inc. through a sub-advisory agreement and ClearBridge Advisors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. LargeCap Growth Division Invests in: Principal Variable Contracts Funds LargeCap Growth Account - Class 1 Investment Advisor: Columbus Circle Investors through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek growth of capital. The Account seeks to achieve its objective through the purchase primarily of common stocks,but the Account may also invest in other securities. LargeCap Growth I Division Invests in: Principal Variable Contracts Funds LargeCap Growth Account I - Class 1 Investment Advisor: T. Rowe Price Associates, Inc. through a sub-advisory agreement and Brown Investment Advisory Incorporated through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap S&P 500 Index Division Invests in: Principal Variable Contracts Funds LargeCap S&P 500 Index Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital by investing in stocks of large U.S. companies. The Account attempts to mirror the investment results of the Standard & Poors 500 Index. LargeCap Value Division Invests in: Principal Variable Contracts Funds LargeCap Value Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Value III Division Invests in: Principal Variable Contracts Funds LargeCap Value Account III - Class 1 Investment Advisor: AllianceBernstein, L.P. through a sub-advisory agreement and Westwood Management Corp. through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. MidCap Blend Division Invests in: Principal Variable Contracts Funds MidCap Blend Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. MidCap Growth I Division (will merge into the MidCap Blend Division effective July 16, 2010) Invests in: Principal Variable Contracts Funds MidCap Growth Account I - Class 1(will merge into the Principal Variable Contracts Funds MidCap Blend Account - Class 1 effective July 16, 2010) Investment Advisor: Mellon Capital Management Corporation through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. The Account will attempt to achieve its objective by investing primarily in growth stocks of medium market capitalization companies. MidCap Value II Division (will merge into the MidCap Blend Division effective July 16, 2010) Invests in: Principal Variable Contracts Funds MidCap Value Account II - Class 1(will merge into the Principal Variable Contracts Funds MidCap Blend Account - Class 1 effective July 16, 2010) Investment Advisor: Jacobs Levy Equity Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital by investing primarily in equity securities of companies with value characteristics and medium market capitalizations. Money Market Division Invests in: Principal Variable Contracts Funds Money Market Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity. Mortgage Securities Division (division name will change to the Government & High Quality Bond Division effective July 16, 2010) Invests in: Principal Variable Contracts Funds Mortgage Securities Account - Class 1(fund name will change to Principal Variable Contracts Funds Government & High Quality Bond Account effective July 16, 2010) Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of current income consistent with safety and liquidity. Principal LifeTime 2010 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2010 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Fund accounts. Principal LifeTime 2020 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2020 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Fund accounts. Principal LifeTime 2030 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2030 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Fund accounts. Principal LifeTime 2040 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2040 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Fund accounts. Principal LifeTime 2050 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2050 Account  Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Fund accounts. Principal LifeTime Strategic Income Division Invests in: Principal Variable Contracts Funds Principal LifeTime Strategic Income Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek high current income by investing primarily in shares of other Principal Variable Contracts Fund accounts. Real Estate Securities Division Invests in: Principal Variable Contracts Funds Real Estate Securities Account - Class 1 Investment Advisor: Principal Real Estate Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to generate a total return. Short-Term Bond Division (will merge into the Short-Term Income Division effective July 16, 2010) Invests in: Principal Variable Contracts Funds Short-Term Bond Account - Class 1(will merge into the Principal Variable Contracts Funds Short-Term Income Account - Class 1 effective July 16, 2010) Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to provide current income. Short-Term Income Division Invests in: Principal Variable Contracts Funds Short-Term Income Account - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide as high a level of current income as is consistent with prudent investment management and stability of principal. SmallCap Blend Division Invests in: Principal Variable Contracts Funds SmallCap Blend Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. SmallCap Growth II Division Invests in: Principal Variable Contracts Funds SmallCap Growth Account II - Class 1 Investment Advisor: Emerald Advisors, Inc. through a sub-advisory agreement and Essex Investment Management Company, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. The Account will attempt to achieve its objective by investing primarily in equity securities of growth companies with comparatively smaller market capitalizations. SmallCap Value I Division Invests in: Principal Variable Contracts Funds SmallCap Value Account I - Class 1 Investment Advisor: J.P. Morgan Investment Management, Inc, through a sub-advisory agreement and Mellon Capital Management Corporation through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital by investing primarily in equity securities of small companies with value characteristics and comparatively smaller market capitalizations. SAM Balanced Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Balanced Portfolios - Balanced Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. SAM Conservative Balanced Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Conservative Balanced Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of total return (consisting of reinvestment of income and capital appreciation), consistent with a moderate degree of principal risk. SAM Conservative Growth Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Conservative Growth Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide long-term capital appreciation. SAM Flexible Income Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Flexible Income Portfolio - Class 1 Investment Advisor: Edge Asset Management, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of total return (consisting of reinvestment of income with some capital appreciation). SAM Strategic Growth Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Strategic Growth Portfolio - Class I Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide long-term capital appreciation. Van Eck World Hard Assets Division (this division is not available until May 24, 2010) Invests in: Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund - Class S Shares Investment Advisor: Van Eck Associates Corporation seeks long-term capital appreciation by investing primarily in "hard asset" securities. Income is a secondary consideration. Registration Statement This prospectus (Part A of the registration statement) omits some information contained in the Statement of Additional Information (Part B of the registration statement) and Part C of the registration statement which the Company has filed with the SEC. The SAI is hereby incorporated by reference into this prospectus. You may request a free copy of the SAI by contacting your registered representative or calling us at 1-800-852-4450. Information about the Contract (including the Statement of Additional Information and Part C of the registration statement) can be reviewed and copied at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. Information on the operation of the public reference room may be obtained by calling the Commission at 202-551-8090. Reports and other information about the Contract are available on the Commissions internet site at http://www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the Commission, treet NE, Washington, D.C. 20549-0102. The registration number for the Flexible Variable Annuity Contract is 33-74232. The registration number for the Flexible Variable Annuity Contract with the Purchase Payment Credit Rider is 333- 40254. Customer Inquiries Your questions should be directed to: Principal Flexible Variable Annuity, Principal Financial Group, P.O. Box 9382, Des Moines, Iowa 50306-9382, 1-800-852-4450. TABLE OF CONTENTS OF THE SAI The table of contents for the Statement of Additional Information is provided below. TABLE OF CONTENTS General Information and History 3 Independent Registered Public Accounting Firm 3 Principal Underwriter 3 Calculation of Performance Data 3 Taxation Under Certain Retirement Plans 9 Principal Life Insurance Company Separate Account B Report of Independent Registered Public Accounting Firm 13 Financial Statements 14 Principal Life Insurance Company Report of Independent Registered Public Accounting Firm 153 Consolidated Financial Statements 154 To obtain a copy of the Statement of Additional Information, free of charge, write or telephone: Princor Financial Services Corporation a company of the Principal Financial Group Des Moines, IA 50392-2080 Telephone: 1-800-852-4450 APPENDIX A PRINCIPAL VARIABLE ANNUITY EXCHANGE OFFER Principal Variable Annuity Exchange Offer (exchange offer) This exchange offer is available on and after January 4, 2010. Owners of an eligible Principal Variable Annuity contract (old contract) may elect to exchange their old contract for a new Principal Investment Plus Variable Annuity contract ("new contract") subject to the exchange offer terms and conditions. To determine if it is in your best interest to participate in the exchange offer, we recommend that you consult with your tax advisor and financial professional before electing to participate in the exchange offer. You are eligible to participate in the exchange offer when:  your old contract is not subject to any surrender charges;  available in your state; and  your old contract has reached the contract anniversary following the date the exchange offer is made available. Exchange Offer Terms and Conditions  You must qualify for and elect the GMWB 2-SL/JL rider. To qualify for the GMWB 2-SL/JL rider, you (or the annuitant if the owner is a non-natural person) must be between the ages of 45 and 80.  You must receive a current prospectus for the new contract.  You must complete all required exchange offer forms.  The Premium Payment Credit Rider is not available on the new contract.  If we approve your application to participate in the exchange offer, you are directing that all of your investment options under your old contract be terminated. The resulting amount will be transferred to your new contract and allocated as you direct. Election of the GMWB 2-SL/JL rider results in restriction of your Contract investment options to the more limited GMWB investment options (review the new contract prospectus in its entirety for full details).  The amount being exchanged to the new contract cannot be allocated to the DCA Plus Accounts.  Any new premium payments (excluding the amount transferred under this exchange offer) you make to the new contract are subject to surrender charges.  At contract issue, the death benefit under your new contract will be the greater of the death benefit under your old contract on the exchange date or the death benefit under the new contract.  We reserve the right to require you to return your old contract to us. Upon issuing you a new contract, your old contract will terminate.  The exchange offer is not available for partial exchanges.  Only one old contract can be exchanged for one new contract. Exchange Offer Duration Currently, there is no closing date for the exchange offer. We reserve the right, however, to modify the exchange offer commencement date and to modify or terminate the exchange offer upon reasonable written notice to you. IMPORTANT CONSIDERATIONS An exchange may or may not be in your best interest. The features and benefits, investment options, and charges and deductions of the new contract differ from those of your old contract. For your convenience, we have provided the following chart with a side-by-side summary comparison of the features and costs of your old contract and the new contract available under the exchange offer. There may be additional differences important for you to consider prior to making an exchange. You should carefully review this prospectus and compare it to the new contract prospectus before deciding to make an exchange. To obtain a prospectus, please contact us at 1-800-852-4450. Summary Comparison* of Principal Variable Annuity (old contract) and Investment Plus Variable Annuity with GMWB Rider (new contract) To participate in the exchange offer you must elect the GMWB 2-SL/JL rider. A. Features Old Contract New Contract GMWB Rider Not available GMWB 2-SL/JL GWMB Investment Options N/A 2 Fixed Rate Options (including 2 1 year - Fixed Account 1 year - Fixed Account dollar-cost averaging options) 6 month - DCA Plus Account 6 month - DCA Plus Account*** 12 month - DCA Plus Account 12 month - DCA Plus Account*** Automatic Portfolio Rebalancing Quarterly, Semi-Annually, Annually Calendar Quarterly (required with GMWB 2-SL/JL) No. of Free Division Transfers/ 12 1 Contract Year B. Annuitization Old Contract New Contract Annuity Benefit Payments First Any time Any time on/after the first contract Available anniversary Annuity Benefit Payments Fixed annuity benefit payments Same Annuity Mortality Table 1983a Annuity Mortality Table Annuity 2000 Mortality Table Annuity Benefit Payment Options Fixed period; life income; life Same income with fixed period; custom options C. Death Benefit Old Contract New Contract Base Death Benefit An amount equal to the greatest of An amount equal to the greatest of (i) total premium payments less (i) total premium payments less surrenders, or surrenders, or (ii) contract value, or (ii) contract value, or (iii) 7 year Step-Up (iii) 7 year Step-Up For partial surrenders from old For partial surrenders, the death contracts prior to November 23, benefit is reduced proportionately 2003, the death benefit is reduced for each withdrawal. by the amount of each withdrawal. See the Death Benefit section in this For partial surrenders from old Appendix for more details. contracts issued on or after November 23, 2003, the death benefit is reduced proportionately for each withdrawal. Optional Enhanced Death Benefit Available Not available Rider Payable 1 st owner or annuitant to die 1 st owner to die D. Fees and Charges Old Contract New Contract Annual Fee (waived for contracts with Lesser of $30 or 2% of contract Same accumulated value of $30,000 or accumulated value more) Mortality and Expense Risks Charge** 1.25% Same Administration Charge** (on an Maximum: 0.15% Same annual basis) Current: 0.00% Available Underlying Mutual Fund Maximum Annual: 1.62% Maximum Annual: 0.61% Expenses**** Minimum Annual: 0.30% Minimum Annual: 0.61% GMWB2  SL/JL Rider Charge Not available Maximum Annual: 1.65% Taken as % of average quarterly Investment Back withdrawal benefit Current Annual: 0.95% base. E. Transaction Charges Old Contract New Contract Surrender Charge Period and % of 7 years (6,6,6,5,4,3,2) 7 years (6,6,6,5,4,3,2) amount surrendered (applies only to new premium payments) 9 years (8,8,8,8,7,6,5,4,3) if you Premium Payment Credit Rider not elected the Purchase Payment available Credit Rider Unscheduled Partial Surrender Maximum: lesser of $25 or 2% of Maximum: lesser of $25 or 2% of each unscheduled partial each unscheduled partial surrender surrender after the 1 st in a contract after the 12 th in a contract year. year. Current: $0/0% Current $0/0% Unscheduled Transfers Maximum: lesser of $30 or 2% of Maximum: lesser of $30 or 2% of each unscheduled transfer after each unscheduled transfer after the the 12 th in a contract year. 1 st in a contract year. Current: $0/0% Current: $0/0% *Does not reflect state variations. **Charges taken daily as a percentage of the average daily Separate Account Division accumulated value. ***Only available for new premium payments. The DCA Plus Accounts are not available for the amount being exchanged. ****For the new contract, only maximum and minimum charges for the GMWB Investment Options are reflected. Charges and Expenses The new contract and your old contract have different annual expenses, different transaction charges, and different investment options that may result in different underlying mutual fund expenses. Please see the comparison chart above for details. Surrender Charges Under the exchange offer, surrender charges will not apply on any amounts transferred from the old contract to the new contract. Surrender charges under the new contract will only apply to new contract premium payments. Death Benefit The death benefit in the new contract will be calculated as specified in the prospectus for the new contract. At the time of the exchange, the death benefit from the old contract will be transferred to the new contract and will be adjusted for new premium payments made and withdrawals taken under the new contract. Upon your death, we will pay the greater of the new contract death benefit or the old contract death benefit adjusted as described above. GMWB Rider The new contract offers a GMWB rider (Investment Protector Plus 2) not available under the old contract. The GMWB 2-SL/JL rider allows you to take certain guaranteed annual withdrawals, regardless of your Contract accumulated value. The GMWB 2-SL/JL rider also allows your beneficiary(ies) to choose a death benefit under the Contract or death benefit available under the rider. You may add only one GMWB 2-SL/JL rider to your Contract. You must qualify for and elect the GMWB 2-SL/JL rider when you purchase the new contract. The GMWB 2-SL/JL rider offers an annual Step-Up feature. The GMWB Step-Up can increase your rider withdrawal benefit payments if your Contract accumulated value increases. The Contract accumulated value increases whenever additional premium payments are made or the division values rise with market growth. The GWMB 2-SL/JL rider also offers a GMWB Bonus. The GMWB Bonus rewards you for not taking a withdrawal in certain early years of the rider. The GMWB Bonus amount will provide a modest increase to your rider withdrawal benefit payments. The GMWB Bonus does not increase your Contract accumulated value. Once elected, the GMWB 2-SL/JL rider may not be terminated for five contract years following the rider effective date . Election of the GMWB 2-SL/JL rider results in restriction of your Contract investment options to the more limited GMWB investment options (additional information is included in the new contract prospectus). The GMWB investment options reflect a balanced investment objective that is intended to support the rider guarantees. If your investment objective is aggressive growth, the rider investment restrictions may not support your investment objective. Please review the new contract prospectus in its entirety for additional information regarding the GMWB 2-SL/JL rider and whether the GMWB 2-SL/JL rider is appropriate for your needs. Tax Matters Although we believe that an exchange as described in this Appendix will not be a taxable event for Federal tax purposes, we recommend that you consult your tax advisor before electing to participate in the exchange offer. There may be differences between your old contract, as amended by tax-qualified retirement plan endorsements, and the new contract, as amended by similar qualified plan endorsements. If you are using the old contract in connection with a tax-qualified retirement plan, you should consult a tax advisor before electing to participate in the exchange offer. See also the FEDERAL TAX MATTERS section of this prospectus. CONDENSED FINANCIAL INFORMATION Financial statements are included in the Statement of Additional Information. Following are unit values for the Contract for the periods ended December 31. Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) AIM V.I. Capital Appreciation 2009 6.204 7.419 19.58 763 2008 10.925 6.204 -43.21 836 2007 9.876 10.925 10.62 1,097 2006 9.988 9.876 -1.12 1,339 AIM V.I. Core Equity 2009 7.573 9.596 26.71 2,721 2008 10.978 7.573 -31.02 3,063 2007 10.282 10.978 6.77 3,892 2006 8.921 10.282 15.26 4,649 2005 8.578 8.921 4.00 2,960 2004 7.971 8.578 7.62 3,478 2003 6.487 7.971 22.88 3,942 2002 7.781 6.487 -16.63 4,400 2001 10.211 7.781 -23.80 5,152 2000 12.101 10.211 -15.62 4,586 AIM V.I. Dynamics 2009 5.829 8.199 40.66 154 2008 11.367 5.829 -48.72 156 2007 10.261 11.367 10.78 223 2006 8.948 10.261 14.67 170 2005 8.183 8.948 9.35 164 2004 7.311 8.183 11.93 189 2003 5.371 7.311 36.12 161 2002 7.986 5.371 -32.74 45 2001 10.000 7.986 -20.14 31 AIM V.I. Global Health Care 2009 8.546 10.775 26.08 531 2008 12.123 8.546 -29.51 595 2007 10.975 12.123 10.46 686 2006 10.560 10.975 3.93 770 2005 9.887 10.560 6.81 837 2004 9.307 9.887 6.23 928 2003 7.375 9.307 26.20 830 2002 9.852 7.375 -25.14 568 2001 10.000 9.852 -1.48 252 AIM V.I. Small Cap Equity 2009 10.014 11.994 19.77 165 2008 14.762 10.014 -32.16 181 2007 (4 ) 14.972 14.762 -1.40 202 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) AIM V.I. Technology 2009 3.531 5.489 55.45 628 2008 6.444 3.531 -45.20 480 2007 6.059 6.444 6.35 625 2006 5.553 6.059 9.11 625 2005 5.503 5.553 0.91 703 2004 5.325 5.503 3.34 826 2003 3.711 5.325 43.49 716 2002 7.070 3.711 -47.51 229 2001 10.000 7.070 -29.30 100 American Century VP Income & Growth 2009 $7.751 $9.040 16.63% 1,054 2008 11.999 7.751 -35.40 1,160 2007 12.159 11.999 -1.32 1,465 2006 10.515 12.159 15.63 1,686 2005 10.176 10.515 3.33 1,819 2004 9.119 10.176 11.59 1,885 2003 7.138 9.119 27.75 1,589 2002 8.965 7.138 -20.38 1,122 2001 10.000 8.965 -10.35 368 American Century VP Ultra 2009 6.246 8.295 32.80 407 2008 10.809 6.246 -42.21 449 2007 9.044 10.809 19.55 561 2006 9.468 9.044 -4.48 672 2005 9.384 9.468 0.90 735 2004 8.585 9.384 9.31 749 2003 6.960 8.585 23.35 616 2002 9.119 6.960 -23.68 436 2001 10.000 9.119 -8.81 120 American Century VP Value 2009 9.876 11.677 18.24 1,520 2008 13.663 9.876 -27.72 1,738 2007 14.612 13.663 -6.49 2,157 2006 12.489 14.612 17.00 2,266 2005 12.060 12.489 3.56 2,208 2004 10.696 12.060 12.75 1,772 2003 8.408 10.696 27.21 775 2002 10.000 8.408 -15.92 192 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Fidelity VIP Contrafund ® 2009 9.727 13.032 33.98 4,098 2008 17.164 9.727 -43.33 4,545 2007 14.791 17.164 16.04 5,653 2006 13.421 14.791 10.21 6,230 2005 11.630 13.421 15.40 6,299 2004 10.210 11.630 13.91 5,683 2003 8.055 10.210 26.75 4,985 2002 9.005 8.055 -10.55 4,524 2001 10.405 9.005 -13.46 4,272 2000 11.294 10.405 -7.87 3,917 Fidelity VIP Equity-Income 2009 7.879 10.107 28.28 2,487 2008 13.952 7.879 -43.53 2,705 2007 13.951 13.952 0.01 3,196 2006 11.779 13.951 18.44 3,299 2005 11.297 11.779 4.27 3,232 2004 10.285 11.297 9.84 2,826 2003 8.009 10.285 28.42 1,570 2002 10.000 8.009 -19.91 374 Fidelity VIP Growth 2009 5.720 7.239 26.56 1,965 2008 10.978 5.720 -47.90 2,188 2007 8.762 10.978 25.29 2,680 2006 8.312 8.762 5.41 2,981 2005 7.965 8.312 4.36 3,633 2004 7.810 7.965 1.98 4,225 2003 5.956 7.810 31.13 4,456 2002 8.640 5.956 -31.06 4,674 2001 10.635 8.640 -18.76 5,285 2000 12.108 10.635 -12.17 4,837 Janus Aspen Enterprise 2009 5.162 7.364 42.66 1,321 2008 9.311 5.162 -44.56 1,271 2007 7.745 9.311 20.22 1,608 2006 6.921 7.745 11.91 1,559 2005 6.256 6.921 10.63 1,691 2004 5.258 6.256 18.98 1,802 2003 3.951 5.258 33.09 1,819 2002 5.565 3.951 -29.00 1,636 2001 9.329 5.565 -40.35 1,448 2000 10.000 9.329 -6.91 70 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Asset Allocation 2009 19.778 23.206 17.33 1,540 2008 26.467 19.778 -25.78 1,774 2007 24.140 26.647 10.39 2,321 2006 21.674 24.140 11.38 2,706 2005 20.746 21.674 4.47 3,194 2004 19.363 20.746 7.14 3,663 2003 16.123 19.363 20.10 3,893 2002 18.753 16.123 -14.02 4,235 2001 19.766 18.753 -5.12 4,644 2000 19.696 19.766 0.36 4,505 Balanced 2009 14.608 17.479 19.65 1,955 2008 21.413 14.608 -31.78 2,343 2007 20.578 21.413 4.06 3,104 2006 18.697 20.578 10.06 3,526 2005 17.728 18.697 5.47 4,195 2004 16.313 17.728 8.67 4,843 2003 13.901 16.313 17.35 5,379 2002 16.213 13.901 -14.26 5,862 2001 17.647 16.213 -8.13 6,926 2000 17.846 17.647 -1.12 7,235 Bond & Mortgage Securities 2009 15.821 18.892 19.41 5,197 2008 19.317 15.821 -18.10 6,144 2007 18.916 19.317 2.12 8,281 2006 18.303 18.916 3.35 8,677 2005 18.080 18.303 1.23 9,516 2004 17.440 18.080 3.67 9,744 2003 16.885 17.440 3.29 9,858 2002 15.648 16.885 7.91 9,735 2001 14.655 15.648 6.78 8,059 2000 13.718 14.655 6.83 6,415 Diversified International 2009 16.480 20.974 27.27 4,828 2008 31.029 16.480 -46.89 5,386 2007 27.066 31.029 14.64 6,553 2006 21.417 27.066 26.38 7,234 2005 17.518 21.417 22.26 7,757 2004 14.656 17.518 19.53 7,928 2003 11.214 14.656 30.69 7,446 2002 13.529 11.214 -17.11 7,391 2001 18.092 13.529 -25.22 8,130 2000 19.987 18.092 -9.48 8,208 Equity Income 2009 6.770 8.024 18.52 2,922 2008 10.378 6.770 -34.77 3,187 2007 10.000 10.378 3.78 4,174 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Government & High Quality Bond 2009 18.529 19.267 3.98 6,110 2008 19.074 18.529 -2.86 7,352 2007 18.413 19.074 3.59 8,742 2006 17.888 18.413 2.93 9,751 2005 17.755 17.888 0.75 11,265 2004 17.361 17.755 2.27 12,582 2003 17.262 17.361 0.57 14,675 2002 16.066 17.262 7.44 14,056 2001 15.118 16.066 6.27 9,403 2000 13.741 15.118 10.02 7,195 International Emerging Markets 2009 18.554 31.077 67.49 1,531 2008 41.619 18.554 -55.42 1,526 2007 29.657 41.619 40.33 2,056 2006 21.709 29.657 36.61 2,015 2005 16.368 21.709 32.63 1,813 2004 13.272 16.368 23.33 1,270 2003 8.549 13.272 55.25 806 2002 9.371 8.549 -8.77 506 2001 9.910 9.371 -5.44 153 2000 10.000 9.910 -0.90 9 International SmallCap 2009 16.327 21.744 33.18 1,642 2008 33.257 16.327 -50.91 1,821 2007 30.833 33.257 7.86 2,385 2006 23.945 30.833 28.77 2,718 2005 18.778 23.945 27.52 3,114 2004 14.604 18.778 28.58 3,108 2003 9.593 14.604 52.24 2,905 2002 11.592 9.593 -17.24 2,774 2001 15.020 11.592 -22.82 2,848 2000 17.184 15.020 -12.59 2,822 LargeCap Blend II 2009 8.482 10.862 28.06 4,141 2008 13.506 8.482 -37.20 4,731 2007 13.010 13.506 3.81 5,899 2006 11.374 13.010 14.38 6,213 2005 10.996 11.374 3.44 6,212 2004 10.089 10.996 8.99 5,335 2003 8.255 10.089 22.22 3,447 2002 10.000 8.255 -17.45 1,047 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) LargeCap Growth 2009 12.607 15.814 25.44 2,523 2008 22.461 12.607 -43.87 2,822 2007 18.462 22.461 21.66 3,514 2006 17.007 18.462 8.56 4,179 2005 15.362 17.007 10.71 4,991 2004 14.222 15.362 8.02 6,003 2003 11.387 14.222 24.90 7,025 2002 16.257 11.387 -29.96 8,040 2001 22.098 16.257 -26.43 9,977 2000 24.904 22.098 -11.27 10,270 LargeCap Growth I 2009 18.883 28.478 50.81 3,220 2008 32.193 18.883 -41.34 3,647 2007 30.042 32.193 7.16 4,508 2006 28.640 30.042 4.90 5,029 2005 26.962 28.640 6.22 5,980 2004 24.972 26.962 7.97 6,945 2003 20.076 24.972 24.39 7,750 2002 28.124 20.076 -28.62 8,433 2001 33.450 28.124 -15.92 9,806 2000 38.363 33.450 -12.81 10,065 LargeCap S&P 500 Index 2009 6.820 8.507 24.74 5,248 2008 10.978 6.820 -37.88 5,778 2007 10.573 10.978 3.83 7,250 2006 9.263 10.573 14.14 8,048 2005 8.978 9.263 3.17 8,642 2004 8.235 8.978 9.02 8,894 2003 6.498 8.235 26.73 7,596 2002 8.484 6.498 -23.41 6,302 2001 9.774 8.484 -13.20 5,484 2000 10.956 9.774 -10.79 4,136 LargeCap Value 2009 18.560 21.317 14.85 2,964 2008 28.988 18.560 -35.97 3,358 2007 29.384 28.988 -1.35 4,376 2006 24.803 29.384 18.47 5,087 2005 23.514 24.803 5.48 5,949 2004 21.190 23.514 10.97 6,767 2003 17.098 21.190 23.93 7,376 2002 20.053 17.098 -14.74 7,883 2001 22.084 20.053 -9.20 8,725 2000 21.888 22.084 0.90 8,705 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) LargeCap Value III 2009 8.173 9.670 18.32 3,449 2008 13.977 8.173 -41.53 3,932 2007 14.699 13.977 -4.91 4,874 2006 12.245 14.699 20.04 5,282 2005 11.759 12.245 4.13 5,220 2004 10.530 11.759 11.67 4,560 2003 8.326 10.530 26.47 2,948 2002 10.000 8.326 -16.74 MidCap Blend 2009 27.098 35.797 32.10 4,035 2008 41.530 27.098 -34.75 4,614 2007 38.425 41.530 8.08 5,827 2006 34.060 38.425 12.82 6,621 2005 31.580 34.060 7.85 7,544 2004 27.156 31.580 16.29 8,092 2003 20.704 27.156 31.16 8,364 2002 22.975 20.704 -9.88 8,520 2001 24.162 22.975 -4.91 8,963 2000 21.351 24.162 13.17 8,777 MidCap Growth I 2009 7.957 10.620 33.47 1,901 2008 13.689 7.957 -41.87 2,122 2007 12.513 13.689 9.40 2,666 2006 11.555 12.513 8.29 2,939 2005 10.289 11.555 12.30 3,151 2004 9.317 10.289 10.43 3,311 2003 6.711 9.317 38.83 3,255 2002 9.217 6.711 -27.19 1,754 2001 11.234 9.217 -17.95 1,867 2000 10.522 11.234 6.77 1,539 MidCap Value II 2009 9.191 12.175 32.47 1,998 2008 16.596 9.191 -44.62 2,251 2007 16.982 16.596 -2.27 2,832 2006 15.179 16.982 11.87 3,100 2005 13.903 15.179 9.18 3,378 2004 11.476 13.903 21.15 2,980 2003 8.514 11.476 34.79 2,126 2002 9.575 8.514 -11.08 1,282 2001 10.000 9.575 -4.25 261 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Money Market 2009 14.466 14.318 -1.02 5,866 2008 14.280 14.466 1.30 8,822 2007 13.786 14.280 3.58 5,015 2006 13.342 13.786 3.33 4,090 2005 13.158 13.342 1.40 3,595 2004 13.203 13.158 -0.34 4,161 2003 13.272 13.203 -0.52 5,147 2002 13.252 13.272 0.15 7,629 2001 12.912 13.252 2.63 7.538 2000 12.332 12.912 4.70 5,465 Mortgage Securities 2009 10.094 10.614 5.15 289 2008 10.000 10.094 0.94 13 Principal LifeTime 2010 2009 8.809 10.881 23.52 113 2008 12.910 8.809 -31.77 113 2007 12.950 12.910 -0.31 23 Principal LifeTime 2020 2009 8.896 11.200 25.90 181 2008 13.682 8.896 -34.98 70 2007 13.683 13.682 -0.01 14 Principal LifeTime 2030 2009 8.652 10.955 26.62 81 2008 13.780 8.652 -37.21 50 2007 13.762 13.780 0.13 7 Principal LifeTime 2040 2009 8.615 11.022 27.94 2 2008 14.107 8.615 -38.93 6 2007 14.079 14.107 0.20 2 Principal LifeTime 2050 2009 8.544 10.973 28.43 9 2008 14.195 8.544 -39.81 11 2007 14.158 14.195 0.26 2 Principal LifeTime Strategic Income 2009 9.173 10.775 17.46 98 2008 12.204 9.173 -24.84 123 2007 12.263 12.204 -0.48 63 Real Estate Securities 2009 19.606 24.962 27.32 1,560 2008 29.571 19.606 -33.70 1,776 2007 36.380 29.571 -18.72 2,254 2006 26.965 36.380 34.92 3,138 2005 23.567 26.965 14.42 3,360 2004 17.740 23.567 32.85 3,527 2003 12.931 17.740 37.19 3,015 2002 12.155 12.931 6.38 2,087 2001 11.318 12.155 7.40 893 2000 8.750 11.318 29.35 643 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Short-Term Bond 2009 9.173 9.984 8.84 2,245 2008 10.517 9.173 -12.78 2,485 2007 10.333 10.517 1.78 3,421 2006 10.017 10.333 3.15 3,545 2005 9.963 10.017 0.54 3,597 2004 9.960 9.963 0.03 3,468 2003 10.000 9.960 -4.40 1,380 Short-Term Income 2009 9.986 10.843 8.58 509 2008 10.000 9.986 -0.14 6 SmallCap Blend 2009 8.405 10.142 20.67 2,359 2008 13.453 8.405 -37.52 2,587 2007 13.402 13.453 0.38 3,269 2006 12.041 13.402 11.30 3,601 2005 11.390 12.041 5.72 4,015 2004 9.625 11.390 18.34 4,216 2003 7.123 9.625 35.13 4,065 2002 9.926 7.123 -28.24 2,980 2001 9.801 9.926 1.28 2,697 2000 11.242 9.801 -12.82 2,250 SmallCap Growth II 2009 6.483 8.434 30.09 2,072 2008 11.154 6.483 -41.88 2,271 2007 10.758 11.154 3.68 2,821 2006 9.996 10.758 7.62 3,241 2005 9.488 9.996 5.35 3,595 2004 8.637 9.488 9.85 3,914 2003 6.005 8.637 43.83 3,973 2002 11.229 6.005 -46.52 3,622 2001 16.724 11.229 -32.86 3,766 2000 19.672 16.724 -14.99 3,535 SmallCap Value I 2009 15.635 17.942 14.76 1,535 2008 23.221 15.635 -32.67 1,713 2007 25.988 23.221 -10.65 2,213 2006 22.179 25.988 17.17 2,530 2005 21.143 22.179 4.90 2,718 2004 17.394 21.143 21.55 2,704 2003 11.694 17.394 48.74 2,478 2002 12.993 11.694 -10.00 2,064 2001 12.384 12.993 4.92 1,213 2000 10.123 12.384 22.34 756 SAM Balanced Portfolio 2009 7.519 9.195 22.29 2,995 2008 10.314 7.519 -27.10 1,672 2007 10.222 10.314 0.90 101 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) SAM Conservative Balanced Portfolio 2009 8.206 9.818 19.64 1,567 2008 10.286 8.206 -20.22 789 2007 10.207 10.286 0.77 26 SAM Conservative Growth Portfolio 2009 6.813 8.457 24.13 1,096 2008 10.314 6.813 -33.94 616 2007 10.218 10.314 0.94 55 SAM Flexible Income Portfolio 2009 8.706 10.313 18.46 1,844 2008 10.222 8.706 -14.83 1,619 2007 10.145 10.222 0.76 5 SAM Strategic Growth Portfolio 2009 6.370 8.018 25.87 840 2008 10.308 6.370 -38.20 571 2007 10.212 10.308 0.94 45 (1) Commenced operations on May 19, 2001. (2) Commenced operations on May 18, 2002. (3) Commenced operations on April 28, 2006. (4) Commenced operations on May 1, 2007. (5) Commenced operations on November 24, 2000. (6) Commenced operations on January 5, 2007. (7) Commenced operations on November 24, 2008 (8) Commenced operations on November 19, 2007. (9) Commenced operations on May 17, 2003. Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) AIM V.I. Capital Appreciation 2009 6.105 7.256 18.85 73 2008 10.815 6.105 -43.55 156 2007 9.837 10.815 9.94 198 2006 9.988 9.837 -1.51 240 AIM V.I. Core Equity 2009 7.214 9.085 25.94 595 2008 10.520 7.214 -31.43 954 2007 9.913 10.520 6.12 1,294 2006 8.652 9.913 14.57 1,415 2005 8.369 8.652 3.38 795 2004 7.824 8.369 6.97 825 2003 6.405 7.824 22.15 818 2002 7.730 6.405 -17.14 722 2001 10.205 7.730 -24.25 577 2000 10.446 10.205 -2.31 46 AIM V.I. Dynamics 2009 5.568 7.785 39.82 155 2008 10.924 5.568 -49.03 160 2007 9.920 10.924 10.12 172 2006 8.703 9.920 13.98 133 2005 8.006 8.703 8.71 126 2004 7.196 8.006 11.26 124 2003 5.319 7.196 35.29 120 2002 7.956 5.319 -33.14 22 2001 10.000 7.956 -20.44 5 AIM V.I. Global Health Care 2009 8.163 10.231 25.33 287 2008 11.651 8.163 -29.94 407 2007 10.611 11.651 9.80 484 2006 10.271 10.611 3.31 510 2005 9.674 10.271 6.17 529 2004 9.162 9.674 5.59 546 2003 7.304 9.162 25.44 493 2002 9.815 7.304 -28.58 299 2001 10.000 9.815 -1.85 121 AIM V.I. Small Cap Equity 2009 9.755 11.614 19.06 73 2008 14.467 9.755 -32.57 97 2007 14.732 14.467 -1.80 110 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) AIM V.I. Technology 2009 3.373 5.212 54.52 372 2008 6.192 3.373 -45.53 327 2007 5.858 6.192 5.70 410 2006 5.401 5.858 8.46 403 2005 5.384 5.401 0.32 433 2004 5.242 5.384 2.71 407 2003 3.675 5.242 42.64 336 2002 7.044 3.675 -47.83 138 2001 10.000 7.044 -29.56 45 American Century VP Income & Growth 2009 $7.404 $8.584 15.94 552 2008 11.532 7.404 -35.80 758 2007 11.756 11.532 -1.91 873 2006 10.227 11.756 14.95 908 2005 9.957 10.227 2.71 986 2004 8.977 9.957 10.92 940 2003 7.069 8.977 26.99 801 2002 8.931 7.069 -20.85 531 2001 10.000 8.931 -10.69 181 American Century VP Ultra 2009 5.967 7.877 32.01 222 2008 10.387 5.967 -42.55 266 2007 8.745 10.387 18.78 345 2006 9.209 8.745 -5.04 385 2005 9.182 9.209 0.29 397 2004 8.451 9.182 8.65 399 2003 6.893 8.451 22.60 315 2002 9.085 6.893 -24.13 262 2001 10.000 9.085 -9.15 107 American Century VP Value 2009 9.491 11.155 17.53 732 2008 13.210 9.491 -28.15 927 2007 14.212 13.210 -7.05 1,129 2006 12.221 14.212 16.29 1,228 2005 11.872 12.221 2.94 1,157 2004 10.593 11.872 12.07 859 2003 8.377 10.593 26.45 349 2002 10.000 8.377 -16.23 90 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Fidelity VIP Contrafund ® 2009 9.265 12.339 33.18 1023 2008 16.447 9.265 -43.67 1,453 2007 14.260 16.447 15.34 1,782 2006 13.017 14.260 9.55 1,847 2005 11.347 13.017 14.72 1,684 2004 10.022 11.347 13.22 1,488 2003 7.954 10.022 26.00 1,109 2002 8.946 7.954 -11.09 823 2001 10.399 8.946 -13.97 418 2000 10.228 10.399 1.67 14 Fidelity VIP Equity-Income 2009 7.572 9.655 27.51 1,278 2008 13.489 7.572 -43.87 1,482 2007 13.570 13.489 -0.60 1,734 2006 11.526 13.570 17.73 1,794 2005 11.121 11.526 3.64 1,743 2004 10.185 11.121 9.19 1,501 2003 7.979 10.185 27.65 783 2002 10.000 7.979 -20.21 143 Fidelity VIP Growth 2009 5.448 6.854 25.81 512 2008 10.519 5.448 -48.21 757 2007 8.447 10.519 24.53 844 2006 8.062 8.447 4.78 908 2005 7.771 8.062 3.74 997 2004 7.666 7.771 1.37 994 2003 5.881 7.666 30.35 846 2002 8.583 5.881 -31.48 651 2001 10.629 8.583 -19.25 454 2000 11.022 10.629 -3.57 27 Janus Aspen Enterprise 2009 4.917 6.972 41.79 391 2008 8.922 4.917 -44.89 696 2007 7.466 8.922 19.50 846 2006 6.712 7.466 11.23 971 2005 6.103 6.712 9.98 990 2004 5.161 6.103 18.25 1,048 2003 3.901 5.161 32.30 1,036 2002 5.528 3.901 -29.43 913 2001 9.324 5.528 -40.71 607 2000 10.000 9.324 -6.76 21 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Asset Allocation 2009 18.839 21.972 16.63 206 2008 25.535 18.839 -26.22 345 2007 23.273 25.535 9.72 490 2006 21.021 23.273 10.71 536 2005 20.241 21.021 3.85 608 2004 19.006 20.241 6.50 562 2003 15.921 19.006 19.38 466 2002 18.630 15.921 -14.54 384 2001 19.754 18.630 -5.69 278 2000 19.631 19.754 0.63 16 Balanced 2009 13.914 16.549 18.94 422 2008 20.520 13.914 -32.19 584 2007 19.839 20.520 3.43 711 2006 18.133 19.839 9.41 757 2005 17.297 18.133 4.83 795 2004 16.012 17.297 8.03 727 2003 13.727 16.012 16.65 582 2002 16.107 13.727 -14.78 358 2001 17.637 16.107 -8.67 150 2000 17.485 17.637 0.87 6 Bond & Mortgage Securities 2009 15.070 17.888 18.70 1,892 2008 18.511 15.070 -18.59 2,506 2007 18.237 18.511 1.50 3,297 2006 17.751 18.237 2.74 3,432 2005 17.641 17.751 0.62 3,442 2004 17.119 17.641 3.05 3,129 2003 16.674 17.119 2.67 2,590 2002 15.545 16.674 7.26 1,758 2001 14.647 15.545 6.13 805 2000 14.225 14.647 2.97 12 Diversified International 2009 15.697 19.858 26.51 1,319 2008 29.734 15.697 -47.21 1,743 2007 26.094 29.734 13.95 1,979 2006 20.771 26.094 25.63 2,114 2005 17.091 20.771 21.53 2,114 2004 14.385 17.091 18.81 1,902 2003 11.074 14.385 29.90 1,244 2002 13.440 11.074 -17.60 769 2001 18.082 13.440 -25.67 412 2000 17.028 18.082 6.19 22 Equity Income I 2009 6.690 7.881 17.81 697 2008 10.317 6.690 -35.16 1,064 2007 10.000 10.317 3.17 1,401 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Government & High Quality Bond 2009 17.649 18.243 3.37 1,773 2008 18.278 17.649 -3.44 2,648 2007 17.751 18.278 2.97 3,106 2006 17.349 17.751 2.32 3,415 2005 17.323 17.349 0.15 3,699 2004 17.041 17.323 1.65 3,879 2003 17.046 17.041 -0.03 4,230 2002 15.960 17.046 6.80 3,410 2001 15.109 15.960 5.63 1,094 2000 14.739 15.109 2.51 23 International Emerging Markets 2009 17.672 29.424 66.50 606 2008 39.883 17.672 -55.69 759 2007 28.591 39.883 39.49 937 2006 21.055 28.591 35.79 955 2005 15.970 21.055 31.84 896 2004 13.027 15.970 22.59 704 2003 8.441 13.027 54.33 436 2002 9.309 8.441 -9.32 261 2001 9.904 9.309 -6.01 112 2000 10.000 9.904 -0.96 10 International SmallCap 2009 15.551 20.587 32.38 530 2008 31.869 15.551 -51.20 715 2007 29.725 31.869 7.21 855 2006 23.223 29.725 28.00 921 2005 18.321 23.223 26.76 958 2004 14.335 18.321 27.81 869 2003 9.473 14.335 51.32 635 2002 11.515 9.473 -17.73 450 2001 15.011 11.515 -23.29 265 2000 14.559 15.011 3.10 25 LargeCap Blend II 2009 8.151 10.376 27.30 1,970 2008 13.057 8.151 -37.57 2,403 2007 12.654 13.057 3.18 2,937 2006 11.129 12.654 13.70 3,141 2005 10.824 11.129 2.82 3,022 2004 9.991 10.824 8.34 2,557 2003 8.224 9.991 21.49 1,544 2002 10.000 8.224 -17.76 366 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) LargeCap Growth 2009 12.008 14.972 24.68 213 2008 21.523 12.008 -44.21 336 2007 17.798 21.523 20.93 410 2006 16.493 17.798 7.91 452 2005 14.988 16.494 10.05 437 2004 13.959 14.988 7.37 436 2003 11.244 13.959 24.15 410 2002 16.149 11.244 -30.37 358 2001 22.086 16.149 -26.88 271 2000 23.356 22.086 -5.44 16 LargeCap Growth I 2009 17.986 26.962 49.91 539 2008 30.849 17.986 -41.70 760 2007 28.962 30.849 6.52 909 2006 27.776 28.962 4.27 791 2005 26.306 27.776 5.59 801 2004 24.511 26.306 7.32 757 2003 19.824 24.511 23.64 611 2002 27.939 19.824 -29.05 463 2001 33.431 27.939 -16.43 284 2000 35.430 33.431 -5.64 14 LargeCap S&P 500 Index 2009 6.496 8.055 24.00 1,878 2008 10.520 6.496 -38.25 2,462 2007 10.193 10.520 3.21 3,092 2006 8.984 10.193 13.46 3,200 2005 8.760 8.984 2.56 3,511 2004 8.084 8.760 8.36 3,469 2003 6.417 8.084 25.98 2,745 2002 8.428 6.417 -23.86 1,531 2001 9.769 8.428 -13.73 710 2000 9.939 9.769 -1.71 16 LargeCap Value 2009 17.679 20.183 14.16 466 2008 27.779 17.679 -36.36 636 2007 28.328 27.779 -1.94 822 2006 24.056 28.328 17.76 884 2005 22.942 24.056 4.86 906 2004 20.800 22.942 10.30 893 2003 16.883 20.800 23.20 752 2002 19.921 16.883 -15.25 547 2001 22.072 19.921 -9.75 259 2000 20.967 22.072 5.27 10 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) LargeCap Value III 2009 7.854 9.237 17.61 1,444 2008 13.513 7.854 -41.88 1,756 2007 14.297 13.513 -5.48 2,116 2006 11.982 14.297 19.32 2,205 2005 11.575 11.982 3.52 2,132 2004 10.427 11.575 11.01 1,831 2003 8.295 10.427 25.70 1,063 2002 10.000 8.295 -17.05 299 MidCap Blend 2009 25.811 33.894 31.32 749 2008 39.797 25.811 -35.14 1,063 2007 37.044 39.797 7.43 1,322 2006 33.034 37.044 12.14 1,414 2005 30.812 33.034 7.21 1,477 2004 26.655 30.812 15.60 1,377 2003 20.445 26.655 30.37 1,064 2002 22.824 20.445 -10.42 697 2001 24.148 22.824 -5.48 335 2000 22.631 24.148 6.70 8 MidCap Growth I 2009 7.579 10.055 32.67 729 2008 13.118 7.579 -42.22 915 2007 12.063 13.118 8.75 1,143 2006 11.207 12.063 7.64 1,291 2005 10.038 11.207 11.65 1,296 2004 9.145 10.038 9.76 1,295 2003 6.627 9.145 38.00 1,101 2002 9.156 6.627 -27.62 406 2001 11.228 9.156 -18.45 195 2000 10.932 11.228 2.71 10 MidCap Value II 2009 8.779 11.560 31.68 977 2008 15.949 8.779 -44.96 1,223 2007 16.419 15.949 -2.86 1,480 2006 14.764 16.419 11.21 1,558 2005 13.604 14.764 8.53 1,554 2004 11.297 13.604 20.42 1,322 2003 8.431 11.297 33.99 868 2002 9.539 8.431 -11.62 433 2001 10.000 9.539 -4.61 99 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Money Market 2009 13.779 13.557 -1.61 1,555 2008 13.684 13.779 0.69 3,120 2007 13.291 13.684 2.96 1,955 2006 12.940 13.291 2.71 1,261 2005 12.838 12.940 0.79 1,358 2004 12.960 12.838 -0.94 1,531 2003 13.106 12.960 -1.11 1,683 2002 13.164 13.106 -0.44 2,833 2001 12.905 13.164 2.01 2,457 2000 12.851 12.905 0.42 534 Mortgage Securities 2009 10.088 10.544 4.52 86 2008 10.000 10.088 0.88 Principal LifeTime 2010 2009 8.582 10.538 22.79 18 2008 12.664 8.582 -32.23 27 2007 12.703 12.664 -0.31 6 Principal LifeTime 2020 2009 8.667 10.847 25.15 69 2008 13.421 8.667 -35.42 34 2007 13.422 13.421 -0.01 8 Principal LifeTime 2030 2009 8.429 10.610 25.87 8 2008 13.517 8.429 -37.64 5 2007 13.500 13.517 0.13 1 Principal LifeTime 2040 2009 8.393 10.674 27.18 2 2008 13.838 8.393 -39.35 3 2007 13.811 13.838 0.20 0 Principal LifeTime 2050 2009 8.324 10.627 27.67 9 2008 13.924 8.324 -40.22 0 2007 13.888 13.924 0.26 0 Principal Strategic Income 2009 8.937 10.436 16.77 42 2008 11.971 8.937 -25.34 9 2007 12.029 11.971 -0.48 0 Real Estate Securities 2009 18.675 23.634 26.55 752 2008 28.337 18.675 -34.10 940 2007 35.074 28.337 -19.21 1,162 2006 26.153 35.074 34.11 1,474 2005 22.994 26.153 13.74 1,489 2004 17.413 22.994 32.05 1,395 2003 12.769 17.413 36.37 1,001 2002 12.075 12.769 5.75 612 2001 11.312 12.075 6.75 158 2000 10.520 11.312 7.53 10 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) Short-Term Bond 2009 8.868 9.595 8.20 740 2008 10.229 8.868 -31.31 914 2007 10.110 10.229 1.18 1,384 2006 9.861 10.110 2.53 1,383 2005 9.866 9.861 -0.05 1,612 2004 9.922 9.866 -0.56 1,613 2003 10.000 9.922 -0.78 558 Short-Term Income 2009 9.980 10.771 7.93 165 2008 10.000 9.980 -0.20 SmallCap Blend 2009 8.006 9.602 19.94 701 2008 12.891 8.006 -37.89 980 2007 12.920 12.891 -0.22 1,181 2006 11.677 12.920 10.64 1,288 2005 11.113 11.677 5.08 1,361 2004 9.448 11.113 17.62 1,249 2003 7.034 9.448 34.32 947 2002 9.860 7.034 -28.66 505 2001 9.795 9.860 0.66 218 2000 9.961 9.795 -1.67 8 SmallCap Growth II 2009 6.174 7.985 29.33 511 2008 10.688 6.174 -42.23 689 2007 10.371 10.688 3.06 787 2006 9.694 10.371 6.98 825 2005 9.257 9.694 4.72 851 2004 8.477 9.257 9.20 849 2003 5.929 8.477 42.98 741 2002 11.154 5.929 -46.84 517 2001 16.715 11.154 -33.27 291 2000 16.727 16.715 -0.07 22 SmallCap Value I 2009 14.892 16.988 14.07 595 2008 22.252 14.892 -33.08 771 2007 25.054 22.252 -11.18 950 2006 21.511 25.054 16.47 1,040 2005 20.629 21.511 4.28 1,086 2004 17.073 20.629 20.83 1,004 2003 11.548 17.073 47.84 776 2002 12.908 11.548 -10.54 571 2001 12.377 12.908 4.29 229 2000 11.303 12.377 9.50 3 SAM Balanced Portfolio 2009 7.443 9.049 21.58 1,067 2008 10.280 7.443 -27.60 927 2007 10.189 10.280 0.89 26 Number of Accumulation Units Accumulation Unit Value Outstanding Percentage Beginning End of Change End of Period Division of Period Period from Prior Period (in thousands) SAM Conservative Balanced Portfolio 2009 8.124 9.662 18.93 351 2008 10.252 8.124 -20.76 370 2007 10.174 10.252 0.77 33 SAM Conservative Growth Portfolio 2009 6.745 8.323 31.96 451 2008 10.281 6.745 -34.39 390 2007 10.185 10.281 0.94 24 SAM Flexible Income Portfolio 2009 8.619 10.149 17.75 738 2008 10.189 8.619 -15.41 764 2007 10.112 10.189 0.76 20 SAM Strategic Growth Portfolio 2009 6.307 7.891 25.11 242 2008 10.275 6.307 -38.62 129 2007 10.179 10.275 0.94 6 (1) Commenced operations on May 19, 2001. (2) Commenced operations on May 18, 2002. (3) Commenced operations on April 28, 2006. (4) Commenced operations on May 1, 2007. (5) Commenced operations on November 24, 2000. (6) Commenced operations on January 5, 2007. (7) Commenced operations on November 24, 2008 (8) Commenced operations on November 19, 2007. (9) Commenced operations on May 17, 2003. PART B PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B FLEXIBLE VARIABLE ANNUITY (FVA) CONTRACT Statement of Additional Information dated May 1, 2010 This Statement of Additional Information provides information about Principal Life Insurance Company Separate Account B Flexible Variable Annuity (the Contract) in addition to the information that is contained in the Contracts Prospectus, dated May 1, 2010. This Statement of Additional Information is not a prospectus. It should be read in conjunction with the Prospectus, a copy of which can be obtained free of charge by writing or telephoning: Principal Flexible Variable Annuity Principal Financial Group P.O. Box 9382 Des Moines Iowa 50306-9382 Telephone: 1-800-852-4450 TABLE OF CONTENTS Page General Information and History 3 Independent Registered Public Accounting Firm 3 Principal Underwriter 3 Calculation of Performance Data 3 Taxation Under Certain Retirement Plans 9 Principal Life Insurance Company Separate Account B Report of Independent Registered Public Accounting Firm 13 Financial Statements 14 Principal Life Insurance Company Report of Independent Registered Public Accounting Firm 153 Consolidated Financial Statements 154 GENERAL INFORMATION AND HISTORY Principal Life Insurance Company (the Company) is the issuer of the Principal Flexible Variable Annuity (the Contract) and serves as custodian of its assets. The Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. The Companys home office is located at: Principal Financial Group, Des Moines, Iowa 50392. The Company is a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24,1879, the Company was incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. The Company became a legal reserve life insurance company and changed its name to Bankers Life Company in 1911. In 1986, the Company changed its name to Principal Mutual Life Insurance Company. In 1998, the Company became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in the current organizational structure. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ernst & Young LLP, 801 Grand Avenue, Suite 3000, Des Moines, Iowa 50309, serves as the independent registered public accounting firm for Principal Life Insurance Company Separate Account B and the Principal Life Insurance Company. PRINCIPAL UNDERWRITER The principal underwriter of the Contract is Princor Financial Services Corporation (Princor) which is a wholly owned subsidiary of Principal Financial Services, Inc. and an affiliate of the Company. The address of Princor is the Principal Financial Group, 680 8th Street, Des Moines, Iowa 50392-0200. Princor was incorporated in Iowa in 1968 and is a securities broker-dealer registered with the Securities Exchange Commission as well as a member of the FINRA. The Contracts may also be sold through other broker-dealers authorized by Princor and applicable law to do so. Registered representatives of such broker-dealers may be paid on a different basis than described below. The Contracts offering to the public is non-continuous. As the principal underwriter, Princor is paid for the distribution of the Contract. For the last three fiscal years Princor has received and retained the following commissions: received/retained received/retained received/retained $4,196,732/$0 $5,790,780/$0 $6,434,587/$0 CALCULATION OF PERFORMANCE DATA The Separate Account may publish advertisements containing information (including graphs, charts, tables and examples) about the performance of one or more of its Divisions. The Contract was not offered prior to June 16, 1994. Certain of the underlying funds were offered prior to the date the Contract was available. Thus, the Separate Account may publish advertisements containing information about the hypothetical performance of one or more of its divisions for this Contract as the Contract was issued on or after the date the underlying mutual fund was first offered. The hypothetical performance from the date of inception of the underlying mutual fund in which the division invests is derived by reducing the actual performance of the underlying mutual fund by the highest level of fees and charges of the Contract as if it had been in existence. In addition, as certain of the underlying mutual funds have added classes since the inception of the fund, performance may be shown for periods prior to the inception date of the new class which represents the historical results of initial class shares adjusted to reflect the fees and expenses of the new class. The yield and total return figures described below will vary depending upon market conditions, the composition of the underlying mutual funds portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other investment vehicles. The Separate Account may also quote rankings, yields or returns as published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents only historical performance and is not intended to indicate future performance. From time to time the Separate Account advertises its Money Market Divisions yield and effective yield for these Contracts. Both yield figures are based on historical earnings and are not intended to indicate future performance. The yield of the division refers to the income generated by an investment under the Contract in the division over a seven- day period (which period will be stated in the advertisement). This income is then annualized. That is, the amount of income generated by the investment during that week is assumed to be generated each week over a 52-week period and is shown as a percentage of the investment. The effective yield is calculated similarly but, when annualized, the income earned by an investment in the division is assumed to be reinvested. The effective yield will be slightly higher than the yield because of the compounding effect of this assumed reinvestment. Neither yield quotation reflects a sales load deducted from purchase payments which, if included, would reduce the yield and effective yield. Yield For the Period Ended December 31, 2009 For Contracts: 7-day annualized yield 7-day effective yield without a surrender charge or a Purchase Payment Credit Rider -1.32% -1.31% with a surrender charge but without a Purchase Payment Credit Rider -7.32 -7.31 without a surrender charge but with a Purchase Payment Credit Rider -1.92 -1.91 Also, from time to time, the Separate Account will advertise the average annual total return of its various divisions. The average annual total return for any of the divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial $1,000 investment to the ending redeemable Contract value. In this calculation for the Contract without the Premium Payment Credit Rider, the ending value is reduced by a surrender charge that decreases from 6% to 0% over a period of 7 years. For the calculations relating to the Contract with the Premium Payment Credit Rider, the ending value is reduced by a surrender charge that decreases from 8% to 0% over a period of 9 years. The Separate Account may also advertise total return figures for its divisions for a specified period that does not take into account the surrender charge in order to illustrate the change in the divisions unit value over time. See Charges and Deductions in the Prospectus for a discussion of surrender charges. Following are the hypothetical average annual total returns for the period ending December 31, 2009 assuming the Contract had been offered as of the effective dates of the underlying mutual funds in which the divisions invest: For Contracts without Purchase Payment Credit Rider and with Surrender Charge Effective One Five Ten Since Division Date Year Years Years Inception AIM V.I. Capital Appreciation May 5, 1993 13.50 -4.00 -5.58 4.22 AIM V.I. Core Equity May 2, 1994 20.63 1.66 -2.38 6.15 AIM V.I. Dynamics August 25, 1997 34.60 -0.62 -4.09 1.71 AIM V.I. Global Health Care May 22, 1997 20.02 1.11 1.90 5.37 AIM V.I. Small Cap Equity August 29, 2003 13.71 0.25 3.93 AIM V.I. Technology May 21, 1997 49.37 -0.72 -11.11 0.97 American Century VP Income & Growth October 31, 1997 10.56% -3.06% -2.21% 1.86% American Century VP Ultra May 1, 2001 26.74 -3.17 -1.80 American Century VP Value May 1, 1996 12.16 -1.32 4.47 5.85 Asset Allocation June 1, 1994 11.26 1.66 1.59 5.52 Balanced December 18, 1987 13.58 -0.95 -0.27 5.41 Bond & Mortgage Securities December 18, 1987 13.34 0.24 3.20 5.28 Diversified International May 2, 1994 21.20 3.10 0.41 4.80 Equity Income April 28, 1998 12.44 -0.36 5.00 4.55 Fidelity VIP Contrafund ® January 31, 1995 27.91 1.70 1.38 9.21 Fidelity VIP Equity-Income November 3, 1986 22.20 -2.92 0.33 6.85 Fidelity VIP Growth October 31, 1986 20.48 -2.61 -5.10 7.10 Government & High Quality Bond April 9, 1987 -2.09 1.03 3.39 5.20 International Emerging Markets October 24, 2000 61.43 13.28 12.39 International SmallCap May 1,1998 27.11 2.39 2.32 6.75 Janus Aspen Enterprise September 13, 1993 36.58 2.73 -6.25 7.18 LargeCap Blend II May 1, 2002 21.99 -0.91 1.23 LargeCap Growth May 2, 1994 19.37 -0.06 -4.53 2.93 LargeCap Growth I June 1, 1994 44.74 0.46 -3.02 6.92 LargeCap S&P 500 Index May 3, 1999 18.67 -1.76 -2.57 -1.71 LargeCap Value May 13, 1970 8.78 -2.66 -0.32 8.82 LargeCap Value III May 1, 2002 12.24 -4.61 -0.22 MidCap Blend December 18, 1987 26.03 1.94 5.26 10.50 MidCap Growth I May 1, 1998 27.40 -0.01 0.03 0.41 MidCap Value II May 3, 1999 26.39 -3.35 4.66 5.24 Money Market March 18, 1983 -7.09 1.08 1.45 3.55 Mortgage Securities May 6, 1993 -0.92 3.00 4.28 4.11 Principal LifeTime 2010 August 30, 2004 17.45 -0.67 1.18 Principal LifeTime 2020 August 30, 2004 19.84 -0.32 1.74 Principal LifeTime 2030 August 30, 2004 20.55 -0.77 1.31 Principal LifeTime 2040 August 30, 2004 21.87 -0.86 1.43 Principal LifeTime 2050 August 30, 2004 22.36 -0.95 1.35 Principal LifeTime Strategic Income August 30, 2004 11.40 -0.56 0.99 Real Estate Securities May 1, 1998 21.25 0.53 11.02 8.11 SAM Balanced Portfolio June 3, 1997 16.23 1.20 2.40 5.35 SAM Conservative Balanced Portfolio April 23, 1998 13.57 1.78 3.43 3.26 SAM Conservative Growth Portfolio June 3, 1997 18.07 0.08 1.02 5.15 SAM Flexible Income Portfolio September 9, 1997 12.39 2.04 3.82 4.67 SAM Strategic Growth Portfolio June 3, 1997 19.80 -0.66 0.05 5.45 Short-Term Bond May 1, 2003 2.78 -0.62 -0.03 Short-Term Income January 12, 1994 2.50 2.09 3.63 3.35 SmallCap Blend May 1, 1998 14.59 -3.02 -1.09 0.01 SmallCap Growth II May 1, 1998 24.03 -3.06 -8.24 -1.49 SmallCap Value I May 1, 1998 8.69 -3.98 5.85 5.08 For Contracts without Purchase Payment Credit Rider and without Surrender Charge Effective Five Ten Since Division Date One Year Years Years Inception AIM V.I. Capital Appreciation May 5, 1993 19.50 -3.30 -5.58 4.22 AIM V.I. Core Equity May 2, 1994 26.63 2.22 -2.38 6.15 AIM V.I. Dynamics August 25, 1997 40.60 -0.01 -4.09 1.71 AIM V.I. Global Health Care May 22, 1997 26.02 1.68 1.90 5.37 AIM V.I. Small Cap Equity August 29, 2003 19.71 0.84 3.93 AIM V.I. Technology May 21, 1997 55.37 -0.11 -11.11 0.97 American Century VP Income & Growth October 31, 1997 16.56% -2.39% -2.21% 1.86% American Century VP Ultra May 1, 2001 32.74 -2.49 -1.80 American Century VP Value May 1, 1996 18.16 -0.70 4.47 5.85 Asset Allocation June 1, 1994 17.26 2.22 1.59 5.52 Balanced December 18, 1987 19.58 -0.34 -0.27 5.41 Bond & Mortgage Securities December 18, 1987 19.34 0.83 3.20 5.28 Diversified International May 2, 1994 27.20 3.62 0.41 4.80 Equity Income April 28, 1998 18.44 0.24 5.00 4.55 Fidelity VIP Contrafund ® January 31, 1995 33.91 2.25 1.38 9.21 Fidelity VIP Equity-Income November 3, 1986 28.20 -2.26 0.33 6.85 Fidelity VIP Growth October 31, 1986 26.48 -1.95 -5.10 7.10 Government & High Quality Bond April 9, 1987 3.91 1.59 3.39 5.20 International Emerging Markets October 24, 2000 67.43 13.64 12.39 International SmallCap May 1,1998 33.11 2.93 2.32 6.75 Janus Aspen Enterprise September 13, 1993 42.58 3.27 -6.25 7.18 LargeCap Blend II May 1, 2002 27.99 -0.30 1.23 LargeCap Growth May 2, 1994 25.37 0.53 -4.53 2.93 LargeCap Growth I June 1, 1994 50.74 1.04 -3.02 6.92 LargeCap S&P 500 Index May 3, 1999 24.67 -1.13 -2.57 -1.71 LargeCap Value May 13, 1970 14.78 -2.00 -0.32 8.82 LargeCap Value III May 1, 2002 18.24 -3.89 -0.22 MidCap Blend December 18, 1987 32.03 2.49 5.26 10.50 MidCap Growth I May 1, 1998 33.40 0.58 0.03 0.41 MidCap Value II May 3, 1999 32.39 -2.68 4.66 5.24 Money Market March 18, 1983 -1.09 1.65 1.45 2.93 Mortgage Securities May 6, 1993 5.08 3.52 4.28 4.11 Principal LifeTime 2010 August 30, 2004 23.45 -0.06 1.54 Principal LifeTime 2020 August 30, 2004 25.84 0.28 2.09 Principal LifeTime 2030 August 30, 2004 26.55 -0.16 1.67 Principal LifeTime 2040 August 30, 2004 27.87 -0.25 1.78 Principal LifeTime 2050 August 30, 2004 28.36 -0.33 1.70 Principal LifeTime Strategic Income August 30, 2004 17.40 0.05 1.35 Real Estate Securities May 1, 1998 27.25 1.11 11.02 8.11 SAM Balanced Portfolio June 3, 1997 22.23 1.77 2.40 5.35 SAM Conservative Balanced Portfolio April 23, 1998 19.57 2.34 3.43 3.26 SAM Conservative Growth Portfolio June 3, 1997 24.07 0.67 1.02 5.15 SAM Flexible Income Portfolio September 9, 1997 18.39 2.58 3.82 4.67 SAM Strategic Growth Portfolio June 3, 1997 25.80 -0.05 0.05 5.45 Short-Term Bond May 1, 2003 8.78 -0.01 -0.03 Short-Term Income January 12, 1994 8.50 2.63 3.63 3.35 SmallCap Blend May 1, 1998 20.59 -2.35 -1.09 0.01 SmallCap Growth II May 1, 1998 30.03 -2.39 -8.24 -1.49 SmallCap Value I May 1, 1998 14.69 -3.29 5.85 5.08 For Contracts with Purchase Payment Credit Rider and with Surrender Charge Effective One Five Ten Since Division Date Year Years Years Inception AIM V.I. Capital Appreciation May 5, 1993 10.79% -5.33% -6.15% 3.60% AIM V.I. Core Equity May 2, 1994 17.87 0.45 -2.96 5.51 AIM V.I. Dynamics August 25, 1997 31.76 -1.87 -4.66 1.10 AIM V.I. Global Health Care May 22, 1997 18.26 -0.10 1.28 4.73 AIM V.I. Small Cap Equity August 29, 2003 18.99 0.23 3.31 AIM V.I. Technology May 21, 1997 46.44 -1.97 -11.64 0.36 American Century VP Income & Growth October 31, 1997 7.86% -4.37% -2.80% 1.24% American Century VP Ultra May 1, 2001 23.94 -4.48 -2.39 American Century VP Value May 1, 1996 9.46 -2.59 3.84 5.22 Asset Allocation June 1, 1994 8.56 0.45 0.98 4.88 Balanced December 18, 1987 10.87 -2.21 -0.87 4.77 Bond & Mortgage Securities December 18, 1987 10.63 -1.00 2.58 4.65 Diversified International May 2, 1994 18.44 1.91 -0.19 4.17 Equity Income April 28, 1998 9.73 -1.61 4.37 3.92 Fidelity VIP Contrafund ® January 31, 1995 25.11 0.49 0.77 8.56 Fidelity VIP Equity-Income November 3, 1986 19.43 -4.23 -0.27 6.21 Fidelity VIP Growth October 31, 1986 17.73 -3.90 -5.67 6.46 Government & High Quality Bond April 9, 1987 -4.71 -0.20 2.77 4.57 International Emerging Markets October 24, 2000 58.42 12.21 11.72 International SmallCap May 1,1998 24.31 1.20 1.70 6.11 Janus Aspen Enterprise September 13, 1993 33.72 1.54 -6.81 6.54 LargeCap Blend II May 1, 2002 19.23 -2.17 0.24 LargeCap Growth May 2, 1994 16.62 -1.31 -5.10 2.32 LargeCap Growth I June 1, 1994 41.84 -0.77 -3.61 6.28 LargeCap S&P 500 Index May 3, 1999 15.93 -3.04 -3.16 -2.30 LargeCap Value May 13, 1970 6.10 -3.95 -0.92 8.17 LargeCap Value III May 1, 2002 9.53 -5.96 -1.24 MidCap Blend December 18, 1987 23.24 0.73 4.62 9.84 MidCap Growth I May 1, 1998 24.60 -1.25 -0.57 -0.19 MidCap Value II May 3, 1999 23.60 -4.67 4.03 4.61 Money Market March 18, 1983 -9.68 -0.14 0.84 2.93 Mortgage Securities May 6, 1993 -3.55 1.81 3.66 3.48 Principal LifeTime 2010 August 30, 2004 14.71 -1.92 0.01 Principal LifeTime 2020 August 30, 2004 17.08 -1.57 0.58 Principal LifeTime 2030 August 30, 2004 17.80 -2.03 0.14 Principal LifeTime 2040 August 30, 2004 19.10 -2.12 0.26 Principal LifeTime 2050 August 30, 2004 19.59 -2.21 0.18 Principal LifeTime Strategic Income August 30, 2004 8.70 -1.81 -0.18 Real Estate Securities May 1, 1998 18.48 -0.70 10.35 7.46 SAM Balanced Portfolio June 3, 1997 13.49 -0.02 1.79 4.72 SAM Conservative Balanced Portfolio April 23, 1998 10.86 0.58 2.81 2.64 SAM Conservative Growth Portfolio June 3, 1997 15.33 -1.16 0.41 4.52 SAM Flexible Income Portfolio September 9, 1997 9.68 0.83 3.20 4.04 SAM Strategic Growth Portfolio June 3, 1997 17.05 -1.92 -0.55 4.82 Short-Term Bond May 1, 2003 0.13 -1.87 -1.27 Short-Term Income January 12, 1994 -0.15 0.89 3.00 2.73 SmallCap Blend May 1, 1998 11.87 -4.33 -1.69 -0.59 SmallCap Growth II May 1, 1998 21.25 -4.36 -8.80 -2.08 SmallCap Value I May 1, 1998 6.00 -5.31 5.22 4.45 For Contracts with the Purchase Payment Credit Rider without Surrender Charge Effective Five Ten Since Division Date One Year Years Years Inception AIM V.I. Capital Appreciation May 5, 1993 18.79 -3.88 -6.15 3.60 AIM V.I. Core Equity May 2, 1994 25.87 1.60 -2.96 5.51 AIM V.I. Dynamics August 25, 1997 39.76 -0.61 -4.66 1.10 AIM V.I. Global Health Care May 22, 1997 25.26 1.07 1.28 4.73 AIM V.I. Small Cap Equity August 29, 2003 18.99 0.23 3.31 AIM V.I. Technology May 21, 1997 54.44 -0.71 -11.64 0.36 American Century VP Income & Growth October 31, 1997 15.86 -2.98 -2.80 1.24 American Century VP Ultra May 1, 2001 31.94 -3.08 -2.39 American Century VP Value May 1, 1996 17.46 -1.29 3.84 5.22 Asset Allocation June 1, 1994 16.56 1.60 0.98 4.88 Balanced December 18, 1987 18.87 -0.93 -0.87 4.77 Bond & Mortgage Securities December 18, 1987 18.63 0.22 2.58 4.65 Diversified International May 2, 1994 26.44 3.00 -0.19 4.17 Equity Income April 28, 1998 17.73 -0.36 4.37 3.92 Fidelity VIP Contrafund ® January 31, 1995 33.11 1.64 0.77 8.56 Fidelity VIP Equity-Income November 3, 1986 27.43 -2.84 -0.27 6.21 Fidelity VIP Growth October 31, 1986 25.73 -2.54 -5.67 6.46 Government & High Quality Bond April 9, 1987 3.29 0.99 2.77 4.57 International Emerging Markets October 24, 2000 66.42 12.96 11.72 International SmallCap May 1, 1998 32.31 2.31 1.70 6.11 Janus Aspen Mid Cap Growth September 13, 1993 41.72 2.65 -6.81 6.54 LargeCap Blend II May 1, 2002 27.23 -0.90 0.62 LargeCap Growth May 2, 1994 24.62 -0.07 -5.10 2.32 LargeCap Growth I June 1, 1994 49.84 0.44 -3.61 6.28 LargeCap S&P 500 Index May 3, 1999 23.93 -1.72 -3.16 -2.30 LargeCap Value May 13, 1970 14.10 -2.58 -0.92 8.17 LargeCap Value III May 1, 2002 17.53 -4.47 -0.82 MidCap Blend December 18, 1987 31.24 1.87 4.62 9.84 MidCap Growth I May 1, 1998 32.60 -0.02 -0.57 -0.19 MidCap Value II May 3, 1999 31.60 -3.26 4.03 4.61 Money Market March 18, 1983 -1.68 1.04 0.84 Mortgage Securities May 6, 1993 4.45 2.90 3.66 3.48 Principal LifeTime 2010 August 30, 2004 22.71 -0.66 0.93 Principal LifeTime 2020 August 30, 2004 25.08 -0.32 1.48 Principal LifeTime 2030 August 30, 2004 25.80 -0.76 1.06 Principal LifeTime 2040 August 30, 2004 27.10 -0.85 1.17 Principal LifeTime 2050 August 30, 2004 27.59 -0.93 1.09 Principal LifeTime Strategic Income August 30, 2004 16.70 -0.55 0.74 Real Estate Securities May 1, 1998 26.48 0.50 10.35 7.46 SAM Balanced Portfolio June 3, 1997 21.49 1.16 1.79 4.72 SAM Conservative Balanced Portfolio April 23, 1998 18.86 1.72 2.81 2.64 SAM Conservative Growth Portfolio June 3, 1997 23.33 0.06 0.41 4.52 SAM Flexible Income Portfolio September 9, 1997 17.68 1.97 3.20 4.04 SAM Strategic Growth Portfolio June 3, 1997 25.05 -0.65 -0.55 4.82 Short-Term Bond May 1, 2003 8.13 -0.61 -0.63 Short-Term Income January 12, 1994 7.85 2.02 3.00 2.73 SmallCap Blend May 1, 1998 19.87 -2.94 -1.69 -0.59 SmallCap Growth II May 1, 1998 29.25 -2.97 -8.80 -2.08 SmallCap Value I May 1, 1998 14.00 -3.87 5.22 4.45 TAXATION UNDER CERTAIN RETIREMENT PLANS INDIVIDUAL RETIREMENT ANNUITIES Contributions. Individuals may make contributions for individual retirement  annuity (IRA) contracts. Individuals may make deductible contributions (for any year) up to the lesser of the amount shown in the chart or 100% of compensation. Individuals age 50 or over are also permitted to make additional catch-up contributions. The additional contribution is $1,000 in 2009 and 2010. Such individuals may establish a traditional IRA for a non-working spouse. The annual contribution for both spouses contracts cannot exceed the lesser of the amount shown in the chart or 100% of the working spouses compensation. No more than the individual IRA limit may be contributed to either spouses IRA for any year. IRA - Maximum Annual Contribution Year Individual IRA Individual IRA + Spousal IRA 2009 $5,000 $10,000 2010 $5,000 $10,000 Starting in 2009, limits are indexed to inflation. Contributions may be tax deductible . If an individual and his/her spouse do not participate in a qualified retirement plan, the contributions to an IRA are fully tax deductible regardless of income. If an individual is an active participant in a qualified retirement plan, his/her ability to deduct the contributions depends upon his/her income level. For individuals who are not active participants but whose spouses are, deductibility of traditional IRA contributions is phased out if the couple files a joint return and the Adjusted Gross Income is between $166,000 and $176,000 in 2009. Deductibility of Traditional IRA Contributions for Active Participants Married Individuals (Filing Jointly) Single Individual Limited No Limited No Year Deduction Deduction Year Deduction Deduction 2009 $89,000 $ 109,000 2009 $55,000 $65,000 2010 $89,000 $ 109,000 2010 $56,000 $66,000 An individual may make non-deductible IRA contributions to the extent of the excess of: 1) The lesser of maximum annual contribution or 100% of compensation, over 2) The IRA deductible contributions made with respect to the individual. An individual may not make any contribution to his/her own IRA for the year in which he/she reaches age 70 ½ or for any year thereafter. Taxation of Distributions. Distributions from IRA Contracts are taxed as ordinary income to the recipient, although special rules exist for the tax-free return of non-deductible contributions. In addition, taxable distributions received under an IRA Contract prior to age 59 ½ are subject to a 10% penalty tax in addition to regular income tax. Certain distributions are exempted from this penalty tax, including distributions following the owners death or disability if the distribution is paid as part of a series of substantially equal periodic payments made for the life (or life expectancy) of the Owner or the joint lives (or joint life expectancies) of the Owner and the Owners designated Beneficiary; distributions to pay medical expenses; distributions for certain unemployment expenses; distributions for first home purchases (up to $10,000) and distributions for higher education expenses and distributions for certain natural disaster victims. Required Distributions. Generally, distributions from IRA Contracts must commence not later than April 1 of the calendar year following the calendar year in which the owner attains age 70 ½, and such distributions must be made over a period that does not exceed the uniform life distribution period established by the IRS. A penalty tax of 50% may be imposed on any amount by which the minimum required distribution in any year exceeded the amount actually distributed in that year. In addition, in the event that the owner dies before his or her entire interest in the Contract has been distributed, the owners entire interest must be distributed in accordance with rules similar to those applicable upon the death of the Contract Owner in the case of a non-qualified Contract, as described in the Prospectus. Tax-Free Rollovers. The Internal Revenue Code (the Code) permits the funds to be transferred in a tax-free rollover from a qualified retirement plan, tax-deferred annuity plan or governmental 457(b) plan to an IRA Contract if certain conditions are met, and if the rollover of assets is completed within 60 days after the distribution from the qualified plan is received. A direct rollover of funds may avoid a 20% federal tax withholding generally applicable to qualified plan, tax-deferred annuity plan, or governmental 457(b) plan distributions. In addition, not more frequently than once every twelve months, amounts may be rolled over tax-free from one IRA to another, subject to the 60-day limitation and other requirements. The once-per-year limitation on rollovers does not apply to direct transfers of funds between IRA custodians or trustees. SIMPLIFIED EMPLOYEE PENSION PLANS AND SALARY REDUCTION SIMPLIFIED EMPLOYEE PENSION PLANS Contributions. Under Section 408(k) of the Code, employers may establish a type of IRA plan referred to as a simplified employee pension plan (SEP). Employer contributions to a SEP cannot exceed the lesser of 100% of compensation or $49,000 in 2010. Employees of certain small employers may have contributions made to the salary reduction simplified employee pension plan (SAR/SEP) on their behalf on a salary reduction basis. The amount that an employee chooses to defer and contribute to the SAR/SEP is referred to as an elective deferral. These elective deferrals are subject to the same cap as elective deferrals to IRC Section 401(k) plans, see table below. In addition to the elective deferrals, SAR/SEP may permit additional elective deferrals by individuals age 50 or over, referred to as catch-up contributions. No new SAR/SEP are permitted after 1996 for any employer, but those in effect prior to 1997 may continue to operate, receive contributions, and add new employees. Employees of tax-exempt organizations and state and local government agencies are not eligible for SAR/SEPs. Salary Reduction Simplified Employee Pension Plan (SAR-SEP) Year Elective Deferral Catch-up Contribution 2009 $16,500 $5,500 2010 $16,500 $5,500 Taxation of Distributions. Generally, distribution payments from SEPs and SAR/SEPs are subject to the same distribution rules described above for IRAs. Required Distributions. SEPs and SAR/SEPs are subject to the same minimum required distribution rules described above for IRAs. Tax-Free Rollovers. Generally, rollovers and direct transfers may be made to and from SEPs and SAR/SEPs in the same manner as described above for IRAs, subject to the same conditions and limitations. SAVINGS INCENTIVE MATCH PLANS FOR EMPLOYEES (SIMPLE IRA) Contributions. Under Section 408(p) of the Code, employers may establish a type of IRA plan known as a SIMPLE IRA. Employees may have contributions made to the SIMPLE IRA on a salary reduction basis. The amount that an employee chooses to defer and contribute to the SIMPLE IRA is referred to as an elective deferral. These elective deferrals cannot exceed the amounts shown in the chart. In addition to the elective deferrals, SIMPLE IRA may permit additional elective deferrals by individuals age 50 or over, referred to as catch-up contributions. Elective contribution amounts made under the salary reduction portions (i.e., those subject to the $11,500 limit in 2010) of a SIMPLE IRA plan are counted in the overall limit on elective deferrals by any individual. For example, an individual under age 50 who defers the maximum of $11,500 to a SIMPLE IRA of (i.e., $16,500 for 2010) one employer and participates in a 401(k) plan of another employer would be limited to an elective deferral of $5,000 in 2010 ($16,500  $11,500) to the 401(k) plan. The employer generally must match either 100% of the employees elective deferral, up to 3% of the employees compensation or fixed nonelective contributions of 2% of compensation. Savings Incentive Match Plan for Employees (SIMPLE IRA) 401(k) Elective Year Elective Deferral Catch-up Contribution Deferral 2009 $11,500 $2,500 $16,500 2010 $11,500 $2,500 $16,500 Taxation of Distributions. Generally, distribution payments from SIMPLE IRAs are subject to the same distribution rules described above for IRAs, except that distributions made within two years of the date of an employees first participation in a SIMPLE IRA of an employer are subject to a 25% penalty tax instead of the 10% penalty tax discussed previously. Required Distributions. SIMPLE IRAs are subject to the same minimum required distribution rules described above for IRAs. Tax-Free Rollovers. Direct transfers may be made among SIMPLE IRAs in the same manner as described above for IRAs, subject to the same conditions and limitations. Rollovers from SIMPLE IRAs are permitted after two years have elapsed from the date of an employees first participation in a SIMPLE IRA of the employer. Rollovers to SIMPLE IRAs from other plans are not permitted. ROTH INDIVIDUAL RETIREMENT ANNUITIES (ROTH IRA) Contribution. Under Section 408A of the Code, individuals may contribute to a Roth IRA on his/her own behalf up to the lesser of maximum annual contribution limit as shown in the chart or 100% of compensation. In addition, the contribution must be reduced by the amount of any contributions made to other IRAs for the benefit of the same individual. Individuals age 50 or over are also permitted to make additional catch-up contributions. The additional contribution is $1,000 for 2009 and 2010. ROTH IRA - Maximum Annual Contribution Year Individual ROTH IRA Catch-up Contribution 2009 $5,000 $1,000 2010 $5,000 $1,000 Starting in 2011, individual Roth IRA limits are indexed for cost-of-living. The maximum contribution is phased out for single taxpayers with adjusted gross income between $105,000 and $120,000 and for joint filers with adjusted gross income between $167,000 and $177,000 (see chart below). For rollovers/conversion to Roth IRAs done in 2010 only, the taxpayer does have a choice of electing a two-year spread option that allows deferral including the taxable amounts in gross income to years 2011 and 2012. For more information, please see your tax advisor. Modified Adjusted Gross Income Limits - 2010 Single Married Filing Joint ROTH IRA Contribution $105,000 or less $167,000 or less Full Contribution $105,000  $120,000 $167,000  $177,000 Partial Contribution * $120,000 & over $177,000 & over No Contribution * Those entitled to only a partial contribution should check with a tax advisor to determine the allowable contribution. A person whose filing status is married, filing separately may not make a full Roth IRA contribution, unless the couple are separated and have been living apart for the entire year. Only a partial contribution is allowed if the Modified Adjusted Gross Income is less than $10,000. Taxation of Distribution. Qualified distributions are received income-tax free by the Roth IRA owner, or beneficiary in case of the Roth IRA owners death. A qualified distribution is any distribution made after five years if the IRA owner is over age 59 ½, dies, becomes disabled, or uses the funds for first-time home buyer expenses at the time of distribution. The five-year period for converted amounts begins from the year of the conversion. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants Principal Life Insurance Company We have audited the accompanying statements of assets and liabilities of each of the divisions of Principal Life Insurance Company Separate Account B (Separate Account) comprised of the divisions described in Note 1, as of December 31, 2009, and the related statements of operations for the year then ended and changes in net assets for each of the two years in the period then ended, or for those divisions operating for portions of such periods as disclosed in the financial statements. These financial statements are the responsibility of the management of the Separate Account. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Separate Accounts internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Separate Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2009 by correspondence with the fund companies or their transfer agents, as applicable. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective divisions of Principal Life Insurance Company Separate Account B at December 31, 2009, and the results of their operations and the changes in their net assets for the periods described above, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Des Moines, Iowa April 27, 2010 Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities December 31, 2009 AIM V.I. AIM V.I. Capital Basic Value Appreciation Series I Series I Division Division Assets Investments in shares of mutual funds, at market $ 3,530,464 $ 6,191,048 Liabilities   Net assets $ 3,530,464 $ 6,191,048 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity  5,663,918 The Principal Variable Annuity with Purchase Payment Credit Rider  527,130 Principal Investment Plus Variable Annuity 2,837,159  Principal Investment Plus Variable Annuity With Purchase Rider 693,305  Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 3,530,464 $ 6,191,048 Investments in shares of mutual funds, at cost $ 3,509,034 $ 7,872,827 Shares of mutual fund owned 590,379 304,528 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity  763,489 The Principal Variable Annuity With Purchase Payment Credit Rider  72,645 Principal Investment Plus Variable Annuity 309,834  Principal Investment Plus Variable Annuity With Purchase Rider 78,193  Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity  7.42 The Principal Variable Annuity With Purchase Payment Credit Rider  7.26 Principal Investment Plus Variable Annuity 9.16  Principal Investment Plus Variable Annuity With Purchase Rider 8.87  Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. Global International Small Cap AIM V.I. Core Equity Dynamics Health Care Growth Equity Technology Series I Series I Series I Series I Series I Series I Division Division Division Division Division Division $ 31,520,243 $ 2,467,745 $ 8,655,471 $ 3,242,642 $ 5,661,780 $ 5,387,926       $ 31,520,243 $ 2,467,745 $ 8,655,471 $ 3,242,642 $ 5,661,780 $ 5,387,926 $  $  $  $  $  $                                      26,114,159 1,260,942 5,719,270  1,982,454 3,448,551 5,406,084 1,206,803 2,936,201  851,399 1,939,375    2,909,376 2,250,473     333,266 577,454              $ 31,520,243 $ 2,467,745 $ 8,655,471 $ 3,242,642 $ 5,661,780 $ 5,387,926 $ 32,207,379 $ 2,583,325 $ 8,656,921 $ 2,954,766 $ 6,143,876 $ 4,489,920 1,264,857 173,418 545,398 124,669 440,263 408,486                                           2,721,381 153,787 530,778  165,277 628,217 595,030 155,010 286,976  73,305 372,080    358,515 187,632     41,471 49,721  $  $  $  $  $  $                                      9.60 8.20 10.77  11.99 5.49 9.09 7.79 10.23  11.61 5.21    8.12 11.99     8.04 11.61              $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Alliance American Bernstein Century VP Small Cap Income & Growth Growth Class A Class I Division Division Assets Investments in shares of mutual funds, at market $ 1,901,891 $ 17,506,349 Liabilities   Net assets $ 1,901,891 $ 17,506,349 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  3,165,956 Principal Freedom 2 Variable Annuity  72,260 The Principal Variable Annuity  9,525,874 The Principal Variable Annuity With Purchase Payment Credit Rider  4,742,259 Principal Investment Plus Variable Annuity 1,427,668  Principal Investment Plus Variable Annuity With Purchase Rider 474,223  Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 1,901,891 $ 17,506,349 Investments in shares of mutual funds, at cost $ 1,942,897 $ 20,450,795 Shares of mutual fund owned 159,154 3,253,968 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  339,829 Principal Freedom 2 Variable Annuity  8,559 The Principal Variable Annuity  1,053,671 The Principal Variable Annuity With Purchase Payment Credit Rider  552,426 Principal Investment Plus Variable Annuity 122,147  Principal Investment Plus Variable Annuity With Purchase Rider 41,902  Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  9.32 Principal Freedom 2 Variable Annuity  8.44 The Principal Variable Annuity  9.04 The Principal Variable Annuity With Purchase Payment Credit Rider  8.58 Principal Investment Plus Variable Annuity 11.69  Principal Investment Plus Variable Annuity With Purchase Rider 11.32  Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. American Century VP Inflation American American American American Protection Century VP Century VP Century VP Century VP Asset Class II Ultra Class I Ultra Class II Value Class II Vista Class I Allocation Division Division Division Division Division Division $ 81,192,485 $ 5,125,570 $ 56,071,136 $ 25,911,803 $ 2,219,126 $ 52,864,573       $ 81,192,485 $ 5,125,570 $ 56,071,136 $ 25,911,803 $ 2,219,126 $ 52,864,573 $  $  $  $  $  $                         185,653              3,376,077  17,743,980  35,742,380  1,749,493  8,167,823  4,532,935 62,739,673  42,158,247  1,400,189 8,905,835 18,452,812  13,912,889  818,937 3,497,770             $ 81,192,485 $ 5,125,570 $ 56,071,136 $ 25,911,803 $ 2,219,126 $ 52,864,573 $ 77,916,115 $ 5,547,234 $ 63,938,726 $ 35,119,795 $ 2,857,446 $ 55,301,013 7,566,867 631,228 6,974,022 4,898,261 168,243 4,565,162                              140,946              406,958  1,519,518  1,540,209  222,095  732,230  206,305 5,350,399  4,281,411  122,993 383,762 1,625,132  1,459,189  74,291 159,189 $  $  $  $  $  $                         1.32              8.30  11.68  23.21  7.88  11.15  21.97 11.73  9.85  11.38 23.21 11.36  9.53  11.02 21.97      -       $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Bond & Mortgage Balanced Securities Division Division Assets Investments in shares of mutual funds, at market $ 44,052,089 $ 251,405,465 Liabilities   Net assets $ 44,052,089 $ 251,405,465 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable 658,482 309,892 Premier Variable 2,242,292 3,362,435 Principal Freedom Variable Annuity  7,645,771 Principal Freedom 2 Variable Annuity  407,788 The Principal Variable Annuity 34,174,449 98,179,377 The Principal Variable Annuity With Purchase Payment Credit Rider 6,976,866 33,843,802 Principal Investment Plus Variable Annuity  82,895,014 Principal Investment Plus Variable Annuity With Purchase Rider  24,761,386 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 44,052,089 $ 251,405,465 Investments in shares of mutual funds, at cost $ 51,317,408 $ 284,791,477 Shares of mutual fund owned 3,572,756 25,040,385 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable 351,122 148,610 Premier Variable 1,156,167 1,559,214 Principal Freedom Variable Annuity  549,453 Principal Freedom 2 Variable Annuity  39,077 The Principal Variable Annuity 1,955,225 5,196,887 The Principal Variable Annuity With Purchase Payment Credit Rider 421,590 1,892,033 Principal Investment Plus Variable Annuity  4,387,856 Principal Investment Plus Variable Annuity With Purchase Rider  1,384,285 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable 1.88 2.09 Premier Variable 1.94 2.16 Principal Freedom Variable Annuity  13.91 Principal Freedom 2 Variable Annuity  10.44 The Principal Variable Annuity 17.48 18.89 The Principal Variable Annuity With Purchase Payment Credit Rider 16.55 17.89 Principal Investment Plus Variable Annuity  18.89 Principal Investment Plus Variable Annuity With Purchase Rider  17.89 Annuitized units outstanding: Bankers Flexible Annuity - - Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Fidelity VIP Fidelity VIP Dreyfus IP Equity-Income Growth Capital Diversified Technology Growth Equity Service Service Appreciation International Service Shares Income Class 2 Class Division Division Division Division Division Division $ 4,670,335 $ 176,753,296 $ 2,424,974 $ 162,643,939 $ 44,737,069 $ 17,733,739       $ 4,670,335 $ 176,753,296 $ 2,424,974 $ 162,643,939 $ 44,737,069 $ 17,733,739 $  $  $  $  $  $               534,446      4,353,411  31,452    4,249,585     60,130 779,484      101,265,893  23,441,014 25,140,820 14,225,343  26,198,202  5,493,123 12,336,233 3,508,396 3,364,613 31,429,434 1,898,567 104,501,525 5,624,777  1,245,592 7,942,841 526,407 29,176,825 1,635,239              $ 4,670,335 $ 176,753,296 $ 2,424,974 $ 162,643,939 $ 44,737,069 $ 17,733,739 $ 4,536,049 $ 224,854,830 $ 2,161,793 $ 214,609,930 $ 59,288,280 $ 24,384,855 242,867 15,725,382 247,952 12,368,361 2,699,883 591,914                    234,443      1,847,001  31,134    333,067     6,825 82,830      4,828,110  2,921,508 2,487,452 1,964,968  1,319,244  697,034 1,277,755 511,856 385,001 1,498,492 153,297 13,024,275 556,550  144,837 399,976 43,895 3,702,310 169,383  $  $  $  $  $  $               2.28      2.36  1.01    12.76     8.81 9.41      20.97  8.02 10.11 7.24  19.86  7.88 9.65 6.85 8.74 20.97 12.39 8.02 10.11  8.60 19.86 11.99 7.88 9.65   -           $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Fidelity VIP Fidelity VIP Growth Overseas Service Service Class 2 Class 2 Division Division Assets Investments in shares of mutual funds, at market $ 6,438,269 $ 46,197,413 Liabilities   Net assets $ 6,438,269 $ 46,197,413 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 4,225,333 33,933,853 Principal Investment Plus Variable Annuity With Purchase Rider 2,212,936 12,263,560 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 6,438,269 $ 46,197,413 Investments in shares of mutual funds, at cost $ 7,571,572 $ 57,425,487 Shares of mutual fund owned 216,412 3,096,341 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 426,400 2,659,214 Principal Investment Plus Variable Annuity With Purchase Rider 230,631 992,491 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 9.91 12.76 Principal Investment Plus Variable Annuity With Purchase Rider 9.60 12.36 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Goldman Sachs Fidelity VIP II Fidelity VIP II Fidelity VIP III Goldman Sachs VIT Structured Government Contrafund Contrafund Mid Cap VIT Mid Cap Small Cap & High Service Service Service Value Service Equity Service Quality Class Class 2 Class 2 Class I Class I Bond Division Division Division Division Division Division $ 66,028,352 $ 41,367,396 $ 7,571,279 $ 15,906,098 $ 4,413,535 $ 209,263,572       $ 66,028,352 $ 41,367,396 $ 7,571,279 $ 15,906,098 $ 4,413,535 $ 209,263,572 $  $  $  $  $  $       140,086      28,651      260,744      3,659,928      3,747,124      284,885 53,410,068     117,714,146 12,618,284     32,343,567  33,309,009 5,794,410 11,286,907 3,287,950 39,796,347  8,058,387 1,776,869 4,619,191 1,125,585 11,288,094             $ 66,028,352 $ 41,367,396 $ 7,571,279 $ 15,906,098 $ 4,413,535 $ 209,263,572 $ 81,471,581 $ 52,118,986 $ 8,545,548 $ 21,135,430 $ 5,925,212 $ 221,545,501 3,213,058 2,038,807 301,645 1,401,418 500,401 19,929,864            47,952      8,771      116,062      1,567,508      331,664      26,126 4,098,465     6,109,518 1,022,672     1,772,931  2,634,646 396,195 911,491 359,968 2,065,524  658,261 125,471 385,240 127,265 618,776 $  $  $  $  $  $       2.92      3.27      2.25      2.33      11.30      10.90 13.03     19.27 12.34     18.24  12.64 14.63 12.38 9.13 19.27  12.24 14.16 11.99 8.84 18.24             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 International Emerging International Markets SmallCap Division Division Assets Investments in shares of mutual funds, at market $ 103,506,306 $ 64,313,748 Liabilities   Net assets $ 103,506,306 $ 64,313,748 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable 660,496 126,489 Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 47,586,565 35,707,564 The Principal Variable Annuity With Purchase Payment Credit Rider 17,844,178 10,907,205 Principal Investment Plus Variable Annuity 27,277,042 12,313,987 Principal Investment Plus Variable Annuity With Purchase Rider 10,138,025 5,258,503 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 103,506,306 $ 64,313,748 Investments in shares of mutual funds, at cost $ 116,096,605 $ 93,547,841 Shares of mutual fund owned 6,965,431 5,413,615 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable 194,490 71,012 Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 1,531,257 1,642,179 The Principal Variable Annuity With Purchase Payment Credit Rider 606,449 529,801 Principal Investment Plus Variable Annuity 877,743 566,312 Principal Investment Plus Variable Annuity With Purchase Rider 344,554 255,422 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable 3.40 1.78 Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 31.08 21.74 The Principal Variable Annuity With Purchase Payment Credit Rider 29.42 20.59 Principal Investment Plus Variable Annuity 31.08 21.74 Principal Investment Plus Variable Annuity With Purchase Rider 29.42 20.59 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Janus Aspen Enterprise LargeCap LargeCap LargeCap LargeCap LargeCap Service Shares Blend II Growth Growth I S&P 500 Index Value Division Division Division Division Division Division $ 12,455,300 $ 159,053,183 $ 58,964,306 $ 118,872,817 $ 96,031,039 $ 99,153,018       $ 12,455,300 $ 159,053,183 $ 58,964,306 $ 118,872,817 $ 96,031,039 $ 99,153,018 $  $  $  $  $  $ 1,104,794      1,600,642      118,267   670,238   601,618   3,921,087 431,960 673,824 6,505,796    1,668,046 9,028,647 3,041,972    92,937 648,527 460,098 9,726,570 44,981,822 39,890,572 91,709,515 44,641,253 63,189,646 2,728,730 20,439,735 3,191,233 14,525,204 15,126,122 9,396,247  70,959,981 9,106,492 7,786,695 20,555,954 9,113,533  22,671,645 2,184,684 2,658,460 5,356,712 3,916,190      534      103,681 $ 12,455,300 $ 159,053,183 $ 58,964,306 $ 118,872,817 $ 96,031,039 $ 99,153,018 $ 10,820,425 $ 231,582,216 $ 68,444,229 $ 117,192,123 $ 104,292,009 $ 138,546,898 416,565 25,612,429 4,613,796 6,644,651 12,186,680 4,646,345      35,023      303,950      36,027   403,752   230,443   2,284,290 419,627 667,948 2,398,255    184,270 1,016,883 338,224    10,294 72,051 55,630 1,320,808 4,141,223 2,522,508 3,220,402 5,247,534 2,964,263 391,375 1,969,952 213,141 538,719 1,877,957 465,546  6,532,886 575,869 273,430 2,416,364 427,523  2,185,060 145,918 98,598 665,062 194,032 $  $  $  $  $  $ 31.56      5.27      6.16   1.66   2.61   1.72 1.03 1.01 2.71    9.05 8.88 8.99    9.03 9.00 8.27 7.36 10.86 15.81 28.48 8.51 21.32 6.97 10.38 14.97 26.96 8.05 20.18  10.86 15.81 28.48 8.51 21.32  10.38 14.97 26.96 8.05 20.18      17      16,827 $  $  $  $  $  $ 31.56      6.16 Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 MFS VIT LargeCap Utilities Value III Service Class Division Division Assets Investments in shares of mutual funds, at market $ 128,180,205 $ 593,500 Liabilities   Net assets $ 128,180,205 $ 593,500 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 33,349,871  The Principal Variable Annuity With Purchase Payment Credit Rider 13,342,325  Principal Investment Plus Variable Annuity 61,273,399 396,845 Principal Investment Plus Variable Annuity With Purchase Rider 20,214,610 196,655 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 128,180,205 $ 593,500 Investments in shares of mutual funds, at cost $ 166,319,294 $ 559,126 Shares of mutual fund owned 14,801,409 26,203 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 3,448,727  The Principal Variable Annuity With Purchase Payment Credit Rider 1,444,391  Principal Investment Plus Variable Annuity 6,336,320 30,463 Principal Investment Plus Variable Annuity With Purchase Rider 2,188,362 15,153 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 9.67  The Principal Variable Annuity With Purchase Payment Credit Rider 9.24  Principal Investment Plus Variable Annuity 9.67 13.03 Principal Investment Plus Variable Annuity With Purchase Rider 9.24 12.98 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. MFS VIT Value MidCap MidCap MidCap Money Mortgage Service Class Blend Growth I Value II Market Securities Division Division Division Division Division Division $ 467,274 $ 245,427,397 $ 34,961,922 $ 78,304,290 $ 164,648,786 $ 12,511,127       $ 467,274 $ 245,427,397 $ 34,961,922 $ 78,304,290 $ 164,648,786 $ 12,511,127 $  $  $  $  $  $      154,557      7,566   981,176   474,416   5,415,464 18,864 162,508 5,764,967   3,446,787 958,534 4,108,339 4,351,479 123,617  374,822 111,136 251,070 1,417,028 7,659  144,436,495 20,184,678 24,323,103 83,991,581 3,071,734  25,370,903 7,333,094 11,291,384 21,078,125 901,724 385,721 50,053,149 4,612,498 29,481,884 35,925,842 7,368,664 81,553 15,348,601 1,743,118 8,686,002 11,483,225 1,037,729             $ 467,274 $ 245,427,397 $ 34,961,922 $ 78,304,290 $ 164,648,786 $ 12,511,127 $ 450,793 $ 273,083,481 $ 41,022,450 $ 99,735,549 $ 164,648,785 $ 12,768,605 40,006 7,853,676 4,310,964 7,551,041 164,648,787 1,242,416           67,349      3,002   255,008   288,633   1,361,016 16,590 121,152 3,372,411   180,469 80,849 222,626 350,607 11,595  36,024 12,635 31,799 131,031 719  4,034,821 1,900,540 1,997,867 5,866,142 289,375  748,543 729,271 976,752 1,554,810 85,515 31,755 1,398,241 434,306 2,421,606 2,509,132 694,242 6,739 452,849 173,354 751,377 847,050 98,423 $  $  $  $  $  $      2.29      2.52   3.85   1.64   3.98 1.14 1.34 1.71   19.10 11.86 18.45 12.41 10.66  10.40 8.80 7.90 10.82 10.65  35.80 10.62 12.17 14.32 10.61  33.89 10.06 11.56 13.56 10.54 12.15 35.80 10.62 12.17 14.32 10.61 12.10 33.89 10.06 11.56 13.56 10.54             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Neuberger Neuberger Berman AMT Berman AMT Partners Small-Cap Growth I Class S Class Divison Divison Assets Investments in shares of mutual funds, at market $ 5,363,788 $ 2,780,445 Liabilities   Net assets $ 5,363,788 $ 2,780,445 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 4,072,148 1,842,972 Principal Investment Plus Variable Annuity With Purchase Rider 1,291,640 937,473 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 5,363,788 $ 2,780,445 Investments in shares of mutual funds, at cost $ 7,843,038 $ 3,427,148 Shares of mutual fund owned 546,767 271,263 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 343,586 221,323 Principal Investment Plus Variable Annuity With Purchase Rider 112,550 116,268 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 11.85 8.33 Principal Investment Plus Variable Annuity With Purchase Rider 11.48 8.06 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Neuberger Berman AMT PIMCO PIMCO Principal Socially All Asset Total Return LifeTime Principal Principal Responsive Administrative Administrative Strategic LifeTime LifeTime I Class Class Class Income Divison Division Division Division Division Division $ 5,324,126 $ 518,508 $ 4,272,915 $ 21,415,422 $ 37,829,730 $ 160,531,441       $ 5,324,126 $ 518,508 $ 4,272,915 $ 21,415,422 $ 37,829,730 $ 160,531,441 $  $  $  $  $  $                                   956,776 3,197,588 4,840,233    1,051,105 1,228,538 2,027,010    433,631 185,399 753,013 4,317,392 406,853 3,764,048 16,766,877 28,272,745 118,543,274 1,006,734 111,655 508,867 2,207,033 4,945,460 34,367,911             $ 5,324,126 $ 518,508 $ 4,272,915 $ 21,415,422 $ 37,829,730 $ 160,531,441 $ 5,869,807 $ 523,503 $ 4,367,570 $ 23,344,051 $ 44,244,638 $ 190,861,873 440,010 49,618 394,909 2,216,917 3,928,321 16,101,448                                        99,409 338,151 512,436    97,548 112,885 180,982    41,554 17,590 69,422 384,384 35,413 352,887 1,556,051 2,598,381 10,583,880 92,566 9,756 47,888 211,493 469,307 3,168,383 $  $  $  $  $  $                                   9.62 9.46 9.45    10.78 10.88 11.20    10.44 10.54 10.85 11.23 11.49 10.67 10.78 10.88 11.20 10.88 11.45 10.63 10.44 10.54 10.85             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Principal Principal LifeTime LifeTime Division Division Assets Investments in shares of mutual funds, at market $ 51,252,035 $ 8,166,861 Liabilities   Net assets $ 51,252,035 $ 8,166,861 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity 2,847,683 273,699 The Principal Variable Annuity 885,779 20,102 The Principal Variable Annuity With Purchase Payment Credit Rider 82,210 18,491 Principal Investment Plus Variable Annuity 36,907,988 6,136,373 Principal Investment Plus Variable Annuity With Purchase Rider 10,528,375 1,718,196 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 51,252,035 $ 8,166,861 Investments in shares of mutual funds, at cost $ 51,218,566 $ 10,339,483 Shares of mutual fund owned 5,203,252 816,686 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity 308,140 29,967 The Principal Variable Annuity 80,856 1,824 The Principal Variable Annuity With Purchase Payment Credit Rider 7,749 1,732 Principal Investment Plus Variable Annuity 3,369,008 556,739 Principal Investment Plus Variable Annuity With Purchase Rider 992,341 160,965 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity 9.24 9.13 The Principal Variable Annuity 10.96 11.02 The Principal Variable Annuity With Purchase Payment Credit Rider 10.61 10.67 Principal Investment Plus Variable Annuity 10.96 11.02 Principal Investment Plus Variable Annuity With Purchase Rider 10.61 10.67 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. SAM SAM SAM Principal SAM Conservative Conservative Flexible LifeTime Real Estate Balanced Balanced Growth Income Securities Portfolio Portfolio Portfolio Portfolio Division Division Division Division Division Division $ 5,018,211 $ 72,273,908 $ 577,353,403 $ 138,648,563 $ 41,606,215 $ 128,679,626       $ 5,018,211 $ 72,273,908 $ 577,353,403 $ 138,648,563 $ 41,606,215 $ 128,679,626 $  $  $  $  $  $                     131,840           122,279 191,221 1,844,240 520,044 1,067,090 70,662 99,640 38,939,647 27,539,707 15,386,354 9,265,755 19,014,037 97,671 17,775,580 9,652,317 3,391,018 3,753,975 7,488,330 3,500,799 11,336,144 477,473,654 99,434,280 19,594,437 85,393,516 1,197,822 3,899,476 60,843,485 19,916,867 7,924,958 16,713,081             $ 5,018,211 $ 72,273,908 $ 577,353,403 $ 138,648,563 $ 41,606,215 $ 128,679,626 $ 6,165,329 $ 99,896,579 $ 574,515,320 $ 130,770,069 $ 44,338,898 $ 122,067,534 507,403 6,673,491 42,050,503 12,673,543 3,014,943 10,768,170                          58,930           13,508 22,231 198,973 52,545 125,168 6,797 9,081 1,559,944 2,995,132 1,567,121 1,095,621 1,843,636 9,191 752,107 1,066,744 350,968 451,070 737,827 319,041 454,125 51,927,947 10,127,547 2,316,947 8,279,871 112,717 164,989 6,724,157 2,061,387 952,254 1,646,735 $  $  $  $  $  $                     2.24           9.05 8.60 9.27 9.90 8.53 10.40 10.97 24.96 9.19 9.82 8.46 10.31 10.63 23.63 9.05 9.66 8.32 10.15 10.97 24.96 9.19 9.82 8.46 10.31 10.63 23.63 9.05 9.66 8.32 10.15             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 SAM Strategic Growth Short-Term Portfolio Bond Division Division Assets Investments in shares of mutual funds, at market $ 30,168,999 $ 125,715,000 Liabilities   Net assets $ 30,168,999 $ 125,715,000 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  2,516,386 Principal Freedom 2 Variable Annuity 607,712 47,783 The Principal Variable Annuity 6,736,096 22,411,333 The Principal Variable Annuity With Purchase Payment Credit Rider 1,909,871 7,104,582 Principal Investment Plus Variable Annuity 14,279,095 71,756,038 Principal Investment Plus Variable Annuity With Purchase Rider 6,636,225 21,878,878 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 30,168,999 $ 125,715,000 Investments in shares of mutual funds, at cost $ 31,460,250 $ 137,415,171 Shares of mutual fund owned 2,034,322 14,189,052 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  245,429 Principal Freedom 2 Variable Annuity 75,186 4,744 The Principal Variable Annuity 840,112 2,244,669 The Principal Variable Annuity With Purchase Payment Credit Rider 242,052 740,467 Principal Investment Plus Variable Annuity 1,780,873 7,186,787 Principal Investment Plus Variable Annuity With Purchase Rider 841,065 2,280,259 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity  10.25 Principal Freedom 2 Variable Annuity 8.08 10.07 The Principal Variable Annuity 8.02 9.98 The Principal Variable Annuity With Purchase Payment Credit Rider 7.89 9.59 Principal Investment Plus Variable Annuity 9.98 Principal Investment Plus Variable Annuity With Purchase Rider 7.89 9.59 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. T. Rowe Price T. Rowe Price Short-Term SmallCap SmallCap SmallCap Blue Chip Health Income Blend Growth II Value I Growth II Sciences II Division Division Division Division Division Division $ 23,551,170 $ 33,828,969 $ 28,675,186 $ 80,631,904 $ 5,001,145 $ 4,868,700       $ 23,551,170 $ 33,828,969 $ 28,675,186 $ 80,631,904 $ 5,001,145 $ 4,868,700 $  $  $  $  $  $                     121,415 63,697 173,330   94,793 2,965,174 808,176    51,664 87,212 104,175 247,106   5,515,938 23,927,906 17,470,734 27,545,894   1,772,599 6,727,262 4,082,122 10,099,666   14,333,301  4,648,666 33,240,770 4,214,371 3,694,172 1,782,875  1,497,616 9,325,138 786,774 1,174,528             $ 23,551,170 $ 33,828,969 $ 28,675,186 $ 80,631,904 $ 5,001,145 $ 4,868,700 $ 23,578,496 $ 42,901,217 $ 38,314,562 $ 105,434,595 $ 4,541,163 $ 4,553,424 9,573,646 5,034,073 3,258,544 7,459,010 526,436 386,098                          119,212 99,608 121,837   8,704 229,009 105,420    4,749 10,917 13,228 32,733   508,750 2,359,379 2,071,531 1,535,248   164,583 700,611 511,237 594,520   1,321,901  551,207 1,852,646 382,908 257,111 165,525  187,561 548,927 73,825 84,422 $  $  $  $  $  $                     1.02 0.64 1.42   10.89 12.95 7.67    10.88 7.99 7.88 7.55   10.84 10.14 8.43 17.94   10.77 9.60 7.98 16.99   10.84  8.43 17.94 11.01 14.37 10.77  7.98 16.99 10.66 13.91             $  $  $  $  $  $        Principal Life Insurance Company Separate Account B Statements of Assets and Liabilities (continued) December 31, 2009 Van Eck Templeton Worldwide Growth Securities Hard Assets Class 2 Service Class Division Division Assets Investments in shares of mutual funds, at market $ 1,315,317 $ 1,081,465 Liabilities   Net assets $ 1,315,317 $ 1,081,465 Net assets Applicable to accumulation units: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity 1,315,317  Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity  785,381 Principal Investment Plus Variable Annuity With Purchase Rider  296,084 Applicable to contracts in annuitization period: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Total net assets $ 1,315,317 $ 1,081,465 Investments in shares of mutual funds, at cost $ 1,554,746 $ 1,055,435 Shares of mutual fund owned 126,473 37,551 Accumulation units outstanding: Bankers Flexible Annuity   Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity 91,936  Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity  59,618 Principal Investment Plus Variable Annuity With Purchase Rider  22,561 Accumulation unit value: Bankers Flexible Annuity $  $  Pension Builder Plus   Pension Builder Plus  Rollover IRA   Personal Variable   Premier Variable   Principal Freedom Variable Annuity 14.31  Principal Freedom 2 Variable Annuity   The Principal Variable Annuity   The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity  13.17 Principal Investment Plus Variable Annuity With Purchase Rider  13.12 Annuitized units outstanding: Bankers Flexible Annuity   Pension Builder Plus  Rollover IRA   Annuitized unit value: Bankers Flexible Annuity $  $  Pension Builder Plus  Rollover IRA   See accompanying notes. Principal Life Insurance Company Separate Account B Statements of Operations Year Ended December 31, 2009 AIM V.I. AIM V.I. Capital Basic Value Appreciation Series I Series I Division Division Investment income (loss) Income: Dividends $ 45,046 $ 35,713 Expenses: Mortality and expense risks 22,611 71,526 Separate account rider charges 2,487 3,752 Net investment income (loss) 19,948 (39,565) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (391,908) (676,702) Capital gains distributions   Total realized gains (losses) on investments (391,908) (676,702) Change in net unrealized appreciation or depreciation of investments 1,033,694 1,709,991 Net gains (losses) on investments 661,734 993,724 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 661,734 $ 993,724 See accompanying notes. AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. Global International Small Cap AIM V.I. Core Equity Dynamics Health Care Growth Equity Technology Series I Series I Series I Series I Series I Series I Division Division Division Division Division Division $ 517,056 $  $ 27,304 $ 36,285 $ 8,546 $  361,805 24,973 99,653 13,640 53,671 49,493 33,819 5,896 18,127 740 7,604 8,672 121,432 (30,869) (90,476) 21,905 (52,729) (58,165) (1,517,994) (134,599) (442,399) 45,012 (493,994) (265,623)       (1,517,994) (134,599) (442,399) 45,012 (493,994) (265,623) 8,101,356 855,375 2,350,276 300,228 1,327,760 2,049,011 6,704,794 689,907 1,817,401 367,145 781,037 1,725,223       $ 6,704,794 $ 689,907 $ 1,817,401 $ 367,145 $ 781,037 $ 1,725,223 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Alliance American Bernstein Century VP Small Cap Income & Growth Growth Class A Class I Division Division Investment income (loss) Income: Dividends $  $ 787,980 Expenses: Mortality and expense risks 18,372 191,118 Separate account rider charges 2,138 29,067 Net investment income (loss) (20,510) 567,795 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (166,124) (1,338,661) Capital gains distributions   Total realized gains (losses) on investments (166,124) (1,338,661) Change in net unrealized appreciation or depreciation of investments 691,114 3,146,056 Net gains (losses) on investments 504,480 2,375,190 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 504,480 $ 2,375,190 See accompanying notes. American Century VP Inflation American American American American Protection Century VP Century VP Century VP Century VP Asset Class II Ultra Class I Ultra Class II Value Class II Vista Class I Allocation Division Division Division Division Division Division $ 1,254,621 $ 12,761 $ 91,765 $ 1,311,531 $  $ 1,445,603 883,101 55,475 632,867 296,530 23,969 612,562 98,841 9,570 76,420 45,887 4,258 48,676 272,679 (52,284) (617,522) 969,114 (28,227) 784,365 43,812 (425,458) (4,150,471) (3,206,329) (230,776) (2,124,367)       43,812 (425,458) (4,150,471) (3,206,329) (230,776) (2,124,367) 5,666,482 1,738,953 19,391,959 6,029,843 625,969 8,962,274 5,982,973 1,261,211 14,623,966 3,792,628 366,966 7,622,272       $ 5,982,973 $ 1,261,211 $ 14,623,966 $ 3,792,628 $ 366,966 $ 7,622,272 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Bond & Mortgage Balanced Securities Division Division Investment income (loss) Income: Dividends $ 2,057,341 $ 26,816,530 Expenses: Mortality and expense risks 503,186 2,872,542 Separate account rider charges 41,843 338,380 Net investment income (loss) 1,512,312 23,605,608 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (3,562,620) (10,699,786) Capital gains distributions   Total realized gains (losses) on investments (3,562,620) (10,699,786) Change in net unrealized appreciation or depreciation of investments 9,317,827 27,589,155 Net gains (losses) on investments 7,267,519 40,494,977 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 7,267,519 $ 40,494,977 (1) Represented the operations of West Coast Equity Division until November 23, 2009 name change. See accompanying notes. Fidelity VIP Fidelity VIP Dreyfus IP Equity-Income Growth Capital Diversified Technology Growth Equity Service Service Appreciation International Service Shares Income Class 2 Class Division (1) Division Division Division Division Division $ 52,376 $ 7,966,779 $ 1,514 $ 8,414,461 $ 810,711 $ 53,016 37,597 1,857,298 15,567 1,771,770 489,672 203,510 5,446 186,618 1,992 192,350 74,426 22,210 9,333 5,922,863 (16,045) 6,450,341 246,613 (172,704) (229,646) (13,975,971) (79,610) (12,322,227) (4,148,510) (2,264,227)      13,894 (229,646) (13,975,971) (79,610) (12,322,227) (4,148,510) (2,250,333) 1,068,023 44,023,516 612,753 31,929,448 13,727,220 6,257,651 847,710 35,970,408 517,098 26,057,562 9,825,323 3,834,614  1,400,614     $ 847,710 $ 37,371,022 $ 517,098 $ 26,057,562 $ 9,825,323 $ 3,834,614 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Fidelity VIP Fidelity VIP Growth Overseas Service Service Class 2 Class 2 Division Division Investment income (loss) Income: Dividends $ 11,257 $ 776,220 Expenses: Mortality and expense risks 67,784 487,583 Separate account rider charges 11,403 64,323 Net investment income (loss) (67,930) 224,314 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (411,438) (3,830,577) Capital gains distributions 4,987 127,705 Total realized gains (losses) on investments (406,451) (3,702,872) Change in net unrealized appreciation or depreciation of investments 1,755,226 12,911,110 Net gains (losses) on investments 1,280,845 9,432,552 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 1,280,845 $ 9,432,552 See accompanying notes. Goldman Sachs Fidelity VIP II Fidelity VIP II Fidelity VIP III Goldman Sachs VIT Structured Government Contrafund Contrafund Mid Cap VIT Mid Cap Small Cap & High Service Service Service Value Service Equity Service Quality Class Class 2 Class 2 Class I Class I Bond Division Division Division Division Division Division $ 745,899 $ 412,657 $ 28,976 $ 250,668 $ 45,319 $ 13,485,368 730,567 410,496 74,054 167,021 43,495 2,675,199 73,638 39,201 8,446 23,628 5,671 294,661 (58,306) (37,040) (53,524) 60,019 (3,847) 10,515,508 (5,894,497) (3,932,130) (729,345) (1,324,415) (506,526) (3,911,795) 15,915 10,108 33,881    (5,878,582) (3,922,022) (695,464) (1,324,415) (506,526) (3,911,795) 22,943,510 13,888,919 2,625,370 4,974,063 1,344,984 1,430,068 17,006,622 9,929,857 1,876,382 3,709,667 834,611 8,033,781       $ 17,006,622 $ 9,929,857 $ 1,876,382 $ 3,709,667 $ 834,611 $ 8,033,781 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 International Emerging International Markets SmallCap Division Division Investment income (loss) Income: Dividends $ 1,656,292 $ 1,721,673 Expenses: Mortality and expense risks 986,517 705,924 Separate account rider charges 139,294 88,514 Net investment income (loss) 530,481 927,235 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (7,529,278) (7,484,608) Capital gains distributions   Total realized gains (losses) on investments (7,529,278) (7,484,608) Change in net unrealized appreciation or depreciation of investments 46,845,737 22,460,079 Net gains (losses) on investments 39,846,940 15,902,706 Payment from Affiliate 227,485 332,409 Net increase (decrease) in net assets resulting from operations $ 40,074,425 $ 16,235,115 (1) Represented the operations of Janus Aspen Mid Cap Growth Service Shares Division until May 18, 2009 name change. See accompanying notes. Janus Aspen Enterprise LargeCap LargeCap LargeCap LargeCap LargeCap Service Shares Blend II Growth Growth I S&P 500 Index Value Division (1) Division Division Division Division Division $  $ 2,623,071 $ 391,131 $ 48,055 $ 3,759,422 $ 4,545,134 133,873 1,762,679 610,603 1,268,953 1,005,404 1,060,825 17,493 233,330 30,264 94,172 115,353 76,866 (151,366) 627,062 (249,736) (1,315,070) 2,638,665 3,407,443 (266,512) (18,529,982) (4,338,986) (5,247,795) (5,206,106) (11,114,027)       (266,512) (18,529,982) (4,338,986) (5,247,795) (5,206,106) (11,114,027) 4,221,108 53,189,814 16,423,590 47,815,801 21,526,447 20,128,881 3,803,230 35,286,894 11,834,868 41,252,936 18,959,006 12,422,297       $ 3,803,230 $ 35,286,894 $ 11,834,868 $ 41,252,936 $ 18,959,006 $ 12,422,297 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 MFS VIT LargeCap Utilities Value III Service Class Division Division (1) Investment income (loss) Income: Dividends $ 4,212,541 $  Expenses: Mortality and expense risks 1,418,371 1,711 Separate account rider charges 179,834 247 Net investment income (loss) 2,614,336 (1,958) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (10,525,317) 1,718 Capital gains distributions   Total realized gains (losses) on investments (10,525,317) 1,718 Change in net unrealized appreciation or depreciation of investments 28,295,999 34,374 Net gains (losses) on investments 20,385,018 34,134 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 20,385,018 $ 34,134 (1) Commenced operations May 18, 2009. See accompanying notes. MFS VIT Value MidCap MidCap MidCap Money Mortgage Service Class Blend Growth I Value II Market Securities Division (1) Division Division Division Division Division $  $ 1,858,918 $ 47,088 $ 1,298,800 $ 671,313 $ 622,612 1,188 2,653,504 375,410 831,831 2,686,502 79,480 130 229,075 48,902 107,060 288,703 6,977 (1,318) (1,023,661) (377,224) 359,909 (2,303,892) 536,155 322 (14,250,768) (2,806,560) (11,779,397)  (13,468)  11,521,239     322 (2,729,529) (2,806,560) (11,779,397)  (13,468) 16,481 64,122,590 11,912,152 32,002,481  (256,747) 15,485 60,369,400 8,728,368 20,582,993 (2,303,892) 265,940       $ 15,485 $ 60,369,400 $ 8,728,368 $ 20,582,993 $ (2,303,892) $ 265,940 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Neuberger Neuberger Berman AMT Berman AMT Partners Small-Cap Growth I Class S Class Divison Divison Investment income (loss) Income: Dividends $ 109,268 $  Expenses: Mortality and expense risks 51,383 26,865 Separate account rider charges 6,103 4,663 Net investment income (loss) 51,782 (31,528) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (1,163,852) (182,188) Capital gains distributions 485,380  Total realized gains (losses) on investments (678,472) (182,188) Change in net unrealized appreciation or depreciation of investments 2,281,197 656,221 Net gains (losses) on investments 1,654,507 442,505 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 1,654,507 $ 442,505 (1) Commenced operations May 18, 2009. See accompanying notes. Neuberger Berman AMT PIMCO PIMCO Principal Socially All Asset Total Return LifeTime Principal Principal Responsive Administrative Administrative Strategic LifeTime LifeTime I Class Class Class Income Divison Division (1) Division (1) Division Division Division $ 94,147 $ 23,641 $ 36,770 $ 951,001 $ 1,378,729 $ 4,626,700 50,041 1,672 12,028 228,985 393,649 1,644,420 4,719 151 747 14,497 27,474 177,124 39,387 21,818 23,995 707,519 957,606 2,805,156 (486,365) 383 2,158 (1,122,100) (2,229,438) (6,294,996)   113,337 160,265 59,390  (486,365) 383 115,495 (961,835) (2,170,048) (6,294,996) 1,485,733 (4,995) (94,655) 3,352,920 8,075,389 35,355,976 1,038,755 17,206 44,835 3,098,604 6,862,947 31,866,136       $ 1,038,755 $ 17,206 $ 44,835 $ 3,098,604 $ 6,862,947 $ 31,866,136 Principal Life Insurance Company Separate Account B Statements of Operations (continued) Year Ended December 31, 2009 Principal Principal LifeTime LifeTime Division Division Investment income (loss) Income: Dividends $ 568,352 $ 194,127 Expenses: Mortality and expense risks 374,988 89,170 Separate account rider charges 39,665 9,368 Net investment income (loss) 153,699 95,589 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (1,459,968) (807,702) Capital gains distributions 36,914  Total realized gains (losses) on investments (1,423,054) (807,702) Change in net unrealized appreciation or depreciation of investments 9,452,110 2,436,867 Net gains (losses) on investments 8,182,755 1,724,754 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 8,182,755 $ 1,724,754 See accompanying notes. SAM SAM SAM Principal SAM Conservative Conservative Flexible LifeTime Real Estate Balanced Balanced Growth Income Securities Portfolio Portfolio Portfolio Portfolio Division Division Division Division Division Division $ 98,232 $ 2,467,982 $ 14,264,417 $ 3,097,976 $ 1,611,502 $ 4,329,150 52,311 732,490 4,674,237 1,208,867 393,767 1,154,749 6,289 109,384 303,996 112,828 58,440 120,116 39,632 1,626,108 9,286,184 1,776,281 1,159,295 3,054,285 (374,623) (9,695,036) (2,360,963) (1,899,862) (2,365,968) (2,364,498)   10,725,577 1,400,241 1,794,267 849,068 (374,623) (9,695,036) 8,364,614 (499,621) (571,701) (1,515,430) 1,361,523 23,372,325 70,590,554 18,357,269 7,205,836 15,170,884 1,026,532 15,303,397 88,241,352 19,633,929 7,793,430 16,709,739       $ 1,026,532 $ 15,303,397 $ 88,241,352 $ 19,633,929 $ 7,793,430 $ 16,709,739 Principal Life Insurance Company Separate Account B Statements of Operations Year Ended December 31, 2009 SAM Strategic Growth Short-Term Portfolio Bond Division Division Investment income (loss) Income: Dividends $ 854,737 $ 7,296,439 Expenses: Mortality and expense risks 281,419 1,429,687 Separate account rider charges 38,633 159,722 Net investment income (loss) 534,685 5,707,030 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (2,189,613) (3,154,917) Capital gains distributions 319,708  Total realized gains (losses) on investments (1,869,905) (3,154,917) Change in net unrealized appreciation or depreciation of investments 7,394,328 6,749,994 Net gains (losses) on investments 6,059,108 9,302,107 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 6,059,108 $ 9,302,107 See accompanying notes. T. Rowe Price T. Rowe Price Short-Term SmallCap SmallCap SmallCap Blue Chip Health Income Blend Growth II Value I Growth II Sciences II Division Division Division Division Division Division $ 873,512 $ 217,787 $  $ 1,618,361 $  $  135,835 365,750 303,928 886,187 32,917 51,589 5,234 39,461 30,325 107,772 3,184 5,712 732,443 (187,424) (334,253) 624,402 (36,101) (57,301) 36,022 (3,234,069) (2,980,114) (7,979,980) (113,736) (215,091)       36,022 (3,234,069) (2,980,114) (7,979,980) (113,736) (215,091) (27,169) 8,913,069 9,861,828 17,927,225 1,079,077 1,376,826 741,296 5,491,576 6,547,461 10,571,647 929,240 1,104,434       $ 741,296 $ 5,491,576 $ 6,547,461 $ 10,571,647 $ 929,240 $ 1,104,434 Principal Life Insurance Company Separate Account B Statements of Operations Year Ended December 31, 2009 Van Eck Templeton Worldwide Growth Securities Hard Assets Class 2 Service Class Division Division (1) Investment income (loss) Income: Dividends $ 35,468 $  Expenses: Mortality and expense risks 9,594 2,940 Separate account rider charges  485 Net investment income (loss) 25,874 (3,425) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (126,785) 19,535 Capital gains distributions   Total realized gains (losses) on investments (126,785) 19,535 Change in net unrealized appreciation or depreciation of investments 399,572 26,030 Net gains (losses) on investments 298,661 42,140 Payment from Affiliate   Net increase (decrease) in net assets resulting from operations $ 298,661 $ 42,140 (1) Commenced operations May 18, 2009 See accompanying notes. Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets Years Ended December 31, 2009 and 2008, Except as Noted AIM V.I. Basic Value Series I Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 19,948 $ (4,864) Total realized gains (losses) on investments 163,671 Change in net unrealized appreciation or depreciation of investments (944,942) Net gains (lossses) from investments (786,135) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (786,135) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 588,611 Administration charges (23) Contingent sales charges (1,785) Contract terminations (40,442) Death benefit payments   Flexible withdrawal option payments (13,011) Transfer payments to other contracts (383,996) Annuity payments   Increase (decrease) in net assets from principal transactions 149,354 Total increase (decrease) (636,781) Net assets at beginning of period 1,478,801 Net assets at end of period $ 3,530,464 $ 842,020 See accompanying notes. AIM V.I. Capital AIM V.I. AIM V.I. Appreciation Core Equity Dynamics Series I Series I Series I Division Division Division $ (39,565) $ (133,704) $ 121,432 $ 243,044 $ (30,869) $ (47,122) (308,915) (82,697) (42,749) (4,885,610) (15,384,815) (1,836,688) (5,328,229) (15,224,468) (1,926,559)       (5,328,229) (15,224,468) (1,926,559) 895,684 1,978,598 487,791 (2,580) (16,899) (356) (21,677) (77,402) (2,972) (1,512,703) (5,401,288) (207,421) (12,399) (187,574)  (14,831) (186,382) (807,458) (47,216) (1,816,790) (6,509,763) (904,286)       (2,656,847) (11,021,786) (689,291) (7,985,076) (26,246,254) (2,615,850) 14,126,223 56,330,843 4,415,668 $ 6,191,048 $ 6,141,147 $ 31,520,243 $ 30,084,589 $ 2,467,745 $ 1,799,818 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted AIM V.I. Global Health Care Series I Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (90,476) $ (172,799) Total realized gains (losses) on investments 2,500,029 Change in net unrealized appreciation or depreciation of investments (6,274,461) Net gains (lossses) from investments (3,947,231) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (3,947,231) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 1,592,273 Administration charges (3,370) Contingent sales charges (15,050) Contract terminations (1,050,260) Death benefit payments (54,479) Flexible withdrawal option payments (142,431) Transfer payments to other contracts (1,930,945) Annuity payments   Increase (decrease) in net assets from principal transactions (1,604,262) Total increase (decrease) (5,551,493) Net assets at beginning of period 13,956,875 Net assets at end of period $ 8,655,471 $ 8,405,382 (1) Commenced operations May 19, 2008. See accompanying notes. AIM V.I. AIM V.I. International Small Cap AIM V.I. Growth Equity Technology Series I Series I Series I Division (1) Division Division $ 21,905 $ 208 $ (52,729) $ (76,412) $ (58,165) $ (67,406) (10,529) (196,727) (112,801) (12,352) (1,675,944) (2,460,977) (22,673) (1,949,083) (2,641,184)       (22,673) (1,949,083) (2,641,184) 171,992 1,428,513 966,164 (32) (1,268) (557)  (6,429) (5,500)  (394,723) (383,777)   (10,969) (9,335) (346) (48,037) (76,069) (37,306) (994,880) (1,612,440)       134,308 (27,793) (1,121,514) 111,635 (1,976,876) (3,762,698)  6,049,130 6,560,657 $ 3,242,642 $ 111,635 $ 5,661,780 $ 4,072,254 $ 5,387,926 $ 2,797,959 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Alliance Bernstein Small Cap Growth Class A Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (20,510) $ (24,012) Total realized gains (losses) on investments (41,887) Change in net unrealized appreciation or depreciation of investments (925,472) Net gains (lossses) from investments (991,371) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (991,371) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 741,297 Administration charges (709) Contingent sales charges (1,543) Contract terminations (34,961) Death benefit payments (4,731) Flexible withdrawal option payments (8,386) Transfer payments to other contracts (325,926) Annuity payments   Increase (decrease) in net assets from principal transactions 365,041 Total increase (decrease) (626,330) Net assets at beginning of period 1,843,004 Net assets at end of period $ 1,901,891 $ 1,216,674 See accompanying notes. American American Century VP Century VP Income & Inflation American Growth Protection Century VP Class I Class II Ultra Class I Division Division Division $ 567,795 $ 191,407 $ 272,679 $ 2,663,977 $ (52,284) $ (105,873) 3,045,657 (38,340) 946,480 (14,275,056) (4,973,159) (4,576,606) (11,037,992) (2,347,522) (3,735,999)       (11,037,992) (2,347,522) (3,735,999) 1,673,098 31,436,649 1,273,012 (3,038) (440,824) (1,533) (24,798) (94,742) (7,917) (2,269,439) (2,146,023) (552,465) (79,065) (218,658) (8,408) (431,511) (1,162,278) (114,924) (4,098,638) (34,403,685) (2,112,475)       (5,233,391) (7,029,561) (1,524,710) (16,271,383) (9,377,083) (5,260,709) 34,147,297 77,061,194 9,654,184 $ 17,506,349 $ 17,875,914 $ 81,192,485 $ 67,684,111 $ 5,125,570 $ 4,393,475 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted American Century VP Ultra Class II Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (617,522) $ (796,049) Total realized gains (losses) on investments 7,161,269 Change in net unrealized appreciation or depreciation of investments (36,896,658) Net gains (lossses) from investments (30,531,438) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (30,531,438) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 29,056,644 Administration charges (382,862) Contingent sales charges (73,852) Contract terminations (1,672,856) Death benefit payments (99,348) Flexible withdrawal option payments (847,116) Transfer payments to other contracts (9,146,358) Annuity payments   Increase (decrease) in net assets from principal transactions 16,834,252 Total increase (decrease) (13,697,186) Net assets at beginning of period 62,388,907 Net assets at end of period $ 56,071,136 $ 48,691,721 See accompanying notes. American American Century VP Century VP Asset Value Class II Vista Class I Allocation Division Division Division $ 969,114 $ 322,152 $ (28,227) $ (39,717) $ 784,365 $ 1,115,665 2,059,896 54,071 5,545,976 (13,783,171) (1,743,999) (26,722,216) (11,401,123) (1,729,645) (20,060,575)       (11,401,123) (1,729,645) (20,060,575) 3,386,467 1,272,811 8,945,708 (8,333) (323) (65,967) (36,041) (3,034) (120,045) (2,515,067) (68,715) (7,695,514) (99,144)  (1,397) (555,322) (399,073) (14,870) (1,733,913) (7,351,537) (558,995) (13,257,863)       (7,022,728) 625,477 (14,482,916) (18,423,851) (1,104,168) (34,543,491) 44,383,934 2,995,921 85,056,981 $ 25,911,803 $ 25,960,083 $ 2,219,126 $ 1,891,753 $ 52,864,573 $ 50,513,490 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Balanced Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 1,512,312 $ 1,515,229 Total realized gains (losses) on investments 1,778,761 Change in net unrealized appreciation or depreciation of investments (27,010,040) Net gains (lossses) from investments (23,716,050) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (23,716,050) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 3,240,476 Administration charges (28,703) Contingent sales charges (118,717) Contract terminations (9,741,919) Death benefit payments (789,860) Flexible withdrawal option payments (1,549,753) Transfer payments to other contracts (8,277,684) Annuity payments   Increase (decrease) in net assets from principal transactions (17,266,160) Total increase (decrease) (40,982,210) Net assets at beginning of period 85,956,808 Net assets at end of period $ 44,052,089 $ 44,974,598 (1) Represented the operations of West Coast Equity Division until November 23, 2009 name change. See accompanying notes. Bond & Mortgage Capital Diversified Securities Appreciation International Division Division (1) Division $ 23,605,608 $ 14,844,677 $ 9,333 $ (6,100) $ 5,922,863 $ 1,031,949 (10,378,357) 96,512 56,494,954 (65,321,558) (936,758) (200,607,999) (60,855,238) (846,346) (143,081,096)      (60,855,238) (846,346) (143,081,096) 56,435,336 1,942,160 40,686,774 (607,377) (254) (138,567) (438,051) (740) (322,721) (26,067,288) (16,751) (22,311,832) (1,927,338)  (1,046,118) (6,537,538) (34,219) (2,867,820) (80,071,614) (396,687) (45,077,767)       (59,213,870) 1,493,509 (31,078,051) (120,069,108) 647,163 (174,159,147) 358,685,586 1,433,139 325,697,871 $ 251,405,465 $ 238,616,478 $ 4,670,335 $ 2,080,302 $ 176,753,296 $ 151,538,724 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Dreyfus IP Technology Growth Service Shares Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (16,045) $ (14,558) Total realized gains (losses) on investments (69,725) Change in net unrealized appreciation or depreciation of investments (450,798) Net gains (lossses) from investments (535,081) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (535,081) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 558,140 Administration charges (102) Contingent sales charges (1,924) Contract terminations (43,580) Death benefit payments   Flexible withdrawal option payments (8,187) Transfer payments to other contracts (277,832) Annuity payments   Increase (decrease) in net assets from principal transactions 226,515 Total increase (decrease) (308,566) Net assets at beginning of period 1,018,089 Net assets at end of period $ 2,424,974 $ 709,523 See accompanying notes. Fidelity VIP Fidelity VIP Equity-Income Growth Equity Service Service Income Class 2 Class Division Division Division 2 $ 6,450,341 $ 2,079,028 $ 246,613 $ 414,328 $ (172,704) $ (204,157) 4,923,465 (3,327,054) (1,097,052) (82,471,273) (29,685,097) (15,328,472) (75,468,780) (32,597,823) (16,629,681)       (75,468,780) (32,597,823) (16,629,681) 61,022,256 8,354,230 3,646,198 (883,089) (11,959) (9,946) (258,290) (84,742) (42,105) (8,930,508) (4,715,453) (2,938,177) (522,676) (138,892) (225,190) (3,043,025) (721,551) (316,741) (38,443,998) (11,676,408) (5,142,748)       8,940,670 (8,994,775) (5,028,709) (66,528,110) (41,592,598) (21,658,390) 209,476,716 79,977,091 38,298,842 $ 162,643,939 $ 142,948,606 $ 44,737,069 $ 38,384,493 $ 17,733,739 $ 16,640,452 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Fidelity VIP Growth Service Class 2 Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (67,930) $ (65,366) Total realized gains (losses) on investments (99,848) Change in net unrealized appreciation or depreciation of investments (4,515,123) Net gains (lossses) from investments (4,680,337) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (4,680,337) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 2,652,240 Administration charges (1,027) Contingent sales charges (10,142) Contract terminations (229,740) Death benefit payments (16,770) Flexible withdrawal option payments (18,895) Transfer payments to other contracts (1,523,972) Annuity payments   Increase (decrease) in net assets from principal transactions 851,694 Total increase (decrease) (3,828,643) Net assets at beginning of period 9,070,602 Net assets at end of period $ 6,438,269 $ 5,241,959 See accompanying notes. Fidelity VIP Fidelity VIP II Fidelity VIP II Overseas Contrafund Contrafund Service Service Service Class 2 Class Class 2 Division Division Division $ 224,314 $ 616,094 $ (58,306) $ (539,369) $ (37,040) $ (200,456) 4,276,664 (1,422,146) (1,455,069) (31,632,732) (47,719,745) (19,365,539) (26,739,974) (49,681,260) (21,021,064)       (26,739,974) (49,681,260) (21,021,064) 20,490,181 12,121,187 18,471,732 (197,710) (28,969) (105,448) (63,906) (136,894) (55,997) (1,447,555) (9,552,807) (1,268,410) (87,893) (203,363) (188,212) (583,536) (1,407,643) (542,500) (7,347,509) (19,783,201) (9,303,596)       10,762,072 (18,991,690) 7,007,569 (15,977,902) (68,672,950) (14,013,495) 53,358,319 126,342,173 42,750,873 $ 46,197,413 $ 37,380,417 $ 66,028,352 $ 57,669,223 $ 41,367,396 $ 28,737,378 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Fidelity VIP III Mid Cap Service Class 2 Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (53,524) $ (80,056) Total realized gains (losses) on investments 730,879 Change in net unrealized appreciation or depreciation of investments (4,048,458) Net gains (lossses) from investments (3,397,635) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (3,397,635) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 2,836,284 Administration charges (871) Contingent sales charges (11,622) Contract terminations (263,243) Death benefit payments (1,143) Flexible withdrawal option payments (79,142) Transfer payments to other contracts (1,461,252) Annuity payments   Increase (decrease) in net assets from principal transactions 1,019,011 Total increase (decrease) (2,378,624) Net assets at beginning of period 7,539,411 Net assets at end of period $ 7,571,279 $ 5,160,787 See accompanying notes. Goldman Sachs Goldman Sachs VIT Structured Government VIT Mid Cap Small Cap & High Value Service Equity Service Quality Class I Class I Bond Division Division Division $ 60,019 $ (64,148) $ (3,847) $ (30,492) $ 10,515,508 $ 9,531,707 (940,819) (266,681) (2,283,708) (7,016,663) (1,452,822) (15,720,378) (8,021,630) (1,749,995) (8,472,379)       (8,021,630) (1,749,995) (8,472,379) 4,577,107 1,184,594 79,089,815 (1,847) (162) (229,848) (36,967) (6,936) (427,591) (837,345) (157,120) (28,347,401) (105,265) (5,869) (1,750,298) (164,601) (40,487) (7,129,878) (2,663,267) (540,408) (72,927,998)       767,815 433,612 (31,723,199) (7,253,815) (1,316,383) (40,195,578) 20,193,137 4,625,931 277,392,256 $ 15,906,098 $ 12,939,322 $ 4,413,535 $ 3,309,548 $ 209,263,572 $ 237,196,678 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted International Emerging Markets Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 530,481 $ (372,495) Total realized gains (losses) on investments 37,277,375 Change in net unrealized appreciation or depreciation of investments (121,845,736) Net gains (lossses) from investments (84,940,856) Payment from Affiliate  Net increase (decrease) in net assets resulting from operations (84,940,856) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 31,734,390 Administration charges (36,086) Contingent sales charges (158,999) Contract terminations (8,406,299) Death benefit payments (335,750) Flexible withdrawal option payments (971,879) Transfer payments to other contracts (38,127,192) Annuity payments   Increase (decrease) in net assets from principal transactions (16,301,815) Total increase (decrease) (101,242,671) Net assets at beginning of period 163,677,397 Net assets at end of period $ 103,506,306 $ 62,434,726 (1) Represented the operations of Janus Aspen Mid Cap Growth Service Shares Division until May 18, 2009 name change. See accompanying notes. Janus Aspen International Enterprise LargeCap SmallCap Service Shares Blend II Division Division (1) Division $ 927,235 $ 615,925 $ (151,366) $ $ 627,062 $ (63,226) 15,902,116 1,771,009 72,953,572 (78,701,482) (10,470,032) (156,185,338) (62,183,441) (8,937,796) (83,294,992)      (62,183,441) (8,937,796) (83,294,992) 14,016,317 2,308,745 41,924,239 (29,611) (7,100) (468,016) (138,546) (25,647) (235,408) (8,145,534) (1,789,711) (9,869,226) (408,857) (41,151) (554,073) (964,948) (193,769) (2,557,424) (21,093,388) (3,849,010) (32,366,363)       (16,764,567) (3,597,643) (4,126,271) (78,948,008) (12,535,439) (87,421,263) 133,592,554 22,519,035 226,044,097 $ 64,313,748 $ 54,644,546 $ 12,455,300 $ 9,983,596 $ 159,053,183 $ 138,622,834 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted LargeCap Growth Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (249,736) $ (593,147) Total realized gains (losses) on investments (1,777,113) Change in net unrealized appreciation or depreciation of investments (40,078,823) Net gains (lossses) from investments (42,449,083) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (42,449,083) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 12,349,924 Administration charges (27,239) Contingent sales charges (141,832) Contract terminations (11,686,832) Death benefit payments (487,543) Flexible withdrawal option payments (1,389,229) Transfer payments to other contracts (10,596,351) Annuity payments   Increase (decrease) in net assets from principal transactions (11,979,102) Total increase (decrease) (54,428,185) Net assets at beginning of period 104,200,513 Net assets at end of period $ 58,964,306 $ 49,772,328 See accompanying notes. LargeCap LargeCap LargeCap Growth I S&P 500 Index Value Division Division Division $ (1,315,070) $ (1,646,067) $ 2,638,665 $ 1,244,747 $ 3,407,443 $ 1,574,951 (2,635,400) 2,917,918 12,349,025 (64,763,074) (58,021,735) (75,472,610) (69,044,541) (53,859,070) (61,548,634)       (69,044,541) (53,859,070) (61,548,634) 9,779,265 19,935,434 12,575,035 (46,551) (65,769) (88,427) (236,325) (161,617) (229,260) (16,127,674) (11,991,244) (20,571,144) (781,435) (483,690) (994,192) (2,019,662) (1,867,387) (2,493,490) (16,630,080) (23,436,342) (23,120,543)     (24,168) (26,062,462) (18,070,615) (34,946,189) (95,107,003) (71,929,685) (96,494,823) 185,016,694 154,077,481 193,783,059 $ 118,872,817 $ 89,909,691 $ 96,031,039 $ 82,147,796 $ 99,153,018 $ 97,288,236 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted LargeCap Value III Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 2,614,336 $ 1,408,032 Total realized gains (losses) on investments 3,511,355 Change in net unrealized appreciation or depreciation of investments (85,454,359) Net gains (lossses) from investments (80,534,972) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (80,534,972) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 41,916,328 Administration charges (399,607) Contingent sales charges (187,556) Contract terminations (7,805,174) Death benefit payments (500,918) Flexible withdrawal option payments (2,144,166) Transfer payments to other contracts (28,036,940) Annuity payments   Increase (decrease) in net assets from principal transactions 2,841,967 Total increase (decrease) (77,693,005) Net assets at beginning of period 190,693,956 Net assets at end of period $ 128,180,205 $ 113,000,951 (1) Commenced operations May 18, 2009. See accompanying notes. MFS VIT MFS VIT Utilities Value MidCap MidCap Service Class Service Class Blend Growth I Division (1) Division (1) Division Division $ (1,958) $ (1,318) $ (1,023,661) $ (2,204,219) $ (377,224) $ (611,243) 33,993,276 5,343,125 (151,699,449) (27,761,953) (119,910,392) (23,030,071)       (119,910,392) (23,030,071) 39,754,579 5,413,498  (362,939) (9,569)  (472,723) (63,925)  (30,601,185) (4,008,344)   (1,660,461) (111,438) (4,461,809) (550,898) (50,717,607) (8,527,427)       (48,522,145) (7,858,103) (168,432,537) (30,888,174)   380,163,964 59,983,869 $ 593,500 $ 467,274 $ 245,427,397 $ 211,731,427 $ 34,961,922 $ 29,095,695 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted MidCap Value II Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 359,909 $ (495,075) Total realized gains (losses) on investments 3,847,721 Change in net unrealized appreciation or depreciation of investments (56,328,898) Net gains (lossses) from investments (52,976,252) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (52,976,252) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 23,795,371 Administration charges (215,911) Contingent sales charges (122,965) Contract terminations (6,841,705) Death benefit payments (294,491) Flexible withdrawal option payments (1,365,327) Transfer payments to other contracts (20,517,614) Annuity payments   Increase (decrease) in net assets from principal transactions (5,562,642) Total increase (decrease) (58,538,894) Net assets at beginning of period 125,208,659 Net assets at end of period $ 78,304,290 $ 66,669,765 (1) Commenced operations November 24, 2008. See accompanying notes. Neuberger Berman AMT Money Mortgage Partners Market Securities I Class Division Division (1) Divison $ (2,303,892) $ 2,064,023 $ 536,155 $ (824) $ 51,782 $ (50,118)   9 700,771   (731) (4,538,126) 2,064,023 (1,546) (3,887,473)       2,064,023 (1,546) (3,887,473) 276,562,170 261,967 1,553,847 (115,347) (39) (2,921) (902,943)  (7,281) (58,633,656)  (164,914) (1,122,430)   (6,659) (4,665,357)  (98,604) (100,477,626) (1,464) (879,941)       110,644,811 260,464 393,527 112,708,834 258,918 (3,493,946) 131,678,693  7,153,595 $ 164,648,786 $ 244,387,527 $ 12,511,127 $ 258,918 $ 5,363,788 $ 3,659,649 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Neuberger Berman AMT Small-Cap Growth S Class Divison Increase (decrease) in net assets from Operations: Net investment income (loss) $ (31,528) $ (41,363) Total realized gains (losses) on investments (463) Change in net unrealized appreciation or depreciation of investments (1,283,991) Net gains (lossses) from investments (1,325,817) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (1,325,817) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 722,988 Administration charges (238) Contingent sales charges (4,447) Contract terminations (100,733) Death benefit payments (1,755) Flexible withdrawal option payments (10,108) Transfer payments to other contracts (429,076) Annuity payments   Increase (decrease) in net assets from principal transactions 176,631 Total increase (decrease) (1,149,186) Net assets at beginning of period 3,110,588 Net assets at end of period $ 2,780,445 $ 1,961,402 (1) Commenced operations May 18, 2009. See accompanying notes. Neuberger Berman AMT PIMCO PIMCO Principal Socially All Asset Total Return LifeTime Responsive Administrative Administrative Strategic I Class Class Class Income Divison Division (1) Division (1) Division $ 39,387 $ 41,229 $ 21,818 $ 23,995 $ 707,519 $ 537,710 289,528 (183,762) (2,407,338) (6,107,588) (2,076,581) (5,753,640)       (2,076,581) (5,753,640) 1,689,764 7,623,247 (16,466)  (58,670) (5,904) (29,695) (133,744) (813,091) (48,913)   (114,089) (82,161) (635,407) (460,078) (4,555,812)       942,498 1,416,483 (1,134,083) (4,337,157) 4,688,875   20,782,672 $ 5,324,126 $ 3,554,792 $ 518,508 $ 4,272,915 $ 21,415,422 $ 16,445,515 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Principal LifeTime Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 957,606 $ 1,218,043 Total realized gains (losses) on investments 1,005,012 Change in net unrealized appreciation or depreciation of investments (16,944,125) Net gains (lossses) from investments (14,721,070) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (14,721,070) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 12,129,287 Administration charges (179,795) Contingent sales charges (95,191) Contract terminations (2,458,641) Death benefit payments (282,462) Flexible withdrawal option payments (697,099) Transfer payments to other contracts (6,838,217) Annuity payments   Increase (decrease) in net assets from principal transactions 1,577,882 Total increase (decrease) (13,143,188) Net assets at beginning of period 43,288,558 Net assets at end of period $ 37,829,730 $ 30,145,370 See accompanying notes. Principal Principal Principal LifeTime LifeTime LifeTime Division Division Division $ 2,805,156 $ 4,614,933 $ 153,699 $ 593,909 $ 95,589 $ 247,435 8,497,842 1,058,183 482,056 (78,452,695) (11,164,961) (5,355,646) (65,339,920) (9,512,869) (4,626,155)       (65,339,920) (9,512,869) (4,626,155) 41,444,400 10,001,609 2,507,872 (903,503) (13,575) (5,052) (168,733) (47,233) (21,493) (4,360,563) (1,320,744) (581,892) (822,838) (506,580) (1,324) (1,761,631) (121,952) (46,780) (21,843,432) (3,825,710) (1,210,091)       11,583,700 4,165,815 641,240 (53,756,220) (5,347,054) (3,984,915) 173,291,730 24,342,225 11,106,688 $ 160,531,441 $ 119,535,510 $ 51,252,035 $ 18,995,171 $ 8,166,861 $ 7,121,773 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Principal LifeTime Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 39,632 $ 139,722 Total realized gains (losses) on investments 231,864 Change in net unrealized appreciation or depreciation of investments (2,949,512) Net gains (lossses) from investments (2,577,926) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (2,577,926) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 1,532,331 Administration charges (3,264) Contingent sales charges (12,484) Contract terminations (283,055) Death benefit payments  Flexible withdrawal option payments (16,744) Transfer payments to other contracts (742,245) Annuity payments   Increase (decrease) in net assets from principal transactions 474,539 Total increase (decrease) (2,103,387) Net assets at beginning of period 5,959,809 Net assets at end of period $ 5,018,211 $ 3,856,422 See accompanying notes. SAM SAM Conservative Real Estate Balanced Balanced Securities Portfolio Portfolio Division Division Division $ 1,626,108 $ 907,186 $ 9,286,184 $ 3,354,668 $ 1,776,281 $ 670,290 29,751,170 14,546,851 800,314 (65,216,125) (67,929,605) (10,578,080) (34,557,769) (50,028,086) (9,107,476)       (34,557,769) (50,028,086) (9,107,476) 16,896,419 265,171,493 73,655,354 (29,928) (899,960) (151,726) (141,678) (66,255) (44,887) (8,396,734) (2,159,017) (1,279,391) (293,005) (440,131) (40,961) (1,277,565) (1,682,240) (687,709) (25,058,425) (15,883,543) (10,859,658)       (18,300,916) 244,040,347 60,591,022 (52,858,685) 194,012,261 51,483,546 116,915,287 35,314,628 8,660,746 $ 72,273,908 $ 64,056,602 $ 577,353,403 $ 229,326,889 $ 138,648,563 $ 60,144,292 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted SAM Conservative Growth Portfolio Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ 1,159,295 $ 462,362 Total realized gains (losses) on investments 1,150,956 Change in net unrealized appreciation or depreciation of investments (9,970,888) Net gains (lossses) from investments (8,357,570) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (8,357,570) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 27,494,346 Administration charges (5,644) Contingent sales charges (21,181) Contract terminations (684,818) Death benefit payments  Flexible withdrawal option payments (149,819) Transfer payments to other contracts (2,683,492) Annuity payments   Increase (decrease) in net assets from principal transactions 23,949,392 Total increase (decrease) 15,591,822 Net assets at beginning of period 6,901,773 Net assets at end of period $ 41,606,215 $ 22,493,595 See accompanying notes. SAM SAM Flexible Strategic Income Growth Short-Term Portfolio Portfolio Bond Division Division Division $ 3,054,285 $ $ 534,685 $ $ 5,707,030 $ 1,526,798 1,298,155 (3,548,152) (8,573,985) (8,719,757) (20,527,201) (5,769,474) (7,090,116) (19,199,607)       (5,769,474) (7,090,116) (19,199,607) 86,506,079 20,627,592 44,820,832 (113,308) (4,508) (581,830) (69,110) (16,923) (173,227) (2,500,034) (655,741) (6,752,698) (89,213) (2,817) (740,100) (868,517) (97,306) (3,513,885) (12,245,490) (3,207,792) (52,508,378)       70,620,407 16,642,505 (19,449,286) 64,850,933 9,552,389 (38,648,893) 1,518,958 6,786,223 152,977,990 $ 128,679,626 $ 66,369,891 $ 30,168,999 $ 16,338,612 $ 125,715,000 $ 114,329,097 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted Short-Term Income Division (1) Increase (decrease) in net assets from Operations: Net investment income (loss) $ 732,443 $ (8,916) Total realized gains (losses) on investments 7 Change in net unrealized appreciation or depreciation of investments (157) Net gains (lossses) from investments (9,066) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (9,066) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 274,679 Administration charges (83) Contingent sales charges  Contract terminations  Death benefit payments  Flexible withdrawal option payments  Transfer payments to other contracts (4,211) Annuity payments   Increase (decrease) in net assets from principal transactions 270,385 Total increase (decrease) 261,319 Net assets at beginning of period  Net assets at end of period $ 23,551,170 $ 261,319 (1) Commenced operations November 24, 2008. See accompanying notes. SmallCap SmallCap SmallCap Blend Growth II Value I Division Division Division $ (187,424) $ (450,823) $ (334,253) $ (500,127) $ 624,402 $ (441,567) 4,391,590 (2,752,055) 7,515,885 (25,781,767) (15,384,937) (44,840,466) (21,841,000) (18,637,119) (37,766,148)       (21,841,000) (18,637,119) (37,766,148) 3,979,820 4,835,027 22,046,166 (8,472) (5,181) (219,829) (67,080) (56,468) (143,628) (5,187,036) (3,443,038) (6,695,459) (135,513) (79,952) (286,298) (860,728) (364,143) (1,227,159) (8,590,660) (6,050,797) (24,391,324)       (10,869,669) (5,164,552) (10,917,531) (32,710,669) (23,801,671) (48,683,679) 65,211,820 47,856,301 123,310,038 $ 33,828,969 $ 32,501,151 $ 28,675,186 $ 24,054,630 $ 80,631,904 $ 74,626,359 Principal Life Insurance Company Separate Account B Statements of Changes in Net Assets (continued) Years Ended December 31, 2009 and 2008, Except as Noted T. Rowe Price Blue Chip Growth II Division Increase (decrease) in net assets from Operations: Net investment income (loss) $ (36,101) $ (22,984) Total realized gains (losses) on investments (79,654) Change in net unrealized appreciation or depreciation of investments (852,802) Net gains (lossses) from investments (955,440) Payment from Affiliate   Net increase (decrease) in net assets resulting from operations (955,440) Changes from principal transactions: Purchase payments, less sales charges, per payment fees and applicable premium taxes 838,742 Administration charges (105) Contingent sales charges (3,801) Contract terminations (86,090) Death benefit payments  Flexible withdrawal option payments (9,109) Transfer payments to other contracts (378,209) Annuity payments   Increase (decrease) in net assets from principal transactions 361,428 Total increase (decrease) (594,012) Net assets at beginning of period 1,871,598 Net assets at end of period $ 5,001,145 $ 1,277,586 (1) Commenced operations May 18, 2009. See accompanying notes. Van Eck Rowe Price Templeton Worldwide Health Growth Securities Hard Assets Sciences II Class 2 Service Class Division Division Division (1) $ (57,301) $ (54,798) $ 25,874 $ 17,552 $ (3,425) (2,636) 76,480 (1,302,312) (1,102,357) (1,359,746) (1,008,325)      (1,359,746) (1,008,325) 2,491,467 150,654 (10,936)   (6,238) (1,072) (141,297) (307,458) (19,809) (20,805)  (48,125) (30,822)  (1,026,645) (287,074)      1,238,417 (496,577) (121,329) (1,504,902) 3,857,797 2,663,092  $ 4,868,700 $ 3,736,468 $ 1,315,317 $ 1,158,190 $ 1,081,465 Principal Life Insurance Company Separate Account B Notes to Financial Statements December 31, 2009 1. Nature of Operations and Significant Accounting Policies Principal Life Insurance Company Separate Account B (Separate Account B) is a segregated investment account of Principal Life Insurance Company (Principal Life) and is registered under the Investment Company Act of 1940 as a unit investment trust, with no stated limitations on the number of authorized units. As directed by eligible contractholders, each division of Separate Account B invests exclusively in shares representing interests in a corresponding investment option. As of December 31, 2009, contractholder investment options include the following open- end management investment companies: Principal Variable Contracts Fund, Inc. (1) Asset Allocation Account Balanced Account Bond & Mortgage Securities Account Capital Appreciation Account (5, 10) Diversified International Account Equity Income Account (4) Government & High Quality Bond Account International Emerging Markets Account International SmallCap Account LargeCap Blend II Account LargeCap Growth Account LargeCap Growth I Account LargeCap S&P 500 Index Account LargeCap Value Account LargeCap Value III Account MidCap Blend Account MidCap Growth I Account MidCap Value II Account Money Market Account Mortgage Securities Account (7) Principal LifeTime Strategic Income Account (2) Principal LifeTime 2010 Account (2) Principal LifeTime 2020 Account (2) Principal LifeTime 2030 Account (2) Principal LifeTime 2040 Account (2) Principal LifeTime 2050 Account (2) Real Estate Securities Account Short-Term Bond Account Short-Term Income Account (7) SmallCap Blend Account SmallCap Growth II Account SmallCap Value I Account Strategic Asset Management Portfolio  Balanced Portfolio Accounts (5) Strategic Asset Management Portfolio  Conservative Balanced Portfolio Account (5) Strategic Asset Management Portfolio  Conservative Growth Portfolio Account (5) Strategic Asset Management Portfolio  Flexible Income Portfolio Account (5) Strategic Asset Management Portfolio  Strategic Growth Portfolio Account (5) Principal Life Insurance Company Separate Account B Notes to Financial Statements 1. Nature of Operations and Significant Accounting Policies (continued) AIM V.I. Basic Value Fund  Series I (2) AIM V.I. Capital Appreciation Fund  Series I (3) AIM V.I. Core Equity Fund  Series I AIM V.I. Dynamics Fund  Series I AIM V.I. Global Health Care Fund  Series I AIM V.I. International Growth Fund  Series I (6) AIM V.I. Small Cap Equity Fund  Series I (2) AIM V.I. Technology Fund  Series I Alliance Bernstein VP Series Fund, Inc: Small Cap Growth Portfolio  Class A (2) American Century Variable Portfolios, Inc: VP Income & Growth Fund  Class I VP Inflation Protection Fund  Class II (2) VP Ultra Fund  Class I VP Ultra Fund  Class II (2) VP Value Fund  Class II VP Vista Fund  Class I (2) Dreyfus Investment Portfolios: Technology Growth Portfolio  Service Shares (2) Fidelity Variable Insurance Products Fund: Equity-Income Portfolio  SC2 Growth Portfolio  SC Growth Portfolio  SC2 (2) Overseas Portfolio  SC2 (2) Fidelity Variable Insurance Products Fund II: Contrafund Portfolio  SC Contrafund Portfolio  SC2 (2) Fidelity Variable Insurance Products Fund III: Mid Cap Portfolio  SC2 (2) Franklin Templeton VIP Trust: Templeton Growth Securities Fund  Class 2 Goldman Sachs Variable Insurance Trust: Mid Cap Value Fund  Service Class I (2) Structured Small Cap Equity Fund  Service Class I (2) Janus Aspen Series Enterprise Portfolio  Service Shares (9) MFS VIT Utilities Service Class (8) MFS VIT Value Service Class (8) Neuberger Berman AMT Partners Portfolio  I Class (2) Neuberger Berman AMT Small-Cap Growth Portfolio  S Class (2) Neuberger Berman AMT Socially Responsive Portfolio  I Class (2) PIMCO Variable Insurance Trust: All Asset Administrative Class (8) Total Return Administrative Class (8) T. Rowe Price Blue Chip Growth Portfolio  II (2) T. Rowe Price Health Sciences Portfolio  II (2) Van Eck Worldwide Hard Assets Service Class (8) (1) Organized by Principal Life Insurance Company (2) Commenced operations January 4, 2005 (3) Commenced operations April 28, 2006 (4) Commenced operations January 5, 2007. (5) Commenced operations May 1, 2007. (6) Commenced operations May 19, 2008. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) (7) Commenced operations November 24, 2008. (8) Commenced operations May 18, 2009. (9) Represented the operations of Janus Aspen Series Mid Cap Growth Portfolio  Service Shares Division until May 18, 2009 name change. (10) Represented the operations of West Coast Equity Division until November 23, 2009 name change. Commencement of operations date is the date that the division became available to contractholders. The assets of Separate Account B are owned by Principal Life. The assets of Separate Account B support the following variable annuity contracts of Principal Life and may not be used to satisfy the liabilities arising from any other business of Principal Life: Bankers Flexible Annuity; Pension Builder Plus; Pension Builder Plus  Rollover IRA; Personal Variable; Premier Variable; Principal Freedom Variable Annuity; Principal Freedom 2 Variable Annuity; The Principal Variable Annuity; The Principal Variable Annuity with Purchase Payment Credit Rider; Principal Investment Plus Variable Annuity, and Principal Investment Plus Variable Annuity with Purchase Rider. Principal Life no longer accepts contributions for Bankers Flexible Annuity Contracts, Pension Builder Plus Contracts and Pension Builder Plus-Rollover IRA Contracts. Contractholders are being given the option of withdrawing their funds or transferring to another contract. Contributions to the Personal Variable contracts are no longer accepted from new customers, only from existing customers beginning January 1998. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements and accompanying notes of Separate Account B in accordance with U.S. generally accepted accounting principals requires management to make estimates and assumptions that affect the amounts reported and disclosed. These estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed in the financial statements and accompanying notes. Investments Investments are stated at the closing net asset values (NAV) per share on December 31, 2009. Effective January 1, 2009, Principal Life changed its method of computing realized gains and losses from the average cost method to the specific identification method. This change had no effect on the statement of net assets at December 31, 2009 and 2008 or the net increase (decrease) in net assets resulting from operations for the periods indicated herein. Due to impracticability, realized and unrealized gains and losses for the period from January 1, 2008 to December 31, 2008, which are disclosed on the statement of changes in net assets, have not been retrospectively adjusted to amounts that would have been reported using the specific identification method. Instead, the specific identification method was adopted prospectively from January 1, 2009 which is considered to be the earliest date practicable. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) The specific identification method is preferred in order to create consistency in the accounting method used by all separate accounts sponsored by Principal Life, for use in life insurance, individual and group annuity products. Dividends are taken into income on an accrual basis as of the ex-dividend date. Investment transactions are accounted for on a trade date basis. Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels:  Level 1  Unadjusted quoted prices in active markets for identical assets or liabilities.  Level 2  Inputs other than quoted prices within Level 1 that are observable for the asset or liability, either directly or indirectly.  Level 3  Unobservable inputs for the asset or liability reflecting internal assumptions. All investments of the open-end management investment companies listed above represent investments in mutual funds for which a daily NAV is calculated and published. Therefore, the investments fall into Level 1 of the fair value hierarchy. Foreign Tax Withholdings Principal Life may be entitled to claim a federal income tax credit to the extent foreign income taxes are withheld on investment income allocated to Separate Account B. Principal Life will compensate each separate account division in an amount equal to the tax benefit claimed on its federal income tax return, or subsequently claimed for refund, attributable to foreign taxes on the divisions share of income associated with investments allocated to Separate Account B within a reasonable time of receiving a tax benefit. The amounts presented as Payment from Affiliate on the Statement of Operations and the Statement of Changes in Net Assets reflect compensation for subsequently claimed refunds. 2. Expenses and Related Party Transactions Principal Life is compensated for the following expenses: Bankers Flexible Annuity Contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.48% of the asset value of each contract. An annual administration charge Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) of $7 for each participants account is deducted as compensation for administrative expenses. This charge is collected by redeeming units of the separate account. Pension Builder Plus and Pension Builder Plus  Rollover IRA Contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 1.50% (1% for a Rollover Individual Retirement Annuity) of the asset value of each contract. A contingent sales charge of up to 7% may be deducted from withdrawals made during the first ten years of a contract, except for withdrawals related to death or permanent disability. An annual administration charge will be deducted ranging from a minimum of $25 to a maximum of $275 depending upon a participants investment account values and the number of participants under the retirement plan and their participant investment account value. Personal Variable Contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.64% of the asset value of each contract. A contingent sales charge of up to 5% may be deducted from withdrawals from an investment account during the first seven years from the date the first contribution which relates to such participant is accepted by Principal Life. This charge does not apply to withdrawals made from investment accounts which correlate to a plan participant as a result of the plan participants death or permanent disability. An annual administration charge of $34 for each participants account plus 0.35% of the annual average balance of investment account values which correlate to a plan participant will be deducted on a quarterly basis. Premier Variable Contracts  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.42% of the asset value of each contract. The Contractholder must also pay contract administration charges. The annual charge ranges from a minimum charge of $2,150 to $7,725 plus 0.03% of account values greater than $30,000,000. The amount varies by Plan document and account balance of contract. Recordkeeping charges are also paid by the Contractholder. The annual charge ranges from $2,250 to $25,316 plus $10 per participant. The amount varies by total plan participants. There were no contingent sales charges provided for in these contracts. Principal Freedom Variable Annuity  Mortality and expenses risk assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.85% of the asset value of each contract. A contingent sales charge up to Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) 6% may be deducted from the withdrawals made during the first six years of a contract, except for withdrawals related to death, annuitization, permanent disability, confinement in a health facility, or terminal illness. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. Principal Freedom 2 Variable Annuity  Mortality and expenses risk assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 0.95% of the asset value of each contract. A surrender charge up to 3% may be deducted from the withdrawals made during the first three years of a contract, except for death, annuitization, permanent disability, confinement in a health facility, or terminal illness. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. The Principal Variable Annuity  Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 1.25% of the asset value of each contract. A surrender charge of up to 6% may be deducted from the withdrawals made during the first six years of a contract, except for death, annuitization, permanent disability, confinement in a health care facility, or terminal illness. An annual administration charge of the lesser of 2% of the accumulated value or $30 is deducted at the end of the contract year. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. This fee is currently being waived. Effective November 27, 2000, Principal Life added a purchase payment credit rider to the contract, at an annual rate of 0.6%. For electing participants, the rider is deducted from the daily unit value. The Principal Investment Plus Variable Annuity - Mortality and expense risks assumed by Principal Life are compensated for by a daily charge resulting in a reduction of the unit value equivalent to an annual rate of 1.25% of the asset value of each contract. A contingent sales charge of up to 6% may be deducted from the withdrawals made during the first six years of a contract, except for death, annuitization, permanent disability, confinement in a health care facility, or terminal illness. An annual administration charge of the lesser of 2% of the accumulated value or $30 is deducted at the end of the contract year. Principal Life reserves the right to charge an additional administrative fee of up to 0.15% of the asset value of each Division. This fee is currently being waived. The product also contains an optional premium payment credit rider, which charges an annual rate of 0.6%. For electing participants, the rider is deducted from the daily unit value. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) During the year ended December 31, 2009, management fees were paid indirectly to Principal Management Corporation (wholly owned by Principal Financial Services, Inc. ), an affiliate of Principal Life, in its capacity as advisor to Principal Variable Contracts Fund, Inc. Investment advisory and management fees are computed on an annual rate of 0.25% of the average daily net assets of the LargeCap S&P 500 Index Account and 0.03% of each of the Principal LifeTime Accounts average daily net assets. Prior to July 1, 2009, the annual rate paid by each Principal LifeTime Account was 0.1225% of the average daily net assets up to $3 billion and 0.1125% of the average daily net assets over $3 billion. The annual rate paid by the SAM Portfolios is based upon the aggregate average daily net assets (aggregate net assets) of the SAM Portfolios. The investment advisory and management fee schedule for the SAM Portfolios is 0.25% of aggregate net assets up to the first $1 billion and 0.20% of aggregate net assets over $1 billion. The annual rates used in this calculation for each of the other Accounts are as shown in the following tables. Net Assets of Accounts (in millions) Over First $100 Next $100 Next $100 Next $100 Asset Allocation Account 0.80% 0.75% 0.70% 0.65% 0.60% Balanced Account 0.60 0.55 0.50 0.45 0.40 Bond & Mortgage Securities Account 0.50 0.45 0.40 0.35 0.30 Equity Income Account 0.60 0.55 0.50 0.45 0.40 Government & High Quality Bond Account 0.50 0.45 0.40 0.35 0.30 International SmallCap Account 1.20 1.15 1.10 1.05 1.00 LargeCap Growth Account I 0.80 0.75 0.70 0.65 0.60 MidCap Blend Account 0.65 0.60 0.55 0.50 0.45 MidCap Growth Account I 0.90 0.85 0.80 0.75 0.70 Money Market Account 0.50 0.45 0.40 0.35 0.30 Real Estate Securities Account 0.90 0.85 0.80 0.75 0.70 Short-Term Bond Account 0.50 0.45 0.40 0.35 0.30 SmallCap Blend Account 0.85 0.80 0.75 0.70 0.65 SmallCap Growth Account II 1.00 0.95 0.90 0.85 0.80 SmallCap Value Account I 1.10 1.05 1.00 0.95 0.90 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 2. Expenses and Related Party Transactions (continued) Net Assets of Accounts (in millions) First Next Next Next Over Diversified International Account 0.85% 0.80% 0.75% 0.70% 0.65% International Emerging Markets Account 1.25 1.20 1.15 1.10 1.05 LargeCap Blend Account II 0.75 0.70 0.65 0.60 0.55 LargeCap Value Account 0.60 0.55 0.50 0.45 0.40 LargeCap Value Account III 0.75 0.70 0.65 0.60 0.55 MidCap Value Account II 1.05 1.00 0.95 0.90 0.85 Net Assets of Accounts Net Assets of Accounts (in millions) (in millions) First Next Over First Over Short-Term Capital Appreciation Income Account 0.50% 0.45% 0.40% Account 0.625% 0.50% Net Assets of Accounts (in millions) Next $1 Next $1 Over $3 First $500 Next $500 billion billion billion LargeCap Growth Account 0.68% 0.63% 0.61% 0.56% 0.51% Net Assets of Accounts First $2 Over $2 billion billion Overall Fee Equity Income 0.50% 0.45% 0.25% Account LargeCap S&P 500 Index Account Mortgage Securities Account 0.50 0.45 3. Federal Income Taxes The operations of Separate Account B are a part of the operations of Principal Life. Under current practice, no federal income taxes are allocated by Principal Life to the operations of Separate Account B. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments The aggregate cost of purchases and proceeds from sales of investments were as follows for the period ended December 31, 2009: Division: Purchases Sales AIM V.I. Basic Value Series I Division: Principal Investment Plus Variable Annuity $ 2,985,182 $ 1,209,848 Principal Investment Plus Variable Annuity with Purchase Rider 353,238 81,914 AIM V.I. Capital Appreciation Series I Division: The Principal Variable Annuity 870,307 1,316,554 The Principal Variable Annuity with Purchase Payment Credit Rider 37,772 574,913 AIM V.I. Core Equity Series I Division: The Principal Variable Annuity 3,697,670 5,996,087 The Principal Variable Annuity with Purchase Payment Credit Rider 324,841 3,174,132 AIM V.I. Dynamics Series I Division: The Principal Variable Annuity 238,567 256,227 The Principal Variable Annuity with Purchase Payment Credit Rider 163,820 199,009 AIM V.I. Global Health Care Series I Division: The Principal Variable Annuity 1,051,385 1,613,975 The Principal Variable Annuity with Purchase Payment Credit Rider 215,270 1,310,468 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales AIM V.I. International Growth Series I Division: Principal Investment Plus Variable Annuity $ 3,047,163 $ 535,099 Principal Investment Plus Variable Annuity with Purchase Rider 304,255 30,552 AIM V.I. Small Cap Equity Series I Division: The Principal Variable Annuity 473,014 624,388 The Principal Variable Annuity with Purchase Payment Credit Rider 78,083 311,292 Principal Investment Plus Variable Annuity 1,417,672 271,627 Principal Investment Plus Variable Annuity with Purchase Rider 152,522 158,224 AIM V.I. Technology Series I Division: The Principal Variable Annuity 2,147,884 1,529,950 The Principal Variable Annuity with Purchase Payment Credit Rider 624,852 436,207 AllianceBernstein Small Cap Growth Class A Division: Principal Investment Plus Variable Annuity 531,985 410,674 Principal Investment Plus Variable Annuity with Purchase Rider 105,238 66,322 American Century VP Income & Growth Class I Division: Principal Freedom Variable Annuity 249,584 589,664 Principal Freedom 2 Variable Annuity 4,212 34,818 The Principal Variable Annuity 1,888,136 2,203,086 The Principal Variable Annuity with Purchase Payment Credit Rider 449,426 1,940,750 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales American Century VP Inflation Protection Class II Division: Principal Investment Plus Variable Annuity $ 25,621,299 $ 18,469,041 Principal Investment Plus Variable Annuity with Purchase Rider 5,131,306 4,485,484 American Century VP Ultra Class I Division: The Principal Variable Annuity 560,071 842,400 The Principal Variable Annuity with Purchase Payment Credit Rider 378,455 677,526 American Century VP Ultra Class II Division: Principal Investment Plus Variable Annuity 4,220,299 9,687,396 Principal Investment Plus Variable Annuity with Purchase Rider 683,058 3,078,034 American Century VP Value Class II Division: The Principal Variable Annuity 2,463,626 3,781,895 The Principal Variable Annuity with Purchase Payment Credit Rider 1,099,829 2,653,354 American Century VP Vista Class I Division: Principal Investment Plus Variable Annuity 315,542 349,337 Principal Investment Plus Variable Annuity with Purchase Rider 52,094 86,119 Asset Allocation Division: Premier Variable 91,879 77,379 The Principal Variable Annuity 4,120,317 7,962,894 The Principal Variable Annuity with Purchase Payment Credit Rider 470,250 3,214,020 Principal Investment Plus Variable Annuity 3,807,831 1,833,296 Principal Investment Plus Variable Annuity with Purchase Rider 551,530 441,042 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Balanced Division: Personal Variable $ 123,576 $ 144,531 Premier Variable 520,566 644,023 The Principal Variable Annuity 3,721,654 8,074,367 The Principal Variable Annuity with Purchase Payment Credit Rider 700,394 2,880,985 Bond & Mortgage Securities Division: Personal Variable 108,462 45,167 Premier Variable 967,647 443,253 Principal Freedom Variable Annuity 1,373,460 2,233,131 Principal Freedom 2 Variable Annuity 191,345 326,868 The Principal Variable Annuity 23,021,530 29,260,346 The Principal Variable Annuity with Purchase Payment Credit Rider 10,398,772 16,389,718 Principal Investment Plus Variable Annuity 25,064,399 17,483,709 Principal Investment Plus Variable Annuity with Purchase Rider 6,166,419 5,210,224 Capital Appreciation Division: Principal Freedom 2 Variable Annuity 969 789 Principal Investment Plus Variable Annuity 1,885,392 503,253 Principal Investment Plus Variable Annuity with Purchase Rider 588,392 219,055 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Diversified International Division: Personal Variable $ 138,888 $ 168,081 Premier Variable 850,098 841,392 Principal Freedom Variable Annuity 744,461 1,057,668 Principal Freedom 2 Variable Annuity 164,780 161,734 The Principal Variable Annuity 16,397,842 21,206,404 The Principal Variable Annuity with Purchase Payment Credit Rider 5,003,773 10,843,934 Principal Investment Plus Variable Annuity 11,959,356 6,354,555 Principal Investment Plus Variable Annuity with Purchase Rider 2,014,882 1,473,285 Dreyfus IP Technology Growth Service Shares Division: Principal Investment Plus Variable Annuity 1,687,975 663,884 Principal Investment Plus Variable Annuity with Purchase Rider 275,312 117,095 Equity Income Division: Premier Variable 22,177 31,234 The Principal Variable Annuity 5,231,198 5,885,966 The Principal Variable Annuity with Purchase Payment Credit Rider 1,077,142 3,350,481 Principal Investment Plus Variable Annuity 23,635,059 19,518,802 Principal Investment Plus Variable Annuity with Purchase Rider 3,389,188 4,480,169 Fidelity VIP Equity-Income Service Class 2 Division: The Principal Variable Annuity 3,353,403 4,900,419 The Principal Variable Annuity with Purchase Payment Credit Rider 1,586,817 3,160,920 Principal Investment Plus Variable Annuity 1,446,505 1,496,361 Principal Investment Plus Variable Annuity with Purchase Rider 240,795 295,954 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Fidelity VIP Growth Service Class Division: The Principal Variable Annuity $ 1,777,979 $ 3,168,409 The Principal Variable Annuity with Purchase Payment Credit Rider 343,983 1,853,690 Fidelity VIP Growth Service Class 2 Division: Principal Investment Plus Variable Annuity 651,938 728,888 Principal Investment Plus Variable Annuity with Purchase Rider 151,577 222,105 Fidelity VIP Overseas Service Class 2 Division: Principal Investment Plus Variable Annuity 8,042,813 7,598,646 Principal Investment Plus Variable Annuity with Purchase Rider 1,774,770 2,482,474 Fidelity VIP II Contrafund Service Class Division: The Principal Variable Annuity 7,567,424 11,841,774 The Principal Variable Annuity with Purchase Payment Credit Rider 2,383,438 6,798,972 Fidelity VIP II Contrafund Service Class 2 Division: Principal Investment Plus Variable Annuity 12,748,130 10,209,127 Principal Investment Plus Variable Annuity with Purchase Rider 1,619,683 1,485,457 Fidelity VIP III Mid Cap Service Class 2 Division: Principal Investment Plus Variable Annuity 2,375,837 1,779,131 Principal Investment Plus Variable Annuity with Purchase Rider 478,385 560,624 Goldman Sachs VIT Mid Cap Value Service Class I Principal Investment Plus Variable Annuity $ 1,229,319 $ 1,794,423 Principal Investment Plus Variable Annuity with Purchase Rider 539,970 657,738 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Goldman Sachs VIT Structured Small Cap Equity Service Class I Division: Principal Investment Plus Variable Annuity 950,865 600,732 Principal Investment Plus Variable Annuity with Purchase Rider 130,098 214,702 Government & High Quality Bond Division: Pension Builder Plus 8,860 17,085 Pension Builder Plus - Rollover IRA 1,735 496 Personal Variable 81,473 83,231 Premier Variable 1,349,657 916,126 Principal Freedom Variable Annuity 664,581 1,419,216 Principal Freedom 2 Variable Annuity 89,969 111,365 The Principal Variable Annuity 27,849,252 43,956,769 The Principal Variable Annuity with Purchase Payment Credit Rider 6,972,485 21,771,881 Principal Investment Plus Variable Annuity 21,455,364 16,396,255 Principal Investment Plus Variable Annuity with Purchase Rider 3,979,180 3,231,511 International Emerging Markets Division: Premier Variable 371,613 315,325 The Principal Variable Annuity 13,490,730 12,042,182 The Principal Variable Annuity with Purchase Payment Credit Rider 3,795,010 7,026,467 Principal Investment Plus Variable Annuity 9,014,037 5,395,449 Principal Investment Plus Variable Annuity with Purchase Rider 2,133,614 2,270,460 International SmallCap Division: Premier Variable $ 54,739 $ 11,389 The Principal Variable Annuity 6,237,080 8,338,684 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales The Principal Variable Annuity with Purchase Payment Credit Rider 1,508,511 4,536,454 Principal Investment Plus Variable Annuity 2,693,670 2,830,699 Principal Investment Plus Variable Annuity with Purchase Rider 848,273 931,316 Janus Aspen Enterprise Service Shares Division: The Principal Variable Annuity 2,571,952 2,276,926 The Principal Variable Annuity with Purchase Payment Credit Rider 367,066 2,144,984 LargeCap Blend II Division: The Principal Variable Annuity 4,508,621 9,280,292 The Principal Variable Annuity with Purchase Payment Credit Rider 1,820,671 5,516,291 Principal Investment Plus Variable Annuity 10,221,473 13,533,847 Principal Investment Plus Variable Annuity with Purchase Rider 1,603,612 4,053,430 LargeCap Growth Division: Personal Variable 365,437 551,643 Premier Variable 566,441 904,023 The Principal Variable Annuity 3,781,101 7,710,007 The Principal Variable Annuity with Purchase Payment Credit Rider 1,095,906 2,728,315 Principal Investment Plus Variable Annuity 4,587,753 1,698,100 Principal Investment Plus Variable Annuity with Purchase Rider 810,551 507,727 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales LargeCap Growth I Division: Premier Variable $ 670,059 $ 379,404 Principal Freedom Variable Annuity 216,788 295,624 Principal Freedom 2 Variable Annuity 1,058 7,069 The Principal Variable Annuity 8,270,789 18,064,848 The Principal Variable Annuity with Purchase Payment Credit Rider 1,941,958 7,003,224 Principal Investment Plus Variable Annuity 2,708,849 1,747,778 Principal Investment Plus Variable Annuity with Purchase Rider 749,288 665,722 LargeCap S&P 500 Index Division: Premier Variable 185,310 242,675 Principal Freedom Variable Annuity 841,300 2,018,026 Principal Freedom 2 Variable Annuity 332,988 331,144 The Principal Variable Annuity 8,477,709 10,671,413 The Principal Variable Annuity with Purchase Payment Credit Rider 2,945,537 6,556,362 Principal Investment Plus Variable Annuity 9,823,493 5,539,291 Principal Investment Plus Variable Annuity with Purchase Rider 1,261,129 945,653 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales LargeCap Value Division: Bankers Flexible Annuity $ 58,302 $ 312,707 Pension Builder Plus 72,785 105,938 Pension Builder Plus - Rollover IRA 52,716 94,892 Personal Variable 124,718 320,504 Premier Variable 1,220,817 1,808,830 Principal Freedom Variable Annuity 313,415 579,404 Principal Freedom 2 Variable Annuity 25,452 42,923 The Principal Variable Annuity 7,752,088 12,300,133 The Principal Variable Annuity with Purchase Payment Credit Rider 989,514 3,806,297 Principal Investment Plus Variable Annuity 3,904,835 2,407,086 Principal Investment Plus Variable Annuity with Purchase Rider 1,057,161 943,161 LargeCap Value III Division: The Principal Variable Annuity 4,541,135 7,579,005 The Principal Variable Annuity with Purchase Payment Credit Rider 1,617,086 3,840,634 Principal Investment Plus Variable Annuity 12,947,176 10,847,594 Principal Investment Plus Variable Annuity with Purchase Rider 3,791,493 3,221,083 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales MFS VIT Utilities Service Class Division: Principal Investment Plus Variable Annuity $ 381,136 $ 9,318 Principal Investment Plus Variable Annuity with Purchase Rider 186,730 1,140 MFS VIT Value Service Class Division: Principal Investment Plus Variable Annuity 373,817 2,236 Principal Investment Plus Variable Annuity with Purchase Rider 79,299 409 MidCap Blend Division: Personal Variable 180,373 308,244 Premier Variable 1,031,798 1,218,928 Principal Freedom Variable Annuity 485,744 649,609 Principal Freedom 2 Variable Annuity 61,846 47,516 The Principal Variable Annuity 19,280,158 28,901,732 The Principal Variable Annuity with Purchase Payment Credit Rider 3,966,085 11,768,860 Principal Investment Plus Variable Annuity 12,765,890 10,045,524 Principal Investment Plus Variable Annuity with Purchase Rider 2,082,302 3,089,635 MidCap Growth I Division: Premier Variable 128,667 145,665 Principal Freedom Variable Annuity 97,541 154,806 Principal Freedom 2 Variable Annuity 2,017 7,287 The Principal Variable Annuity 2,562,710 4,497,577 The Principal Variable Annuity with Purchase Payment Credit Rider 728,339 2,354,690 Principal Investment Plus Variable Annuity 1,201,745 813,944 Principal Investment Plus Variable Annuity with Purchase Rider 468,156 454,571 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales MidCap Value II Division: Premier Variable $ 207,596 $ 200,229 Principal Freedom Variable Annuity 220,186 877,396 Principal Freedom 2 Variable Annuity 150,336 185,325 The Principal Variable Annuity 3,250,284 5,436,718 The Principal Variable Annuity with Purchase Payment Credit Rider 1,181,397 3,452,806 Principal Investment Plus Variable Annuity 7,677,932 9,736,984 Principal Investment Plus Variable Annuity with Purchase Rider 1,497,422 2,884,254 Money Market Division: Pension Builder Plus 446 9,854 Pension Builder Plus - Rollover IRA 21 170 Personal Variable 547,099 636,796 Premier Variable 3,040,748 3,473,807 Principal Freedom Variable Annuity 1,513,439 4,224,318 Principal Freedom 2 Variable Annuity 753,940 855,455 The Principal Variable Annuity 52,291,827 95,158,668 The Principal Variable Annuity with Purchase Payment Credit Rider 18,970,280 41,621,704 Principal Investment Plus Variable Annuity 50,533,446 57,248,468 Principal Investment Plus Variable Annuity with Purchase Rider 13,054,635 17,215,382 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Mortgage Securities Division: Principal Freedom Variable Annuity $ 235,422 $ 109,320 Principal Freedom 2 Variable Annuity 13,558 5,823 The Principal Variable Annuity 4,350,923 1,357,784 The Principal Variable Annuity with Purchase Payment Credit Rider 1,655,347 722,325 Principal Investment Plus Variable Annuity 8,715,179 1,319,262 Principal Investment Plus Variable Annuity with Purchase Rider 1,344,262 277,753 Neuberger Berman AMT Partners I Class Division: Principal Investment Plus Variable Annuity 2,158,452 1,573,206 Principal Investment Plus Variable Annuity with Purchase Rider 302,451 300,903 Neuberger Berman AMT Small-Cap Growth S Class Division: Principal Investment Plus Variable Annuity 566,566 269,704 Principal Investment Plus Variable Annuity with Purchase Rider 176,705 128,557 Neuberger Berman AMT Socially Responsive I Class Division: Principal Investment Plus Variable Annuity 1,694,363 1,125,669 Principal Investment Plus Variable Annuity with Purchase Rider 469,423 268,151 PIMCO All Asset Administrative Class Division: Principal Investment Plus Variable Annuity 435,557 25,687 Principal Investment Plus Variable Annuity with Purchase Rider 114,395 1,145 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales PIMCO Total Return Administrative Class Division: Principal Investment Plus Variable Annuity $ 3,955,554 $ 111,115 Principal Investment Plus Variable Annuity with Purchase Rider 546,561 25,588 Principal LifeTime Strategic Income Division: Principal Freedom 2 Variable Annuity 141,756 169,333 The Principal Variable Annuity 501,867 761,157 The Principal Variable Annuity with Purchase Payment Credit Rider 452,155 100,911 Principal Investment Plus Variable Annuity 6,371,297 3,431,508 Principal Investment Plus Variable Annuity with Purchase Rider 724,146 989,225 Principal LifeTime 2010 Division: Principal Freedom 2 Variable Annuity 130,934 515,860 The Principal Variable Annuity 436,602 381,881 The Principal Variable Annuity with Purchase Payment Credit Rider 93,773 168,552 Principal Investment Plus Variable Annuity 6,441,611 4,222,776 Principal Investment Plus Variable Annuity with Purchase Rider 818,391 793,833 Principal LifeTime 2020 Division: Principal Freedom 2 Variable Annuity 295,781 602,199 The Principal Variable Annuity 1,261,846 234,864 The Principal Variable Annuity with Purchase Payment Credit Rider 454,716 132,522 Principal Investment Plus Variable Annuity 24,405,618 13,656,058 Principal Investment Plus Variable Annuity with Purchase Rider 3,794,220 3,651,587 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Principal LifeTime 2030 Division: Principal Freedom 2 Variable Annuity $ 197,652 $ 734,050 The Principal Variable Annuity 509,306 204,017 The Principal Variable Annuity with Purchase Payment Credit Rider 48,287 20,711 Principal Investment Plus Variable Annuity 22,380,279 2,660,498 Principal Investment Plus Variable Annuity with Purchase Rider 6,136,603 1,388,129 Principal LifeTime 2040 Division: Principal Freedom 2 Variable Annuity 6,907 79,629 The Principal Variable Annuity 3,447 34,535 The Principal Variable Annuity with Purchase Payment Credit Rider 11,979 22,871 Principal Investment Plus Variable Annuity 697,603 876,943 Principal Investment Plus Variable Annuity with Purchase Rider 250,623 540,658 Principal LifeTime 2050 Division: Principal Freedom 2 Variable Annuity 2,536 37,003 The Principal Variable Annuity 11,941 25,428 The Principal Variable Annuity with Purchase Payment Credit Rider 170,982 85,443 Principal Investment Plus Variable Annuity 584,514 375,756 Principal Investment Plus Variable Annuity with Purchase Rider 154,073 225,527 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Real Estate Securities Division: Premier Variable $ 108,303 $ 102,817 Principal Freedom 2 Variable Annuity 59,479 83,569 The Principal Variable Annuity 6,210,185 9,321,432 The Principal Variable Annuity with Purchase Payment Credit Rider 2,836,749 5,910,314 Principal Investment Plus Variable Annuity 3,257,466 2,405,250 Principal Investment Plus Variable Annuity with Purchase Rider 934,545 1,043,328 SAM Balanced Portfolio Division: Principal Freedom 2 Variable Annuity 851,617 296,753 The Principal Variable Annuity 16,579,025 5,133,250 The Principal Variable Annuity with Purchase Payment Credit Rider 4,959,666 3,600,723 Principal Investment Plus Variable Annuity 274,407,412 31,807,492 Principal Investment Plus Variable Annuity with Purchase Rider 28,314,627 4,477,206 SAM Conservative Balanced Portfolio Division: Principal Freedom 2 Variable Annuity 231,521 131,064 The Principal Variable Annuity 9,572,020 2,555,071 The Principal Variable Annuity with Purchase Payment Credit Rider 3,547,395 3,569,140 Principal Investment Plus Variable Annuity 59,188,786 11,384,405 Principal Investment Plus Variable Annuity with Purchase Rider 11,405,647 4,258,825 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales SAM Conservative Growth Portfolio Division: Principal Freedom 2 Variable Annuity $ 383,000 $ 108,760 The Principal Variable Annuity 4,937,314 968,190 The Principal Variable Annuity with Purchase Payment Credit Rider 3,146,456 2,383,106 Principal Investment Plus Variable Annuity 10,964,676 3,267,951 Principal Investment Plus Variable Annuity with Purchase Rider 3,049,003 1,479,690 SAM Flexible Income Portfolio Division: Principal Freedom 2 Variable Annuity 64,231 598 The Principal Variable Annuity 11,028,965 8,205,591 The Principal Variable Annuity with Purchase Payment Credit Rider 4,910,043 4,808,682 Principal Investment Plus Variable Annuity 55,141,037 12,848,892 Principal Investment Plus Variable Annuity with Purchase Rider 14,026,394 9,803,558 SAM Strategic Growth Portfolio Division: Principal Freedom 2 Variable Annuity 367,863 30,740 The Principal Variable Annuity 3,668,187 1,795,647 The Principal Variable Annuity with Purchase Payment Credit Rider 1,549,437 763,801 Principal Investment Plus Variable Annuity 5,831,123 1,842,475 Principal Investment Plus Variable Annuity with Purchase Rider 2,754,854 1,113,129 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Short-Term Bond Division: Principal Freedom Variable Annuity $ 391,211 $ 645,746 Principal Freedom 2 Variable Annuity 10,635 27,762 The Principal Variable Annuity 6,605,496 7,639,343 The Principal Variable Annuity with Purchase Payment Credit Rider 2,263,911 3,503,986 Principal Investment Plus Variable Annuity 23,813,367 15,276,474 Principal Investment Plus Variable Annuity with Purchase Rider 6,678,706 4,879,189 Short-Term Income Division: Principal Freedom Variable Annuity 101,174 6,746 Principal Freedom 2 Variable Annuity 51,823 376 The Principal Variable Annuity 6,988,447 1,562,974 The Principal Variable Annuity with Purchase Payment Credit Rider 3,041,384 1,265,801 Principal Investment Plus Variable Annuity 16,152,866 1,997,279 Principal Investment Plus Variable Annuity with Purchase Rider 2,452,356 673,876 SmallCap Blend Division: Premier Variable 61,486 28,303 Principal Freedom Variable Annuity 210,259 492,835 Principal Freedom 2 Variable Annuity 61,215 76,074 The Principal Variable Annuity 3,262,792 5,016,803 The Principal Variable Annuity with Purchase Payment Credit Rider 513,154 2,846,073 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales SmallCap Growth II Division: Premier Variable $ 207,974 $ 163,045 Principal Freedom Variable Annuity 44,598 109,326 Principal Freedom 2 Variable Annuity 772 6,608 The Principal Variable Annuity 1,929,681 3,336,963 The Principal Variable Annuity with Purchase Payment Credit Rider 437,213 1,668,412 Principal Investment Plus Variable Annuity 1,015,385 696,495 Principal Investment Plus Variable Annuity with Purchase Rider 338,058 253,990 SmallCap Value I Division: Premier Variable 218,342 180,952 Principal Freedom 2 Variable Annuity 6,067 34,997 The Principal Variable Annuity 4,622,641 6,767,432 The Principal Variable Annuity with Purchase Payment Credit Rider 884,289 3,452,896 Principal Investment Plus Variable Annuity 8,303,658 7,250,001 Principal Investment Plus Variable Annuity with Purchase Rider 1,650,278 1,940,697 T. Rowe Price Blue Chip Growth II Division: Principal Investment Plus Variable Annuity 3,695,153 1,165,474 Principal Investment Plus Variable Annuity with Purchase Rider 348,789 120,250 T. Rowe Price Health Sciences II Division: Principal Investment Plus Variable Annuity 1,426,706 1,530,893 Principal Investment Plus Variable Annuity with Purchase Rider 336,338 261,654 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 4. Purchases and Sales of Investments (continued) Division: Purchases Sales Templeton Growth Securities Class 2 Division: Principal Freedom Variable Annuity $ 101,649 $ 217,309 Van Eck Worldwide Hard Assets Service Class Division: Principal Investment Plus Variable Annuity 808,022 54,698 Principal Investment Plus Variable Annuity with Purchase Rider 397,706 115,130 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding Transactions in units were as follows for each of the periods ended December 31: 2008 Division: Purchased Redeemed Purchased Redeemed AIM V.I. Basic Value Series I Division: Principal Investment Plus Variable Annuity 47,666 25,805 Principal Investment Plus Variable Annuity With Purchase Rider 14,829 14,446 AIM V.I. Capital Appreciation Series I Division: The Principal Variable Annuity 78,498 339,899 The Principal Variable Annuity With Purchase Payment Credit Rider 27,441 68,753 AIM V.I. Core Equity Series I Division: The Principal Variable Annuity 165,835 994,243 The Principal Variable Annuity With Purchase Payment Credit Rider 46,099 385,285 AIM V.I. Dynamics Series I Division: The Principal Variable Annuity 38,045 104,788 The Principal Variable Annuity With Purchase Payment Credit Rider 19,334 31,821 AIM V.I. Global Health Care Series I Division: The Principal Variable Annuity 115,332 206,495 The Principal Variable Annuity With Purchase Payment Credit Rider 34,120 111,312 AIM V.I. International Growth Series I Division: Principal Investment Plus Variable Annuity 19,471 5,076 Principal Investment Plus Variable Annuity With Purchase Rider 5,418 1,424 AIM V.I. Small Cap Equity Series I Division: The Principal Variable Annuity 41,722 62,673 The Principal Variable Annuity With Purchase Payment Credit Rider 10,024 23,879 Principal Investment Plus Variable Annuity 51,940 19,656 Principal Investment Plus Variable Annuity With Purchase Rider 9,604 9,596 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed AIM V.I. Technology Series I Division: The Principal Variable Annuity 169,550 314,151 The Principal Variable Annuity With Purchase Payment Credit Rider 38,219 120,809 Alliance Bernstein Small Cap Growth Class A Division: Principal Investment Plus Variable Annuity 52,705 21,891 Principal Investment Plus Variable Annuity With Purchase Rider 5,599 9,250 American Century VP Income & Growth Class I Division: Principal Freedom Variable Annuity 26,293 144,628 Principal Freedom 2 Variable Annuity 60 2,225 2,442 The Principal Variable Annuity 95,020 400,991 The Principal Variable Annuity With Purchase Payment Credit Rider 41,744 155,994 American Century VP Inflation Protection Class II Division: Principal Investment Plus Variable Annuity 2,241,768 2,615,115 Principal Investment Plus Variable Annuity With Purchase Rider 595,555 887,093 American Century VP Ultra Class I Division: The Principal Variable Annuity 107,207 219,609 The Principal Variable Annuity With Purchase Payment Credit Rider 42,556 121,529 American Century VP Ultra Class II Division: Principal Investment Plus Variable Annuity 2,239,417 886,780 Principal Investment Plus Variable Annuity With Purchase Rider 734,091 350,009 American Century VP Value Class II Division: The Principal Variable Annuity 171,028 590,577 The Principal Variable Annuity With Purchase Payment Credit Rider 112,626 314,339 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed American Century VP Vista Class I Division: Principal Investment Plus Variable Annuity 59,224 20,623 Principal Investment Plus Variable Annuity With Purchase Rider 26,563 25,188 Asset Allocation Division: Premier Variable 104,078 34,870 The Principal Variable Annuity 128,531 675,630 The Principal Variable Annuity With Purchase Payment Credit Rider 48,964 194,298 Principal Investment Plus Variable Annuity 154,237 112,059 Principal Investment Plus Variable Annuity With Purchase Rider 45,337 39,868 Balanced Division: Personal Variable 49,179 180,818 Premier Variable 186,636 528,453 The Principal Variable Annuity 107,730 868,149 The Principal Variable Annuity With Purchase Payment Credit Rider 46,997 174,047 Bond & Mortgage Securities Division: Personal Variable 24,342 68,309 Premier Variable 607,083 724,008 Principal Freedom Variable Annuity 50,341 323,353 Principal Freedom 2 Variable Annuity 36,784 20,275 The Principal Variable Annuity 630,453 2,767,094 The Principal Variable Annuity With Purchase Payment Credit Rider 440,145 1,230,982 Principal Investment Plus Variable Annuity 1,548,537 1,723,891 Principal Investment Plus Variable Annuity With Purchase Rider 367,434 564,834 Capital Appreciation Division: Principal Freedom 2 Variable Annuity 18 46 7,978 3,257 Principal Investment Plus Variable Annuity 137,341 27,386 Principal Investment Plus Variable Annuity With Purchase Rider 78,621 25,704 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Diversified International Division: Personal Variable 41,916 127,577 Premier Variable 317,042 658,647 Principal Freedom Variable Annuity 49,713 162,138 Principal Freedom 2 Variable Annuity 33,468 52,947 The Principal Variable Annuity 621,481 1,788,934 The Principal Variable Annuity With Purchase Payment Credit Rider 314,724 550,292 Principal Investment Plus Variable Annuity 590,586 401,009 Principal Investment Plus Variable Annuity With Purchase Rider 147,235 110,581 Dreyfus IP Technology Growth Service Shares Division: Principal Investment Plus Variable Annuity 41,281 19,594 Principal Investment Plus Variable Annuity With Purchase Rider 7,718 14,489 Equity Income Division: Premier Variable 4,174 31,367 The Principal Variable Annuity 428,662 1,415,153 The Principal Variable Annuity With Purchase Payment Credit Rider 183,547 520,612 Principal Investment Plus Variable Annuity 5,244,203 3,265,725 Principal Investment Plus Variable Annuity With Purchase Rider 1,287,392 977,754 Fidelity VIP Equity  Income Service Class 2 Division: The Principal Variable Annuity 356,539 847,264 The Principal Variable Annuity With Purchase Payment Credit Rider 201,305 453,675 Principal Investment Plus Variable Annuity 155,311 269,210 Principal Investment Plus Variable Annuity With Purchase Rider 48,225 50,909 Fidelity VIP Growth Service Class Division: The Principal Variable Annuity 275,835 767,582 The Principal Variable Annuity With Purchase Payment Credit Rider 145,467 232,830 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Fidelity VIP Growth Service Class 2 Division: Principal Investment Plus Variable Annuity 168,868 109,533 Principal Investment Plus Variable Annuity With Purchase Rider 53,983 45,157 Fidelity VIP Overseas Service Class 2 Division: Principal Investment Plus Variable Annuity 1,098,741 488,101 Principal Investment Plus Variable Annuity With Purchase Rider 373,688 207,903 Fidelity VIP II Contrafund Service Class Division: The Principal Variable Annuity 600,005 1,707,976 The Principal Variable Annuity With Purchase Payment Credit Rider 279,758 609,423 Fidelity VIP II Contrafund Service Class 2 Division: Principal Investment Plus Variable Annuity 1,184,175 805,595 Principal Investment Plus Variable Annuity With Purchase Rider 239,871 131,794 Fidelity VIP III Mid Cap Service Class 2 Division: Principal Investment Plus Variable Annuity 127,009 91,328 Principal Investment Plus Variable Annuity With Purchase Rider 65,904 37,552 Goldman Sachs VIT Mid Cap Value Service Class I Division: Principal Investment Plus Variable Annuity 263,805 207,963 Principal Investment Plus Variable Annuity With Purchase Rider 88,837 101,533 Goldman Sachs VIT Structured Small Cap Equity Service Class I Division: Principal Investment Plus Variable Annuity 94,149 59,040 Principal Investment Plus Variable Annuity With Purchase Rider 29,865 23,226 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Government & High Quality Bond Division: Pension Builder Plus  2,543 284 Pension Builder Plus  Rollover IRA  52  6,106 Personal Variable 66,387 122,194 Premier Variable 529,981 598,945 Principal Freedom Variable Annuity 94,029 276,892 Principal Freedom 2 Variable Annuity 22,703 12,256 The Principal Variable Annuity 1,680,452 3,070,222 The Principal Variable Annuity With Purchase Payment Credit Rider 795,295 1,253,295 Principal Investment Plus Variable Annuity 1,221,199 1,022,389 Principal Investment Plus Variable Annuity With Purchase Rider 374,915 353,738 International Emerging Markets Division: Premier Variable 80,132 57,968 The Principal Variable Annuity 366,560 896,473 The Principal Variable Annuity With Purchase Payment Credit Rider 170,142 348,114 Principal Investment Plus Variable Annuity 359,748 261,392 Principal Investment Plus Variable Annuity With Purchase Rider 153,007 113,100 International SmallCap Division: Premier Variable 5,564 38,497 The Principal Variable Annuity 228,700 792,826 The Principal Variable Annuity With Purchase Payment Credit Rider 93,556 233,942 Principal Investment Plus Variable Annuity 189,888 172,596 Principal Investment Plus Variable Annuity With Purchase Rider 73,794 53,511 Janus Aspen Enterprise Service Shares Division: The Principal Variable Annuity 253,040 590,093 The Principal Variable Annuity With Purchase Payment Credit Rider 58,967 208,802 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed LargeCap Blend II Division: The Principal Variable Annuity 353,620 1,521,804 The Principal Variable Annuity With Purchase Payment Credit Rider 217,669 751,791 Principal Investment Plus Variable Annuity 2,544,338 1,444,602 Principal Investment Plus Variable Annuity With Purchase Rider 737,439 510,239 LargeCap Growth Division: Personal Variable 317,302 415,241 Premier Variable 401,193 908,028 The Principal Variable Annuity 226,302 917,826 The Principal Variable Annuity With Purchase Payment Credit Rider 122,696 195,750 Principal Investment Plus Variable Annuity 199,630 74,475 Principal Investment Plus Variable Annuity With Purchase Rider 63,841 54,073 LargeCap Growth I Division: Premier Variable 26,518 27,178 Principal Freedom Variable Annuity 16,902 81,269 Principal Freedom 2 Variable Annuity 6,161 2,778 The Principal Variable Annuity 183,974 1,044,842 The Principal Variable Annuity With Purchase Payment Credit Rider 93,597 242,525 Principal Investment Plus Variable Annuity 86,282 48,302 Principal Investment Plus Variable Annuity With Purchase Rider 23,550 19,744 LargeCap S&P 500 Index Division: Premier Variable 700,191 581,212 Principal Freedom Variable Annuity 59,972 446,840 Principal Freedom 2 Variable Annuity 55,792 41,924 The Principal Variable Annuity 679,443 2,151,942 The Principal Variable Annuity With Purchase Payment Credit Rider 297,169 927,381 Principal Investment Plus Variable Annuity 908,689 476,279 Principal Investment Plus Variable Annuity With Purchase Rider 163,389 122,848 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed LargeCap Value Division: Bankers Flexible Annuity   4,723 Pension Builder Plus 2 179 66,669 Pension Builder Plus  Rollover IRA 25,914 34,699 Personal Variable 74,620 192,255 Premier Variable 336,982 1,206,870 Principal Freedom Variable Annuity 28,536 186,040 Principal Freedom 2 Variable Annuity 17,745 5,288 The Principal Variable Annuity 154,978 1,172,225 The Principal Variable Annuity With Purchase Payment Credit Rider 57,555 243,117 Principal Investment Plus Variable Annuity 194,692 222,979 Principal Investment Plus Variable Annuity With Purchase Rider 45,133 54,617 LargeCap Value III Division: The Principal Variable Annuity 495,405 1,437,263 The Principal Variable Annuity With Purchase Payment Credit Rider 283,738 643,817 Principal Investment Plus Variable Annuity 2,360,718 1,153,580 Principal Investment Plus Variable Annuity With Purchase Rider 691,981 395,043 MFS VIT Utilities Service Class Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity With Purchase Rider 76   MFS VIT Value Service Class Division: Principal Investment Plus Variable Annuity 93   Principal Investment Plus Variable Annuity With Purchase Rider 17   Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed MidCap Blend Division: Personal Variable 60,836 170,800 Premier Variable 202,969 482,249 Principal Freedom Variable Annuity 14,364 81,956 Principal Freedom 2 Variable Annuity 16,710 7,769 The Principal Variable Annuity 277,903 1,491,038 The Principal Variable Annuity With Purchase Payment Credit Rider 127,678 386,712 Principal Investment Plus Variable Annuity 549,704 376,318 Principal Investment Plus Variable Annuity With Purchase Rider 148,019 117,199 MidCap Growth I Division: Premier Variable 3,722 15,250 Principal Freedom Variable Annuity 6,960 36,258 Principal Freedom 2 Variable Annuity 4,008 3,529 The Principal Variable Annuity 192,995 736,469 The Principal Variable Annuity With Purchase Payment Credit Rider 78,626 306,553 Principal Investment Plus Variable Annuity 163,311 104,251 Principal Investment Plus Variable Annuity With Purchase Rider 60,170 42,822 MidCap Value II Division: Premier Variable 9,806 19,246 Principal Freedom Variable Annuity 19,377 103,822 Principal Freedom 2 Variable Annuity 26,764 24,866 The Principal Variable Annuity 260,635 842,118 The Principal Variable Annuity With Purchase Payment Credit Rider 158,173 414,730 Principal Investment Plus Variable Annuity 1,139,956 610,996 Principal Investment Plus Variable Annuity With Purchase Rider 329,530 178,340 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Money Market Division: Pension Builder Plus  551 3,128 Pension Builder Plus  Rollover IRA  16  16 Personal Variable 448,478 412,778 Premier Variable 2,297,761 2,036,913 Principal Freedom Variable Annuity 410,122 323,114 Principal Freedom 2 Variable Annuity 167,287 56,895 The Principal Variable Annuity 9,195,993 5,389,053 The Principal Variable Annuity With Purchase Payment Credit Rider 2,938,041 1,773,282 Principal Investment Plus Variable Annuity 4,968,099 2,908,092 Principal Investment Plus Variable Annuity With Purchase Rider 1,501,062 963,694 Mortgage Securities Division: Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity   The Principal Variable Annuity 13,483  The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 12,112 4 Principal Investment Plus Variable Annuity With Purchase Rider 314 195 Neuberger Berman AMT Partners I Class Division: Principal Investment Plus Variable Annuity 97,584 68,857 Principal Investment Plus Variable Annuity With Purchase Rider 36,566 25,793 Neuberger Berman AMT Small-Cap Growth S Class Division: Principal Investment Plus Variable Annuity 51,312 35,280 Principal Investment Plus Variable Annuity With Purchase Rider 22,548 23,080 Neuberger Berman AMT Socially Responsive I Class Division: Principal Investment Plus Variable Annuity 128,230 55,331 Principal Investment Plus Variable Annuity With Purchase Rider 21,715 7,130 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed PIMCO All Asset Administrative Class Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity With Purchase Rider 93   PIMCO Total Return Administrative Class Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity With Purchase Rider   Principal LifeTime Strategic Income Division: Principal Freedom 2 Variable Annuity 9,734 53,557 The Principal Variable Annuity 124,292 64,018 The Principal Variable Annuity With Purchase Payment Credit Rider 29,727 21,068 Principal Investment Plus Variable Annuity 462,214 381,626 Principal Investment Plus Variable Annuity With Purchase Rider 53,580 73,354 Principal LifeTime 2010 Division: Principal Freedom 2 Variable Annuity  150,152 71,885 The Principal Variable Annuity 132,207 41,983 The Principal Variable Annuity With Purchase Payment Credit Rider 47,893 26,107 Principal Investment Plus Variable Annuity 695,190 728,316 Principal Investment Plus Variable Annuity With Purchase Rider 40,974 117,547 Principal LifeTime 2020 Division: Principal Freedom 2 Variable Annuity 189,997 156,752 The Principal Variable Annuity 86,678 30,979 The Principal Variable Annuity With Purchase Payment Credit Rider 49,755 23,763 Principal Investment Plus Variable Annuity 2,559,662 1,767,709 Principal Investment Plus Variable Annuity With Purchase Rider 589,082 703,032 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed Principal LifeTime 2030 Division: Principal Freedom 2 Variable Annuity 182,170 55,776 The Principal Variable Annuity 48,509 5,378 The Principal Variable Annuity With Purchase Payment Credit Rider 4,064 440 Principal Investment Plus Variable Annuity 529,697 335,260 Principal Investment Plus Variable Annuity With Purchase Rider 210,076 124,408 Principal LifeTime 2040 Division: Principal Freedom 2 Variable Annuity 10 17,230 20,982 The Principal Variable Annuity 5,223 1,728 The Principal Variable Annuity With Purchase Payment Credit Rider 3,635 211 Principal Investment Plus Variable Annuity 143,397 107,286 Principal Investment Plus Variable Annuity With Purchase Rider 37,003 36,539 Principal LifeTime 2050 Division: Principal Freedom 2 Variable Annuity    The Principal Variable Annuity 10,278 1,539 The Principal Variable Annuity With Purchase Payment Credit Rider 3,420 3,420 Principal Investment Plus Variable Annuity 87,805 53,901 Principal Investment Plus Variable Annuity With Purchase Rider 29,358 40,207 Real Estate Securities Division: Premier Variable 37,057 42,336 Principal Freedom 2 Variable Annuity 11,899 8,342 The Principal Variable Annuity 262,781 741,241 The Principal Variable Annuity With Purchase Payment Credit Rider 144,380 366,522 Principal Investment Plus Variable Annuity 146,177 143,200 Principal Investment Plus Variable Annuity With Purchase Rider 84,092 76,518 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed SAM Balanced Portfolio Division: Principal Freedom 2 Variable Annuity 147,608 9,676 The Principal Variable Annuity 2,027,435 456,241 The Principal Variable Annuity With Purchase Payment Credit Rider 1,127,490 225,792 Principal Investment Plus Variable Annuity 22,941,122 1,421,680 Principal Investment Plus Variable Annuity With Purchase Rider 3,396,230 404,009 SAM Conservative Balanced Portfolio Division: Principal Freedom 2 Variable Annuity 46,079 2,694 The Principal Variable Annuity 1,125,674 362,311 The Principal Variable Annuity With Purchase Payment Credit Rider 533,878 197,494 Principal Investment Plus Variable Annuity 5,094,901 827,327 Principal Investment Plus Variable Annuity With Purchase Rider 1,186,622 94,595 SAM Conservative Growth Portfolio Division: Principal Freedom 2 Variable Annuity 94,394 5,951 The Principal Variable Annuity 627,625 66,607 The Principal Variable Annuity With Purchase Payment Credit Rider 408,126 42,487 Principal Investment Plus Variable Annuity 1,264,941 240,913 Principal Investment Plus Variable Annuity With Purchase Rider 684,476 80,580 SAM Flexible Income Portfolio Division: Principal Freedom 2 Variable Annuity    The Principal Variable Annuity 2,249,073 635,097 The Principal Variable Annuity With Purchase Payment Credit Rider 1,066,548 321,879 Principal Investment Plus Variable Annuity 4,536,153 636,603 Principal Investment Plus Variable Annuity With Purchase Rider 1,379,849 142,902 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed SAM Strategic Growth Portfolio Division: Principal Freedom 2 Variable Annuity 29,274 1,879 The Principal Variable Annuity 642,221 115,397 The Principal Variable Annuity With Purchase Payment Credit Rider 140,142 16,842 Principal Investment Plus Variable Annuity 1,174,204 346,747 Principal Investment Plus Variable Annuity With Purchase Rider 458,779 50,769 Short-Term Bond Division: Principal Freedom Variable Annuity 30,264 178,245 Principal Freedom 2 Variable Annuity 1,630 1,798 The Principal Variable Annuity 605,528 1,541,653 The Principal Variable Annuity With Purchase Payment Credit Rider 265,067 735,036 Principal Investment Plus Variable Annuity 2,873,201 3,134,346 Principal Investment Plus Variable Annuity With Purchase Rider 711,922 978,904 Short-Term Income Division: Principal Freedom Variable Annuity   Principal Freedom 2 Variable Annuity    The Principal Variable Annuity 5,929 402 The Principal Variable Annuity With Purchase Payment Credit Rider   Principal Investment Plus Variable Annuity 19,172 29 Principal Investment Plus Variable Annuity With Purchase Rider 2,975 1 SmallCap Blend Division: Premier Variable 80,443 44,855 Principal Freedom Variable Annuity 15,874 100,286 Principal Freedom 2 Variable Annuity 7,472 7,188 The Principal Variable Annuity 221,285 902,692 The Principal Variable Annuity With Purchase Payment Credit Rider 112,927 313,176 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 5. Changes in Units Outstanding (continued) 2008 Division: Purchased Redeemed Purchased Redeemed SmallCap Growth II Division: Premier Variable 2,579 6,422 Principal Freedom Variable Annuity 5,152 29,184 Principal Freedom 2 Variable Annuity 6,258 11,614 The Principal Variable Annuity 200,569 750,598 The Principal Variable Annuity With Purchase Payment Credit Rider 88,848 186,354 Principal Investment Plus Variable Annuity 196,094 116,052 Principal Investment Plus Variable Annuity With Purchase Rider 52,314 36,833 SmallCap Value I Division: Premier Variable 45,544 28,339 Principal Freedom 2 Variable Annuity 10,024 11,484 The Principal Variable Annuity 178,269 678,392 The Principal Variable Annuity With Purchase Payment Credit Rider 90,285 269,325 Principal Investment Plus Variable Annuity 676,808 547,123 Principal Investment Plus Variable Annuity With Purchase Rider 183,563 171,493 T. Rowe Price Blue Chip Growth II Division: Principal Investment Plus Variable Annuity 62,910 35,304 Principal Investment Plus Variable Annuity With Purchase Rider 12,264 11,886 T. Rowe Price Health Sciences II Division: Principal Investment Plus Variable Annuity 159,930 79,583 Principal Investment Plus Variable Annuity With Purchase Rider 32,128 17,998 Templeton Growth Securities Class 2 Division: Principal Freedom Variable Annuity 9,259 42,403 Van Eck Worldwide Hard Assets Service Class Division: Principal Investment Plus Variable Annuity   Principal Investment Plus Variable Annuity With Purchase Rider   Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights Principal Life sells a number of variable annuity products, which have unique combinations of features and fees that are charged against the contract owners account balance. Differences in the fee structures result in a variety of unit values, expense ratios, and total returns. Separate Account B has presented the following disclosures for 2009, 2008, 2007, 2006, and 2005 in accordance with AICPA Audit and Accounting Guide for Investment Companies. Information for years prior to 2005 is not required to be presented. The following table was developed by determining which products issued by Principal Life have the lowest and highest total return. Only product designs within each division that had units outstanding during the respective periods were considered when determining the lowest and highest total return. The summary may not reflect the minimum and maximum contract charges offered by Principal Life as contract owners may not have selected all available and applicable contract options as discussed in Note 2. For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest AIM V.I. Basic Value Series I Division: $9.16 to $8.87 2.35% 1.25% to 1.85% 46.09% to 45.41% 2008 136 6.27 to 6.10 842 1.04 1.25 to 1.85 (52.32) to (52.68) 2007 113 13.15 to 12.89 1,479 0.55 1.25 to 1.85 0.28 to (0.33) 2006 82 13.12 to 12.93 1,073 0.64 1.25 to 1.85 11.80 to 11.13 2005 (5) 13 11.73 to 11.64 154 0.19 1.25 to 1.85 3.76 to 3.25 AIM V.I. Capital Appreciation Series I Division: 7.42 to 7.26 1.25 to 1.85 19.68 to 19.02 2008 992 6.20 to 6.10 6,141 - 1.25 to 1.85 (43.22) to (43.62) 2007 1,295 10.92 to 10.82 14,126 - 1.25 to 1.85 10.61 to 9.95 2006 (6) 1,579 9.88 to 9.84 15,582 0.07 1.25 to 1.85 (1.12) to (1.52) Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest AIM V.I. Core Equity Series I Division: $9.60 to $9.09 1.80% 1.25% to 1.85% 26.82% to 26.07% 2008 4,018 7.57 to 7.21 30,085 1.97 1.25 to 1.85 (31.06) to (31.46) 2007 5,185 10.98 to 10.52 56,331 1.05 1.25 to 1.85 6.77 to 6.12 2006 6,064 10.28 to 9.91 61,828 0.61 1.25 to 1.85 15.26 to 14.57 2005 3,755 8.92 to 8.65 33,287 1.45 1.25 to 1.85 3.96 to 3.35 AIM V.I. Dynamics Series I Division: 8.20 to 7.79 - 1.25 to 1.85 40.65 to 39.86 2008 316 5.83 to 5.57 1,800 - 1.25 to 1.85 (48.72) to (48.99) 2007 395 11.37 to 10.92 4,416 - 1.25 to 1.85 10.79 to 10.12 2006 303 10.26 to 9.92 3,068 - 1.25 to 1.85 14.68 to 13.99 2005 289 8.95 to 8.70 2,558 - 1.25 to 1.85 9.41 to 8.61 AIM V.I. Global Health Care Series I Division: 10.77 to 10.23 1.25 to 1.85 25.96 to 25.37 2008 1,002 8.55 to 8.16 8,405 - 1.25 to 1.85 (29.46) to (29.96) 2007 1,170 12.12 to 11.65 13,957  1.25 to 1.85 10.46 to 9.79 2006 1,279 10.98 to 10.61 13,857  1.25 to 1.85 3.93 to 3.31 2005 1,366 10.56 to 10.27 14,276 - 1.25 to 1.85 6.77 to 6.20 AIM V.I. International Growth Series I Division: 8.12 to 8.04 1.25 to 1.85 33.55 to 32.89 2008 (9) 18 6.08 to 6.05 112 1.65 1.25 to 1.85 (39.14) to (39.44) AIM V.I. Small Cap Equity Series I Division: 11.99 to 11.61 1.25 to 1.85 19.78 to 19.08 2008 410 10.01 to 9.75 4,072 - 1.25 to 1.85 (32.18) to (32.62) 2007 413 14.76 to 14.47 6,049 0.05 1.25 to 1.85 (1.03) to 3.25 2006 55 14.21 to 14.01 775  1.25 to 1.85 15.98 to 15.29 2005 (5) 13 12.25 to 12.15 160 - 1.25 to 1.85 6.61 to 6.04 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest AIM V.I. Technology Series I Division: $5.49 to $5.21 -% 1.25% to 1.85% 55.52% to 54.60% 2008 807 3.53 to 3.37 2,798 - 1.25 to 1.85 (45.19) to (45.56) 2007 1,034 6.44 to 6.19 6,561  1.25 to 1.85 6.36 to 5.72 2006 1,028 6.06 to 5.86 6,148  1.25 to 1.85 9.11 to 8.46 2005 1,137 5.55 to 5.40 6,245 - 1.25 to 1.85 0.91 to 0.37 Alliance Bernstein VP Series Small Cap Growth Class A Division: 11.69 to 11.32 - 1.25 to 1.85 40.00 to 39.24 2008 147 8.35 to 8.13 1,217  1.25 to 1.85 (46.23) to (46.58) 2007 120 15.53 to 15.22 1,843  1.25 to 1.85 12.65 to 11.97 2006 72 13.78 to 13.59 994  1.25 to 1.85 9.31 to 8.66 2005 (5) 22 12.61 to 12.51 271  1.25 to 1.85 6.34 to 5.81 American Century VP Income & Growth Class I Division: 9.32 to 8.58 0.85 to 1.85 17.09 to 15.95 2008 2,330 7.96 to 7.40 17,876 2.11 0.85 to 1.85 (35.13) to (35.82) 2007 2,869 12.27 to 11.53 34,147 1.87 0.85 to 1.85 (0.92) to (1.91) 2006 3,173 12.38 to 11.76 38,341 1.80 0.85 to 1.85 16.10 to 14.95 2005 3,373 10.66 to 10.23 35,269 1.94 0.85 to 1.85 3.70 to 2.71 American Century VP Inflation Protection Class II Division: 11.73 to 11.36 1.25 to 1.85 8.91 to 8.29 2008 6,325 10.77 to 10.49 67,684 4.86 1.25 to 1.85 (2.89) to (3.50) 2007 6,990 11.09 to 10.87 77,061 4.39 1.25 to 1.85 8.17 to 7.52 2006 4,767 10.25 to 10.11 48,661 3.17 1.25 to 1.85 0.33 to (0.27) 2005 (5) 1,787 10.22 to 10.13 18,214 4.75 1.25 to 1.85 0.88 to 0.37 American Century VP Ultra Class I Division: 8.30 to 7.88 1.25 to 1.85 32.80 to 31.99 2008 715 6.25 to 5.97 4,393 - 1.25 to 1.85 (42.18) to (42.54) 2007 907 10.81 to 10.39 9,654 - 1.25 to 1.85 19.51 to 18.79 2006 1,057 9.04 to 8.74 9,446  1.25 to 1.85 (4.47) to (5.04) 2005 1,132 9.47 to 9.21 10,612 - 1.25 to 1.85 0.96 to 0.33 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest American Century VP Ultra Class II Division: $9.85 to $9.53 0.18% 1.25% to 1.85% 32.93% to 31.99% 2008 6,614 7.41 to 7.22 48,692  1.25 to 1.85 (42.38) to (42.74) 2007 4,877 12.86 to 12.61 62,389  1.25 to 1.85 19.33 to 18.62 2006 3,842 10.78 to 10.63 41,243  1.25 to 1.85 (4.59) to (5.16) 2005 (5) 1,379 11.30 to 11.20 15,536  1.25 to 1.85 3.06 to 2.54 American Century VP Value Class II Division: 11.68 to 11.15 1.25 to 1.85 18.22 to 17.49 2008 2,665 9.88 to 9.49 25,960 2.38 1.25 to 1.85 (27.67) to (28.16) 2007 3,286 13.66 to 13.21 44,384 1.46 1.25 to 1.85 (6.49) to (7.05) 2006 3,494 14.61 to 14.21 50,565 1.17 1.25 to 1.85 17.00 to 16.30 2005 3,366 12.49 to 12.22 41,722 0.65 1.25 to 1.85 3.57 to 2.95 American Century VP Vista Class I Division: 11.38 to 11.02 - 1.25 to 1.85 20.94 to 20.17 2008 203 9.41 to 9.17 1,892 - 1.25 to 1.85 (49.27) to (49.56) 2007 163 18.55 to 18.18 2,996 - 1.25 to 1.85 38.03 to 37.20 2006 52 13.44 to 13.25 694  1.25 to 1.85 7.66 to 7.01 2005 (5) 25 12.48 to 12.38 313 - 1.25 to 1.85 4.22 to 3.70 Asset Allocation Division: 1.32 to 21.97 0.44 to 1.85 18.28 to 16.61 2008 2,701 1.11 to 18.84 50,513 3.02 0.51 to 1.85 (25.15) to (26.20) 2007 3,276 1.49 to 25.53 85,057 1.39 0.42 to 1.85 11.31 to 9.72 2006 3,514 1.34 to 23.27 84,221 0.77 0.42 to 1.85 12.29 to 10.71 2005 4,008 1.19 to 21.02 84,245 1.65 0.42 to 1.85 5.31 to 3.85 Balanced Division: 1.94 to 16.55 0.41 to 1.85 20.65 to 18.98 2008 4,571 1.61 to 13.91 44,975 3.67 0.41 to 1.85 (31.21) to (32.21) 2007 5,932 2.34 to 20.52 85,957 2.60 0.42 to 1.85 4.93 to 3.43 2006 6,432 2.17 to 19.84 92,320 2.49 0.42 to 1.85 10.73 to 9.40 2005 7,824 2.01 to 18.13 98,501 2.59 0.42 to 1.85 6.35 to 4.80 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Bond & Mortgage Securities Division: $2.16 to $17.89 11.41% 0.40% to 1.85% 20.41% to 18.71% 2008 16,901 1.79 to 15.07 238,616 6.18 0.44 to 1.85 (17.41) to (18.58) 2007 20,618 2.17 to 18.51 358,686 4.24 0.42 to 1.85 2.97 to 1.50 2006 18,814 2.11 to 18.24 319,793 3.87 0.42 to 1.85 4.21 to 2.73 2005 17,587 2.02 to 17.75 280,484 4.32 0.42 to 1.85 2.02 to 0.63 Capital Appreciation Division: 2009 (13) 8.81 to 8.60 0.95 to 1.85 28.61 to 27.41 2008 306 6.85 to 6.75 2,080 1.08 0.95 to 1.85 (34.01) to (34.59) 2007 (8) 139 10.38 to 10.32 1,433 0.08 0.95 to 1.85 3.48 to 2.86 Diversified International Division: 2009 (4) 2.36 to 19.86 0.40 to 1.85 27.22 to 26.50 2008 11,444 1.85 to 15.70 151,539 1.79 0.41 to 1.85 (46.44) to (47.19) 2007 13,180 3.46 to 29.73 325,698 0.91 0.42 to 1.85 15.60 to 13.95 2006 13,309 2.99 to 26.09 290,731 1.18 0.42 to 1.85 27.43 to 25.63 2005 13,536 2.35 to 20.77 228,177 1.03 0.42 to 1.85 23.04 to 21.53 Dreyfus IP Technology Growth Service Shares Division: 12.39 to 11.99 1.25 to 1.85 55.26 to 54.11 2008 90 7.98 to 7.78 710 - 1.25 to 1.85 (42.01) to (42.33) 2007 75 13.76 to 13.49 1,018 - 1.25 to 1.85 13.01 to 12.33 2006 37 12.18 to 12.00 452  1.25 to 1.85 2.75 to 2.13 2005 (5) 13 11.85 to 11.75 159 - 1.25 to 1.85 8.18 to 7.64 Equity Income Division: 1.01 to 7.88 0.55 to 1.85 19.23 to 17.79 2008 21,213 0.85 to 6.69 142,949 2.55 0.48 to 1.85 (34.22) to (35.17) 2007 (7) 20,275 1.29 to 10.32 209,477 0.94 0.42 to 1.85 5.73 to 3.46 Fidelity VIP Equity-Income Service Class 2 Division: 10.11 to 9.65 1.25 to 1.85 28.30 to 27.48 2008 4,936 7.88 to 7.57 38,384 2.15 1.25 to 1.85 (43.51) to (43.88) 2007 5,796 13.95 to 13.49 79,977 1.62 1.25 to 1.85 0.01 to (0.59) 2006 5,585 13.95 to 13.57 77,174 2.96 1.25 to 1.85 18.44 to 17.74 2005 5,125 11.78 to 11.53 59,908 1.31 1.25 to 1.85 3.57 to 3.64 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Fidelity VIP Growth Service Class Division: $7.24 to $6.85 0.33% 1.25% to 1.85% 26.57% to 25.69% 2008 2,945 5.72 to 5.45 16,640 0.68 1.25 to 1.85 (47.91) to (48.19) 2007 3,524 10.98 to 10.52 38,299 0.62 1.25 to 1.85 25.29 to 24.53 2006 3,889 8.76 to 8.45 33,789 0.30 1.25 to 1.85 5.41 to 4.78 2005 4,630 8.31 to 8.06 38,238 0.40 1.25 to 1.85 4.40 to 3.73 Fidelity VIP Growth Service Class 2 Division: 9.91 to 9.60 1.25 to 1.85 26.40 to 25.65 2008 675 7.84 to 7.64 5,242 0.61 1.25 to 1.85 (47.98) to (48.27) 2007 607 15.07 to 14.77 9,071 0.30 1.25 to 1.85 25.08 to 24.33 2006 364 12.05 to 11.88 4,365 0.09 1.25 to 1.85 5.25 to 4.62 2005 (5) 115 11.45 to 11.35 1,309 - 1.25 to 1.85 5.90 to 5.37 Fidelity VIP Overseas Service Class 2 Division: $12.76 to $12.36 1.96% 1.25% to 1.85% 24.61% to 23.97% 2008 3,679 10.24 to 9.97 37,380 2.74 1.25 to 1.85 (44.65) to (45.01) 2007 2,903 18.50 to 18.13 53,358 2.91 1.25 to 1.85 15.59 to 14.90 2006 2,197 16.00 to 15.78 35,000 0.42 1.25 to 1.85 16.31 to 15.62 2005 (5) 882 13.76 to 13.65 12,096 - 1.25 to 1.85 15.13 to 14.56 Fidelity VIP II Contrafund Service Class Division: 13.03 to 12.34 1.25 to 1.85 33.92 to 33.26 2008 5,998 9.73 to 9.26 57,669 0.83 1.25 to 1.85 (43.30) to (43.71) 2007 7,435 17.16 to 16.45 126,342 0.83 1.25 to 1.85 16.04 to 15.34 2006 8,076 14.79 to 14.26 118,478 1.10 1.25 to 1.85 10.21 to 9.55 2005 7,983 13.42 to 13.02 106,462 0.19 1.25 to 1.85 15.39 to 14.71 Fidelity VIP II Contrafund Service Class 2 Division: 12.64 to 12.24 1.25 to 1.85 33.76 to 32.90 2008 3,058 9.45 to 9.21 28,737 0.84 1.25 to 1.85 (43.41) to (43.70) 2007 2,571 16.70 to 16.36 42,751 0.90 1.25 to 1.85 15.84 to 15.14 2006 1,620 14.41 to 14.21 23,281 1.10 1.25 to 1.85 10.05 to 9.39 2005 (5) 528 13.10 to 12.99 6,902 - 1.25 to 1.85 13.29 to 12.72 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Fidelity VIP III Mid Cap Service Class 2 Division: 14.63 to 14.16 1.25 to 1.85 38.02 to 37.21 2008 490 10.60 to 10.32 5,161 0.24 1.25 to 1.85 (40.35) to (40.72) 2007 426 17.77 to 17.41 7,539 0.49 1.25 to 1.85 13.90 to 13.21 2006 283 15.60 to 15.38 4,393 0.09 1.25 to 1.85 11.01 to 10.35 2005 (5) 71 14.05 to 13.94 997 - 1.25 to 1.85 12.50 to 11.94 Goldman Sachs VIT Mid Cap Value Service Class I Division: 12.38 to 11.99 1.25 to 1.85 31.42 to 30.75 2008 1,385 9.42 to 9.17 12,939 1.07 1.25 to 1.85 (37.82) to (38.25) 2007 1,341 15.15 to 14.85 20,193 0.93 1.25 to 1.85 1.91 to 1.30 2006 853 14.86 to 14.65 12,621 1.43 1.25 to 1.85 14.72 to 14.04 2005 (5) 253 12.96 to 12.85 3,272 1.31 1.25 to 1.85 8.95 to 8.41 Goldman Sachs VIT Structured Small Cap Equity Service Class I Division: 9.13 to 8.84 1.25 to 1.85 26.10 to 25.21 2008 460 7.24 to 7.06 3,310 0.71 1.25 to 1.85 (34.89) to (35.23) 2007 419 11.12 to 10.90 4,626 0.42 1.25 to 1.85 (17.53) to (18.02) 2006 298 13.48 to 13.29 4,001 0.94 1.25 to 1.85 10.88 to 10.22 2005 (5) 94 12.16 to 12.06 1,146 0.60 1.25 to 1.85 5.70 to 5.18 Government & High Quality Bond Division: 2.33 to 18.24 0.37 to 1.85 4.85 to 3.34 2008 14,592 2.23 to 17.65 237,197 4.95 0.42 to 1.85 (2.05) to (3.45) 2007 16,521 2.27 to 18.28 277,392 4.61 0.42 to 1.85 4.46 to 2.97 2006 16,900 2.18 to 17.75 276,598 4.15 0.42 to 1.85 3.79 to 2.32 2005 18,392 2.10 to 17.35 286,799 4.41 0.42 to 1.85 1.45 to 0.15 International Emerging Markets Division: 2009 (4) 3.40 to 29.42 0.42 to 1.85 68.27 to 66.50 2008 3,574 2.02 to 17.67 62,435 1.14 0.43 to 1.85 (55.05) to (55.69) 2007 4,121 4.49 to 39.88 163,677 0.91 0.42 to 1.85 41.51 to 39.49 2006 3,632 3.17 to 28.59 104,347 - 0.42 to 1.85 37.74 to 35.79 2005 3,018 2.30 to 21.06 62,694 1.34 0.42 to 1.85 33.72 to 21.62 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest International SmallCap Division: 2009 (4) $1.78 to $20.59 3.05% 0.42% to 1.85% 33.45% to 32.41% 2008 3,437 1.33 to 15.55 54,645 2.09 0.40 to 1.85 (50.49) to (51.21) 2007 4,137 2.70 to 31.87 133,593 1.47 0.42 to 1.85 8.75 to 7.21 2006 4,226 2.48 to 29.72 127,551 0.52 0.42 to 1.85 29.83 to 28.00 2005 4,454 1.91 to 23.22 102,214 0.53 0.42 to 1.85 28.19 to 19.76 Janus Aspen Enterprise Service Shares Division: 2009 (12) 7.36 to 6.97 - 1.25 to 1.85 42.64 to 41.67 2008 1,967 5.16 to 4.92 9,984 0.06 1.25 to 1.85 (44.58) to (44.84) 2007 2,454 9.31 to 8.92 22,519 0.07 1.25 to 1.85 20.22 to 19.50 2006 2,530 7.74 to 7.47 19,323 - 1.25 to 1.85 11.90 to 11.23 2005 2,681 6.92 to 6.71 18,346 - 1.25 to 1.85 10.54 to 10.00 LargeCap Blend II Division: 10.86 to 10.38 1.25 to 1.85 28.07 to 27.36 2008 16,533 8.48 to 8.15 138,623 1.40 1.25 to 1.85 (37.23) to (37.60) 2007 16,908 13.51 to 13.06 226,044 0.67 1.25 to 1.85 3.81 to 3.19 2006 14,897 13.01 to 12.65 192,106 0.62 1.25 to 1.85 14.38 to 13.70 2005 11,345 11.37 to 11.13 128,134 0.01 1.25 to 1.85 3.44 to 3.17 LargeCap Growth Division: 1.72 to 14.97 0.40 to 1.85 26.48 to 24.65 2008 6,697 1.36 to 12.01 49,772 0.52 0.41 to 1.85 (43.40) to (44.19) 2007 7,931 2.40 to 21.52 104,201 0.17 0.42 to 1.85 22.68 to 20.93 2006 8,539 1.95 to 17.80 96,085 0.27 0.42 to 1.85 9.46 to 7.91 2005 10,265 1.79 to 16.49 101,200 0.73 0.42 to 1.85 11.88 to 10.05 LargeCap Growth I Division: 1.03 to 26.96 0.49 to 1.85 52.05 to 49.86 2008 4,983 0.68 to 17.99 89,910 0.17 0.49 to 1.85 (40.85) to (41.69) 2007 6,013 1.14 to 30.85 185,017 0.53 0.42 to 1.85 8.14 to 6.52 2006 6,016 1.06 to 28.96 179,750  0.42 to 1.85 5.71 to 4.27 2005 6,904 1.00 to 27.78 195,218  0.42 to 1.85 7.53 to 5.59 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest LargeCap S&P 500 Index Division: $1.01 to $8.05 4.51% 0.37% to 1.85% 25.78% to 23.85% 2008 12,828 0.80 to 6.50 82,148 2.42 0.43 to 1.85 (37.36) to (38.21) 2007 14,712 1.28 to 10.52 154,077 1.39 0.42 to 1.85 4.70 to 3.21 2006 15,070 1.22 to 10.19 152,650 1.33 0.42 to 1.85 15.09 to 13.46 2005 15,133 1.06 to 8.98 134,689 0.03 0.42 to 1.85 3.92 to 2.56 LargeCap Value Division: 31.55 to 20.18 0.35 to 1.85 15.90 to 14.14 2008 8,481 2.34 to 17.68 97,288 2.36 0.41 to 1.85 (35.44) to (36.36) 2007 10,935 3.63 to 27.78 193,783 1.66 0.42 to 1.85 (0.52) to (1.94) 2006 11,695 3.65 to 28.33 213,650 1.57 0.42 to 1.85 19.45 to 17.76 2005 13,018 3.05 to 24.06 198,490 0.01 0.42 to 1.85 6.27 to 4.85 LargeCap Value III Division: 9.67 to 9.24 1.25 to 1.85 18.36 to 17.71 2008 13,977 8.17 to 7.85 113,001 2.34 1.25 to 1.85 (41.56) to (41.89) 2007 13,775 13.98 to 13.51 190,694 1.26 1.25 to 1.85 (4.92) to (5.49) 2006 11,912 14.70 to 14.30 173,683 0.94 1.25 to 1.85 20.04 to 19.33 2005 9,023 12.24 to 11.98 109,779 0.01 1.25 to 1.85 2.59 to 3.51 MFS VIT Utilities Service Class Division: 2009 (11) 46 13.03 to 12.98  1.25 to 1.85 27.62 to 27.13 MFS VIT Value Service Class Division: 2009 (11) 38 12.15 to 12.10  1.25 to 1.85 18.31 to 17.82 MidCap Blend Division: 3.98 to 33.89 0.40 to 1.85 33.20 to 31.31 2008 9,635 2.99 to 25.81 211,731 0.63 0.44 to 1.85 (34.20) to (35.15) 2007 11,351 4.54 to 39.80 380,164 0.61 0.42 to 1.85 8.99 to 7.43 2006 11,881 4.17 to 37.04 367,161 1.03 0.42 to 1.85 13.75 to 12.14 2005 13,033 3.66 to 33.03 339,324 0.09 0.42 to 1.85 8.61 to 7.21 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest MidCap Growth I Division: $11.86 to $1.14 0.16% 0.85% to 2.73% 34.01% to 34.22% 2008 3,706 0.85 to 7.58 29,096 0.09 0.27 to 1.85 (41.39) to (42.23) 2007 4,441 1.45 to 13.12 59,984 0.11 0.42 to 1.85 10.31 to 8.74 2006 4,666 1.31 to 12.06 57,787 - 0.42 to 1.85 9.20 to 7.64 2005 4,764 1.20 to 11.21 53,923 - 0.42 to 1.85 13.21 to 10.74 MidCap Value II Division: 1.34 to 11.56 0.42 to 1.85 33.53 to 31.66 2008 7,324 1.00 to 8.78 66,670 0.89 0.66 to 1.85 (44.15) to (44.95) 2007 7,574 1.80 to 15.95 125,209 0.64 0.42 to 1.85 (1.45) to (2.86) 2006 6,981 1.83 to 16.42 119,378 0.24 0.42 to 1.85 12.80 to 11.20 2005 6,389 1.62 to 14.76 94,905 - 0.42 to 1.85 10.20 to 6.72 Money Market Division: 1.71 to 13.56 0.43 to 1.85 (0.20) to (1.60) 2008 20,768 1.71 to 13.78 244,388 2.44 0.40 to 1.85 2.15 to 0.73 2007 12,707 1.68 to 13.68 131,679 4.73 0.42 to 1.85 4.55 to 2.96 2006 9,838 1.60 to 13.29 94,506 4.53 0.42 to 1.85 4.32 to 2.71 2005 9,888 1.54 to 12.94 82,162 2.64 0.42 to 1.85 2.67 to 0.78 Mortgage Securities Division: 10.66 to 10.54 0.85 to 1.85 5.54 to 103.87 2008 (10) 26 10.10 to 5.17 259 - 0.85 to 1.85 1.20 to (48.20) Neuberger Berman AMT Partners I Class Division: 11.85 to 11.48 1.25 to 1.85 54.10 to 53.27 2008 479 7.69 to 7.49 3,660 0.54 1.25 to 1.85 (53.00) to (53.28) 2007 440 16.36 to 16.03 7,154 0.70 1.25 to 1.85 7.97 to 7.32 2006 310 15.15 to 14.94 4,672 0.96 1.25 to 1.85 10.85 to 10.19 2005 (5) 65 13.67 to 13.55 884 1.51 1.25 to 1.85 11.12 to 10.57 Neuberger Berman AMT Small Cap Growth S Class Division: 8.33 to 8.06 - 1.25 to 1.85 21.25 to 20.48 2008 288 6.87 to 6.69 1,961 - 1.25 to 1.85 (40.21) to (40.59) 2007 273 11.49 to 11.26 3,111 - 1.25 to 1.85 (0.74) to (1.34) 2006 174 11.58 to 11.42 2,008 - 1.25 to 1.85 3.95 to 3.33 2005 (5) 58 11.14 to 11.05 640 - 1.25 to 1.85 4.32 to 3.80 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Neuberger Berman AMT Socially Responsive I Class Division: $11.23 to $10.88 2.33% 1.25% to 1.85% 29.83% to 29.06% 2008 413 8.65 to 8.43 3,555 2.30 1.25 to 1.85 (40.22) to (40.55) 2007 325 14.47 to 14.18 4,689 0.10 1.25 to 1.85 6.27 to 5.63 2006 186 13.62 to 13.43 2,519 0.14 1.25 to 1.85 12.29 to 11.62 2005 (5) 64 12.13 to 12.03 773 - 1.25 to 1.85 5.57 to 5.22 PIMCO All Asset Administrative Class Division: 2009 (11) 45 11.49 to 11.45 1.25 to 1.85 14.21 to 13.82 PIMCO Total Return Administrative Class Division: 2009 (11) 10.67 to 10.63 1.25 to 1.85 6.70 to 6.30 Principal LifeTime Strategic Income Division: 9.62 to 10.44 0.95 to 1.85 17.75 to 16.78 2008 1,811 8.17 to 8.94 16,446 3.91 0.95 to 1.85 (24.63) to (25.25) 2007 1,725 10.84 to 11.97 20,783 1.19 0.95 to 1.85 1.15 to (0.06) 2006 1,035 10.71 to 11.93 12,491 0.13 0.95 to 1.85 1.69 to 8.24 2005 (5) 490 11.11 to 11.02 5,446 - 1.25 to 1.85 4.35 to 3.83 Principal LifeTime 2010 Division: 9.46 to 10.54 0.95 to 1.85 23.98 to 22.84 2008 3,489 7.63 to 8.58 30,145 4.31 0.95 to 1.85 (31.57) to (32.17) 2007 3,408 11.15 to 12.66 43,289 1.12 0.95 to 1.85 2.75 to 0.95 2006 2,089 10.85 to 12.43 26,166 0.04 0.95 to 1.85 2.75 to 10.24 2005 (5) 1,126 11.36 to 11.27 12,780 - 1.25 to 1.85 4.67 to 4.15 Principal LifeTime 2020 Division: 9.45 to 10.85 0.95 to 1.85 26.34 to 25.14 2008 13,611 7.48 to 8.67 119,536 4.33 0.95 to 1.85 (34.79) to (35.35) 2007 12,818 11.47 to 13.42 173,292 0.49 0.95 to 1.85 3.87 to 1.54 2006 7,291 11.04 to 13.03 95,945 - 0.95 to 1.85 3.41 to 13.06 2005 (5) 2,259 11.62 to 11.52 26,189 - 1.25 to 1.85 5.41 to 4.89 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Principal LifeTime 2030 Division: $9.24 to $10.61 1.78% 0.95% to 1.85% 26.92% to 25.86% 2008 2,269 7.28 to 8.43 18,995 4.09 0.95 to 1.85 (36.97) to (37.60) 2007 1,816 11.55 to 13.52 24,342 0.35 0.95 to 1.85 4.96 to 1.97 2006 914 11.01 to 12.99 11,982 0.01 0.95 to 1.85 3.90 to 12.73 2005 (5) 280 11.61 to 11.52 3,241 - 1.25 to 1.85 5.21 to 4.68 Principal LifeTime 2040 Division: 9.13 to 10.67 0.95 to 1.85 28.23 to 27.18 2008 839 7.12 to 8.39 7,122 3.94 0.95 to 1.85 (38.73) to (39.33) 2007 799 11.62 to 13.84 11,107 0.29 0.95 to 1.85 5.52 to 2.13 2006 390 11.01 to 13.22 5,191 0.02 0.95 to 1.85 4.22 to 13.03 2005 (5) 123 11.79 to 11.70 1,449 - 1.25 to 1.85 5.48 to 4.95 Principal LifeTime 2050 Division: 9.05 to 10.63 0.95 to 1.85 28.73 to 27.76 2008 458 7.03 to 8.32 3,856 4.05 0.95 to 1.85 (39.60) to (40.19) 2007 426 11.64 to 13.92 5,960 0.21 0.95 to 1.85 5.61 to 2.26 2006 260 11.02 to 13.29 3,485 0.01 1.25 to 1.85 4.59 to 13.38 2005 (5) 66 11.82 to 11.73 774 - 1.25 to 1.85 5.46 to 4.94 Real Estate Securities Division: 2.24 to 23.63 0.37 to 1.85 28.33 to 26.50 2008 3,393 1.74 to 18.68 64,057 2.39 0.47 to 1.85 (33.14) to (34.09) 2007 4,085 2.61 to 28.34 116,915 0.83 0.42 to 1.85 (18.04) to (19.21) 2006 5,236 3.18 to 35.07 181,645 1.59 0.42 to 1.85 35.90 to 34.11 2005 5,253 2.34 to 26.15 133,793 0.02 0.42 to 1.85 15.27 to 13.74 SAM Balanced Portfolio Division: 9.27 to 9.05 0.95 to 1.85 22.62 to 21.64 2008 30,551 7.56 to 7.44 229,327 3.52 0.95 to 1.85 (26.82) to (27.56) 2007 (8) 3,428 10.33 to 10.28 35,315 0.06 0.95 to 1.85 3.35 to 2.20 SAM Conservative Balanced Portfolio Division: 9.90 to 9.66 0.95 to 1.85 20.00 to 18.97 2008 7,346 8.25 to 8.12 60,144 3.11 0.95 to 1.85 (19.98) to (20.70) 2007 (8) 843 10.31 to 10.25 8,661 0.29 0.95 to 1.85 3.07 to 1.64 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest SAM Conservative Growth Portfolio Division: $8.53 to $8.32 4.97% 0.95% to 1.85% 24.53% to 23.44% 2008 3,313 6.85 to 6.74 22,494 3.79 0.95 to 1.85 (33.75) to (34.37) 2007 (8) 670 10.34 to 10.28 6,902 0.54 0.95 to 1.85 3.30 to 2.62 SAM Flexible Income Portfolio Division: 10.40 to 10.15 0.95 to 1.85 18.86 to 17.75 2008 7,644 8.75 to 8.62 66,370 4.86 0.95 to 1.85 (14.55) to (15.32) 2007 (8) 149 10.24 to 10.19 1,519 0.49 0.95 to 1.85 2.43 to 1.12 SAM Strategic Growth Portfolio Division: 8.08 to 7.89 0.95 to 1.85 26.25 to 25.04 2008 2,572 6.40 to 6.31 16,339 3.61 0.95 to 1.85 (38.04) to (38.56) 2007 (8) 659 10.33 to 10.27 6,786 0.18 0.95 to 1.85 3.16 to 2.87 Short-Term Bond Division: 10.25 to 9.59 0.85 to 1.85 9.28 to 8.12 2008 12,560 9.38 to 8.87 114,329 4.85 0.85 to 1.85 (12.42) to (13.29) 2007 14,642 10.71 to 10.23 152,978 3.29 0.85 to 1.85 2.19 to 1.17 2006 11,441 10.48 to 10.11 117,594 2.22 0.85 to 1.85 3.56 to 2.53 2005 8,171 10.12 to 9.86 81,529 1.51 0.85 to 1.85 0.94 to 0.46 Short-Term Income Division: 10.89 to 10.77 0.85 to 1.85 9.01 to 110.35 2008 (10) 28 9.99 to 5.12 261 - 0.85 to 1.85 0.30 to (48.59) SmallCap Blend Division: 1.02 to 9.60 0.33 to 1.85 21.60 to 19.85 2008 3,928 0.84 to 8.01 32,501 0.45 0.43 to 1.85 (37.00) to (37.86) 2007 4,859 1.33 to 12.89 65,212 0.31 0.42 to 1.85 1.22 to (0.23) 2006 5,338 1.31 to 12.92 71,752 0.16 0.42 to 1.85 12.23 to 10.64 2005 5,934 1.17 to 11.68 70,854 0.02 0.42 to 1.85 6.36 to 5.13 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest SmallCap Growth II Division: $0.64 to $7.98 -% 0.72% to 1.85% 31.00% to 29.34% 2008 3,794 0.49 to 6.17 24,055 - 0.43 to 1.85 (41.39) to (42.28) 2007 4,379 0.83 to 10.69 47,856 - 0.42 to 1.85 4.48 to 3.06 2006 4,608 0.80 to 10.37 48,773 - 0.42 to 1.85 8.52 to 6.98 2005 4,861 0.73 to 9.69 46,695 - 0.42 to 1.85 5.80 to 4.72 SmallCap Value I Division: 1.42 to 16.99 0.46 to 1.85 15.68 to 14.10 2008 4,949 1.23 to 14.89 74,626 0.98 0.41 to 1.85 (32.10) to (33.08) 2007 5,471 1.81 to 22.25 123,310 0.36 0.42 to 1.85 (9.90) to (11.18) 2006 4,998 2.01 to 25.05 126,060 0.29 0.42 to 1.85 18.24 to 16.47 2005 4,563 1.70 to 21.51 95,378 0.04 0.42 to 1.85 5.59 to 4.28 T. Rowe Price Blue Chip Growth II Division: 11.01 to 10.66 - 1.25 to 1.85 40.08 to 39.16 2008 164 7.86 to 7.66 1,278 0.11 1.25 to 1.85 (43.37) to (43.68) 2007 136 13.88 to 13.60 1,872 0.11 1.25 to 1.85 11.08 to 10.42 2006 83 12.49 to 12.32 1,028 0.24 1.25 to 1.85 7.97 to 7.33 2005 (5) 56 11.57 to 11.48 644 0.28 1.25 to 1.85 7.40 to 6.86 T. Rowe Price Health Sciences II Division: 14.37 to 13.91  1.25 to 1.85 29.69 to 28.92 2008 339 11.08 to 10.79 3,736  1.25 to 1.85 (30.05) to (30.48) 2007 245 15.84 to 15.52 3,858  1.25 to 1.85 16.24 to 15.54 2006 162 13.62 to 13.43 2,197  1.25 to 1.85 7.09 to 6.45 2005 (5) 43 12.72 to 12.62 551  1.25 to 1.85 19.54 to 18.94 Templeton Growth Securities Class 2 Division: 92 2008 105 11.01 1,158 1.81 0.85 (42.81) 2007 138 19.25 2,663 1.33 0.85 1.48 2006 160 18.97 3,029 1.28 0.85 20.78 2005 146 15.70 2,287 1.07 0.85 7.90 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) For the Year Ended December 31, December 31 Except as Noted Unit Fair Value Expense Corresponding to Net Investment Ratio (2) Units Lowest to Highest Assets Income Lowest to Total Return (3) Division (000s) Expense Ratio (000s) Ratio (1) Highest Lowest to Highest Van Eck Worldwide Hard Assets Service Class Division: 2009 (11) 82 $13.17 to $13.12  1.25% to 1.85% 26.63% to 26.28% (1) These amounts represent the dividends, excluding distributions of capital gains, received by the division from the underlying mutual fund, net of management fees assessed by the fund manager, divided by the average net assets. These ratios exclude those expenses, such as mortality and expense charges, that result in direct reductions in the unit values. The recognition of investment income by the subaccount is affected by the timing of the declaration of dividends by the underlying fund in which the subaccounts invest. (2) These ratios represent the annualized contract expenses of Separate Account B, consisting primarily of mortality and expense charges, for each period indicated. The ratios include only those expenses that result in adirect reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. (3) These amounts represent the total return for the periods indicated, including changes in the value of the underlying fund, and reflect deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption of units; inclusion of these expenses in the calculation would result in areduction in the total return presented. Investment options with adate notation indicate the effective date of that investment option in the variable account. The total return is calculated for the period indicated or from the effective date through the end of the reporting period. These percentages represent the range of total returns available as of the report date and correspond with the expense ratio lowest to highest. (4) These divisions received payment from an affiliate as compensation for foreign income tax credits. The total returns for these divisions would have been lower without the inclusion of the Payment from Affiliate. (5) Commencement of operations, January 4, 2005. (6) Commencement of operations, April 28, 2006. (7) Commencement of operations, January 5, 2007. (8) Commencement of operations, May 1, 2007. (9) Commenced operations May 19, 2008. (10) Commenced operations November 24, 2008. (11) Commenced operations May 18, 2009. (12) Represented the operations of Janus Aspen Mid Cap Growth Service Shares Division until May 18, 2009 name change. (13) Represented the operations of West Coast Equity Division until November 23, 2009 name change. Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) There are divisions that have total return outside of the ranges indicated above. The following is a list of the divisions and corresponding lowest total return and highest total return. Division 2009 Unit Value 2009 Total Return American Century VP Income & Growth Class I Division $8.44 % Asset Allocation Division 23.21  Balanced Division 1.88 and 17.48  Bond & Mortgage Securities Division 2.09 and 18.89  Diversified International Division 2.28 and 20.97  Equity Income Division 8.02  Government & High Quality Bond Division 2.25 and 19.27  International Emerging Markets Division 31.08  International Small Cap Division 21.74  LargeCap Growth Division 1.66 and 15.81  LargeCap Growth I Division 28.48  LargeCap S&P 500 Index Division 8.51, 8.88 and 9.00  2.61, 2.71, 5.27, LargeCap Value Division 6.16, 8.27 and 8.99  MidCap Blend Division 3.85 and 35.80  32.72, 33.42 and MidCap Growth I Division 10.62 and 11.86 33.94 MidCap Value II Division 12.17 and 18.45  Money Market Division 1.64 and 14.32  Mortgage Securities Division  5.15 and 5.45 Principal LifeTime Strategic Income Division 10.78  Principal LifeTime 2010 Division 10.88  Principal LifeTime 2020 Division 11.20  Principal LifeTime 2030 Division 10.96  Principal LifeTime 2040 Division 11.02  Principal LifeTime 2050 Division 10.97  Real Estate Securities Division 24.96  Short-Term Income Division  8.51 and 8.91 SmallCap Blend Division 10.14 and 12.95  SmallCap Growth II Division 8.43  SmallCap Value I Division 17.94  Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2008 Unit Value 2008 Total Return American Century VP Income & Growth Class I Division $7.22 % Asset Allocation Division 19.78  Balanced Division 1.56 and 14.61  Bond & Mortgage Securities Division 1.74 and 15.82  Diversified International Division 1.80 and 16.48  Equity Income Division 6.77  Government & High Quality Bond Division 2.15 and 18.53  International Emerging Markets Division 18.55  International SmallCap Division 16.33  LargeCap Growth Division 1.32 and 12.61  LargeCap Growth I Division 18.88  LargeCap S&P 500 Index Division 6.82, 7.09 and 7.19  LargeCap Value Division 2.26, 18.56 and 27.22  MidCap Blend Division 2.90 and 27.10  MidCap Growth I Division 7.96 and 8.85  MidCap Value II Division 9.19 and 13.88  Money Market Division 1.65 and 14.47  Principal LifeTime Strategic Income Division 9.17 (25.31) Principal LifeTime 2010 Division 8.81 (32.23) Principal LifeTime 2020 Division 8.90 (35.39) Principal LifeTime 2030 Division 8.65 (37.65) Principal LifeTime 2040 Division 8.61 (39.38) Principal LifeTime 2050 Division 8.54 (40.23) Real Estate Securities Division 19.61  SAM Balanced Portfolio Division  (27.63) SAM Conservative Balanced Portfolio Division  (20.78) SAM Conservative Growth Portfolio Division  (34.44) SAM Flexible Income Portfolio Division  (15.41) SmallCap Blend Division 8.40 and 10.69  SmallCap Growth II Division 6.48  SmallCap Value I Division 15.63  Division 2007 Unit Value 2007 Total Return AIM V.I. SmallCap Equity Series I Division $  (1.43)% and 3.87% American Century VP Income and Growth Class I Division 11.14  Asset Allocation Division 26.65  Balanced Division 2.27 and 21.41  Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2007 Unit Value 2007 Total Return Bond Division $2.11 and $19.32 % Capital Value Division 3.51, 28.99 and 42.27  Diversified International Division 3.36 and 31.03  Equity Growth Division 32.19 2.66 and 2.73 Equity Income I Division 10.38  Government & High Quality Bond Division 2.20 and 19.07  Growth Division 2.33 and 22.46  International Emerging Markets Division 41.62  International SmallCap Division 33.26  10.98, 11.37 and LargeCap Stock Index Division 11.55  MidCap Division 4.41 and 41.53  MidCap Growth Division 13.69 and 15.16  MidCap Value Division 16.60 and 24.95  Money Market Division 1.62 and 14.28  Principal LifeTime Strategic Income Division 12.20  Principal LifeTime 2010 Division 12.91  Principal LifeTime 2020 Division 13.68  Principal LifeTime 2030 Division 13.78  Principal LifeTime 2040 Division 14.11  Principal LifeTime 2050 Division 14.20  Real Estate Securities Division 29.57  SAM Balanced Portfolio Division 10.27  SAM Conservative Balanced Portfolio Division 10.24  SAM Conservative Growth Portfolio Division 10.27  SAM Flexible Income Portfolio Division 10.18  SAM Strategic Growth Portfolio Division  2.54 SmallCap Division 13.45 and 17.04  SmallCap Growth Division 11.15  SmallCap Value Division 23.22  Division 2006 Unit Value 2006 Total Return American Century VP Income & Growth Class I Division $11.25 4.83% Asset Allocation Division 24.14  Balanced Division 2.17 and 20.58  Bond Division 2.05 and 18.92 0.35 Capital Value Division 3.53, 29.38 and 42.51 4.47 Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2006 Unit Value 2006 Total Return Diversified International Division $2.91 and $27.07 6.56% Equity Growth Division 30.04  Government & High Quality Bond Division 2.11 and 18.41 0.29 Growth Division 1.90 and 18.46  International Emerging Markets Division 29.66  International SmallCap Division 30.83  10.57, 10.90 and LargeCap Stock Index Division 11.09 3.93 MidCap Division 4.05 and 38.42 4.32 MidCap Growth Division 12.51 and 13.80 3.76 MidCap Value Division 16.98 and 25.43 4.92 Money Market Division 1.55 and 13.79 0.60 Principal LifeTime Strategic Income Division 12.10 8.89 Principal LifeTime 2010 Division 12.60 10.91 Principal LifeTime 2020 Division 13.21 13.73 Principal LifeTime 2030 Division 13.17 13.40 Principal LifeTime 2040 Division 13.41 13.70 Principal LifeTime 2050 Division 13.48 14.06 Real Estate Securities Division 36.38 3.71 Short-Term Bond Division  0.44 SmallCap Division 13.40 and 16.90 4.60 SmallCap Growth Division 10.76 3.49 SmallCap Value Division 25.99 4.97 Division 2005 Unit Value 2005 Total Return Asset Allocation Division $21.67 % Balanced Division 1.96 and 18.70  Bond Division 1.97 and 18.30 2.60 Capital Value Division 2.96, 24.80 and 35.61 3.17 and 2.66 Diversified International Division 2.29 and 21.42 17.96 and 17.37 Equity Growth Division 28.64 11.77 and 12.33 Fidelity VIP Equity  Income Service Class 2 Division  4.26 and 3.06 Government & High Quality Bond Division 2.04 and 17.89 1.49 Growth Division 1.74 and 17.01  International Emerging Markets Division 21.71  International SmallCap Division 23.95  Principal Life Insurance Company Separate Account B Notes to Financial Statements (continued) 6. Financial Highlights (continued) Division 2005 Unit Value 2005 Total Return LargeCap Blend Division $ 3.69% and 2.82% LargeCap Stock Index Division 9.26 and 9.51  LargeCap Value Division  2.08 and 4.13 MidCap Division 3.57 and 34.06 8.84 MidCap Growth Division 11.56 and 12.69  MidCap Value Division 15.18 and 22.64  Money Market Division 1.49 and 13.34  Real Estate Securities Division 26.97 19.86 and 20.46 Short-Term Bond Division  (0.06) and 0.96 SmallCap Division 12.04 and 15.13  SmallCap Growth Division 10.00 6.53 and 7.06 SmallCap Value Division 22.18 5.94 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholder Principal Life Insurance Company We have audited the accompanying consolidated statements of financial position of Principal Life Insurance Company (the Company) as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders equity and cash flows for each of the three years in the period ended December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Companys internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Principal Life Insurance Company at December 31, 2009 and 2008, and the consolidated results of its operations and its cash flows for each of the three years in the period ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the consolidated financial statements, in response to new accounting standards, the Company changed its methods of accounting for other-than-temporary impairments on debt securities and for the treatment of noncontrolling interests effective January 1, 2009, and for the accounting for its pension and other postretirement benefits effective January 1, 2008. /s/ Ernst & Young LLP Des Moines, Iowa March 15, 2010 Principal Life Insurance Company Consolidated Statements of Financial Position December 31, (in millions) Assets Fixed maturities, available-for-sale $ 43,518.4 $ 38,064.0 Fixed maturities, trading 752.1 Equity securities, available-for-sale 234.2 Equity securities, trading 125.7 Mortgage loans 12,633.8 Real estate 915.2 Policy loans 881.4 Other investments 2,081.8 Total investments 55,688.2 Cash and cash equivalents 2,536.7 Accrued investment income 744.0 Premiums due and other receivables 938.2 Deferred policy acquisition costs 3,970.1 Property and equipment 494.0 Goodwill 258.2 Other intangibles 187.7 Separate account assets 51,069.2 Other assets 3,237.3 Total assets $ 125,698.8 $ 119,123.6 Liabilities Contractholder funds $ 39,764.7 $ 43,046.4 Future policy benefits and claims 15,974.2 Other policyholder funds 518.5 Short-term debt 291.1 Long-term debt 121.2 Income taxes currently payable 4.1 Deferred income taxes 4.2 Separate account liabilities 51,069.2 Other liabilities 5,952.9 Total liabilities 116,981.8 Stockholders equity Common stock, par value $1 per share  5.0 million shares authorized, 2.5 million shares issued and outstanding (wholly owned indirectly by Principal Financial Group, Inc.) 2.5 Additional paid-in capital 5,626.6 Retained earnings 1,158.5 Accumulated other comprehensive loss (4,737.6) Total stockholders equity attributable to Principal Life Insurance Company 2,050.0 Noncontrolling interest 91.8 Total stockholders equity 2,141.8 Total liabilities and stockholders equity $ 125,698.8 $ 119,123.6 See accompanying notes. Principal Life Insurance Company Consolidated Statements of Operations For the year ended December 31, (in millions) Revenues Premiums and other considerations $ 3,511.5 $ 4,005.1 $ 4,387.7 Fees and other revenues 1,849.5 1,996.8 Net investment income 3,472.0 3,552.5 Net realized capital gains (losses), excluding impairment losses on available-for-sale securities (144.9) (34.3) Total other-than-temporary impairment losses on available-for-sale securities (477.7) (314.1) Portion of impairment losses on fixed maturities, available-for-sale recognized in other comprehensive income   Net impairment losses on available-for-sale securities (477.7) (314.1) Net realized capital losses (622.6) (348.4) Total revenues 8,704.0 9,588.6 Expenses Benefits, claims and settlement expenses 5,634.0 5,908.6 Dividends to policyholders 267.3 293.8 Operating expenses 2,345.7 2,441.1 Total expenses 8,247.0 8,643.5 Income from continuing operations before income taxes 457.0 945.1 Income taxes 44.3 201.2 Income from continuing operations, net of related income taxes 412.7 743.9 Income from discontinued operations, net of related income taxes   20.2 Net income 412.7 764.1 Net income attributable to noncontrolling interest 9.6 23.0 Net income attributable to Principal Life Insurance Company $ 502.4 $ 403.1 $ 741.1 See accompanying notes. Principal Life Insurance Company Consolidated Statements of Stockholders Equity Accumulated Additional other Total Common paid-in Retained comprehensive Noncontrolling stockholders stock capital earnings income (loss) interest equity (in millions) Balances at January 1, 2007 $ 2.5 $ 5,515.3 $ 670.9 $ 612.6 $ 52.6 $ 6,853.9 Contributions from parent  13.9    13.9 Capital transactions of equity method investee, net of related income taxes  1.1    1.1 Stock-based compensation and additional related tax benefits  65.6 (1.2)   64.4 Dividends to parent   (650.0)   (650.0) Distributions to noncontrolling interest     (13.1) (13.1) Contributions from noncontrolling interest     27.4 27.4 Comprehensive income: Net income   741.1  23.0 764.1 Net unrealized losses, net    (550.8)  (550.8) Foreign currency translation adjustment, net of related income taxes    3.0  3.0 Unrecognized postretirement benefit obligation, net of related income taxes    52.7  52.7 Comprehensive income 269.0 Balances at December 31, 2007 2.5 5,595.9 760.8 117.5 89.9 6,566.6 Return of capital to parent  (5.2)    (5.2) Capital transactions of equity method investee, net of related income taxes  0.6    0.6 Stock-based compensation and additional related tax benefits  35.3 (0.8)   34.5 Dividends to parent   (5.5)   (5.5) Distributions to noncontrolling interest     (14.7) (14.7) Contributions from noncontrolling interest     7.0 7.0 Effects of changing postretirement benefit plan measurement date, net of related income taxes   0.9 (2.0)  (1.1) Comprehensive loss: Net income   403.1  9.6 412.7 Net unrealized losses, net    (4,205.1)  (4,205.1) Foreign currency translation adjustment, net of related income taxes    (15.5)  (15.5) Unrecognized postretirement benefit obligation, net of related income taxes    (632.5)  (632.5) Comprehensive loss (4,440.4) Balances at December 31, 2008 2.5 5,626.6 1,158.5 (4,737.6) 91.8 2,141.8 Contributions from parent     Stock-based compensation and additional related tax benefits    Dividends to parent     Distributions to noncontrolling interest     Contributions from noncontrolling interest     Purchase of subsidiary shares from noncontrolling interest    Effects of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available-for-sale, net     Comprehensive income: Net income    Net unrealized gains, net     Noncredit component of impairment losses on fixed maturities, available-for- sale, net     Foreign currency translation adjustment, net of related income taxes     Unrecognized postretirement benefit obligation, net of related income taxes     Comprehensive income Balances at December 31, 2009 $ 2.5 $ 6,408.9 $ 1,024.3 $ (1,086.8) $ 118.0 $ 6,466.9 See accompanying notes. Principal Life Insurance Company Consolidated Statements of Cash Flows For the year ended December 31, (in millions) Operating activities Net income $ 525.4 $ 412.7 $ 764.1 Adjustments to reconcile net income to net cash provided by operating activities: Income from discontinued operations, net of related income taxes   (20.2) Amortization of deferred policy acquisition costs 375.0 351.4 Additions to deferred policy acquisition costs (637.9) (568.8) Accrued investment income 22.3 (52.6) Net cash flows for trading securities (457.9) (180.7) Premiums due and other receivables (74.9) (136.6) Contractholder and policyholder liabilities and dividends 2,010.4 1,912.4 Current and deferred income taxes (benefits) (194.3) (105.8) Net realized capital losses 622.6 348.4 Depreciation and amortization expense 91.4 88.8 Mortgage loans held for sale, acquired or originated (36.8) (27.2) Mortgage loans held for sale, sold or repaid, net of gain 18.1 104.2 Real estate acquired through operating activities (77.5) (48.2) Real estate sold through operating activities 24.5 43.7 Stock-based compensation 23.2 59.7 Other (58.9) (108.9) Net adjustments 1,649.3 1,659.6 Net cash provided by operating activities 2,062.0 2,423.7 Investing activities Available-for-sale securities: Purchases (6,179.9) (10,223.8) Sales 1,087.1 2,858.5 Maturities 3,039.4 4,278.2 Mortgage loans acquired or originated (3,395.7) (3,043.8) Mortgage loans sold or repaid 2,791.1 1,996.5 Real estate acquired (33.3) (115.2) Real estate sold 68.7 50.8 Net purchases of property and equipment (104.1) (74.5) Purchases of interest in subsidiaries, net of cash acquired (18.0) (7.0) Net change in other investments (31.5) 16.3 Net cash provided by (used in) investing activities $ 1,189.5 $ (2,776.2) $ (4,264.0) Principal Life Insurance Company Consolidated Statements of Cash Flows  (continued) For the year ended December 31, (in millions) Financing activities Proceeds from financing element derivatives $ 122.0 $ 142.2 $ 128.7 Payments for financing element derivatives (114.6) (137.2) Excess tax benefits from share-based payment arrangements 2.7 9.6 Dividends to parent (5.5) (650.0) Capital contributions from (to) parent (5.2) 13.9 Issuance of long-term debt  0.1 0.2 Principal repayments of long-term debt (65.8) (69.4) Net proceeds (repayments) of short-term borrowings (53.3) (67.7) Investment contract deposits 11,349.0 9,958.9 Investment contract withdrawals (9,813.7) (8,209.9) Net increase in banking operation deposits 373.1 417.1 Other (5.4) (5.3) Net cash provided by (used in) financing activities 1,803.6 1,388.9 Discontinued operations Net cash provided by operating activities   2.5 Net cash used in investing activities   (1.3) Net cash used in financing activities   (0.5) Net cash provided by discontinued operations   0.7 Net increase (decrease) in cash and cash equivalents 1,089.4 (450.7) Cash and cash equivalents at beginning of year 1,447.3 1,898.0 Cash and cash equivalents at end of year $ 2,044.5 $ 2,536.7 $ 1,447.3 Cash and cash equivalents of discontinued operations included above At beginning of year $  $  $ (0.7) At end of year $  $  $  Supplemental Information: Cash paid for interest $ 14.7 $ 15.2 $ 20.7 Cash paid for income taxes $ 107.1 $ 227.5 $ 246.4 See accompanying notes. Principal Life Insurance Company Notes to Consolidated Financial Statements December 31, 2009 1. Nature of Operations and Significant Accounting Policies Description of Business Principal Life Insurance Company along with its consolidated subsidiaries is a diversified financial services organization engaged in promoting retirement savings and investment and insurance products and services in the U.S. We are a direct wholly owned subsidiary of Principal Financial Services, Inc. (PFSI), which in turn is a direct wholly owned subsidiary of Principal Financial Group, Inc. (PFG). Basis of Presentation The accompanying consolidated financial statements, which include our majority-owned subsidiaries and consolidated variable interest entities (VIEs), have been prepared in conformity with U.S. generally accepted accounting principles (U.S. GAAP). Less than majority-owned entities in which we have at least a 20% interest and limited liability companies (LLCs), partnerships and real estate joint ventures in which we have at least a 5% interest, are reported on the equity basis in the consolidated statements of financial position as other investments. Investments in LLCs, partnerships and real estate joint ventures in which we have an ownership percentage of 3% to 5% are accounted for under the equity or cost method depending upon the specific facts and circumstances of our ownership and involvement. All significant intercompany accounts and transactions have been eliminated. Information included in the notes to the financial statements excludes information applicable to less than majority-owned entities reported on the equity and cost methods, unless otherwise noted. We have evaluated subsequent events through March 15, 2010, which was the date our consolidated financial statements were issued. Reclassifications have been made to prior period financial statements to conform to the December 31, 2009, presentation. See Recent Accounting Pronouncements for impact of new accounting guidance on prior period financial statements. Closed Block We operate a closed block (Closed Block) for the benefit of individual participating dividend-paying policies in force at the time of the 1998 mutual insurance holding company (MIHC) formation. See Note 8, Closed Block, for further details. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued authoritative guidance that requires new disclosures related to fair value measurements and clarifies existing disclosure requirements about the level of disaggregation, inputs and valuation techniques. Specifically, reporting entities now must disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. In addition, in the reconciliation for Level 3 fair value measurements, a reporting entity should present separately information about purchases, sales, issuances and settlements. The guidance clarifies that a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities for disclosure of fair value measurement, considering the level of disaggregated information required by other applicable U.S. GAAP guidance and should also provide disclosures about the valuation techniques and inputs used to measure fair value for each class of assets and liabilities. This guidance will be effective for us on January 1, 2010, except for the disclosures about purchases, sales, issuances and settlements in the reconciliation for Level 3 fair value measurements, which will be effective for us on January 1, 2011. This guidance will not have a material impact on our consolidated financial statements. In September 2009, FASB issued authoritative guidance for measuring the fair value of certain alternative investments and to offer investors a practical means for measuring the fair value of investments in certain entities that calculate net asset value per share. This guidance was effective for us on October 1, 2009, and did not have a material impact on our consolidated financial statements. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) In August 2009, the FASB issued authoritative guidance to provide additional guidance on measuring the fair value of liabilities. This guidance clarifies that the quoted price for the identical liability, when traded as an asset in an active market, is also a Level 1 measurement for that liability when no adjustment to the quoted price is required. In the absence of a quoted price in an active market, an entity must use one or more of the following valuation techniques to estimate fair value: (1) a valuation technique that uses a quoted price (a) of an identical liability when traded as an asset or (b) of a similar liability when traded as an asset; or (2) another valuation technique such as (a) a present value technique or (b) a technique based on the amount an entity would pay to transfer the identical liability or would receive to enter into an identical liability. This guidance was effective for us on October 1, 2009, and did not have a material impact on our consolidated financial statements. In June 2009, the FASB issued authoritative guidance for the establishment of the FASB Accounting Standards Codification TM (Codification) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP. Rules and interpretive releases of the United States Securities and Exchange Commission (SEC) under federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. All guidance contained in the Codification carries an equal level of authority. This guidance was effective for us on July 1, 2009, and did not have a material impact on our consolidated financial statements. In June 2009, the FASB issued authoritative guidance to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its fi nancial reports about a transfer of fi nancial assets; the effects of a transfer on its fi nancial position, fi nancial performance, and cash fl ows; and a transferors continuing involvement in transferred fi nancial assets. The most significant change is the elimination of the concept of a qualifying special-purpose entity. Therefore, formerly qualifying special-purpose entities (as defined under previous accounting standards) should be evaluated for consolidation by reporting entities on and after the effective date in accordance with the applicable consolidation guidance. This guidance will be effective for us on January 1, 2010, and is not expected to have a material impact on our consolidated financial statements. Also in June 2009, the FASB issued authoritative guidance related to the accounting for VIEs, which amends prior guidance and requires an enterprise to perform an analysis to determine whether the enterprises variable interest or interests give it a controlling fi nancial interest in a VIE. This analysis identi fi es the primary bene fi ciary of a VIE as the enterprise that has (1) the power to direct the activities of a VIE that most signi fi cantly impact the entitys economic performance and (2) the obligation to absorb losses of the entity that could potentially be signi fi cant to the VIE or the right to receive bene fi ts from the entity that could potentially be signi fi cant to the VIE. In addition, this guidance requires ongoing reassessments of whether an enterprise is the primary bene fi ciary of a VIE. Furthermore, we are required to enhance disclosures that will provide users of fi nancial statements with more transparent information about an enterprises involvement in a VIE. The enhanced disclosures are required for any enterprise that holds a variable interest in a VIE. This guidance will be effective for us on January 1, 2010, and will result in the consolidation of additional entities in our consolidated financial statements and additional required disclosures. We do not anticipate these changes will have a material impact on our consolidated financial statements. On February 25, 2010, the FASB issued an amendment to this guidance. The amendment indefinitely defers the consolidation requirements for reporting enterprises interests in entities that have the characteristics of investment companies and regulated money market funds. The amendment will be effective for us on January 1, 2010. In April 2009, the FASB issued authoritative guidance which relates to the recognition and presentation of an other- than-temporary impairment (OTTI) of securities and requires additional disclosures. The recognition provisions apply only to debt securities classified as available-for-sale and held-to-maturity, while the presentation and disclosure requirements apply to both debt and equity securities. An impaired debt security will be considered other-than-temporarily impaired if a holder has the intent to sell, or it more likely than not will be required to sell prior to recovery of the amortized cost. If a holder of a debt security does not expect recovery of the entire cost basis, even if there is no intention to sell the security, it will be considered an OTTI as well. This guidance also changes how an entity recognizes an OTTI for a debt security by separating the loss between the amount representing the credit loss and the amount relating to other factors, if a holder does not have the intent to sell or it more likely than not will not be required to sell prior to recovery of the amortized cost less any current period credit loss. Credit losses will be recognized in net income and losses relating to other factors will be recognized in other comprehensive income (OCI). If the holder has the intent to sell or it more likely than not will be required to sell before its recovery of amortized cost less any current period credit loss, the entire OTTI will continue to be recognized in net income. Furthermore, this guidance requires a cumulative effect adjustment to the opening balance of retained earnings in the period of adoption with a corresponding adjustment to accumulated OCI. We adopted this guidance effective January 1, 2009. The cumulative change in accounting principle from adopting this guidance resulted in a net $9.9 million increase to retained earnings and a corresponding decrease to accumulated OCI. The required disclosures have been included in our consolidated financial statements. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Also in April 2009, the FASB issued authoritative guidance which provides additional information on estimating fair value when the volume and level of activity for an asset or liability have significantly decreased in relation to normal market activity for the asset or liability and clarifies that the use of multiple valuation techniques may be appropriate. It also provides additional guidance on circumstances that may indicate a transaction is not orderly. Further, it requires additional disclosures about fair value measurements in annual and interim reporting periods. We adopted this guidance effective January 1, 2009, and it did not have a material impact on our consolidated financial statements. See Note 16, Fair Value of Financial Instruments, for further details. In January 2009, the FASB issued authoritative guidance related to the assessment of the OTTI of certain beneficial interests in securitized financial assets, which eliminated the requirement that a financial instrument holders best estimate of cash flows be based upon those that a market participant would use. Instead, this guidance requires the use of managements judgment in the determination of whether it is probable there has been an adverse change in estimated cash flow. This guidance was effective for us on October 1, 2008, and did not have a material impact on our consolidated financial statements. In December 2008, the FASB issued authoritative guidance requiring additional disclosures by public entities with continuing involvement in transfers of financial assets to special purpose entities and with variable interests in VIEs. This guidance was effective for us on October 1, 2008. We have included the required disclosures in our consolidated financial statements. See Note 5, Variable Interest Entities for further details. In September 2008, the FASB issued authoritative guidance (1) requiring disclosures by sellers of credit derivatives, including credit derivatives embedded in a hybrid instrument and (2) requiring an additional disclosure about the current status of the payment/performance risk of a guarantee. This guidance was effective for us on October 1, 2008. We have included the required disclosures in our consolidated financial statements. See Note 7, Derivative Financial Instruments, for further details relating to our credit derivatives. In March 2008, the FASB issued authoritative guidance requiring (1) qualitative disclosures about objectives and strategies for using derivatives, (2) quantitative disclosures about fair value amounts of gains and losses on derivative instruments and related hedged items and (3) disclosures about credit-risk-related contingent features in derivative instruments. The disclosures are intended to provide users of financial statements with an enhanced understanding of how and why derivative instruments are used, how they are accounted for and the financial statement impacts. We adopted these changes on January 1, 2009. See Note 7, Derivative Financial Instruments, for further details. In December 2007, the FASB issued authoritative guidance requiring that the acquiring entity in a business combination establish the acquisition-date fair value as the measurement objective for all assets acquired and liabilities assumed, including any noncontrolling interests, and requires the acquirer to disclose additional information needed to more comprehensively evaluate and understand the nature and financial effect of the business combination. In addition, direct acquisition costs are to be expensed. We adopted this guidance on January 1, 2009, and all requirements are applied prospectively. Also in December 2007, the FASB issued authoritative guidance mandating the following changes to noncontrolling interests: (1) Noncontrolling interests are to be treated as a separate component of equity, rather than as a liability or other item outside of equity. (2) Net income includes the total income of all consolidated subsidiaries, with separate disclosures on the face of the statement of operations of the income attributable to controlling and noncontrolling interests. Previously, net income attributable to the noncontrolling interest was reported as an operating expense in arriving at consolidated net income. (3) This guidance revises the accounting requirements for changes in a parents ownership interest when the parent retains control and for changes in a parents ownership interest that results in deconsolidation. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) We adopted this guidance on January 1, 2009. Presentation and disclosure requirements have been applied retrospectively for all periods presented. All other requirements have been applied prospectively. Certain separate account arrangements involve ownership of mutual funds to support the investment objective of the separate account. It is possible that, through a separate account arrangement, greater than 50% of the mutual fund shares could be owned. The accounting guidance for this circumstance is not well defined, but we, like many other insurers, do not consolidate the mutual fund as we believe the arrangement qualifies for the exemption afforded investment companies. In September 2009, the FASB issued proposed guidance addressing an insurers accounting for majority-owned investments through a separate account. The comment period for this proposed guidance ended on October 26, 2009, and while the final outcome is still uncertain, the guidance as exposed supports our position. In February 2007, the FASB issued authoritative guidance permitting entities to choose, at specified election dates, to measure eligible financial instruments and certain other items at fair value that are not currently required to be reported at fair value. Unrealized gains and losses on items for which the fair value option is elected shall be reported in net income. The decision about whether to elect the fair value option (1) is applied instrument by instrument, with certain exceptions (2) is irrevocable and (3) is applied to an entire instrument and not only to specified risks, specific cash flows, or portions of that instrument. This guidance also requires additional disclosures that are intended to facilitate comparisons between entities that choose different measurement attributes for similar assets and liabilities and between assets and liabilities in the financial statements of an entity that selects different measurement attributes for similar assets and liabilities. At the effective date, the fair value option may be elected for eligible items that exist at that date and the effect of the first remeasurement to fair value for those items should be reported as a cumulative effect adjustment to retained earnings. We adopted this guidance on January 1, 2008, and the resulting cumulative effect of the change in accounting principle was immaterial. Therefore, the pre-tax cumulative effect of the change in accounting principle is reflected in net realized capital gains (losses). Election of this option upon acquisition or assumption of eligible items could introduce period to period volatility in net income. In September 2006, the FASB issued authoritative guidance related to defined benefit pension plans and other postretirement benefit plans, which eliminated the ability to choose a measurement date by requiring that plan assets and benefit obligations be measured as of the annual balance sheet date. This guidance was effective for us on December 31, 2008. For 2007, we used a measurement date of October 1 for the measurement of plan assets and benefit obligations. Two transition methods were available when implementing the change in measurement date for 2008. We chose the alternative that allowed us to use the October 1, 2007, measurement date as a basis for determining the 2008 expense and transition adjustment. The effect of changing the measurement date resulted in a $0.9 million increase to retained earnings and a $2.0 million decrease to accumulated OCI in the first quarter of 2008. In September 2006, the FASB issued authoritative guidance for using fair value to measure assets and liabilities, which applies whenever other standards require or permit assets or liabilities to be measured at fair value, but does not expand the use of fair value measurement. This guidance establishes a fair value hierarchy that gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data, and requires fair value measurements to be separately disclosed by level within the hierarchy. In February 2008, the FASB deferred the effective date of this guidance for one year for nonfinancial assets and nonfinancial liabilities that are recognized or disclosed at fair value on a nonrecurring basis. In February 2008, the FASB issued authoritative guidance excluding instruments covered by lease accounting and its related interpretive guidance from the scope of its fair value measurement guidance. In October 2008, the FASB issued authoritative guidance which clarifies the application of its fair value measurement guidance in an inactive market and provides an illustrative example to demonstrate how the fair value of a financial asset is determined when the market for that financial asset is inactive. Our adoption of the FASBs fair value measurement guidance on January 1, 2008, for assets and liabilities measured at fair value on a recurring basis and financial assets and liabilities measured at fair value on a nonrecurring basis did not have a material impact on our consolidated financial statements. We deferred the adoption for nonfinancial assets and liabilities measured at fair value on a nonrecurring basis until January 1, 2009, which also did not have a material impact on our consolidated financial statements. See Note 16, Fair Value of Financial Instruments, for further details. In July 2006, the FASB issued authoritative guidance prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken, or expected to be taken, in a tax return. This guidance requires the affirmative evaluation that it is more likely than not, based on the technical merits of a tax position, that an enterprise is entitled to economic benefits resulting from positions taken in income tax returns. If a tax position does not meet the more-likely-than-not recognition threshold, the benefit of that position is not recognized in the financial statements. In addition, this guidance requires companies to disclose additional quantitative and qualitative information in their financial statements about uncertain tax positions. We adopted this guidance on January 1, 2007, which did not have a material impact on our consolidated financial statements. See Note 12, Income Taxes, for further details. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) In March 2006, the FASB issued authoritative guidance which (1) requires an entity to recognize a servicing asset or liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract in specified situations, (2) requires all separately recognized servicing assets and liabilities to be initially measured at fair value, (3) for subsequent measurement of each class of separately recognized servicing assets and liabilities, an entity can elect either the amortization or fair value measurement method, (4) permits a one-time reclassification of available-for-sale securities to trading securities by an entity with recognized servicing rights, without calling into question the treatment of other available-for-sale securities, provided the available-for-sale securities are identified in some manner as offsetting the entity's exposure to changes in fair value of servicing assets or liabilities that a servicer elects to subsequently measure at fair value, and (5) requires separate presentation of servicing assets and liabilities measured at fair value in the statement of financial position and also requires additional disclosures. For us, the initial measurement requirements of this statement should be applied prospectively to all transactions entered into after January 1, 2007. The election related to the subsequent measurement of servicing assets and liabilities was also effective for us on January 1, 2007. We did not elect to subsequently measure any of our servicing rights at fair value or reclassify any available-for-sale securities to trading. In February 2006, the FASB issued authoritative guidance which (1) permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, (2) clarifies which interest- only and principal-only strips are not subject to the requirements of derivative accounting guidance (3) establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, (4) clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives and (5) eliminates the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. For us, this guidance was effective for all financial instruments acquired or issued after January 1, 2007. At adoption, the fair value election could also be applied to hybrid financial instruments that had been bifurcated under derivative accounting guidance prior to adoption of this guidance. We adopted this guidance on January 1, 2007, and did not apply the fair value election to any existing hybrid financial instruments that had been bifurcated. In September 2005, the AICPA issued authoritative guidance relating to accounting for deferred policy acquisition costs (DPAC) when insurance or investment contracts are modified or exchanged. An internal replacement of an insurance or investment contract is defined as a modification in product benefits, features, rights, or coverages that occurs by the exchange of a contract for a new contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract. An internal replacement that is determined to result in a replacement contract that is substantially unchanged from the replaced contract should be accounted for as a continuation of the replaced contract. Contract modifications resulting in a replacement contract that is substantially changed from the replaced contract should be accounted for as an extinguishment of the replaced contract and any unamortized DPAC, unearned revenue liabilities, and deferred sales inducement costs from the replaced contract should be written off and acquisition costs on the new contracts deferred as appropriate. This guidance was effective for internal replacements occurring prospectively beginning in 2007. Adoption of this guidance did not have a material impact on our consolidated financial statements. Use of Estimates in the Preparation of Financial Statements The preparation of our consolidated financial statements and accompanying notes requires management to make estimates and assumptions that affect the amounts reported and disclosed. These estimates and assumptions could change in the future as more information becomes known, which could impact the amounts reported and disclosed in the consolidated financial statements and accompanying notes. The most critical estimates include those used in determining:  the fair value of investments in the absence of quoted market values;  investment impairments;  the fair value of and accounting for derivatives;  the DPAC and other actuarial balances where the amortization is based on estimated gross profits;  the measurement of goodwill, indefinite lived intangible assets, finite lived intangible assets and related impairments, if any;  the liability for future policy benefits and claims;  the value of our pension and other postretirement benefit obligations and  accounting for income taxes and the valuation of deferred tax assets. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) A description of such critical estimates is incorporated within the discussion of the related accounting policies which follow. In applying these policies, management makes subjective and complex judgments that frequently require estimates about matters that are inherently uncertain. Many of these policies, estimates and related judgments are common in the insurance and financial services industries; others are specific to our businesses and operations. Actual results could differ from these estimates. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, money market instruments and other debt issues with a maturity date of three months or less when purchased. Investments Fixed maturity securities include bonds, mortgage-backed securities, redeemable preferred stock and certain nonredeemable preferred stock. Equity securities include mutual funds, common stock and nonredeemable preferred stock. We classify fixed maturity securities and equity securities as either available-for-sale or trading at the time of the purchase and, accordingly, carry them at fair value. See Note 16, Fair Value of Financial Instruments, for policies related to the determination of fair value. Unrealized gains and losses related to available-for-sale securities, excluding those in fair value hedging relationships, are reflected in stockholders equity, net of adjustments related to DPAC, sales inducements, unearned revenue reserves, derivatives in cash flow hedge relationships and applicable income taxes. Unrealized gains and losses related to available-for-sale securities in fair value hedging relationships and mark-to-market adjustments on certain trading securities are reflected in net realized capital gains (losses). We also have trading securities portfolios that support investment strategies that involve the active and frequent purchase and sale of fixed maturity securities. Mark-to-market adjustments related to these trading securities are reflected in net investment income. The cost of fixed maturity securities is adjusted for amortization of premiums and accrual of discounts, both computed using the interest method. The cost of fixed maturity securities and equity securities is adjusted for declines in value that are other than temporary. Impairments in value deemed to be other than temporary are primarily reported in net income as a component of net realized capital gains (losses), with noncredit impairment losses for certain fixed maturity securities reported in OCI. See further discussion in Note 6, Investments. For loan-backed and structured securities, we recognize income using a constant effective yield based on currently anticipated cash flows. Real estate investments are reported at cost less accumulated depreciation. The initial cost bases of properties acquired through loan foreclosures are the lower of the fair market values of the properties at the time of foreclosure or the outstanding loan balance. Buildings and land improvements are generally depreciated on the straight-line method over the estimated useful life of improvements, and tenant improvement costs are depreciated on the straight-line method over the term of the related lease. We recognize impairment losses for properties when indicators of impairment are present and a property's expected undiscounted cash flows are not sufficient to recover the property's carrying value. In such cases, the cost bases of the properties are reduced to fair value. Real estate expected to be disposed is carried at the lower of cost or fair value, less cost to sell, with valuation allowances established accordingly and depreciation no longer recognized. The carrying amount of real estate held for sale was $23.8 million and $135.4 million as of December 31, 2009 and 2008, respectively. Any impairment losses and any changes in valuation allowances are reported in net income. Commercial and residential mortgage loans are generally reported at cost adjusted for amortization of premiums and accrual of discounts, computed using the interest method, net of valuation allowances. Any changes in the valuation allowances are reported in net income as net realized capital gains (losses). We measure impairment based upon the difference between carrying value and estimated value. Estimated value is based on either the present value of expected cash flows discounted at the loan's effective interest rate, the loan's observable market price or the fair value of the collateral. If foreclosure is probable, the measurement of any valuation allowance is based upon the fair value of the collateral. We had commercial mortgage loans held for sale in the amount of $3.4 million and $12.9 million at December 31, 2009 and 2008, respectively, which are carried at the lower of cost or fair value and reported as mortgage loans in the consolidated statements of financial position. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Net realized capital gains and losses on sales of investments are determined on the basis of specific identification. In general, in addition to realized capital gains and losses on investment sales and periodic settlements on derivatives not designated as hedges, we report gains and losses related to the following in net realized capital gains (losses): other than temporary impairments of securities, mark-to-market adjustments on certain trading securities, mark-to-market adjustments on certain seed money investments, fair value hedge ineffectiveness, mark-to-market adjustments on derivatives not designated as hedges, changes in the mortgage loan valuation allowance and impairments of real estate held for investment. Investment gains and losses on sales of certain real estate held for sale, which do not meet the criteria for classification as a discontinued operation and mark-to-market adjustments on certain trading securities are reported as net investment income and are excluded from net realized capital gains (losses). Policy loans and other investments, excluding investments in unconsolidated entities, are primarily reported at cost. Derivatives Overview. Derivatives are financial instruments whose values are derived from interest rates, foreign exchange rates, financial indices or the values of securities. Derivatives generally used by us include interest rate swaps, swaptions, futures, currency swaps, currency forwards, credit default swaps, commodity swaps and options. Derivatives may be exchange traded or contracted in the over-the-counter market. Derivative positions are either assets or liabilities in the consolidated statements of financial position and are measured at fair value, generally by obtaining quoted market prices or through the use of pricing models. See Note 16, Fair Value of Financial Instruments, for policies related to the determination of fair value. Fair values can be affected by changes in interest rates, foreign exchange rates, financial indices, values of securities, credit spreads, and market volatility and liquidity. Accounting and Financial Statement Presentation. We designate derivatives as either: (a) a hedge of the exposure to changes in the fair value of a recognized asset or liability or an unrecognized firm commitment, including those denominated in a foreign currency (fair value hedge); (b) a hedge of a forecasted transaction or the exposure to variability of cash flows to be received or paid related to a recognized asset or liability, including those denominated in a foreign currency (cash flow hedge) or (c) a derivative not designated as a hedging instrument. Our accounting for the ongoing changes in fair value of a derivative depends on the intended use of the derivative and the designation, as described above, and is determined when the derivative contract is entered into or at the time of redesignation. Hedge accounting is used for derivatives that are specifically designated in advance as hedges and that reduce our exposure to an indicated risk by having a high correlation between changes in the value of the derivatives and the items being hedged at both the inception of the hedge and throughout the hedge period. Fair Value Hedges. When a derivative is designated as a fair value hedge and is determined to be highly effective, changes in its fair value, along with changes in the fair value of the hedged asset, liability or firm commitment attributable to the hedged risk, are reported in net realized capital gains (losses). Any difference between the net change in fair value of the derivative and the hedged item represents hedge ineffectiveness. Cash Flow Hedges. When a derivative is designated as a cash flow hedge and is determined to be highly effective, changes in its fair value are recorded as a component of OCI. Any hedge ineffectiveness is recorded immediately in net income. At the time the variability of cash flows being hedged impacts net income, the related portion of deferred gains or losses on the derivative instrument is reclassified and reported in net income. Non-Hedge Derivatives. If a derivative does not qualify or is not designated for hedge accounting, all changes in fair value are reported in net income without considering the changes in the fair value of the economically associated assets or liabilities. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Hedge Documentation and Effectiveness Testing. At inception, we formally document all relationships between hedging instruments and hedged items, as well as our risk management objective and strategy for undertaking various hedge transactions. This process includes associating all derivatives designated as fair value or cash flow hedges with specific assets or liabilities on the statement of financial position or with specific firm commitments or forecasted transactions. Effectiveness of the hedge is formally assessed at inception and throughout the life of the hedging relationship. Even if a derivative is highly effective and qualifies for hedge accounting treatment, the hedge might have some ineffectiveness. We use qualitative and quantitative methods to assess hedge effectiveness. Qualitative methods may include monitoring changes to terms and conditions and counterparty credit ratings. Quantitative methods may include statistical tests including regression analysis and minimum variance and dollar offset techniques. Termination of Hedge Accounting. We prospectively discontinue hedge accounting when (1) the criteria to qualify for hedge accounting is no longer met, e.g., a derivative is determined to no longer be highly effective in offsetting the change in fair value or cash flows of a hedged item; (2) the derivative expires, is sold, terminated or exercised; or (3) we remove the designation of the derivative being the hedging instrument for a fair value or cash flow hedge. If it is determined that a derivative no longer qualifies as an effective hedge, the derivative will continue to be carried on the consolidated statements of financial position at its fair value, with changes in fair value recognized prospectively in net realized capital gains (losses). The asset or liability under a fair value hedge will no longer be adjusted for changes in fair value pursuant to hedging rules and the existing basis adjustment is amortized to the consolidated statements of operations line associated with the asset or liability. The component of OCI related to discontinued cash flow hedges that are no longer highly effective is amortized to the consolidated statements of operations consistent with the net income impacts of the original hedged cash flows. If a cash flow hedge is discontinued because a hedged forecasted transaction is no longer probable, the deferred gain or loss is immediately reclassified from OCI into net income. Embedded Derivatives. We purchase and issue certain financial instruments and products that contain a derivative that is embedded in the financial instrument or product. We assess whether this embedded derivative is clearly and closely related to the asset or liability that serves as its host contract. If we deem that the embedded derivative's terms are not clearly and closely related to the host contract, and a separate instrument with the same terms would qualify as a derivative instrument, the derivative is bifurcated from that contract and held at fair value on the consolidated statements of financial position, with changes in fair value reported in net income. Contractholder and Policyholder Liabilities Contractholder and policyholder liabilities (contractholder funds, future policy benefits and claims and other policyholder funds) include reserves for investment contracts and reserves for universal life, term life insurance, participating traditional individual life insurance, group life insurance, accident and health insurance and disability income policies, as well as a provision for dividends on participating policies. Investment contracts are contractholders' funds on deposit with us and generally include reserves for pension and annuity contracts. Reserves on investment contracts are equal to the cumulative deposits less any applicable charges and withdrawals plus credited interest. Reserves for universal life insurance contracts are equal to cumulative deposits less charges plus credited interest, which represents the account balances that accrue to the benefit of the policyholders. We hold additional reserves on certain long duration contracts where benefit features result in gains in early years followed by losses in later years, universal life/variable universal life contracts that contain no lapse guarantee features, or annuities with guaranteed minimum death benefits. Reserves for nonparticipating term life insurance and disability income contracts are computed on a basis of assumed investment yield, mortality, morbidity and expenses, including a provision for adverse deviation, which generally varies by plan, year of issue and policy duration. Investment yield is based on our experience. Mortality, morbidity and withdrawal rate assumptions are based on our experience and are periodically reviewed against both industry standards and experience. Reserves for participating life insurance contracts are based on the net level premium reserve for death and endowment policy benefits. This net level premium reserve is calculated based on dividend fund interest rates and mortality rates guaranteed in calculating the cash surrender values described in the contract. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Participating business represented approximately 17%, 17% and 18% of our life insurance in force and 55%, 57% and 59% of the number of life insurance policies in force at December 31, 2009, 2008 and 2007, respectively. Participating business represented approximately 68% of life insurance premiums for the years ended December 31, 2009, 2008 and 2007, respectively. The amount of dividends to policyholders is declared annually by our Board of Directors. The amount of dividends to be paid to policyholders is determined after consideration of several factors including interest, mortality, morbidity and other expense experience for the year and judgment as to the appropriate level of statutory surplus to be retained by us. At the end of the reporting period, we establish a dividend liability for the pro rata portion of the dividends expected to be paid on or before the next policy anniversary date. Some of our policies and contracts require payment of fees or other policyholder assessments in advance for services that will be rendered over the estimated lives of the policies and contracts. These payments are established as unearned revenue liabilities upon receipt and included in other policyholder funds in the consolidated statements of financial position. These unearned revenue reserves are amortized to operations over the estimated lives of these policies and contracts in relation to the emergence of estimated gross profit margins. The liability for unpaid accident and health claims is an estimate of the ultimate net cost of reported and unreported losses not yet settled. This liability is estimated using actuarial analyses and case basis evaluations. Although considerable variability is inherent in such estimates, we believe that the liability for unpaid claims is adequate. These estimates are continually reviewed and, as adjustments to this liability become necessary, such adjustments are reflected in net income. Recognition of Premiums and Other Considerations, Fees and Other Revenues and Benefits Traditional individual life insurance products include those products with fixed and guaranteed premiums and benefits and consist principally of whole life and term life insurance policies. Premiums from these products are recognized as premium revenue when due. Related policy benefits and expenses for individual life products are associated with earned premiums and result in the recognition of profits over the expected term of the policies and contracts. Immediate annuities with life contingencies include products with fixed and guaranteed annuity considerations and benefits and consist principally of group and individual single premium annuities with life contingencies. Annuity considerations from these products are recognized as revenue. However, the collection of these annuity considerations does not represent the completion of the earnings process, as we establish annuity reserves, using estimates for mortality and investment assumptions, which include a provision for adverse deviation as required by U.S. GAAP. We anticipate profits to emerge over the life of the annuity products as we earn investment income, pay benefits and release reserves. Group life and health insurance premiums are generally recorded as premium revenue over the term of the coverage. Certain group contracts contain experience premium refund provisions based on a pre-defined formula that reflects their claim experience. Experience premium refunds reduce revenue over the term of the coverage and are adjusted to reflect current experience. Related policy benefits and expenses for group life and health insurance products are associated with earned premiums and result in the recognition of profits over the term of the policies and contracts. Fees for contracts providing claim processing or other administrative services are recorded as revenue over the period the service is provided. Universal life-type policies are insurance contracts with terms that are not fixed. Amounts received as payments for such contracts are not reported as premium revenues. Revenues for universal life-type insurance contracts consist of policy charges for the cost of insurance, policy initiation and administration, surrender charges and other fees that have been assessed against policy account values and investment income. Policy benefits and claims that are charged to expense include interest credited to contracts and benefit claims incurred in the period in excess of related policy account balances. Investment contracts do not subject us to significant risks arising from policyholder mortality or morbidity and consist primarily of Guaranteed Investment Contracts (GICs), funding agreements and certain deferred annuities. Amounts received as payments for investment contracts are established as investment contract liability balances and are not reported as premium revenues. Revenues for investment contracts consist of investment income and policy administration charges. Investment contract benefits that are charged to expense include benefit claims incurred in the period in excess of related investment contract liability balances and interest credited to investment contract liability balances. Fees and other revenues are earned for asset management services provided to retail and institutional clients based largely upon contractual rates applied to the market value of the client's portfolio. Additionally, fees and other revenues are earned for administrative services performed including recordkeeping and reporting services for retirement savings plans. Fees and other revenues received for performance of asset management and administrative services are recognized as revenue when earned, typically when the service is performed. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Deferred Policy Acquisition Costs Commissions and other costs (underwriting, issuance and field expenses) that vary with and are primarily related to the acquisition of new and renewal insurance policies and investment contract business are capitalized to the extent recoverable. Maintenance costs and acquisition costs that are not deferrable are charged to operations as incurred. DPAC for universal life-type insurance contracts, participating life insurance policies and certain investment contracts are being amortized over the lives of the policies and contracts in relation to the emergence of estimated gross profit margins. This amortization is adjusted in the current period when estimated gross profits are revised. For individual variable life insurance, individual variable annuities and group annuities which have separate account equity investment options, we utilize a mean reversion method (reversion to the mean assumption), a common industry practice, to determine the future domestic equity market growth assumption used for the amortization of DPAC. The DPAC of nonparticipating term life insurance and individual disability policies are being amortized over the premium-paying period of the related policies using assumptions consistent with those used in computing policyholder liabilities. DPAC are subject to recoverability testing at the time of policy issue and loss recognition testing on an annual basis, or when an event occurs that may warrant loss recognition. If loss recognition is necessary, DPAC would be written off to the extent that it is determined that future policy premiums and investment income or gross profits are not adequate to cover related losses and expenses. Deferred Policy Acquisition Costs on Internal Replacements All insurance and investment contract modifications and replacements are reviewed to determine if the internal replacement results in a substantially changed contract. If so, the acquisition costs, sales inducements and unearned revenue associated with the new contract are deferred and amortized over the lifetime of the new contract. In addition, the existing DPAC, sales inducement costs and unearned revenue balances associated with the replaced contract are written off. If an internal replacement results in a substantially unchanged contract, the acquisition costs, sales inducements and unearned revenue associated with the new contract are immediately recognized in the period incurred. In addition, the existing DPAC, sales inducement costs or unearned revenue balance associated with the replaced contract is not written off, but instead is carried over to the new contract. Long-Term Debt Long-term debt includes notes payable, nonrecourse mortgages and other debt with a maturity date greater than one year at the date of issuance. Current maturities of long-term debt are classified as long-term debt in our statement of financial position. Reinsurance We enter into reinsurance agreements with other companies in the normal course of business. We may assume reinsurance from or cede reinsurance to other companies. Assets and liabilities related to reinsurance ceded are reported on a gross basis. Premiums and expenses are reported net of reinsurance ceded. The cost of reinsurance related to long-duration contracts is accounted for over the life of the underlying reinsured policies using assumptions consistent with those used to account for the underlying policies. We are contingently liable with respect to reinsurance ceded to other companies in the event the reinsurer is unable to meet the obligations it has assumed. At December 31, 2009 and 2008, our largest exposures to a single third-party reinsurer in our individual life insurance business was $22.0 billion and $18.5 billion of life insurance in force, representing 14% and 11% of total net individual life insurance in force, respectively. The financial statement exposure is limited to the reinsurance recoverable related to this single third party reinsurer, which was $26.8 million and $18.1 million at December 31, 2009 and 2008, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) The effects of reinsurance on premiums and other considerations and policy and contract benefits were as follows: For the year ended December 31, (in millions) Premiums and other considerations: Direct $ 3,807.9 $ 4,290.5 $ 4,504.4 Assumed 9.7 160.0 Ceded (295.1) (276.7) Net premiums and other considerations $ 3,511.5 $ 4,005.1 $ 4,387.7 Benefits, claims and settlement expenses: Direct $ 5,234.0 $ 5,853.7 $ 5,963.0 Assumed 43.5 190.4 Ceded (263.2) (244.8) Net benefits, claims and settlement expenses $ 5,005.9 $ 5,634.0 $ 5,908.6 Separate Accounts The separate account assets presented in the consolidated financial statements represent the fair market value of funds that are separately administered by us for contracts with equity, real estate and fixed income investments. The separate account contract owner, rather than us, bears the investment risk of these funds. The separate account assets are legally segregated and are not subject to claims that arise out of any of our other business. We receive fees for mortality, withdrawal, and expense risks, as well as administrative, maintenance and investment advisory services that are included in the consolidated statements of operations. Net deposits, net investment income and realized and unrealized capital gains and losses on the separate accounts are not reflected in the consolidated statements of operations. At December 31, 2009 and 2008, the separate accounts include a separate account valued at $191.5 million and $207.4 million, respectively, which primarily includes shares of PFG stock that were allocated and issued to eligible participants of qualified employee benefit plans administered by us as part of the policy credits issued under Principal Mutual Holding Companys 2001 demutualization. The separate account shares are recorded at fair value and are reported as separate account assets with a corresponding separate account liability to eligible participants of the qualified plan. Changes in fair value of the separate account shares are reflected in both the separate account assets and separate account liabilities and do not impact our results of operations. Income Taxes Our ultimate parent, PFG, files a U.S. consolidated income tax return that includes all of our qualifying subsidiaries. In addition, we file income tax returns in all states in which we conduct business. PFG allocates income tax expenses and benefits to companies in the group generally based upon pro rata contribution of taxable income or operating losses. We are taxed at corporate rates on taxable income based on existing tax laws. Current income taxes are charged or credited to net income based upon amounts estimated to be payable or recoverable as a result of taxable operations for the current year. Deferred income taxes are provided for the tax effect of temporary differences in the financial reporting and income tax bases of assets and liabilities and net operating losses using enacted income tax rates and laws. The effect on deferred income tax assets and deferred income tax liabilities of a change in tax rates is recognized in operations in the period in which the change is enacted. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 1. Nature of Operations and Significant Accounting Policies  (continued) Goodwill and Other Intangibles Goodwill and other intangibles include the cost of acquired subsidiaries in excess of the fair value of the net tangible assets recorded in connection with acquisitions. Goodwill and indefinite-lived intangible assets are not amortized. Rather, they are tested for impairment during the fourth quarter each year, or more frequently if events or changes in circumstances indicate that the asset might be impaired. Goodwill is tested at the reporting unit level to which it was assigned. A reporting unit is an operating segment or a business one level below that operating segment, if financial information is prepared and regularly reviewed by management at that level. Once goodwill has been assigned to a reporting unit, it is no longer associated with a particular acquisition; therefore all of the activities within a reporting unit, whether acquired or organically grown, are available to support the goodwill value. Impairment testing for indefinite-lived intangible assets consists of a comparison of the fair value of the intangible asset with its carrying value. Intangible assets with a finite useful life are amortized as related benefits emerge and are reviewed periodically for indicators of impairment in value. If facts and circumstances suggest possible impairment, the sum of the estimated undiscounted future cash flows expected to result from the use of the asset is compared to the current carrying value of the asset. If the undiscounted future cash flows are less than the carrying value, an impairment loss is recognized for the excess of the carrying amount of assets over their fair value. 2. Related Party Transaction We have entered into various related party transactions with our ultimate parent and its other affiliates. During the years ended December 31, 2009, 2008 and 2007, we received $196.1 million, $199.2 million and $187.1 million, respectively, of expense reimbursements from affiliated entities. We and our direct parent, PFSI, are parties to a cash advance agreement, which allows us, collectively, to pool our available cash in order to more efficiently and effectively invest our cash. The cash advance agreement allows (i) us to advance cash to PFSI in aggregate principal amounts not to exceed $1.0 billion, with such advanced amounts earning interest at the daily 30-day LIBOR rate (the Internal Crediting Rate); and (ii) PFSI to advance cash to us in aggregate principal amounts not to exceed $1.0 billion, with such advance amounts paying interest at the Internal Crediting Rate plus 10 basis points to reimburse PFSI for the costs incurred in maintaining short-term investing and borrowing programs. Under this cash advance agreement, we had a receivable from PFSI of $458.7 million and $325.4 million at December 31, 2009 and 2008, respectively, and earned interest of $1.3 million, $10.9 million and $28.2 million during 2009, 2008 and 2007, respectively. We receive commission fees, distribution and services fees from Principal Funds for distributing proprietary products on our behalf. Furthermore, we receive management and administrative fees from Principal Funds for investments our products hold in the Principal Mutual Funds and Principal Variable Contracts. Fees and other revenue was $172.7 million, $101.9 million and $102.9 million for the years ended December 31, 2009, 2008 and 2007, respectively. In addition, we pay commission expense to affiliated registered representatives to sell proprietary products. Commission expense was $57.8 million, $145.2 million and $132.6 million for the years ended December 31, 2009, 2008 and 2007, respectively. Pursuant to certain regulatory requirements or otherwise in the ordinary course of business, we guarantee certain payments of our subsidiaries and have agreements with affiliates to provide and/or receive management, administrative and other services, all of which, individually and in the aggregate, are immaterial to our business, financial condition and net income. 3. Discontinued Operations Real Estate Investments In 2007, we sold a real estate property previously held for investment purposes. This property qualifies for discontinued operations treatment. Therefore, the income from the discontinued operation has been removed from our results of continuing operations for all periods presented. The gain on disposal, which is reported in our Corporate segment, is excluded from segment operating earnings for all periods presented. We have separately disclosed the operating, investing and financing portions of the cash flows attributable to the discontinued operation in our consolidated statements of cash flows. Additionally, the information included in the notes to the financial statements excludes information applicable to this property, unless otherwise noted. The property was sold to take advantage of positive real estate market conditions in a specific geographic location and to further diversify our real estate portfolio. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 3. Discontinued Operations  (continued) Selected financial information for the discontinued operation is as follows: For the year ended December 31, (in millions) Total revenues $  $  $ 0.3 Income from discontinued operation attributable to Principal Life Insurance Company: Income before income taxes $  $  $ 0.3 Income taxes   0.1 Gain on disposal of discontinued operation   32.8 Income taxes on disposal   12.8 Net income $  $  $ 20.2 4. Goodwill and Other Intangible Assets Goodwill The changes in the carrying amount of goodwill reported in our segments for 2008 and 2009 were as follows: Life and U.S. Asset Global Asset Health Accumulation Management Insurance Consolidated (in millions) Balances at January 1, 2008 $ 16.6 $ 140.4 $ 87.0 $ 244.0 Goodwill from acquisitions 2.1 12.1  14.2 Balances at December 31, 2008 $ 18.7 $ 152.5 $ 87.0 $ 258.2 Balances at December 31, 2009 $ 18.7 $ 152.5 $ 87.0 $ 258.2 Finite Lived Intangibles Finite lived intangible assets that continue to be subject to amortization over a weighted average remaining expected life of 18 years were as follows: December 31, Gross Net Gross Net carrying Accumulated carrying carrying Accumulated carrying amount amortization amount amount amortization amount (in millions) Finite lived intangibles $ 84.1 $ 32.9 $ 51.2 $ 133.0 $ 39.8 $ 93.2 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 4. Goodwill and Other Intangible Assets  (continued) We recorded no significant impairments in 2009, 2008 and 2007. The amortization expense for intangible assets with finite useful lives was $6.0 million, $8.3 million and $9.9 million for 2009, 2008 and 2007, respectively. At December 31, 2009, the estimated amortization expense for the next five years is as follows (in millions): Year ending December 31: 2010 $ 4.2 2011 2012 2013 2014 Indefinite Lived Intangible Assets The net carrying amount of unamortized indefinite lived intangible assets was $94.5 million as of both December 31, 2009 and 2008. This represents our share of the purchase price from our parents December 31, 2006, acquisition of WM Advisors, Inc. related to investment management contracts that are not subject to amortization. We were allocated $99.9 million of the purchase price based on the fact that we will benefit from our parents acquisition, which also included $3.2 million related to goodwill and $2.2 million related to amortizable finite lived intangible assets that were subject to a three-year amortization period. 5. Variable Interest Entities We have relationships with various types of special purpose entities and other entities where we have a variable interest. The following serves as a discussion of investments in entities that meet the definition of a VIE. Consolidated Variable Interest Entities Synthetic Collateralized Debt Obligation. On May 26, 2005, we invested $130.0 million in a secured credit-linked note issued by a grantor trust. The trust entered into a credit default swap providing credit protection on the first 45% of loss of seven mezzanine tranches totaling $288.9 million of seven synthetic reference portfolios. Subordination for the seven mezzanine tranches ranged from 1.29% to 4.79%. Therefore, defaults in an underlying reference portfolio only affected the credit-linked note if cumulative losses exceeded the subordination of a synthetic reference portfolio. As of December 31, 2008, the credit default swap entered into by the trust had an outstanding notional amount of $130.0 million. The credit default swap counterparties of the grantor trusts had no recourse to our assets. In October 2009, the grantor trust was terminated and we received $122.2 million in cash. We determined that this grantor trust was a VIE and that we were the primary beneficiary of the trust as we were the sole investor in the trust and the manager of the synthetic reference portfolios. Upon consolidation of the trust, as of December 31, 2008, our consolidated statements of financial position included $93.5 million of available-for-sale fixed maturity securities, which represented the collateral held by the trust. The assets of the trust were held by a trustee and could only be liquidated to settle obligations of the trust. These obligations included losses on the synthetic reference portfolio and the return of investments due to maturity or termination of the trust. As of December 31, 2008, our consolidated statements of financial position included $53.4 million of other liabilities representing derivative market values of the trust. During the year December 31, 2008 and 2007, the credit default swaps had a change in fair value that resulted in a $54.5 million pre-tax loss and $3.2 million pre-tax loss, respectively. During the year ended December 31, 2009, we recognized a pre-tax gain of $49.8 million related to the change in fair value and termination of the credit default swaps. Grantor Trusts. We contributed undated subordinated floating rate notes to three grantor trusts. The trusts separated the cash flows of the underlying $425.9 million par value notes by issuing an interest-only certificate and a residual certificate related to each note contributed. Each interest-only certificate entitles the holder to interest on the stated note for a specified term while the residual certificate entitles the holder to interest payments subsequent to the term of the interest-only certificate and to all principal payments. We retained the interest-only certificate and the residual certificates were subsequently sold to a third party. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Variable Interest Entities  (continued) We have determined that these grantor trusts are VIEs as our interest-only certificates are exposed to the majority of the risk of loss due to interest rate risk. The restricted interest periods end between 2016 and 2020 and, at that time, the residual certificate holders certificates are redeemed by the trust in return for the notes. We have determined that it will be necessary for us to consolidate these entities until the expiration of the interest-only period. As of December 31, 2009 and 2008, our consolidated statements of financial position include $226.6 million and $212.2 million, respectively, of undated subordinated floating rate notes of the grantor trusts, which are classified as available-for-sale fixed maturity securities and represent the collateral held by the trust. The obligation to deliver the underlying securities to the residual certificate holders of $89.1 million and $103.8 million as of December 31, 2009 and 2008, respectively, is classified as an other liability and contains an embedded derivative of the forecasted transaction to deliver the underlying securities. The creditors of the grantor trusts have no recourse to our assets. Other. In addition to the entities above, we have a number of relationships with a disparate group of entities, which meet the criteria for VIEs. Due to the nature of our direct investment in the equity and/or debt of these VIEs, we are the primary beneficiary of such entities, which requires us to consolidate them. These entities include five private investment vehicles and several hedge funds. The consolidation of these VIEs did not have a material effect on either our consolidated statements of financial position as of December 31, 2009 or 2008, or results of operations for the years ended December 31, 2009, 2008 and 2007. For these entities, the creditors have no recourse to our assets. The carrying amount and classification of other consolidated VIE assets that are pledged as collateral that the VIEs have designated for their other obligations and the debt of the VIEs are as follows: December 31, (in millions) Fixed maturity securities, available-for-sale $ 59.2 $ 103.8 Fixed maturity securities, trading 17.2 Equity securities, trading 30.7 Cash and other assets 140.8 Total assets pledged as collateral $ 289.7 $ 292.5 Long-term debt and other obligations $ 178.9 $ 248.6 The assets of the trusts are held by a trustee and can only be liquidated to settle obligations of the trusts. These obligations primarily include unrealized losses on derivatives, the synthetic reference portfolios or financial guarantees and the return of investments due to maturity or termination of the trusts. As of December 31, 2009 and 2008, these entities had long- term debt of $81.2 million and $142.6 million, respectively, all of which was issued to our affiliates and, therefore, eliminated upon consolidation. Significant Unconsolidated Variable Interest Entities We hold a significant variable interest in a number of VIEs where we are not the primary beneficiary. These entities include private investment vehicles that have issued trust certificates that are recorded as available-for-sale fixed maturity securities in the consolidated statements of financial position. On September 21, 2001, we entered into a transaction where a third party transferred funds to a trust. The trust purchased shares of a specific money market fund and then separated the cash flows of the money market shares into share receipts and dividend receipts. The dividend receipts entitle the holder to dividends paid for a specified term while the share receipts, purchased at a discount, entitle the holder to dividend payments subsequent to the term of the dividend receipts and the rights to the underlying shares. We purchased $150.0 million par value of the share receipts at a significant discount. After the restricted dividend period ends on December 21, 2021, we, as the share receipt holder, have the right to terminate the trust agreement and will receive the underlying money market fund shares. We determined the primary beneficiary is the dividend receipt holder, which has the majority of the risk of loss. Our maximum exposure to loss as a result of our involvement with this entity is our investment in the share receipts as measured by amortized cost. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 5. Variable Interest Entities  (continued) On June 20, 1997, we entered into a transaction in which we purchased a residual trust certificate with a par value of $100.0 million. The trust separated the cash flows of an underlying security into an interest-only certificate that entitles the third party certificate holder to the stated interest on the underlying security through May 15, 2017, and a residual certificate entitling the holder to interest payments subsequent to the term of the interest-only certificates and any principal payments. Subsequent to the restricted interest period, we, as the residual certificate holder, have the right to terminate the trust agreement and will receive the underlying security. We determined the primary beneficiary is the interest-only certificate holder, which has the majority of the risk of loss . Our maximum exposure to loss as a result of our involvement with this entity is our investment in the residual trust certificate as measured by amortized cost. The only assets of the trust are corporate bonds which are guaranteed by a foreign government. The classification of the asset, carrying value and maximum loss exposure for our significant unconsolidated VIEs as of December 31, 2009 and 2008, are as follows (in millions): Asset carrying Maximum Classification of asset value exposure to loss December 31, 2009 Fixed maturities-available- $150.0 million Trust Share Receipts for-sale $ 79.7 $ 78.0 Fixed maturities- available- $100.0 million Residual Trust Certificate for-sale $ 83.1 $ 66.2 December 31, 2008 Fixed maturities-available- $150.0 million Trust Share Receipts for-sale $ 61.2 $ 73.7 Fixed maturities- available- $100.0 million Residual Trust Certificate for-sale $ 101.9 $ 61.3 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments Fixed Maturities and Equity Securities The amortized cost, gross unrealized gains and losses, other-than-temporary impairments in accumulated OCI (AOCI) and fair value of fixed maturities and equity securities available-for-sale as of December 31, 2009 and 2008, are summarized as follows: Other-than- Gross Gross temporary Amortized unrealized unrealized impairments in Cost gains losses AOCI Fair value (in millions) December 31, 2009 Fixed maturities, available-for-sale: U.S. government and agencies $ 530.4 $ 8.7 $ 0.5 $  $ 538.6 Non-U.S. governments  States and political subdivisions  Corporate Residential mortgage-backed securities  Commercial mortgage-backed securities Collateralized debt obligations Other debt obligations Total fixed maturities, available-for-sale $ 44,977.6 $ 1,469.7 $ 2,650.5 $ 278.4 $ 43,518.4 Total equity securities, available-for-sale $ 229.9 $ 16.1 $ 34.3 $ 211.7 December 31, 2008 Fixed maturities, available-for-sale: U.S. government and agencies $ 538.6 $ 46.4 $ 0.1 $ 584.9 Non-U.S. governments 462.1 31.5 15.1 478.5 States and political subdivisions 2,113.8 32.6 120.9 2,025.5 Corporate  public 20,044.3 144.4 2,963.8 17,224.9 Corporate  private 12,315.9 153.8 2,104.3 10,365.4 Mortgage-backed and other asset-backed securities 10,318.6 77.6 3,011.4 7,384.8 Total fixed maturities, available-for-sale $ 45,793.3 $ 486.3 $ 8,215.6 $ 38,064.0 Total equity securities, available-for-sale $ 300.2 $ 28.1 $ 94.1 $ 234.2 The amortized cost and fair value of fixed maturities available-for-sale at December 31, 2009, by expected maturity, were as follows: Amortized Cost Fair value (in millions) Due in one year or less $ 1,529.9 $ 1,557.6 Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed and other asset-backed securities Total $ 44,977.6 $ 43,518.4 Actual maturities may differ because borrowers may have the right to call or prepay obligations. Our portfolio is diversified by industry, issuer and asset class. Credit concentrations are managed to established limits. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Net Investment Income Major categories of net investment income are summarized as follows: For the year ended December 31, (in millions) Fixed maturities, available-for-sale $ 2,587.0 $ 2,748.3 $ 2,603.0 Fixed maturities, trading 30.5 15.1 Equity securities, available-for-sale 16.2 23.5 Equity securities, trading 0.4 0.6 Mortgage loans 743.2 755.6 Real estate 54.0 74.5 Policy loans 54.1 52.6 Cash and cash equivalents 63.0 111.2 Derivatives (56.8) 36.0 Other (31.0) 43.7 Total 3,621.9 3,715.8 Less investment expenses (149.9) (163.3) Net investment income $ 3,188.2 $ 3,472.0 $ 3,552.5 Net Realized Capital Gains and Losses The major components of net realized capital gains (losses) on investments are summarized as follows: For the year ended December 31, (in millions) Fixed maturities, available-for-sale: Gross gains $ 109.0 $ 39.3 $ 32.4 Gross losses (436.2) (280.2) Portion of OTTI losses recognized in OCI   Hedging, net 496.3 151.8 Fixed maturities, trading (41.1) (4.2) Equity securities, available-for-sale: Gross gains 12.0 6.4 Gross losses (56.6) (53.9) Equity securities, trading (62.7) 23.5 Mortgage loans (44.3) (7.2) Derivatives (595.7) (236.0) Other 66.4 19.0 Net realized capital losses $ (445.3) $ (622.6) $ (348.4) Proceeds from sales of investments (excluding call and maturity proceeds) in fixed maturities, available-for-sale were $3.0 billion, $1.1 billion and $2.3 billion in 2009, 2008 and 2007, respectively. Other-Than-Temporary Impairments We have a process in place to identify fixed maturity and equity securities that could potentially have a credit impairment that is other than temporary. This process involves monitoring market events that could impact issuers credit ratings, business climate, management changes, litigation and government actions and other similar factors. This process also involves monitoring late payments, pricing levels, downgrades by rating agencies, key financial ratios, financial statements, revenue forecasts and cash flow projections as indicators of credit issues. During first quarter 2009, we adopted authoritative guidance that changed the recognition and presentation of other- than-temporary impairments. See further discussion of the adoption in Note 1, Nature of Operations and Significant Accounting Policies. The recognition provisions of the guidance apply only to debt securities classified as available-for-sale and held-to- maturity, while the presentation and disclosure requirements apply to both debt and equity securities. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Each reporting period, all securities are reviewed to determine whether an other-than-temporary decline in value exists and whether losses should be recognized. We consider relevant facts and circumstances in evaluating whether a credit or interest rate-related impairment of a security is other than temporary. Relevant facts and circumstances considered include: (1) the extent and length of time the fair value has been below cost; (2) the reasons for the decline in value; (3) the financial position and access to capital of the issuer, including the current and future impact of any specific events and (4) for fixed maturity securities, our intent to sell a security or whether it is more likely than not we will be required to sell the security before the recovery of its amortized cost which, in some cases, may extend to maturity and for equity securities, our ability and intent to hold the security for a period of time that allows for the recovery in value. Prior to 2009, our ability and intent to hold fixed maturity securities for a period of time that allowed for a recovery in value was considered rather than our intent to sell these securities. To the extent we determine that a security is deemed to be other than temporarily impaired, an impairment loss is recognized. Impairment losses on equity securities are recognized in net income and are measured as the difference between amortized cost and fair value . The way in which impairment losses on fixed maturity securities are now recognized in the financial statements is dependent on the facts and circumstances related to the specific security. If we intend to sell a security or it is more likely than not that we would be required to sell a security before the recovery of its amortized cost, less any current period credit loss, we recognize an other-than-temporary impairment in net income for the difference between amortized cost and fair value. If we do not expect to recover the amortized cost basis, we do not plan to sell the security and if it is not more likely than not that we would be required to sell a security before the recovery of its amortized cost, less any current period credit loss, the recognition of the other-than-temporary impairment is bifurcated. We recognize the credit loss portion in net income and the noncredit loss portion in OCI. Prior to 2009, other-than-temporary impairments on fixed maturity securities were recorded in net income in their entirety and the amount recognized was the difference between amortized cost and fair value. We estimate the amount of the credit loss component of a fixed maturity security impairment as the difference between amortized cost and the present value of the expected cash flows of the security. The present value is determined using the best estimate cash flows discounted at the effective interest rate implicit to the security at the date of purchase or the current yield to accrete an asset-backed or floating rate security. The methodology and assumptions for establishing the best estimate cash flows vary depending on the type of security. The asset-backed securities cash flow estimates are based on bond specific facts and circumstances that may include collateral characteristics, expectations of delinquency and default rates, loss severity and prepayment speeds and structural support, including subordination and guarantees. The corporate bond cash flow estimates are derived from scenario-based outcomes of expected corporate restructurings or liquidations using bond specific facts and circumstances including timing, security interests and loss severity. Total other-than-temporary impairment losses, net of recoveries from the sale of previously impaired securities, were as follows: For the year ended December 31, (in millions) Fixed maturities, available-for-sale $ (692.2) $ (430.4) $ (262.8) Equity securities, available-for-sale (47.3) (51.3) Total other-than-temporary impairment losses, net of recoveries from the sale of previously impaired securities $ (712.4) $ (477.7) $ (314.1) The other-than-temporary impairments on fixed maturity securities for which an amount related to credit losses was recognized in net realized capital gains (losses) and an amount related to noncredit losses was recognized in OCI is summarized as follows: For the year ended December 31, 2009 (in millions) Total other-than-temporary impairments on fixed maturity securities for which an amount related to noncredit losses was recognized in OCI (1) $ (448.7) Noncredit loss recognized in OCI Credit loss impairment recognized in net realized capital losses $ (187.8) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) (1) For the year ended December 31, 2009, total other-than-temporary impairment losses on available-for-sale securities reported in the consolidated statements of operations also include $243.5 million of impairment losses, net of recoveries from the sale of previously impaired securities, on fixed maturity securities and $20.2 million of impairment losses, net of recoveries from the sale of previously impaired securities, on equity securities for which total impairment losses are recognized in net income. The following table provides a rollforward of credit losses on fixed maturity securities recognized in net income (bifurcated credit losses) for which a portion of an other-than-temporary impairment was recognized in OCI. The purpose of the table is to provide detail of (1) additions to the bifurcated credit loss amounts recognized for the period and (2) decrements for previously recognized bifurcated credit losses where the loss is no longer bifurcated and/or there has been a positive change in expected cash flows or accretion of the bifurcated credit loss amount. For the year ended December 31, 2009 (in millions) Beginning balance $ (18.5) Credit losses for which an other-than-temporary impairment was not previously recognized Credit losses for which an other-than-temporary impairment was previously recognized Reduction for credit losses previously recognized on securities now sold or intended to be sold Reduction for positive changes in cash flows expected to be collected and amortization (1) Ending balance $ (204.7) (1) Amounts are recognized in net investment income. Gross Unrealized Losses for Fixed Maturities and Equity Securities For fixed maturities and equity securities available-for-sale with unrealized losses, including other-than-temporary impairment losses reported in OCI, as of December 31, 2009 and 2008, the gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are summarized as follows: December 31, 2009 Less than Greater than or Total twelve months equal to twelve months Gross Gross Gross Carrying unrealized Carrying unrealized Carrying unrealized value losses value losses value losses (in millions) Fixed maturities, available-for-sale: U.S. government and agencies $ 32.7 $ 0.4 $ 1.0 $ 0.1 $ 33.7 $ 0.5 Non-U.S. governments States and political subdivisions Corporate Residential mortgage-backed securities Commercial mortgage-backed securities Collateralized debt obligations   Other debt obligations Total fixed maturities, available-for-sale $ 3,739.3 $ 100.5 $ 11,239.9 $ 2,828.4 $ 14,979.2 $ 2,928.9 Total equity securities, available-for-sale $ 4.4 $ 0.1 $ 116.1 $ 34.2 $ 120.5 $ 34.3 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Our consolidated portfolio consists of fixed maturity securities where 83% were investment grade (rated AAA through BBB-) with an average price of 84 (carrying value/amortized cost) at December 31, 2009. Due to the credit disruption that began in the last half of 2007 and continued into first quarter of 2009, which reduced liquidity and led to wider credit spreads, we saw an increase in unrealized losses in our securities portfolio. The unrealized losses were more pronounced in the Corporate sector and in structured products, such as commercial mortgage-backed securities, collateralized debt obligations and asset-backed securities (included in other debt obligations). During the second quarter of 2009 and continuing through the end of the year, a narrowing of credit spreads and improvement in liquidity resulted in a decrease in the unrealized losses in our securities portfolio relative to year-end 2008. For those securities that had been in a loss position for less than twelve months, our consolidated portfolio held 406 securities with a carrying value of $3,739.3 million and unrealized losses of $100.5 million reflecting an average price of 97 at December 31, 2009. Of this portfolio, 97% was investment grade (rated AAA through BBB-) at December 31, 2009, with associated unrealized losses of $82.7 million. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. For those securities that had been in a continuous loss position greater than or equal to twelve months, our consolidated portfolio held 1,481 securities with a carrying value of $11,239.9 million and unrealized losses of $2,828.4 million. The average rating of this portfolio was BBB+ with an average price of 80 at December 31, 2009. Of the $2,828.4 million in unrealized losses, the commercial mortgage-backed securities sector accounts for $1,302.5 million in unrealized losses with an average price of 63 and an average credit rating of AA-. The remaining unrealized losses consist primarily of $993.5 million within the Corporate sector at December 31, 2009. The average price of the Corporate sector was 88 and the average credit rating was BBB. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. Because it was not our intent to sell the fixed maturity available-for-sale securities with unrealized losses and it was not more likely than not that we would be required to sell these securities before recovery of the amortized cost, which may be maturity, we did not consider these investments to be other-than-temporarily impaired at December 31, 2009. December 31, 2008 Less than Greater than or Total twelve months equal to twelve months Gross Gross Gross Carrying unrealized Carrying unrealized Carrying unrealized value losses value losses value losses (in millions) Fixed maturities, available-for-sale: U.S. government and agencies $ 6.0 $ 0.1 $  $  $ 6.0 $ 0.1 Non-U.S. governments 122.8 12.0 17.7 3.1 140.5 15.1 States and political subdivisions 1,137.4 82.1 162.8 38.8 1,300.2 120.9 Corporate  public 9,059.1 1,274.5 4,777.0 1,689.3 13,836.1 2,963.8 Corporate  private 5,308.2 849.7 3,150.2 1,254.6 8,458.4 2,104.3 Mortgage-backed and other asset-backed securities 2,854.5 819.2 2,328.0 2,192.2 5,182.5 3,011.4 Total fixed maturities, available-for-sale $ 18,488.0 $ 3,037.6 $10,435.7 $ 5,178.0 $ 28,923.7 $ 8,215.6 Total equity securities, available-for-sale $ 93.7 $ 68.5 $ 57.3 $ 25.6 $ 151.0 $ 94.1 Our consolidated portfolio consists of fixed maturity securities where 94% were investment grade (rated AAA through BBB-) with an average price of 78 (carrying value/amortized cost) at December 31, 2008. Due to the credit disruption that began in the last half of 2007 and continued into 2008, which reduced liquidity and led to wider credit spreads, we saw an increase in unrealized losses in our securities portfolio. The unrealized losses were more pronounced in the Corporate-public and Corporate- private finance sectors and in structured products, such as collateralized debt obligations, asset-backed securities and commercial mortgage-backed securities. For those securities that had been in a loss position for less than twelve months, our consolidated portfolio held 2,105 securities with a carrying value of $18,488.0 million and unrealized losses of $3,037.6 million reflecting an average price of 86 at December 31, 2008. Of this portfolio, 95% was investment grade (rated AAA through BBB-) at December 31, 2008, with associated unrealized losses of $2,701.9 million. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) For those securities that had been in a continuous loss position greater than or equal to twelve months, our consolidated portfolio held 1,526 securities with a carrying value of $10,435.7 million and unrealized losses of $5,178.0 million. The average rating of this portfolio was A- with an average price of 67 at December 31, 2008. Of the $5,178.0 million in unrealized losses, the Corporate-public and Corporate-private sectors account for $2,943.8 million in unrealized losses with an average price of 73 and an average credit rating of BBB+. The remaining unrealized losses consist primarily of $2,192.3 million in unrealized losses within the mortgage-backed and other asset-backed securities sector at December 31, 2008. The average price of the mortgage-backed and other asset-backed securities sector was 52 and the average credit rating was AA-. The losses on these securities can primarily be attributed to changes in market interest rates and changes in credit spreads since the securities were acquired. Because we had the ability and intent to hold the available-for-sale securities with unrealized losses until a recovery of fair value, which may be maturity, we did not consider these investments to be other-than-temporarily impaired at December 31, 2008. Net Unrealized Gains and Losses on Available-for-Sale Securities and Derivative Instruments The net unrealized gains and losses on investments in fixed maturities available-for-sale, equity securities available-for- sale and derivative instruments are reported as a separate component of stockholders equity. The cumulative amount of net unrealized gains and losses on available-for-sale securities and derivative instruments net of adjustments related to DPAC, sales inducements, unearned revenue reserves, changes in policyholder benefits and claims and applicable income taxes was as follows: December 31, (in millions) Net unrealized losses on fixed maturities, available-for-sale (1) $ (1,180.8) $ (7,729.3) Noncredit component of impairment losses on fixed maturities, available-for-sale  Net unrealized losses on equity securities, available-for-sale (66.0) Adjustments for assumed changes in amortization patterns 1,175.2 Net unrealized gains on derivative instruments 156.8 Net unrealized gains on equity method subsidiaries and noncontrolling interest adjustments 73.6 Provision for deferred income taxes 2,237.4 Cumulative effect of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available-for-sale, net  Net unrealized losses on available-for-sale securities and derivative instruments $ (694.2) $ (4,152.3) (1) Excludes net unrealized gains (losses) on fixed maturities, available-for-sale included in fair value hedging relationships. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Commercial Mortgage Loans Commercial mortgage loans represent a primary area of credit risk exposure. At December 31, 2009 and 2008, the commercial mortgage portfolio is diversified by geographic region and specific collateral property type as follows: December 31, Carrying Percent Carrying Percent amount of total amount of total ($ in millions) Geographic distribution New England $ 446.3 4.4% $ 459.4 4.1% Middle Atlantic 1,794.8 15.9 East North Central 974.9 8.6 West North Central 550.0 4.9 South Atlantic 2,849.9 25.2 East South Central 323.2 2.9 West South Central 775.9 6.9 Mountain 900.3 8.0 Pacific 2,707.9 24.0 Valuation allowance (57.0) (0.5) Total $ 10,121.8 100.0% $ 11,279.3 100.0% Property type distribution Office $ 2,782.1 27.5% $ 2,894.7 25.7% Retail 3,004.5 26.7 Industrial 2,688.1 23.8 Apartments 1,832.6 16.2 Hotel 507.0 4.5 Mixed use/other 409.4 3.6 Valuation allowance (57.0) (0.5) Total $ 10,121.8 100.0% $ 11,279.3 100.0% Commercial Mortgage Loan Valuation Allowance Mortgage loans on real estate are considered impaired when, based on current information and events, it is probable that we will be unable to collect all amounts due according to contractual terms of the loan agreement. When we determine that a loan is impaired, a valuation allowance is established equal to the difference between the carrying amount of the mortgage loan and the estimated value. Estimated value is based on either the present value of the expected future cash flows discounted at the loan's effective interest rate, the loan's observable market price or fair value of the collateral. The change in the valuation allowance is included in net realized capital gains (losses) on our consolidated statements of operations. The valuation allowance is maintained at a level believed adequate by management to absorb estimated probable credit losses. Management's periodic evaluation and assessment of the adequacy of the valuation allowance and the need for mortgage impairments is based on known and inherent risks in the portfolio, adverse situations that may affect a borrower's ability to repay, the estimated value of the underlying collateral, composition of the loan portfolio, current economic conditions, loss experience and other relevant factors. The evaluation of our impaired loan component is subjective, as it requires the estimation of timing and amount of future cash flows expected to be received on impaired loans. Impaired mortgage loans, along with the related loan specific allowance for losses, were as follows: December 31, (in millions) Impaired loans $ 116.5 $ 74.4 Allowance for losses 13.4 Net impaired loans $ 72.7 $ 61.0 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) The total average investment in impaired mortgage loans throughout each respective year and the interest income recognized on impaired mortgage loans were as follows: For the year ended December 31, (in millions) Average investment in impaired loans $ 85.3 $ 45.0 $ 4.3 Interest income recognized on impaired loans 9.6 1.1 When it is determined that a loan is impaired, interest accruals are stopped and all interest income is recognized on the cash basis. A summary of the changes in the commercial mortgage loan valuation allowance is as follows: For the year ended December 31, (in millions) Balance at beginning of year $ 57.0 $ 42.8 $ 32.2 Provision 42.9 10.7 Releases (28.7) (0.1) Balance at end of year $ 132.5 $ 57.0 $ 42.8 Real Estate Depreciation expense on invested real estate was $41.7 million, $32.0 million and $30.1 million in 2009, 2008 and 2007, respectively. Accumulated depreciation was $290.1 million and $248.1 million as of December 31, 2009 and 2008, respectively. Other Investments Other investments include minority interests in unconsolidated entities, domestic joint ventures and partnerships and properties owned jointly with venture partners and operated by the partners. Such investments are generally accounted for using the equity method. In applying the equity method, we record our share of income or loss reported by the equity investees in net investment income. Summarized financial information for these unconsolidated entities is as follows: December 31, (in millions) Total assets $ 5,434.8 $ 7,604.2 Total liabilities 4,606.0 Total equity $ 2,583.6 $ 2,998.2 Net investment in unconsolidated subsidiaries $ 31.1 $ 61.9 For the year ended December 31, (in million) Total revenues $ 2,595.5 $ 2,202.5 $ 2,106.3 Total expenses 2,415.0 1,606.7 Net income (loss) (30.3) 496.1 Our share of net income (loss) of unconsolidated subsidiaries (41.9) 33.2 Derivative assets are carried at fair value and reported as a component of other investments. Certain seed money investments are also carried at fair value and reported as a component of other investments, with changes in fair value included in net realized capital gains (losses) on our consolidated statements of operations. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 6. Investments  (continued) Securities Posted as Collateral We posted $910.0 million in fixed maturities, available-for-sale securities at December 31, 2009, to satisfy collateral requirements primarily associated with our derivative credit support annex (collateral) agreements and a reinsurance arrangement. In addition, we posted $1,741.4 million in commercial mortgage loans as of December 31, 2009, to satisfy collateral requirements associated with our obligation under funding agreements with the Federal Home Loan Bank of Des Moines. Since we did not relinquish ownership rights on these securities, they are reported as fixed maturities, available-for- sale and commercial mortgage loans, respectively, on our consolidated statements of financial position. 7. Derivative Financial Instruments Derivatives are generally used to hedge or reduce exposure to market risks associated with assets held or expected to be purchased or sold and liabilities incurred or expected to be incurred. Derivatives are used to change the characteristics of our asset/liability mix consistent with our risk management activities. Derivatives are also used in asset replication strategies. We have not bought, sold or held these investments for trading purposes. Types of Derivative Instruments Interest Rate Contracts Interest rate risk is the risk that we will incur economic losses due to adverse changes in interest rates. Sources of interest rate risk include the difference between the maturity and interest rate changes of assets with the liabilities they support, timing differences between the pricing of liabilities and the purchase or procurement of assets and changing cash flow profiles from original projections due to prepayment options embedded within asset and liability contracts. We use various derivatives to manage our exposure to fluctuations in interest rates. Interest rate swaps are contracts in which we agree with other parties to exchange, at specified intervals, the difference between fixed rate and floating rate interest amounts based upon designated market rates or rate indices and an agreed upon notional principal amount. Generally, no cash is exchanged at the outset of the contract and no principal payments are made by either party. Cash is paid or received based on the terms of the swap. These transactions are entered into pursuant to master agreements that provide for a single net payment to be made by one counterparty at each due date. We use interest rate swaps primarily to more closely match the interest rate characteristics of assets and liabilities arising from timing mismatches between assets and liabilities (including duration mismatches). We also use interest rate swaps to hedge against changes in the value of assets we anticipate acquiring and other anticipated transactions and commitments. Interest rate swaps are used to hedge against changes in the value of the guaranteed minimum withdrawal benefit (GMWB) liability. The GMWB rider on our variable annuity products provides for guaranteed minimum withdrawal benefits regardless of the actual performance of various equity and/or fixed income funds available with the product. A swaption is an option to enter into an interest rate swap at a future date. We have written these options and received a premium in order to transform our callable liabilities into fixed term liabilities. Swaptions provide us the benefit of the agreed- upon strike rate if the market rates for liabilities are higher, with the flexibility to enter into the current market rate swap if the market rates for liabilities are lower. Swaptions not only hedge against the downside risk, but also allow us to take advantage of any upside benefits. In exchange-traded futures transactions, we agree to purchase or sell a specified number of contracts, the values of which are determined by the values of designated classes of securities, and to post variation margin on a daily basis in an amount equal to the difference in the daily market values of those contracts. We enter into exchange-traded futures with regulated futures commissions merchants who are members of a trading exchange. We have used exchange-traded futures to reduce market risks from changes in interest rates and to alter mismatches between the assets in a portfolio and the liabilities supported by those assets. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) Foreign Exchange Contracts Foreign currency risk is the risk that we will incur economic losses due to adverse fluctuations in foreign currency exchange rates. This risk arises from foreign currency-denominated funding agreements we issue and foreign currency- denominated fixed maturity securities we invest in. We may use currency swaps and currency forwards to hedge foreign currency risk. Currency swaps are contracts in which we agree with other parties to exchange, at specified intervals, a series of principal and interest payments in one currency for that of another currency. Generally, the principal amount of each currency is exchanged at the beginning and termination of the currency swap by each party. The interest payments are primarily fixed-to- fixed rate; however, may also be fixed-to-floating rate or floating-to-fixed rate. These transactions are entered into pursuant to master agreements that provide for a single net payment to be made by one counterparty for payments made in the same currency at each due date. We use currency swaps to reduce market risks from changes in currency exchange rates with respect to investments or liabilities denominated in foreign currencies that we either hold or intend to acquire or sell. Currency forwards are contracts in which we agree with other parties to deliver a specified amount of an identified currency at a specified future date. Typically, the price is agreed upon at the time of the contract and payment for such a contract is made at the specified future date. We have used currency forwards to reduce market risks from changes in currency exchange rates with respect to investments or liabilities denominated in foreign currencies that we either hold or intend to acquire or sell. Equity Contracts Equity risk is the risk that we will incur economic losses due to adverse fluctuations in common stock. We use various derivatives to manage our exposure to equity risk, which arises from products in which the interest we credit is tied to an external equity index as well as products subject to minimum contractual guarantees. We may sell an investment-type insurance contract with attributes tied to market indices (an embedded derivative as noted below), in which case we write an equity call option to convert the overall contract into a fixed-rate liability, essentially eliminating the equity component altogether. We purchase equity call spreads to hedge the equity participation rates promised to contractholders in conjunction with our fixed deferred annuity products that credit interest based on changes in an external equity index. We use exchange-traded futures and equity put options to hedge against changes in the value of the GMWB liability related to the GMWB rider on our variable annuity product, as previously explained. Credit Contracts Credit risk relates to the uncertainty associated with the continued ability of a given obligor to make timely payments of principal and interest. We use credit default swaps to enhance the return on our investment portfolio by providing comparable exposure to fixed income securities that might not be available in the primary market. They are also used to hedge credit exposures in our investment portfolio. Credit derivatives are used to sell or buy credit protection on an identified name or names on an unfunded or synthetic basis in return for receiving or paying a quarterly premium. The premium generally corresponds to a referenced name's credit spread at the time the agreement is executed. In cases where we sell protection, at the same time we enter into these synthetic transactions, we buy a quality cash bond to match against the credit default swap. When selling protection, if there is an event of default by the referenced name, as defined by the agreement, we are obligated to pay the counterparty the referenced amount of the contract and receive in return the referenced security in a principal amount equal to the notional value of the credit default swap. Other Contracts Commodity Swaps. Commodity swaps are used to sell or buy protection on commodity prices in return for receiving or paying a quarterly premium. We purchased secured limited recourse notes from VIEs that are consolidated in our financial results. These VIEs use a commodity swap to enhance the return on an investment portfolio by selling protection on a static portfolio of commodity trigger swaps, each referencing a base or precious metal. The portfolio of commodity trigger swaps is a portfolio of deep out-of-the-money European puts on various base or precious metals. The VIEs provide mezzanine protection that the average spot rate will not fall below a certain trigger price on each commodity trigger swap in the portfolio and receive guaranteed quarterly premiums in return until maturity. At the same time the VIEs enter into this synthetic transaction, they buy a quality cash bond to match against the commodity swaps. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) Embedded Derivatives. We purchase or issue certain financial instruments or products that contain a derivative instrument that is embedded in the financial instrument or product. When it is determined that the embedded derivative possesses economic characteristics that are not clearly or closely related to the economic characteristics of the host contract and a separate instrument with the same terms would qualify as a derivative instrument, the embedded derivative is bifurcated from the host for measurement purposes. The embedded derivative, which is reported with the host instrument in the consolidated statements of financial position, is carried at fair value. We sell investment-type insurance contracts in which the return is tied to an external equity index, a leveraged inflation index or leveraged reference swap. We economically hedge the risk associated with these investment-type insurance contracts. We offer group benefit plan contracts that have guaranteed separate accounts as an investment option. We have structured investment relationships with trusts we have determined to be VIEs, which are consolidated in our financial statements. The notes issued by these trusts include obligations to deliver an underlying security to residual interest holders and the obligations contain an embedded derivative of the forecasted transaction to deliver the underlying security. We have fixed deferred annuities that credit interest based on changes in an external equity index. We also have certain variable annuity products with a GMWB rider, which provides that the contractholder will receive at least their principal deposit back through withdrawals of up to a specified annual amount, even if the account value is reduced to zero. Declines in the equity market may increase our exposure to benefits under contracts with the GMWB. We economically hedge the exposure in these annuity contracts, as previously explained. Exposure Our risk of loss is typically limited to the fair value of our derivative instruments and not to the notional or contractual amounts of these derivatives. Risk arises from changes in the fair value of the underlying instruments. We are also exposed to credit losses in the event of nonperformance of the counterparties. Our current credit exposure is limited to the value of derivatives that have become favorable to us. This credit risk is minimized by purchasing such agreements from financial institutions with high credit ratings and by establishing and monitoring exposure limits. We also utilize various credit enhancements, including collateral and credit triggers to reduce the credit exposure to our derivative instruments. Our derivative transactions are generally documented under International Swaps and Derivatives Association, Inc. Master Agreements. Management believes that such agreements provide for legally enforceable set-off and close-out netting of exposures to specific counterparties. Under such agreements, in connection with an early termination of a transaction, we are permitted to set off our receivable from a counterparty against our payables to the same counterparty arising out of all included transactions. For reporting purposes, we do not offset fair value amounts recognized for the right to reclaim cash collateral or the obligation to return cash collateral against fair value amounts recognized for derivative instruments executed with the same counterparties under master netting agreements. We posted $273.7 million and $300.7 million in cash and securities under collateral arrangements as of December 31, 2009, and December 31, 2008, respectively, to satisfy collateral requirements associated with our derivative credit support agreements. Certain of our derivative instruments contain provisions that require us to maintain an investment grade rating from each of the major credit rating agencies on our debt. If the rating on our debt were to fall below investment grade, it would be in violation of these provisions and the counterparties to the derivative instruments could request immediate payment or demand immediate and ongoing full overnight collateralization on derivative instruments in net liability positions. The aggregate fair value, inclusive of accrued interest, of all derivative instruments with credit-risk-related contingent features that were in a liability position without regard to netting under derivative credit support annex agreements as of December 31, 2009, and December 31, 2008, was $1,139.7 million and $2,100.0 million, respectively. With respect to these derivatives, we posted collateral of $273.7 million and $300.7 million as of December 31, 2009 and 2008, respectively, in the normal course of business, which reflects netting under derivative credit support annex agreements. If the credit-risk-related contingent features underlying these agreements were triggered on December 31, 2009, we would be required to post an additional $36.4 million of collateral to our counterparties. As of December 31, 2009, and December 31, 2008, we had received $341.3 million and $257.2 million, respectively, of cash collateral associated with our derivative credit support annex agreements. The cash collateral is included in other assets on the consolidated statements of financial position, with a corresponding liability reflecting our obligation to return the collateral recorded in other liabilities. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) Notional amounts are used to express the extent of our involvement in derivative transactions and represent a standard measurement of the volume of our derivative activity. Notional amounts represent those amounts used to calculate contractual flows to be exchanged and are not paid or received, except for contracts such as currency swaps. Credit exposure represents the gross amount owed to us under derivative contracts as of the valuation date. The notional amounts and credit exposure of our derivative financial instruments by type were as follows: December 31, 2009 December 31, 2008 (in millions) Notional amounts of derivative instruments Interest rate contracts: Interest rate swaps $ 19,531.0 $ 23,683.6 Futures 97.3 Swaptions  94.8 Foreign exchange contracts: Foreign currency swaps 6,274.6 Equity contracts: Options 797.5 Futures 63.6 Credit contracts: Credit default swaps 1,948.9 Other contracts: Embedded derivative financial instruments 2,458.0 Commodity swaps 40.0 Total notional amounts at end of period $ 30,195.3 $ 35,458.3 Credit exposure of derivative instruments Interest rate contracts: Interest rate swaps $ 578.9 $ 1,105.1 Foreign exchange contracts: Foreign currency swaps 558.1 Equity contracts: Options 222.1 Credit contracts: Credit default swaps 70.7 Total gross credit exposure 1,956.0 Less: collateral received 278.5 Net credit exposure $ 939.4 $ 1,677.5 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) The fair value of our derivative instruments classified as assets and liabilities was as follows: Derivative assets (1) Derivative liabilities (2) December 31, 2009 December 31, 2008 December 31, 2009 December 31, 2008 (in millions) Derivatives designated as hedging instruments Interest rate contracts $ 81.5 $ 250.8 $ 309.1 $ 722.0 Foreign exchange contracts 410.8 300.5 Total derivatives designated as hedging instruments $ 525.9 $ 661.6 $ 549.7 $ 1,022.5 Derivatives not designated as hedging instruments Interest rate contracts $ 433.4 $ 802.1 $ 336.8 $ 621.5 Foreign exchange contracts 116.7 147.6 Equity contracts 222.1   Credit contracts 70.7 227.2 Other contracts   164.9 Total derivatives not designated as hedging instruments $ 686.7 $ 1,211.6 $ 614.7 $ 1,161.2 Total derivative instruments $ 1,212.6 $ 1,873.2 $ 1,164.4 $ 2,183.7 (1) The fair value of derivative assets is reported with other investments on the consolidated statements of financial position. (2) The fair value of derivative liabilities is reported with other liabilities on the consolidated statements of financial position, with the exception of certain embedded derivative liabilities. Embedded derivative liabilities with a fair value of $17.1 million and $39.9 million as of December 31, 2009, and December 31, 2008, respectively, are reported with contractholder funds on the consolidated statements of financial position. Credit Derivatives Sold When we sell credit protection, we are exposed to the underlying credit risk similar to purchasing a fixed maturity security instrument. The majority of our credit derivative contracts sold reference a single name or reference security (referred to as single name credit default swaps). The remainder of our credit derivatives reference either a basket or index of securities. These instruments are either referenced in an over-the-counter credit derivative transaction, or embedded within an investment structure that has been fully consolidated into our financial statements. These credit derivative transactions are subject to events of default defined within the terms of the contract, which normally consist of bankruptcy, failure to pay, or modified restructuring of the reference entity and/or issue. If a default event occurs for a reference name or security, we are obligated to pay the counterparty an amount equal to the notional amount of the credit derivative transaction. As a result, our maximum future payment is equal to the notional amount of the credit derivative. In certain cases, we also have purchased credit protection with identical underlyings to certain of our sold protection transactions. The effect of this purchased protection would reduce our total maximum future payments by $47.0 million and $60.8 million as of December 31, 2009, and December 31, 2008, respectively. These credit derivative transactions had a net fair value of $2.4 million and $21.2 million as of December 31, 2009, and December 31, 2008, respectively. Our potential loss could also be reduced by any amount recovered in the default proceedings of the underlying credit name. We purchased certain investment structures with embedded credit features that are fully consolidated into our financial statements. This consolidation results in recognition of the underlying credit derivatives and collateral within the structure, typically high quality fixed maturity securities that are owned by a special purpose vehicle. These credit derivatives reference a single name or several names in a basket structure. In the event of default, the collateral within the structure would typically be liquidated to pay the claims of the credit derivative counterparty. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) The following tables show our credit default swap protection sold by types of contract, types of referenced/underlying asset class and external agency rating for the underlying reference security as of December 31, 2009, and December 31, 2008. The maximum future payments are undiscounted and have not been reduced by the effect of any offsetting transactions, collateral or recourse features described above. December 31, 2009 Weighted Maximum average Notional Fair future expected life amount value payments (in years) (in millions) Single name credit default swaps Corporate debt AA $ 135.0 $ (0.6) $ 135.0 A BBB BB  Structured finance AA BBB CCC Total single name credit default swaps Basket and index credit default swaps Corporate debt A BBB  CCC Government/municipalities A Structured finance AA BBB Total basket and index credit default swaps Total credit default swap protection sold $ 1,137.9 $ (69.0) $ 1,137.9 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) December 31, 2008 Weighted Maximum average Notional Fair future expected life amount value payments (in years) (in millions) Single name credit default swaps Corporate debt AAA $ 10.0 $ (1.0) $ 10.0 4.5 AA 135.0 (4.6) 135.0 5.4 A 554.0 (25.8) 554.0 4.8 BBB 305.0 (24.4) 305.0 2.7 BB 33.0 (1.4) 33.0 0.5 Structured finance A 9.9 (7.9) 9.9 3.5 BBB 16.0 (15.0) 16.0 22.5 BB 22.0 (18.1) 22.0 7.1 Total single name credit default swaps 1,084.9 (98.2) 1,084.9 4.4 Basket and index credit default swaps Corporate debt AAA 35.0 (0.2) 35.0 1.0 A 20.0 (1.4) 20.0 1.6 BBB 35.0 (16.3) 35.0 2.6 BB 130.0 (53.3) 130.0 1.5 CCC 20.0 (20.0) 20.0 3.0 Government/municipalities AA 50.0 (19.3) 50.0 6.2 Structured finance AA 25.0 (15.4) 25.0 8.6 Total basket and index credit default swaps 315.0 (125.9) 315.0 3.0 Total credit default swap protection sold $ 1,399.9 $ (224.1) $ 1,399.9 4.1 We also have invested in available-for-sale fixed maturity securities that contain credit default swaps that do not require bifurcation. These securities are subject to the credit risk of the issuer, normally a special purpose vehicle, which consists of the underlying credit default swaps and high quality fixed maturity securities that serve as collateral. A default event occurs if the cumulative losses exceed a specified attachment point, which is typically not the first loss of the portfolio. If a default event occurs that exceeds the specified attachment point, our investment may not be fully returned. We would have no future potential payments under these investments. The following tables show by the types of referenced/underlying asset class and external rating of the available-for-sale fixed maturity security our fixed maturity securities with nonbifurcatable embedded credit derivatives as of December 31, 2009, and December 31, 2008. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) December 31, 2009 Weighted average Amortized Carrying expected life cost value (in years) (in millions) Corporate debt AA $ 15.0 $ 14.3 A BBB BB CCC C Total corporate debt Structured finance AA A BBB BB B CCC CC C Total structured finance Total fixed maturity securities with credit derivatives $ 286.6 $ 177.3 December 31, 2008 Weighted average Amortized Carrying expected life cost value (in years) (in millions) Corporate debt AAA $ 55.0 $ 25.9 4.5 AA 5.0 4.0 1.3 A 35.0 19.0 3.1 BB 44.9 16.5 5.9 B 1.4 1.4 8.7 C 8.8 5.7 8.0 Total corporate debt 150.1 72.5 5.4 Structured finance AAA 32.0 17.1 5.5 AA 47.4 18.4 5.6 A 66.0 15.1 5.5 BBB 34.4 14.4 6.5 BB 54.8 7.0 8.2 CCC 0.4 0.4 3.0 Total structured finance 235.0 72.4 6.1 Total fixed maturity securities with credit derivatives $ 385.1 $ 144.9 5.8 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) Fair Value Hedges We use fixed-to-floating rate interest rate swaps to more closely align the interest rate characteristics of certain assets and liabilities. In general, these swaps are used in asset and liability management to modify duration, which is a measure of sensitivity to interest rate changes. We enter into currency exchange swap agreements to convert certain foreign denominated assets and liabilities into U.S. dollar floating-rate denominated instruments to eliminate the exposure to future currency volatility on those items. We also sell callable investment-type insurance contracts and use cancellable interest rate swaps and have written interest rate swaptions to hedge the changes in fair value of the callable feature. The net interest effect of interest rate swap and currency swap transactions for derivatives in fair value hedges is recorded as an adjustment to income or expense of the underlying hedged item in our consolidated statements of operations. Hedge effectiveness testing for fair value relationships is performed utilizing a regression analysis approach for both prospective and retrospective evaluations. This regression analysis will consider multiple data points for the assessment that the hedge continues to be highly effective in achieving offsetting changes in fair value. In certain periods, the comparison of the change in value of the derivative and the change in the value of the hedged item may not be offsetting at a specific period in time due to small movements in value. However, any amounts recorded as fair value hedges have shown to be highly effective in achieving offsetting changes in fair value both for present and future periods. The following table shows the effect of derivatives in fair value hedging relationships and the related hedged items on the consolidated statements of operations for the years ended December 31, 2009, 2008 and 2007. All gains or losses on derivatives were included in the assessment of hedge effectiveness. Amount of gain (loss) recognized in net income Amount of gain (loss) recognized in net on derivatives for the year ended December 31, income on related hedged item for the year Derivatives in fair ended December 31, (1) value hedging Hedged items in fair value relationships hedging relationships (in millions) (in millions) Interest rate Fixed maturities, contracts $ 308.6 $ (532.2) $ (155.4) available-for-sale $ (264.0) $ 510.8 $147.4 Interest rate Investment-type contracts 47.8 12.7 insurance contracts (68.1) (16.8) Foreign exchange Fixed maturities, contracts (0.1) (9.6) available-for-sale 0.6 9.8 Foreign exchange Investment-type contracts (199.8) 26.7 insurance contracts 214.4 (27.5) Total $ 365.0 $ (684.3) $ (125.6) Total $ (309.3) $ 657.7 $112.9 (1) The gain (loss) on both derivatives and hedged items in fair value relationships is reported in net realized capital gains (losses) on the consolidated statements of operations. The net amount represents the ineffective portion of our fair value hedges. The following table shows the periodic settlements on interest rate contracts and foreign exchange contracts in fair value hedging relationships for the years ended December 31, 2009, 2008 and 2007. Amount of gain (loss) for the year ended December 31, Hedged Item (in millions) Fixed maturities, available-for-sale (1) $ (143.5) $ $ Investment-type insurance contracts (2) 64.8 12.9 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) (1) Reported in net investment income on the consolidated statements of operations. (2) Reported in benefits, claims and settlement expenses on the consolidated statements of operations. Cash Flow Hedges We utilize floating-to-fixed rate interest rate swaps to eliminate the variability in cash flows of recognized financial assets and liabilities and forecasted transactions. We enter into currency exchange swap agreements to convert both principal and interest payments of certain foreign denominated assets and liabilities into U.S. dollar denominated fixed-rate instruments to eliminate the exposure to future currency volatility on those items. The net interest effect of interest rate swap and currency swap transactions for derivatives in cash flow hedges is recorded as an adjustment to income or expense of the underlying hedged item in our consolidated statements of operations. The maximum length of time that we are hedging our exposure to the variability in future cash flows for forecasted transactions, excluding those related to the payments of variable interest on existing financial assets and liabilities, is 10.5 years. At December 31, 2009, we had $45.7 million of gross unrealized gains reported in AOCI on the consolidated statements of financial position related to active hedges of forecasted transactions. If a hedged forecasted transaction is no longer probable of occurring, cash flow hedge accounting is discontinued. If it is probable that the hedged forecasted transaction will not occur, the deferred gain or loss is immediately reclassified from OCI into net income. During the year ended December 31, 2009, $40.4 million of gross unrealized losses were reclassified from OCI into net realized capital gains (losses) as a result of the determination that hedged cash flows of a forecasted liability issuance were probable of not occurring. No amounts were reclassified from OCI into net income as a result of the determination that hedged cash flows were probable of not occurring during the years ended December 31, 2008 and 2007. The following table shows the effect of derivatives in cash flow hedging relationships on the consolidated statements of operations and consolidated statements of financial position for the years ended December 31, 2009, 2008 and 2007. All gains or losses on derivatives were included in the assessment of hedge effectiveness. Amount of gain (loss) recognized in Amount of gain (loss) reclassified AOCI on derivatives (effective Location of gain (loss) from AOCI on derivatives Derivatives in portion) for the year ended reclassified from AOCI (effective portion) for the year cash flow December 31, into ended December 31, hedging net income (effective relationships Related hedged item portion) (in millions) (in millions) Interest rate Fixed maturities, Net investment contracts available-for-sale $ (124.4) $ 206.7 $ 61.6 income $ 4.8 $ 3.6 $ 4.5 Benefits, claims and Interest rate Investment-type settlement contracts insurance contracts (38.1) (18.1) expenses (0.3)  Foreign exchange Fixed maturities, Net investment contracts available-for-sale 234.6 (63.0) income    Foreign Benefits, claims and exchange Investment-type settlement contracts insurance contracts (316.0) 168.0 expenses 1.0  Net realized capital gains (losses) (4.0) (3.9) Total $ (61.5) $ 87.2 $ 148.5 Total $ 21.0 $ 0.3 $ 0.6 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 7. Derivative Financial Instruments  (continued) The following table shows the periodic settlements on interest rate contracts and foreign exchange contracts in cash flow hedging relationships for the years ended December 31, 2009, 2008 and 2007. Amount of gain (loss) for the year ended December 31, Hedged Item (in millions) Fixed maturities, available-for-sale (1) $ 16.9 $ $ Investment-type insurance contracts (2) (2.7) (14.4) (1) Reported in net investment income on the consolidated statements of operations. (2) Reported in benefits, claims and settlement expenses on the consolidated statements of operations. The ineffective portion of our cash flow hedges is reported in net realized capital gains (losses) on the consolidated statements of operations. The net loss resulting from the ineffective portion of interest rate contracts in cash flow hedging relationships was zero for the years ended December 31, 2009, 2008 and 2007, respectively. The net gain resulting from the ineffective portion of foreign currency contracts in cash flow hedging relationships was $2.2 million, $0.4 million and $2.1 million for the years ended December 31, 2009, 2008 and 2007, respectively. We expect to reclassify net losses of $4.1 million from AOCI into net income in the next 12 months, which includes both net deferred losses on discontinued hedges and periodic settlements of active hedges. Actual amounts may vary from this amount as a result of market conditions. Derivatives Not Designated as Hedging Instruments Our use of futures, certain swaptions and swaps, options and currency forwards are effective from an economic standpoint, but they have not been designated as hedges for financial reporting purposes. As such, periodic changes in the market value of these instruments, which includes mark-to-market gains and losses as well as periodic and final settlements, flow directly into net realized capital gains (losses). The following tables show the effect of derivatives not designated as hedging instruments, including market value changes of embedded derivatives that have been bifurcated from the host contract, on the consolidated statements of operations for the years ended December 31, 2009, 2008 and 2007. Gains (losses) are reported in net realized capital gains (losses) on the consolidated statements of operations. Amount of gain (loss) recognized in net income on derivatives for the year ended December 31, Derivatives not designated as hedging instruments (in millions) Interest rate contracts $ (58.8) $ 90.4 $(8.3) Foreign exchange contracts (128.3) 3.7 Equity contracts 86.3 10.3 Credit contracts (102.0) (67.3) Other contracts (1) (43.2) (27.1) Total $ (28.7) $ (96.8) $(88.7) (1) Primarily includes the change in fair value of embedded derivatives. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 8. Closed Block In connection with the 1998 MIHC formation, we formed a Closed Block to provide reasonable assurance to policyholders included therein that, after the formation of the MIHC, assets would be available to maintain dividends in aggregate in accordance with the 1997 policy dividend scales, if the experience underlying such scales continued. Certain of our assets were allocated to the Closed Block in an amount that produces cash flows which, together with anticipated revenue from policies and contracts included in the Closed Block, were expected to be sufficient to support the Closed Block policies, including, but not limited to, provisions for payment of claims, certain expenses, charges and taxes, and to provide for continuation of policy and contract dividends in aggregate in accordance with the 1997 dividend scales, if the experience underlying such scales continues, and to allow for appropriate adjustments in such scales, if such experience changes. Due to adjustable life policies being included in the Closed Block, the Closed Block is charged with amounts necessary to properly fund for certain adjustments, such as face amount and premium increases, that are made to these policies after the Closed Block inception date. These amounts are referred to as Funding Adjustment Charges and are treated as capital transfers from the Closed Block. Assets allocated to the Closed Block inure solely to the benefit of the holders of policies included in the Closed Block. Closed Block assets and liabilities are carried on the same basis as other similar assets and liabilities. We will continue to pay guaranteed benefits under all policies, including the policies within the Closed Block, in accordance with their terms. If the assets allocated to the Closed Block, the investment cash flows from those assets and the revenues from the policies included in the Closed Block, including investment income thereon, prove to be insufficient to pay the benefits guaranteed under the policies included in the Closed Block, we will be required to make such payments from their general funds. No additional policies were added to the Closed Block, nor was the Closed Block affected in any other way, as a result of the demutualization. A policyholder dividend obligation (PDO) is required to be established for earnings in the Closed Block that are not available to PFG stockholders. A model of the Closed Block was established to produce the pattern of expected earnings in the Closed Block, adjusted to eliminate the impact of related amounts in accumulated other comprehensive income. If actual cumulative earnings of the Closed Block are greater than the expected cumulative earnings of the Closed Block, only the expected cumulative earnings will be recognized in income with the excess recorded as a PDO. This PDO represents undistributed accumulated earnings that will be paid to Closed Block policyholders as additional policyholder dividends unless offset by future performance of the Closed Block that is less favorable than originally expected. If actual cumulative performance is less favorable than expected, only actual earnings will be recognized in income. At December 31, 2009 and 2008, cumulative actual earnings have been less than cumulative expected earnings. Additionally, cumulative net unrealized gains (losses) did not exceed the cumulative expected earnings. Therefore, there was no PDO liability as of December 31, 2009 and 2008. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 8. Closed Block  (continued) Closed Block liabilities and assets designated to the Closed Block were as follows: December 31, (in millions) Closed Block liabilities Future policy benefits and claims $ 5,172.9 $ 5,309.9 Other policyholder funds 25.9 Policyholder dividends payable 328.9 Other liabilities 47.1 Total Closed Block liabilities 5,711.8 Assets designated to the Closed Block Fixed maturities, available-for-sale 2,429.5 Fixed maturities, trading 32.8 Equity securities, available-for-sale 15.9 Mortgage loans 618.1 Policy loans 758.2 Other investments 183.8 Total investments 4,038.3 Cash and cash equivalents 39.4 Accrued investment income 70.1 Premiums due and other receivables 18.2 Deferred income tax asset 270.4 Total assets designated to the Closed Block 4,436.4 Excess of Closed Block liabilities over assets designated to the Closed Block 1,275.4 Amounts included in accumulated other comprehensive loss (307.7) Maximum future earnings to be recognized from Closed Block assets and liabilities $ 913.5 $ 967.7 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 8. Closed Block  (continued) Closed Block revenues and expenses were as follows: For the year ended December 31, (in millions) Revenues Premiums and other considerations $ 508.6 $ 550.4 $ 576.6 Net investment income 280.9 288.3 Net realized capital losses (12.7) (12.9) Total revenues 818.6 852.0 Expenses Benefits, claims and settlement expenses 467.6 485.8 Dividends to policyholders 261.8 286.4 Operating expenses 7.4 12.1 Total expenses 736.8 784.3 Closed Block revenues, net of Closed Block expenses, before income taxes 81.8 67.7 Income taxes 25.6 20.7 Closed Block revenues, net of Closed Block expenses and income taxes 56.2 47.0 Funding adjustment charges (8.5) (9.4) Closed Block revenues, net of Closed Block expenses, income taxes and funding adjustment charges $ 54.2 $ 47.7 $ 37.6 The change in maximum future earnings of the Closed Block was as follows: For the year ended December 31, (in millions) Beginning of year $ 967.7 $ 1,015.4 $ 1,053.0 End of year 967.7 1,015.4 Change in maximum future earnings $ (54.2) $ (47.7) $ (37.6) We charge the Closed Block with federal income taxes, payroll taxes, state and local premium taxes and other state or local taxes, licenses and fees as provided in the plan of reorganization. 9. Deferred Policy Acquisition Costs Policy acquisition costs deferred and amortized in 2009, 2008 and 2007 were as follows: For the year ended December 31, (in millions) Balance at beginning of year $ 3,970.1 $ 2,626.7 $ 2,265.9 Cost deferred during the year 637.9 568.8 Amortized to expense during the year (1) (375.0) (351.4) Adjustment related to unrealized (gains) losses on available-for-sale securities and derivative instruments 1,080.5 143.4 Balance at end of year $ 3,454.8 $ 3,970.1 $ 2,626.7 (1) Includes adjustments for revisions to estimated gross profits. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 10. Insurance Liabilities Contractholder Funds Major components of contractholder funds in the consolidated statements of financial position are summarized as follows: December 31, (in millions) Liabilities for investment-type insurance contracts: GICs $ 10,839.2 $ 11,857.4 Funding agreements 15,757.3 Other investment-type insurance contracts 987.1 Total liabilities for investment-type insurance contracts 28,601.8 Liabilities for individual annuities 10,672.3 Universal life and other reserves 3,772.3 Total contractholder funds $ 39,764.7 $ 43,046.4 Our GICs and funding agreements contain provisions limiting or prohibiting early surrenders, which typically include penalties for early surrenders, minimum notice requirements or, in the case of funding agreements with survivor options, minimum pre-death holding periods and specific maximum amounts. Funding agreements include those issued directly to nonqualified institutional investors, as well as to four separate programs where the funding agreements have been issued directly or indirectly to unconsolidated special purpose entities. Claims for principal and interest under funding agreements are afforded equal priority to claims of life insurance and annuity policyholders under insolvency provisions of Iowa Insurance Laws. We are authorized to issue up to $4.0 billion of funding agreements under a program established in 1998 to support the prospective issuance of medium term notes by an unaffiliated entity in non-U.S. markets. As of December 31, 2009 and 2008, $2,502.2 million and $3,159.1 million, respectively, of liabilities are outstanding with respect to the issuance outstanding under this program. We do not anticipate any new issuance activity under this program as we are authorized to issue up to Euro 4.0 billion (approximately USD$5.3 billion) of funding agreements under a program established in 2006 to support the prospective issuance of medium term notes by an unaffiliated entity in non-U.S. markets. The unaffiliated entity is an unconsolidated special purpose vehicle. As of December 31, 2009 and 2008, $1,404.2 million and $1,415.2 million, respectively, of liabilities are outstanding with respect to the issuances outstanding under this program. In addition, we were authorized to issue up to $7.0 billion of funding agreements under a program established in 2001 to support the prospective issuance of medium term notes by an unaffiliated entity in both domestic and international markets. The unaffiliated entity is an unconsolidated qualifying special purpose entity. As of December 31, 2009 and 2008, $2,474.0 million and $2,468.7 million, respectively, of liabilities are being held with respect to the issuance outstanding under this program. We do not anticipate any new issuance activity under this program, given our December 2005 termination of the dealership agreement for this program and the availability of the SEC-registered program described in the following paragraph. We were authorized to issue up to $4.0 billion of funding agreements under a program established in March 2004 to support the prospective issuance of medium term notes by unaffiliated entities in both domestic and international markets. In February 2006, this program was amended to authorize issuance of up to an additional $5.0 billion in recognition of the use of nearly all $4.0 billion of initial issuance authorization. In recognition of the use of nearly all $9.0 billion, this program was amended in November 2007 to authorize issuance of up to an additional $5.0 billion. Under this program, both the notes and the supporting funding agreements are registered with the SEC. As of December 31, 2009 and 2008, $5,122.4 million and $7,655.5 million, respectively, of liabilities are being held with respect to the issuance outstanding under this program. In contrast with direct funding agreements, GIC issuances and the other three funding agreement-backed medium term note programs described above, our payment obligations on each funding agreement issued under this SEC-registered program are guaranteed by PFG. Due to a downturn in the credit market, we reduced the amount of medium term note issuances in 2008 and had no issuances in 2009. As economic conditions change, we will reassess the issuance of funding agreements to these medium term note programs. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 10. Insurance Liabilities  (continued) Future Policy Benefits and Claims Activity associated with unpaid accident and health claims is summarized as follows: For the year ended December 31, (in millions) Balance at beginning of year $ 991.8 $ 964.3 $ 877.2 Incurred: Current year 1,994.5 2,160.6 Prior years (56.7) (12.8) Total incurred 1,937.8 2,147.8 Payments: Current year 1,588.6 1,738.5 Prior years 321.7 322.2 Total payments 1,910.3 2,060.7 Balance at end of year: Current year 405.9 422.1 Prior years 585.9 542.2 Total balance at end of year $ 1,025.6 $ 991.8 $ 964.3 Supplemental information: Claim adjustment expense liabilities $ 40.7 $ 39.1 $ 37.0 Reinsurance recoverables 4.3 4.2 Incurred liability adjustments relating to prior years, which affected current operations during 2009, 2008 and 2007, resulted in part from developed claims for prior years being different than were anticipated when the liabilities for unpaid accident and health claims were originally estimated. These trends have been considered in establishing the current year liability for unpaid accident and health claims. 11. Debt Short-Term Debt As of December 31, 2009, we had credit facilities with various financial institutions in an aggregate amount of $644.0 million. As of December 31, 2009 and 2008, we had $312.1 million and $291.1 million, respectively, of outstanding borrowings related to our credit facilities, which consisted of a payable to PFSI, with zero assets pledged as support. Interest paid on intercompany debt was $1.3 million, $8.3 million and $19.6 million during 2009, 2008 and 2007, respectively. The weighted-average interest rates on short-term borrowings as of December 31, 2009 and 2008, were 0.4% and 0.5%, respectively. Long-Term Debt The components of long-term debt as of December 31, 2009 and 2008, were as follows: December 31, (in millions) 8% surplus notes payable, due 2044 99.2 Other mortgages and notes payable 22.0 Total long-term debt $ 120.8 $ The amounts included above are net of the discount and premium associated with issuing these notes, which are being amortized to expense over their respective terms using the interest method. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 11. Debt  (continued) On March 10, 1994, we issued $100.0 million of surplus notes due March 1, 2044, at an 8% annual interest rate. None of our affiliates hold any portion of the notes. Each payment of interest and principal on the notes, however, may be made only with the prior approval of the Commissioner of Insurance of the State of Iowa (the Commissioner) and only to the extent that we have sufficient surplus earnings to make such payments. Interest of $8.0 million for each of the years ended December 31, 2009, 2008 and 2007 was approved by the Commissioner, and charged to expense. Subject to Commissioner approval, the notes due March 1, 2044, may be redeemed at our election on or after March 1, 2014, in whole or in part at a redemption price of approximately 102.3% of par. The approximate 2.3% premium is scheduled to gradually diminish over the following ten years. These notes may be redeemed on or after March 1, 2024, at a redemption price of 100% of the principal amount plus interest accrued to the date of redemption. The non-recourse mortgages, other mortgages and notes payable are primarily financings for real estate developments. Outstanding principal balances as of December 31, 2009, ranged from $5.9 million to $9.1 million per development with interest rates generally ranging from 5.5% to 5.8%. Outstanding principal balances as of December 31, 2008, ranged from $6.0 million to $9.3 million per development with interest rates generally ranging from 5.5% to 5.8%. Outstanding debt is secured by the underlying real estate properties, which were reported as real estate on our consolidated statements of financial position with a carrying value of $30.1 million and $30.4 million as of December 31, 2009 and 2008, respectively. At December 31, 2009, future annual maturities of the long-term debt were as follows (in millions): Year ending December 31: 2010 $ 0.4 2011 2012 2013 2014 Thereafter Total future maturities of the long-term debt $ 120.8 12. Income Taxes Our income tax expense (benefit) from continuing operations was as follows: For the year ended December 31, (in millions) Current income taxes: U.S. federal $ 140.4 $ 116.0 $ 288.7 State and foreign 34.7 25.3 Total current income taxes 150.7 314.0 Deferred income taxes (106.4) (112.8) Total income taxes $ 124.8 $ 44.3 $ 201.2 Our provision for income taxes may not have the customary relationship of taxes to income. A reconciliation between the U.S. corporate income tax rate and the effective tax rate from continuing operations is as follows: For the year ended December 31, U.S. corporate income tax rate 35% 35% 35% Dividends received deduction (19) (12) Interest exclusion from taxable income (6) (2) Other   Effective income tax rate 19% 10% 21% As of December 31, 2009, the total unrecognized tax benefits were $52.6 million. Of this amount, $20.3 million, if recognized, would reduce the 2009 effective tax rate. We recognize interest and penalties related to uncertain tax positions in operating expenses. As of December 31, 2009 and 2008, we had recognized $22.5 million and $21.3 million of accumulated pre-tax interest and penalties related to unrecognized tax benefits, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Income Taxes  (continued) A summary of the changes in unrecognized tax benefits follows. In managements judgment, the total deferred income tax asset is more likely than not to be realized. Included in the deferred income tax asset is the expected income tax benefit attributable to net unrealized losses on available-for-sale securities. There is no valuation allowance provided for the deferred tax asset attributable to unrealized losses on available-for-sale securities. Management expects to recover the unrealized losses by holding the securities until maturity or recovery in value; therefore, the related deferred tax asset is expected to reverse over time. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 12. Income Taxes  (continued) The total deferred income tax asset also includes capital and net operating loss carryforwards for tax purposes available to offset future capital gains and taxable income, respectively. The total capital loss carryforward, available to offset future capital gains, was $460.6 million as of December 31, 2009. If not used, the remaining 2008 capital loss carryforward of $121.1 million and the $339.5 million capital loss generated in 2009 will expire in 2013 and 2014, respectively. Domestic state net operating loss carryforwards were $2.1 million as of December 31, 2009, and will expire between 2017 and 2029. We maintain valuation allowances by jurisdiction against the deferred income tax assets related to certain of these carryforwards, as utilization of these income tax benefits fail the more likely than not criteria in certain jurisdictions. A valuation allowance has been recorded on income tax benefits associated with state net operating loss carryforwards. Adjustments to the valuation allowance will be made if there is a change in managements assessment of the amount of the deferred income tax asset that is more likely than not to be realized. Accumulated net operating losses of $485.2 million and $376.6 million at December 31, 2009 and 2008, respectively, are attributed to captive reinsurance companies that are temporarily excluded from our consolidated U.S. federal income tax return. These net operating losses will expire between 2021 and 2024. One of the captive reinsurance companies will be able to join the consolidated U.S. federal income tax return in 2012, with the other in 2013. All accumulated net operating losses are anticipated to be utilized before expiration. Therefore, no valuation allowance has been provided for the deferred income tax assets attributable to these net operating losses. The Internal Revenue Service (IRS) has completed examination of our consolidated federal income tax returns for years prior to 2004. We are contesting certain issues and have filed suit in the Court of Federal Claims, requesting refunds for the years 1995-2003. We are also litigating a partnership issue for the years 2002-2003 in the federal district court of Iowa. We had $241.0 million and $230.8 million of current income tax receivables associated with outstanding audit issues reported as other assets in our consolidated statements of financial position as of December 31, 2009 and 2008, respectively. We do not expect the litigation to be resolved within the next twelve months. The IRS commenced examination of the U.S. consolidated federal income tax returns for 2004-2005 in March 2007. The fieldwork is substantially complete and the final report is expected to be received sometime in the second or third quarter of 2010. The statute of limitations for the 2004-2005 tax years expires on September 15, 2010. The IRS commenced examination of the U.S. consolidated federal income tax returns for 2006-2007 in March 2009 and of the tax return for 2008 in January 2010. We believe it is reasonably possible that the amount of our unrecognized tax benefits could increase by $0.0 million to $11.0 million within the next twelve months. The uncertainty is associated with our affiliates investment in a transaction that gave rise to foreign tax credits. We expect the IRS to disallow some or all of these foreign tax credits. We believe that we have adequate defenses against, or sufficient provisions for, the contested issues, but final resolution of the contested issues could take several years while legal remedies are pursued. Consequently, we do not expect the ultimate resolution of issues from tax years 1995 - 2003 to have a material impact on our net income. Similarly, we believe there are adequate defenses against, or sufficient provisions for, any challenges that might arise in tax years subsequent to 2003. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits We have post-retirement benefit plans covering substantially all of our employees and certain agents, including employees of other companies affiliated with our ultimate parent, PFG ("affiliated companies"). Actuarial information regarding the status of the post-retirement benefit plans is calculated for the total plan only. The affiliated company portion of the actuarial present value of the accumulated or projected benefit obligations, or net assets available for benefits, is not separately determined. However, we are reimbursed for employee benefits related to the affiliated companies. The reimbursement is not reflected in our employee and agent benefits disclosures. We have defined benefit pension plans covering substantially all of our employees and certain agents. Some of these plans provide supplemental pension benefits to employees with salaries and/or pension benefits in excess of the qualified plan limits imposed by federal tax law. The employees and agents are generally first eligible for the pension plans when they reach age 21. For plan participants employed prior to January 1, 2002, the pension benefits are based on the greater of a final average pay benefit or a cash balance benefit. The final average pay benefit is based on the years of service and generally the employee's or agent's average annual compensation during the last five years of employment. Partial benefit accrual of final average pay benefits is recognized from first eligibility until retirement based on attained service divided by potential service to age 65 with a minimum of 35 years of potential service. The cash balance portion of the plan started on January 1, 2002. An employee's account is credited with an amount based on the employee's salary, age and service. These credits accrue with interest. For plan participants hired on and after January 1, 2002, only the cash balance plan applies. Our policy is to fund the cost of providing pension benefits in the years that the employees and agents are providing service to us. Our funding policy for the qualified defined benefit plan is to contribute an amount annually at least equal to the minimum annual contribution required under the Employee Retirement Income Security Act (ERISA), and, generally, not greater than the maximum amount that can be deducted for federal income tax purposes. Our funding policy for the non-qualified benefit plan is to fund the plan in the years that the employees are providing service, taking into account the funded status of the trust. While we designate assets to cover the computed liability of the non-qualified plan, the assets are not included as part of the asset balances presented in this footnote as they do not qualify as plan assets in accordance with U.S. GAAP. We also provide certain health care, life insurance and long-term care benefits for retired employees. Subsidized retiree health benefits are provided for employees hired prior to January 1, 2002. Employees hired after December 31, 2001, have access to retiree health benefits but it is intended that they pay for the full cost of the coverage. The health care plans are contributory with participants' contributions adjusted annually. The contributions are based on the number of years of service and age at retirement for those hired prior to January 1, 2002. As part of the substantive plan, the retiree health contributions are assumed to be adjusted in the future as claim levels change. The life insurance plans are contributory for a small group of previously grandfathered participants that have elected supplemental coverage and dependent coverage. Covered employees are first eligible for the health and life postretirement benefits when they reach age 57 and have completed ten years of service with us. Retiree long-term care benefits are provided for employees whose retirement was effective prior to July 1, 2000. Partial benefit accrual of these health, life and long-term care benefits is recognized from the employee's date of hire until retirement based on attained service divided by potential service to age 65 with a minimum of 35 years of potential service. Our policy is to fund the cost of providing retiree benefits in the years that the employees are providing service, taking into account the funded status of the trust. For 2007, we used a measurement date of October 1 for the pension and other postretirement benefit plans. For 2008 and 2009, we used a December 31 measurement date in connection with our adoption of required measurement date guidance. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) Obligations and Funded Status The plans' combined funded status, reconciled to amounts recognized in the consolidated statements of financial position and consolidated statements of operations, was as follows: Other postretirement Pension benefits benefits December 31, December 31, (in millions) Change in benefit obligation Benefit obligation at beginning of year $ (1,712.1) $ (1,603.8) $ (335.0) $ (271.9) Service cost (62.0) (10.5) Interest cost (124.3) (20.9) Actuarial loss (8.1) (44.0) Participant contributions   (6.0) Benefits paid 86.1 19.1 Other  (0.8) Benefit obligation at end of year $ (1,797.4) $ (1,712.1) $ (360.1) $ (335.0) Change in plan assets Fair value of plan assets at beginning of year $ 1,010.5 $ 1,597.6 $ 362.0 $ 518.0 Actual return on plan assets (556.3) (142.9) Employer contribution 55.3  Participant contributions   6.0 Benefits paid (86.1) (19.1) Fair value of plan assets at end of year $ 1,250.3 $ 1,010.5 $ 421.5 $ 362.0 Amount recognized in statement of financial position Other assets $  $  $ 78.4 $ 43.3 Other liabilities (701.6) (16.3) Total $ (547.1) $ (701.6) $ 61.4 $ 27.0 Amount recognized in accumulated other comprehensive (income) loss Total net actuarial loss $ 564.9 $ 768.2 $ 104.1 $ 152.9 Prior service benefit (39.5) (8.8) Pre-tax accumulated other comprehensive loss $ 512.2 $ 728.7 $ 97.3 $ 144.1 The accumulated benefit obligation for all defined benefit pension plans was $1,640.5 million and $1,535.8 million at December 31, 2009 and 2008, respectively. Employer contributions to the pension plans include contributions made directly to the qualified pension plan assets and contributions from corporate assets to pay nonqualified pension benefits. Benefits paid from the pension plans include both qualified and nonqualified plan benefits. Nonqualified pension plan assets are not included as part of the asset balances presented in this footnote. The nonqualified pension plan assets are held in Rabbi trusts for the benefit of all nonqualified plan participants. The assets held in a Rabbi trust are available to satisfy the claims of general creditors only in the event of bankruptcy. Therefore, these assets are fully consolidated in our consolidated statements of financial position and are not reflected in our funded status as they do not qualify as plan assets under U.S. GAAP. The market value of assets held in these trusts was $245.1 million and $269.8 million as of December 31, 2009 and 2008, respectively. Pension Plan Changes and Plan Gains/Losses On January 1, 2010, benefits under the Principal Pension Plan are frozen for certain participants. This change was recognized as a prior service cost and resulted in a decrease in liabilities as of December 31, 2009. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) For the year ended December 31, 2009, the pension plans had an actuarial loss primarily due to a greater than expected cost of living adjustment and greater number of early retirements. For the year ended December 31, 2008, the pension plans had an actuarial loss primarily due to a decrease in the discount rate offset by a change in certain actuarial assumptions and methods. Other Postretirement Plan Changes and Plan Gains/Losses On December 8, 2003, the Medicare Prescription Drug, Improvement and Modernization Act of 2003 (the Medicare Modernization Act) was signed into law. The Medicare Modernization Act introduced a prescription drug benefit under Medicare (Medicare Part D) as well as a federal subsidy to sponsors of retiree medical benefit plans. During each of the years ended December 31, 2009, 2008 and 2007, the Medicare subsidies we received and accrued for were $0.8 million and included in service cost. An actuarial loss occurred during 2009 for the other postretirement benefit plans. This was due to a less than expected increase in retiree contributions, an increase in assumed health care costs for our agents and an increase in the trend assumption. An actuarial loss occurred during 2008 due to a decrease in the discount rate and a less than expected increase in retiree contributions, which was partially offset by a decrease in the trend assumption and a less than expected increase in health care claim costs. Information for pension plans with an accumulated benefit obligation in excess of plan assets: For 2009 and 2008, both the qualified and nonqualified plans had accumulated benefit obligations in excess of plan assets. As noted previously, the nonqualified plans have assets that are deposited in trusts that fail to meet the U.S. GAAP requirements to be included in plan assets; however, these assets are included in our consolidated statements of financial position. December 31, (in millions) Projected benefit obligation $ 1,797.4 $ Accumulated benefit obligation 1,535.8 Fair value of plan assets 1,010.5 Information for other postretirement benefit plans with an accumulated postretirement benefit obligation in excess of plan assets: December 31, (in millions) Accumulated postretirement benefit obligation $ 98.7 $ 87.9 Fair value of plan assets 71.6 Components of net periodic benefit cost: Pension benefits Other postretirement benefits For the year ended December 31, (in millions) Service cost $ 51.4 $ 62.0 $ 47.1 $ 11.3 $ 10.5 $ 8.0 Interest cost 124.3 89.5 20.9 15.5 Expected return on plan assets (162.8) (114.2) (46.9) (33.7) Amortization of prior service benefit (9.6) (8.3) (3.1) (2.6) Recognized net actuarial (gain) loss 1.5 10.0 (4.0) (1.9) Net periodic benefit cost (income) $ 157.6 $ 15.4 $ 24.1 $ 12.3 $ (22.6) $ (14.7) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) For 2007, we used a measurement date of October 1 for the pension and other postretirement plans. For 2008 and 2009, we used a December 31 measurement date in connection with our adoption of required measurement date guidance. Net periodic benefit cost shown above for 2008 covers the period of 15 months from October 1, 2007, through December 31, 2008. Net periodic benefit cost for the period from October 1, 2007, to December 31, 2007, was recognized as a direct adjustment to retained earnings during 2008 as required by the measurement date guidance. The breakdown of 2008 net periodic benefit cost between the two periods was as follows: The pension plans' actuarial gains and losses are amortized using a straight-line amortization method over the average remaining service period of plan participants. For the qualified pension plan, gains and losses are amortized without use of the 10% allowable corridor. For the nonqualified pension plans and other postretirement benefit plans, the corridors allowed are used. Net actuarial (gain) loss and net prior service cost benefit have been recognized in accumulated other comprehensive income. The estimated net actuarial (gain) loss and prior service cost (benefit) that will be amortized from accumulated other comprehensive income into net periodic benefit cost for the pension benefits during the 2010 fiscal year are $67.6 million and $(10.1) million, respectively. The estimated net actuarial (gain) loss and prior service cost (benefit) for the postretirement benefits that will be amortized from accumulated other comprehensive income into net periodic benefit cost during the 2010 fiscal year are $5.1 million and $(2.1) million, respectively. Assumptions: Weighted-average assumptions used to determine benefit obligations as disclosed under the Obligations and Funded Status section Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) Weighted-average assumptions used to determine net periodic benefit cost Pension benefits Other postretirement benefits For the year ended December 31, Discount rate 6.00% 6.30% 6.15% 6.00% 6.30% 6.15% Expected long-term return on plan assets 8.00% 8.25% 8.25% 7.30% 7.30% 7.30% Rate of compensation increase 5.00% 5.00% 5.00% 5.00% 5.00% 5.00% For the pension benefits, the expected return on plan assets is the long-term rate we expect to be earned based on the plans investment strategy. Historical and expected future returns of multiple asset classes were analyzed to develop a risk free rate of return and risk premiums for each asset class. The overall rate for each asset class was developed by combining a long- term inflation component, the risk free real rate of return and the associated risk premium. A weighted average rate was developed based on those overall rates and the target asset allocation of the plans. Based on a review in 2008, the long-term expected return on plan assets was lowered to 8.00% for the 2009 expense calculation. For other postretirement benefits, the 7.30% expected long-term return on plan assets for 2009 is based on the weighted average expected long-term asset returns for the medical, life and long-term care plans. The expected long-term rates for the medical, life and long-term care plans are 7.25%, 7.75% and 5.85%, respectively. Assumed health care cost trend rates December 31, 2008 Health care cost trend rate assumed for next year under age 65 11.0% 10.5% Health care cost trend rate assumed for next year age 65 and over 10.5% 10.0% Rate to which the cost trend rate is assumed to decline (the ultimate trend rate) 5.0% 5.0% Year that the rate reaches the ultimate trend rate 2020 Assumed health care cost trend rates have a significant effect on the amounts reported for the health care plans. A one- percentage-point change in assumed health care cost trend rates would have the following effects: 1-percentage- 1-percentage- point increase point decrease (in millions) Effect on total of service cost and interest cost components $ 5.3 $ Effect on accumulated postretirement benefit obligation Pension Plan and Other Postretirement Benefit Plan Assets Fair value is defined as the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels.  Level 1  Fair values are based on unadjusted quoted prices in active markets for identical assets. Our Level 1 assets include cash, fixed income investment funds and exchange traded equity securities.  Level 2  Fair values are based on inputs other than quoted prices within Level 1 that are observable for the asset, either directly or indirectly. Our Level 2 assets primarily include fixed income and equity investment funds.  Level 3  Fair values are based on significant unobservable inputs for the asset. Our Level 3 assets include a real estate investment fund and a general account investment of ours. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) Our pension plan assets consist of investments in separate accounts. Net asset value (NAV) of the separate accounts is calculated in a manner consistent with U.S. GAAP for investment companies and is determinative of their fair value. Several of the separate accounts invest in publicly quoted mutual funds or actively managed stocks. The fair value of the underlying mutual funds or stock is used to determine the NAV of the separate account, which is not publicly quoted. Some of the separate accounts also invest in fixed income securities. The fair value of the underlying securities is based on quoted prices of similar assets and used to determine the NAV of the separate account. One separate account invests in real estate, for which the fair value of the underlying real estate is based on unobservable inputs and used to determine the NAV of the separate account. The fair value of the underlying real estate is estimated using discounted cash flow valuation models that utilize public real estate market data inputs such as transaction prices, market rents, vacancy levels, leasing absorption, market cap rates and discount rates. In addition, each property is appraised annually by an independent appraiser. Our other postretirement benefit plan assets consist of cash, investments in fixed income security portfolios and investments in equity security portfolios. Because of the nature of cash, its carrying amount approximates fair value. The fair value of fixed income investment funds, U.S. equity portfolios and international equity portfolios is based on quoted prices in active markets for identical assets. The fair value of the Principal Life general account investment is the amount the plan would receive if withdrawing funds from this participating contract. The amount that would be received is calculated using a cash-out factor based on an associated pool of general account fixed income securities. The cash-out factor is a ratio of the asset investment value of these securities to asset book value. As the investment values change, the cash-out factor is adjusted, impacting the amount the plan receives at measurement date. To determine investment value for each category of assets, we project cash flows. This is done using contractual provisions for the assets, with adjustment for expected prepayments and call provisions. Projected cash flows are discounted to present value for each asset category. Interest rates for discounting are based on current rates on similar new assets in the general account based on asset strategy. Pension Plan Assets The fair value of the qualified pension plans assets by asset category as of the most recent measurement date is as follows: As of December 31, 2009 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Asset category U.S. large cap equity portfolios (1) $ 555.5 $  $ 555.5 $  U.S. small/mid cap equity portfolios (2)   International equity portfolios (3)   Fixed income security portfolios (4)   Real estate investment portfolios: Real estate investment trusts (5)   Direct real estate investments (6)   Total $ 1,250.3 $  $ 1,196.3 $ (1) The portfolios invest primarily in publicly traded equity securities of large U.S. companies. (2) The portfolios invest primarily in publicly traded equity securities of mid-sized and small U.S. companies. (3) The portfolios invest primarily in publicly traded equity securities of non-U.S. companies. (4) The portfolios invest in various fixed income securities, primarily of U.S. origin. These include, but are not limited to, corporate bonds, mortgage-backed securities, commercial mortgage-backed securities, U.S. Treasury securities, agency securities, asset-backed securities and collateralized mortgage obligations. (5) The portfolio invests primarily in publicly traded securities of U.S. equity real estate investment trusts. (6) The portfolio invests primarily in U.S. commercial real estate properties. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) The reconciliation for all assets measured at fair value using significant unobservable inputs (Level 3) for the year ended December 31, 2009, is as follows: For the year ended December 31, 2009 Actual return gains (losses) on plan assets Ending Beginning Relating to asset asset assets still Relating to balance balance as held at the assets sold Purchases, Transfers as of of January reporting during the sales and in (out) of December 1, 2009 date period settlements Level 3 31, 2009 (in millions) Asset category Direct real estate investments $ 78.8 $ (24.8) $  $  $  $ 54.0 Total $ 78.8 $ (24.8) $  $  $  $ 54.0 We have established an investment policy that provides the investment objectives and guidelines for the pension plan. Our investment strategy is to achieve the following:  Obtain a reasonable long-term return consistent with the level of risk assumed and at a cost of operation within prudent levels. Performance benchmarks are monitored.  Ensure sufficient liquidity to meet the emerging benefit liabilities for the plan.  Provide for diversification of assets in an effort to avoid the risk of large losses and maximize the investment return to the pension plan consistent with market and economic risk. In administering the qualified pension plans asset allocation strategy, we consider the projected liability stream of benefit payments, the relationship between current and projected assets of the plan and the projected actuarial liabilities streams, the historical performance of capital markets adjusted for the perception of future short- and long-term capital market performance and the perception of future economic conditions. According to our investment policy, the overall target asset allocation for the qualified plan assets is: Asset category Target allocation U.S. large cap equity portfolios and U.S. small/mid cap equity portfolios 35% - 60% International equity portfolios 5% - 20% Fixed income security portfolios 20% - 30% Real estate investment portfolios 3% - 10% Other Postretirement Benefit Plan Assets The fair value of the other postretirement benefit plans assets by asset category as of the most recent measurement date is as follows: Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) As of December 31, 2009 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Asset category Cash (1) $ 1.0 $ 1.0 $  $  Fixed income security portfolios: Fixed income investment funds (2)   Principal Life general account investment (3)   U.S. equity portfolios (4)  International equity portfolios (5)  Total $ 421.5 $ 328.9 $ $ 45.5 (1) Represents amounts held in cash or cash equivalents. (2) The portfolios invest in various fixed income securities, primarily of U.S. origin. These include, but are not limited to, corporate bonds, mortgage-backed securities, commercial mortgage-backed securities, U.S. Treasury securities, agency securities, asset-backed securities and collateralized mortgage obligations. (3) The general account is invested in various fixed income securities. (4) The portfolios invest primarily in publicly traded equity securities of large U.S. companies. (5) The portfolios invest primarily in publicly traded equity securities of non-U.S. companies. $47.1 million of assets in the U.S. equity and international equity portfolios are included in a trust owned life insurance contract. The reconciliation for all assets measured at fair value using significant unobservable inputs (Level 3) for the year ended December 31, 2009, is as follows: For the year ended December 31, 2009 Actual return gains (losses) on plan assets Ending Beginning Relating to asset asset assets still Relating to balance balance as held at the assets sold Purchases, Transfers as of of January reporting during the sales and in (out) of December 1, 2009 date period settlements Level 3 31, 2009 (in millions) Asset category Principal Life general account investment $ 54.9 $ (1.3) $  $ (8.1) $  $ 45.5 Total $ 54.9 $ (1.3) $  $ (8.1) $  $ 45.5 According to our investment policy, the weighted average target asset allocation for the other postretirement benefit plans is: Asset category Target allocation U.S. equity portfolios 45% - 65% International equity portfolios 5% - 15% Fixed income security portfolios 30% - 50% The investment strategies and policies for the other postretirement benefit plans are similar to those employed by the qualified pension plan. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) Contributions Our funding policy for the qualified pension plan is to fund the plan annually in an amount at least equal to the minimum annual contribution required under ERISA and, generally, not greater than the maximum amount that can be deducted for federal income tax purposes. We do not anticipate contributions will be needed to satisfy the minimum funding requirements of ERISA for our qualified plan. At this time, it is too early to estimate the amount that may be contributed, but it is possible that we may fund the plans in 2010 in the range of $20-$75 million. This includes funding for both our qualified and nonqualified pension plans. We may contribute to our other postretirement benefit plans in 2010 pending future analysis. Estimated Future Benefit Payments The estimated future benefit payments, which reflect expected future service, and the expected amount of tax-free subsidy receipts under Medicare Part D are: Other postretirement benefits (gross benefit payments, including prescription drug Amount of Medicare Part D Pension benefits benefits) subsidy receipts (in millions) Year ending December 31: 2010 $ 71.9 $ 23.7 $ 1.1 2011 2012 2013 2014 2015-2019 The above table reflects the total estimated future benefits to be paid from the plan, including both our share of the benefit cost and the participants' share of the cost, which is funded by their contributions to the plan. The assumptions used in calculating the estimated future benefit payments are the same as those used to measure the benefit obligation for the year ended December 31, 2009. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 13. Employee and Agent Benefits  (continued) The information that follows shows supplemental information for our defined benefit pension plans. Certain key summary data is shown separately for qualified and non-qualified plans. For the year ended December 31, Qualified Nonqualified Qualified Nonqualified plan plans Total plan plans Total (in millions) Amount recognized in statement of financial position Other assets $  $  $  $  $  $  Other liabilities (399.1) (302.5) (701.6) Total $ (249.9) $ (297.2) $ (547.1) $ (399.1) $ (302.5) $ (701.6) Amount recognized in accumulated other comprehensive loss Total net actuarial loss $ 495.0 $ 69.9 $ 564.9 $ 690.3 $ 77.9 $ 768.2 Prior service cost benefit (28.6) (10.9) (39.5) Total pre-tax accumulated other comprehensive loss $ 461.1 $ 51.1 $ 512.2 $ 661.7 $ 67.0 $ 728.7 Components of net periodic benefit cost Service cost $ 41.8 $ 9.6 $ 51.4 $ 50.5 $ 11.5 $ 62.0 Interest cost 100.2 24.1 124.3 Expected return on plan assets  (162.8)  (162.8) Amortization of prior service cost benefit (6.7) (2.9) (9.6) Recognized net actuarial (gain) loss (9.4) 10.9 1.5 Net periodic benefit cost (income) $ 126.4 $ 31.2 $ 157.6 $ (28.2) $ 43.6 $ 15.4 Other changes recognized in accumulated other comprehensive (income) loss Net actuarial (gain) loss $ (108.8) $ (1.9) $ (110.7) $ 740.6 $ (13.4) $ 727.2 Prior service benefit    Amortization of net gain (loss) 9.4 (10.9) (1.5) Amortization of prior service cost benefit 6.7 2.9 9.6 Total recognized in pre-tax accumulated other comprehensive (income) loss $ (200.6) $ (15.9) $ (216.5) $ 756.7 $ (21.4) $ 735.3 Total recognized in net periodic benefit cost and pre- tax accumulated other comprehensive (income) loss $ (74.2) $ 15.3 $ (58.9) $ 728.5 $ 22.2 $ 750.7 In addition, we have defined contribution plans that are generally available to all U.S. employees and agents. Eligible participants could not contribute more than $16,500 of their compensation to the plans in 2009. Effective January 1, 2006, we made several changes to the retirement programs. In general, the pension and supplemental executive retirement plan benefit formulas were reduced, and the 401(k) matching contribution was increased. Employees who were ages 47 or older with at least ten years of service on December 31, 2005, could elect to retain the prior benefit provisions and forgo receipt of the additional matching contributions. The employees who elected to retain the prior benefit provisions are referred to as Grandfathered Choice Participants. We match the Grandfathered Choice Participant's contribution at a 50% contribution rate up to a maximum contribution of 3% of the participant's compensation. For all other participants, we match the participant's contributions at a 75% contribution rate up to a maximum of 6% of the participant's compensation. The defined contribution plans allow employees to choose among various investment options, including PFG common stock. We contributed $33.9 million, $41.2 million and $40.0 million in 2009, 2008 and 2007, respectively, to our qualified defined contribution plans. We also have a nonqualified defined contribution plan available to select employees and agents which allows them to contribute amounts in excess of limits imposed by federal tax law. In 2009, we matched the Grandfathered Choice Participant's Contribution at a 50% contribution rate up to a maximum contribution of 3% of the participant's compensation. For all other participants, we matched the participant's contributions at a 75% contribution rate up to a maximum contribution of 6% of the participant's compensation. We contributed $4.6 million, $7.3 million and $7.5 million in 2009, 2008 and 2007, respectively, to our nonqualified defined contribution plans. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Contingencies, Guarantees and Indemnifications Litigation and Regulatory Contingencies We are regularly involved in litigation, both as a defendant and as a plaintiff, but primarily as a defendant. Litigation naming us as a defendant ordinarily arises out of our business operations as a provider of asset management and accumulation products and services, life, health and disability insurance. Some of the lawsuits are class actions, or purport to be, and some include claims for unspecified or substantial punitive and treble damages. In addition, regulatory bodies, such as state insurance departments, the SEC, the Financial Industry Regulatory Authority, the Department of Labor and other regulatory bodies regularly make inquiries and conduct examinations or investigations concerning our compliance with, among other things, insurance laws, securities laws, ERISA and laws governing the activities of broker-dealers. We receive requests from regulators and other governmental authorities relating to other industry issues and may receive additional requests, including subpoenas and interrogatories, in the future. On November 8, 2006, a trustee of Fairmount Park Inc. Retirement Savings Plan filed a putative class action lawsuit in the United States District Court for the Southern District of Illinois against us. Our Motion to Transfer Venue was granted and the case is now pending in the Southern District of Iowa. The complaint alleged, among other things, that we breached our alleged fiduciary duties while performing services to 401(k) plans by failing to disclose, or adequately disclose, to employers or plan participants the fact that we receive revenue sharing fees from mutual funds that are included in its pre-packaged 401(k) plans and allegedly failed to use the revenue to defray the expenses of the services provided to the plans. Plaintiff further alleged that these acts constitute prohibited transactions under ERISA. Plaintiff sought to certify a class of all retirement plans to which we were a service provider and for which we received and retained revenue sharing fees from mutual funds. On August 27, 2008, the Plaintiff's Motion for Class Certification was denied. The Plaintiff filed a petition seeking permission to appeal that ruling. The petition was denied on October 28, 2008. On May 11, 2009, Plaintiff filed a new Motion for Class Certification. We are aggressively defending the lawsuit. On August 28, 2007, two plaintiffs, Walsh and Young, filed a putative class action lawsuit in the United States District Court for the Southern District of Iowa against us and Princor Financial Services Corporation (the Principal Defendants). The lawsuit alleges that the Principal Defendants breached alleged fiduciary duties to participants in employer-sponsored 401(k) plans who were retiring or leaving their respective plans, including providing misleading information and failing to act solely in the interests of the participants, resulting in alleged violations of ERISA. The Principal Defendants are aggressively defending the lawsuit. On July 15, 2009, Integrative Chiropractic Center, P.C. filed a putative class action lawsuit in the United States District Court of New Jersey against us and PFG ( the "Principal Defendants"). The complaint alleged the Principal Defendants systematically underpaid out of network health claims through use of a national database used to calculate the usual and customary rate. The plaintiff was also suing on behalf of a subset of purported class members who submitted claims under a group health plan subject to ERISA that was insured or administered by us, and were paid less than the amount submitted on the claim. The complaint alleged violations of ERISA, the Racketeer Influenced and Corrupt Organizations Act and the Sherman Act. On January 7, 2010, the Plaintiffs Motion to Dismiss Without Prejudice was granted by the court. On October 28, 2009, Judith Curran filed a derivative action lawsuit on behalf of the Principal Funds, Inc. and Strategic Asset Management (SAM) Portfolio in the United States District Court for the Southern District of Iowa against Principal Management Corporation, Principal Global Investors, LLC, and Principal Funds Distributor, Inc. (the "Principal Defendants"). The lawsuit alleges the Principal Defendants breached their fiduciary duty under Section 36(b) of the Investment Company Act by charging advisory fees and distribution fees that were excessive. The Principal Defendants are aggressively defending the lawsuit. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Contingencies, Guarantees and Indemnifications  (continued) On December 2, 2009 and December 4, 2009, two plaintiffs, Cruise and Mullaney respectively, filed putative class action lawsuits in the United States District Court for the Southern District of New York against us, PFG, Principal Global Investors, LLC, and Principal Real Estate Investors, LLC (the "Principal Defendants"). The lawsuits alleged the Principal Defendants failed to manage the Principal U.S. Property Separate Account (PUSPSA) in the best interests of investors, improperly imposed a withdrawal freeze on September 26, 2008, and instituted a withdrawal queue to honor withdrawal requests as sufficient liquidity became available. Plaintiffs allege these actions constitute a breach of fiduciary duties under ERISA. Plaintiffs seek to certify a class including all qualified ERISA plans and the participants of those plans that invested in PUSPSA between September 26, 2008 and the present that have suffered losses caused by the queue. The two lawsuits were consolidated and are now known as In re Principal U.S. Property Account Litigation . In addition, on December 11, 2009, the complaint in Jover v. Principal Global Investors, et. al was filed with the U.S. District Court for the Southern District of New York. Jover asserts similar allegations to Cruise and Mullaney. We anticipate that the Jover complaint will be consolidated with In re Principal U.S. Property Account Litigation cases as the Order of Consolidation in that matter applies to Jover . The Principal Defendants are aggressively defending the lawsuits. While the outcome of any pending or future litigation or regulatory matter cannot be predicted with any degree of certainty, based upon information currently known and our historical experience in litigating or resolving claims, management does not believe that any pending litigation or regulatory matter will have a material adverse effect on our business or financial position. The outcome of such matters is inherently difficult to predict, given the large and indeterminate amounts sought in some proceedings, and unforeseen results can occur. It is possible that such outcomes could materially affect net income in a particular reporting period. Guarantees and Indemnifications In the normal course of business, we have provided guarantees to third parties primarily related to a former subsidiary, joint ventures and industrial revenue bonds. These agreements generally expire through 2019. The maximum exposure under these agreements as of December 31, 2009, was approximately $245.0 million. At inception, the fair value of such guarantees was insignificant. In addition, we believe the likelihood is remote that material payments will be required. Therefore, any liability accrued within our consolidated statements of financial position is insignificant. Should we be required to perform under these guarantees, we generally could recover a portion of the loss from third parties through recourse provisions included in agreements with such parties, the sale of assets held as collateral that can be liquidated in the event that performance is required under the guarantees or other recourse generally available to us; therefore, such guarantees would not result in a material adverse effect on our business or financial position. While the likelihood is remote, such outcomes could materially affect net income in a particular quarter or annual period. We are also subject to various other indemnification obligations issued in conjunction with certain transactions, primarily the sale of Principal Residential Mortgage, Inc. and other divestitures, acquisitions and financing transactions whose terms range in duration and often are not explicitly defined. Certain portions of these indemnifications may be capped, while other portions are not subject to such limitations; therefore, the overall maximum amount of the obligation under the indemnifications cannot be reasonably estimated. At inception, the fair value of such indemnifications was insignificant. In addition, we believe the likelihood is remote that material payments will be required. Therefore, any liability accrued within our consolidated statements of financial position is insignificant. While we are unable to estimate with certainty the ultimate legal and financial liability with respect to these indemnifications, we believe that performance under these indemnifications would not result in a material adverse effect on our business or financial position. While the likelihood is remote, performance under these indemnifications could materially affect net income in a particular quarter or annual period. Guaranty Funds Under state insurance guaranty fund laws, insurers doing business in a state can be assessed, up to prescribed limits, for certain obligations of insolvent insurance companies to policyholders and claimants. A states fund assesses its members based on their pro rata market share of written premiums in the state for the classes of insurance for which the insolvent insurer was engaged. Some states permit member insurers to recover assessments paid through full or partial premium tax offsets. We accrue liabilities for guaranty fund assessments when an assessment is probable, can be reasonably estimated and when the event obligating us to pay has occurred. While we cannot predict the amount and timing of any future assessments, we have established reserves we believe are adequate for assessments relating to insurance companies that are currently subject to insolvency proceedings . As of December 31, 2009 and 2008, the liability balance for guaranty fund assessments, which is not discounted, was $15.1 million and $16.2 million, respectively, and was reported within other liabilities in the consolidated statements of financial position. As of December 31, 2009 and 2008, $7.4 million and $8.1 million, respectively, related to premium tax offsets were included in premiums due and other receivables in the consolidated statements of financial position. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 14. Contingencies, Guarantees and Indemnifications  (continued) Operating Leases As a lessee, we lease office space, data processing equipment, office furniture and office equipment under various operating leases. Rental expense for the years ended December 31, 2009, 2008 and 2007, respectively, was $50.5 million, $49.3 million and $50.7 million. The following represents payments due by period for operating lease obligations as of December 31, 2009 (in millions): Year ending December 31: 2010 $ 45.7 2011 2012 2013 2014 2015 and thereafter Less: Future sublease rental income on noncancelable leases Total future minimum lease payments $ 209.7 Capital Leases We lease hardware storage equipment under capital leases. As of December 31, 2009 and 2008, these leases had a gross asset balance of $16.1 million and $21.0 million and accumulation depreciation of $9.2 million and $10.5 million, respectively. Depreciation expense for the years ended December 31, 2009, 2008 and 2007 was $5.2 million, $6.2 million and $5.0 million, respectively. As of December 31, 2007, we leased an aircraft and the depreciation expense for the year ended December 31, 2007 was $0.6 million. This lease expired in early 2008. The following represents future minimum lease payments due by period for capital lease obligations as of December 31, 2009 (in millions). Year ending December 31: 2010 $ 4.2 2011 2012 2013 Total Less: Amounts representing interest Net present value of minimum lease payments $ 7.1 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 15. Stockholders Equity Accumulated Other Comprehensive Income (Loss) Comprehensive income includes all changes in stockholders equity during a period except those resulting from investments by stockholders and distributions to stockholders. The components of accumulated other comprehensive income (loss) were as follows: Net unrealized Net unrealized Foreign Unrecognized Accumulated gains on gains on currency postretirement other available-for-sale derivative translation benefit comprehensive securities instruments adjustment obligations income (in millions) Balances at January 1, 2007 $ 579.0 $ 24.6 $ (5.5) $ 14.5 $ 612.6 Net change in unrealized gains on fixed maturities, available-for-sale (983.5)    (983.5) Net change in unrealized gains on equity securities, available-for-sale (12.1)    (12.1) Net change in unrealized gains on equity method subsidiaries and minority interest adjustments 22.0    22.0 Adjustments for assumed changes in amortization pattern 130.3    130.3 Net change in unrealized gains on derivative instruments  (7.6)   (7.6) Change in net foreign currency translation adjustment   1.7  1.7 Change in unrecognized postretirement benefit obligations    81.1 81.1 Net change in provision for deferred income tax benefit (expense) 295.5 4.6 1.3 (28.4) 273.0 Balances at December 31, 2007 31.2 21.6 (2.5) 67.2 117.5 Net change in unrealized gains on fixed maturities, available-for-sale (7,782.1)    (7,782.1) Net change in unrealized gains on equity securities, available-for-sale (61.1)    (61.1) Net change in unrealized gains on equity method subsidiaries and minority interest adjustments 76.2    76.2 Adjustments for assumed changes in amortization pattern 1,173.0    1,173.0 Net change in unrealized gains on derivative instruments  124.5   124.5 Change in net foreign currency translation adjustment   (23.8)  (23.8) Effects of changing postretirement benefit plan measurement date    (3.1) (3.1) Change in unrecognized postretirement benefit obligations    (973.1) (973.1) Net change in provision for deferred income tax benefit (expense) 2,307.9 (43.5) 8.3 341.7 2,614.4 Balances at December 31, 2008 $ (4,254.9) $ 102.6 $ (18.0) $ (567.3) $ (4,737.6) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 15. Stockholders Equity  (continued) Net unrealized Net unrealized Foreign Unrecognized Accumulated losses on gains on currency postretirement other available-for-sale derivative translation benefit comprehensive securities instruments adjustment obligations loss (in millions) Balances at January 1, 2009 $ (4,254.9) $ 102.6 $ (18.0) $ (567.3) $ (4,737.6) Net change in unrealized losses on fixed maturities, available-for-sale    Net change in noncredit component of impairment losses on fixed maturities, available-for-sale    Net change in unrealized losses on equity securities, available-for-sale    Net change in unrealized losses on equity method subsidiaries and noncontrolling interest adjustments    Adjustments for assumed changes in amortization pattern    Net change in unrealized gains on derivative instruments    Change in net foreign currency translation adjustment    Change in unrecognized postretirement benefit obligations    Cumulative effect of reclassifying noncredit component of previously recognized impairment losses on fixed maturities, available-for-sale, net    Net change in provision for deferred income tax benefit (expense) Balances at December 31, 2009 $ (753.7) $ 59.5 $ 3.6 $ (396.2) $ (1,086.8) Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 15. Stockholders Equity  (continued) The following table sets forth the adjustments necessary to avoid duplication of items that are included as part of net income for a year that had been part of other comprehensive income in prior years: For the year ended December 31, (in millions) Unrealized gains (losses) on available-for-sale securities and derivative instruments arising during the year $ 2,992.7 $ (4,190.0) $ (631.7) Adjustment for realized gains (losses) on available-for-sale securities and derivative instruments included in net income 80.9 Unrealized gains (losses) on available-for-sale securities and derivative instruments, as reported $ 3,458.1 $ (4,205.1) $ (550.8) The above table includes unrealized gains (losses) on available-for-sale securities and derivatives in cash flow hedge relationships net of adjustments related to DPAC, sales inducements, unearned revenue reserves, changes in policyholder benefits and claims and applicable income taxes. Dividend Limitations Under Iowa law, we may pay stockholder dividends only from the earned surplus arising from our business and must receive the prior approval of the Commissioner to pay a stockholder dividend if such a stockholder dividend would exceed certain statutory limitations. The current statutory limitation is the greater of 10% of our policyholder surplus as of the preceding year-end or the net gain from operations from the previous calendar year. Based on this limitation and 2009 statutory results, we could pay approximately $608.7 million in stockholder dividends in 2010 without exceeding the statutory limitation. 16. Fair Value of Financial Instruments We use fair value measurements to record fair value of certain assets and liabilities and to estimate fair value of financial instruments not recorded at fair value but required to be disclosed at fair value. Certain financial instruments, particularly policyholder liabilities other than investment-type insurance contracts, are excluded from these fair value disclosure requirements. Determination of fair value The following discussion describes the valuation methodologies used for assets and liabilities measured at fair value on a recurring basis or disclosed at fair value. The techniques utilized in estimating the fair values of financial instruments are reliant on the assumptions used. Care should be exercised in deriving conclusions about our business, its value or financial position based on the fair value information of financial instruments presented below. Fair value estimates are made at a specific point in time, based on available market information and judgments about the financial instrument. Such estimates do not consider the tax impact of the realization of unrealized gains or losses. In addition, the disclosed fair value may not be realized in the immediate settlement of the financial instrument. We validate prices through an investment analyst review process, which includes validation through direct interaction with external sources, review of recent trade activity or use of internal models. In circumstances where broker quotes are used to value an instrument, we generally receive one non-binding quote. Broker quotes are validated through an investment analyst review process, which includes validation through direct interaction with external sources and use of internal models or other relevant information. We did not make any significant changes to our valuation processes during 2009. Fixed Maturities and Equity Securities In determining fair value for fixed maturities, our first priority is to obtain prices from third party pricing vendors. We have regular interaction with these vendors to ensure we understand their pricing methodologies and to confirm that they are utilizing observable market information. Their methodologies vary by asset class and include inputs such as estimated cash flows, benchmark yields, reported trades, broker quotes, credit quality, industry events and economic events. If we are unable to price a fixed maturity security using prices from third party pricing vendors or other sources specific to corporate bonds, as described below, we may obtain a broker quote or utilize an internal pricing model specific to the asset utilizing relevant market information, to the extent available. As of December 31, 2009, less than 1% of our fixed maturity securities, which were classified as Level 3 assets, were valued using internal pricing models. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) For corporate bonds where quoted market prices are not available, a matrix pricing valuation approach is used. In this approach, securities are grouped into pricing categories that vary by sector, rating and average life. Each pricing category is assigned a risk spread based on studies of observable public market data from the investment professionals assigned to specific security classes. The expected cash flows of the security are then discounted back at the current Treasury curve plus the appropriate risk spread. Although the matrix valuation approach provides a fair valuation of each pricing category, the valuation of an individual security within each pricing category may actually be impacted by company specific factors. Fair values of equity securities are determined using public quotations, when available. When public quotations are not available, we may utilize internal valuation methodologies appropriate for the specific asset. Fair values might also be determined using broker quotes or through the use of internal models or analysis. Mortgage Loans Fair values of commercial and residential mortgage loans are primarily determined by discounting the expected cash flows at current treasury rates plus an applicable risk spread, which reflects credit quality and maturity of the loans. The risk spread is based on market clearing levels for loans with comparable credit quality, maturities and risk. The fair value of mortgage loans may also be based on the fair value of the underlying real estate collateral, which is estimated using appraised values. Policy Loans Fair values of policy loans are estimated by discounting expected cash flows using a risk-free rate based on the U.S. Treasury curve. Derivatives The fair values of exchange-traded derivatives are determined through quoted market prices. The fair values of over- the-counter derivative instruments are determined using either pricing valuation models that utilize market observable inputs or broker quotes. The majority of our over-the-counter derivatives are valued with models that use market observable inputs. Significant inputs include interest rates, currency exchange rates, credit spread curves, equity prices, and volatility. These valuation models consider projected discounted cash flows, relevant swap curves, and appropriate implied volatilities. Certain over-the-counter derivatives utilize unobservable market data, primarily independent broker quotes that are nonbinding quotes based on models that do not reflect the result of market transactions. Our derivative contracts are generally documented under International Swaps and Derivatives Association, Inc. Master Agreements, which provide for legally enforceable set-off and close-out netting of exposures to specific counterparties. Collateral arrangements are bilateral and based on current ratings of each entity. We utilize the LIBOR interest rate curve to value our positions, which includes a credit spread adjustment. This credit spread reflects an appropriate adjustment to our valuations for nonperformance risk based on the current ratings of our counterparties, as well as the collateral agreements in place. Counterparty credit risk is routinely monitored to ensure our adjustment for non-performance risk is appropriate. Other Investments Other investments reported at fair value primarily include seed money investments, for which the fair value is determined using the net asset value of the fund. The carrying amounts of other assets classified as other investments in the accompanying consolidated statements of financial position approximate their fair values. Cash and Cash Equivalents Because of the nature of these assets, carrying amounts approximate fair values. Fair values of cash equivalents may be determined using public quotations, when available. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) Separate Account Assets Separate account assets include public equity, public and private debt securities and derivative instruments, for which fair values are determined as previously described. Separate account assets also include commercial mortgage loans, for which the fair value is estimated by discounting the expected total cash flows using market rates that are applicable to the yield, credit quality and maturity of the loans. Finally, separate account assets include real estate, for which the fair value is estimated using discounted cash flow valuation models that utilize public real estate market data inputs such as transaction prices, market rents, vacancy levels, leasing absorption, market cap rates and discount rates. In addition, each property is appraised annually by an independent appraiser. Cash Collateral and Cash Collateral Payable The carrying amounts of cash collateral received and posted under derivative credit support annex (collateral) agreements and the carrying amount of the payable associated with our obligation to return the cash collateral received approximate their fair value. Investment-Type Insurance Contracts The fair values of our reserves and liabilities for investment-type insurance contracts are estimated using discounted cash flow analyses based on current interest rates, including non-performance risk, being offered for similar contracts with maturities consistent with those remaining for the investment-type contracts being valued. Investment-type insurance contracts include insurance, annuity and other policy contracts that do not involve significant mortality or morbidity risk and are only a portion of the policyholder liabilities appearing in the consolidated statements of financial position. Insurance contracts include insurance, annuity and other policy contracts that do involve significant mortality or morbidity risk. The fair values for our insurance contracts, other than investment-type contracts, are not required to be disclosed. Certain annuity contracts and other investment-type insurance contracts include embedded derivatives that have been bifurcated from the host contract. The key assumptions for calculating the fair value of the embedded derivative liabilities are market assumptions (such as equity market returns, interest rate levels, market volatility, correlations, among other things) and policyholder behavior assumptions (such as lapse, mortality, utilization, withdrawal patterns, among other things). They are valued using a combination of historical data and actuarial judgment. Stochastic models are used to value the embedded derivatives that incorporate a spread reflecting our own creditworthiness and risk margins. The assumption for our own non-performance risk for investment-type insurance contracts and any embedded derivatives bifurcated from certain annuity and investment-type insurance contracts is based on the current market credit spreads for debt-like instruments that we have issued and are available in the market. Short-Term Debt The carrying amount of short-term debt approximates its fair value because of the relatively short time between origination of the debt instrument and its maturity. Long-Term Debt Fair values for debt issues are estimated using discounted cash flow analysis based on our incremental borrowing rate for similar borrowing arrangements. Separate Account Liabilities Fair values of separate account liabilities, excluding insurance-related elements, are estimated based on market assumptions around what a potential acquirer would pay for the associated block of business, including both the separate account assets and liabilities. As the applicable separate account assets are already reflected at fair value, any adjustment to the fair value of the block is an assumed adjustment to the separate account liabilities. To compute fair value, the separate account liabilities are originally set to equal separate account assets because these are pass-through contracts. The separate account liabilities are reduced by the amount of future fees expected to be collected that are intended to offset upfront acquisition costs already incurred that a potential acquirer would not have to pay. The estimated future fees are adjusted by an adverse deviation discount and the amount is then discounted at a risk-free rate as measured by the yield on U.S. Treasury securities at maturities aligned with the estimated timing of fee collection. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) Bank Deposits The fair value of deposits of our Principal Bank subsidiary with no stated maturity, such as demand deposits, savings, and interest-bearing demand accounts, is equal to the amount payable on demand (i.e., their carrying amounts). The fair value of certificates of deposit is based on the discounted value of contractual cash flows. The discount is estimated using the rates currently offered for deposits of similar remaining maturities. The fair value estimates do not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the market. Other Liabilities Certain obligations reported in other liabilities include embedded derivatives to deliver underlying securities of structured investments to third parties. The fair value of the embedded derivatives is calculated based on the value of the underlying securities utilizing the yield, credit quality and average maturity of each security. Carrying value and estimated fair value of financial instruments December 31, Carrying amount Fair value Carrying amount Fair value (in millions) Assets (liabilities) Fixed maturities, available-for-sale $ 43,518.4 $ $38,064.0 Fixed maturities, trading 752.1 752.1 Equity securities, available-for-sale 234.2 234.2 Equity securities, trading 125.7 125.7 Mortgage loans 12,633.8 12,001.6 Policy loans 881.4 1,119.4 Other investments 146.7 146.7 Cash and cash equivalents 2,536.7 2,536.7 Derivative assets 1,873.2 1,873.2 Separate account assets 51,069.2 51,069.2 Collateral received 277.6 277.6 Investment-type insurance contracts (39,274.1) (36,043.3) Short-term debt (291.1) (291.1) Long-term debt (121.2) (109.4) Separate account liabilities (46,549.6) (45,609.3) Derivative liabilities (2,034.5) (2,034.5) Bank deposits (2,142.6) (2,167.0) Collateral posted (277.6) (277.6) Other liabilities (109.3) (109.3) Valuation hierarchy Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three levels.  Level 1  Fair values are based on unadjusted quoted prices in active markets for identical assets or liabilities. Our Level 1 assets and liabilities primarily include exchange traded equity securities, mutual funds and U.S. Treasury bonds.  Level 2  Fair values are based on inputs other than quoted prices within Level 1 that are observable for the asset or liability, either directly or indirectly. Our Level 2 assets and liabilities primarily include fixed maturity securities (including public and private bonds), equity securities, over-the-counter derivatives and other investments for which public quotations are not available but that are priced by third-party pricing services or internal models using substantially all observable inputs.  Level 3  Fair values are based on significant unobservable inputs for the asset or liability. Our Level 3 assets and liabilities include certain fixed maturity securities, private equity securities, real estate and commercial mortgage loan investments of our separate accounts, complex derivatives and embedded derivatives that must be priced using broker quotes or other valuation methods that utilize at least one significant unobservable input. Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) Assets and liabilities measured at fair value on a recurring basis Assets and liabilities measured at fair value on a recurring basis are summarized below. As of December 31, 2009 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Assets Fixed maturities, available-for-sale U.S. government and agencies $ 538.6 $ 11.2 $ 527.4 $  Non-U.S. governments   States and political subdivisions  Corporate Residential mortgage-backed securities   Commercial mortgage-backed securities  Collateralized debt obligations  Other debt obligations  Total fixed maturities, available-for-sale Fixed maturities, trading  Equity securities, available-for-sale  Equity securities, trading  Derivative assets (1)  Other investments (2)  Cash equivalents (3)  Sub-total excluding separate account assets Separate account assets Total assets $ 104,204.8 $ 40,468.1 $ 58,467.2 $ 5,269.5 Liabilities Investment-type insurance contracts (4) $ (17.1) $  $  $ (17.1) Derivative liabilities (1)  Other liabilities (4)  Total liabilities $ (1,164.4) $  $ (964.5) $ (199.9) Net assets (liabilities) $ 103,040.4 $ 40,468.1 $ 57,502.7 $ 5,069.6 Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) As of December 31, 2008 Assets / (liabilities) Fair value hierarchy level measured at fair value Level 1 Level 2 Level 3 (in millions) Assets Fixed maturities, available-for-sale $ 38,064.0 $ 96.8 $ 36,831.2 $ 1,136.0 Fixed maturities, trading 752.1  691.4 60.7 Equity securities, available-for-sale 234.2 169.8 8.2 56.2 Equity securities, trading 125.7 31.1 94.6  Derivative assets (1) 1,873.2  1,772.5 100.7 Other investments (2) 66.0 3.3 62.7  Cash equivalents (3) 1,601.1 649.4 951.7  Sub-total excluding separate account assets 42,716.3 950.4 40,412.3 1,353.6 Separate account assets 51,069.2 30,609.3 14,567.3 5,892.6 Total assets $ 93,785.5 $ 31,559.7 $ 54,979.6 $ 7,246.2 Liabilities Investment-type insurance contracts (4) $ (39.9) $  $  $ (39.9) Derivative liabilities (1) (2,034.5)  (1,767.6) (266.9) Other liabilities (4) (109.3)  (5.5) (103.8) Total liabilities $ (2,183.7) $  $ (1,773.1) $ (410.6) Net assets (liabilities) $ 91,601.8 $ 31,559.7 $ 53,206.5 $ 6,835.6 (1) Within the consolidated statements of financial position, derivative assets are reported with other investments and derivative liabilities are reported with other liabilities. (2) Primarily includes seed money investments reported at fair value. (3) Includes short-term investments with a maturity date of three months or less when purchased. (4) Includes bifurcated embedded derivatives that are reported at fair value within the same line item in the consolidated statements of financial position in which the host contract is reported. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 16. Fair Value of Financial Instruments  (continued) Changes in Level 3 fair value measurements The reconciliation for all assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) are summarized as follows: For the year ended December 31, 2009 Changes in Beginning Total realized/unrealized gains Ending unrealized asset / (losses) asset / gains (losses) (liability) Purchases, (liability) included in balance as Included in sales, Transfers balance net income of Included in other issuances in (out) of as of relating to December net income comprehensive and Level 3 December positions still 31, 2008 income settlements 31, 2009 held (1) (in millions) Assets Fixed maturities, available-for-sale Non-U.S. governments $ 33.6 $ (10.2) $ 2.6 $ (26.0) $  $  $  State and political subdivisions     Corporate Commercial mortgage-backed securities  Collateralized debt obligations Other debt obligations  Total fixed maturities, available- for-sale Fixed maturities, trading   Equity securities, available-for-sale Derivative assets  Separate account assets  Liabilities Investment-type insurance contracts   Derivative liabilities  Other liabilities (2)    For the year ended December 31, 2008 Changes in Total realized/unrealized gains Ending unrealized Beginning (losses) asset / gains (losses) asset / Purchases, (liability) included in (liability) Included in sales, Transfers balance net income balance as Included in other issuances in (out) of as of relating to of January net income comprehensive and Level 3 December positions still 1, 2008 income settlements 31, 2008 held (1) (in millions) Assets Fixed maturities, available-for-sale $ 2,153.6 $ (148.5) $ (508.7) $ (567.8) $ 207.4 $ 1,136.0 $ (116.7) Fixed maturities, trading 92.3 (19.1)  (11.4) (1.1) 60.7 (19.1) Equity securities, available-for-sale 51.1 (41.5) (12.1) 20.7 38.0 56.2 (35.3) Derivative assets 54.3 74.7 (15.8) (12.5)  100.7 62.4 Separate account assets 7,122.2 (958.4)  (166.9) (104.3) 5,892.6 (944.1) Liabilities Investment-type insurance contracts (49.3) (38.2)  47.6  (39.9) (50.3) Derivative liabilities (62.3) (200.0) (8.1) 3.5  (266.9) (192.9) Other liabilities (2) (155.6)  70.0 (18.2)  (103.8)  Principal Life Insurance Company Notes to Consolidated Financial Statements (continued) 16. Fair Value of Financial Instruments  (continued) (1) Both realized gains (losses) and mark-to-market unrealized gains (losses) for the year ended December 31, 2009, are generally reported in net realized capital gains (losses) within the consolidated statements of operations. Realized and unrealized gains (losses) on certain fixed maturities, trading are reported in net investment income within the consolidated statements of operations. Gains and losses for separate account assets do not impact net income as the change in value of separate account assets is offset by a change in value of separate account liabilities. (2) Certain embedded derivatives reported in other liabilities are part of a cash flow hedge, with the effective portion of the unrealized gains (losses) recorded in accumulated other comprehensive income. (3) Assets transferred into and out of Level 3 during 2009 were $518.6 million and $413.6 million, respectively, and during 2008 were $1,405.6 million and $1,265.6 million, respectively. Assets transferred into Level 3 include assets added to our watch list that were previously priced using a spread pricing matrix that is no longer relevant when applied to asset-specific situations. The majority of assets that transferred out of Level 3 include those for which we are now able to obtain pricing from a recognized third party pricing vendor. Assets and liabilities measured at fair value on a nonrecurring basis Certain assets are measured at fair value on a nonrecurring basis. During 2009, mortgage loans with an aggregate cost of $11.9 million had been written down to fair value of $3.9 million. This write down resulted in a loss of $8.0 million that was recorded in net realized capital gains (losses). These collateral-dependent mortgage loans are a Level 3 fair value measurement, as fair value is based on the fair value of the underlying real estate collateral, which is estimated using appraised values. During 2009, real estate with an aggregate cost of $1.7 million had been written down to fair value of $0.9 million. This write down resulted in a loss of $0.8 million that was recorded in net realized capital gains (losses). This is a Level 3 fair value measurement, as the fair value of the real estate is estimated using appraised values that involve significant unobservable inputs. During 2008, mortgage servicing rights with an aggregate cost of $13.8 million had been written down to fair value of $12.3 million, resulting in a charge of $1.5 million that was recorded in operating expenses. These mortgage servicing rights are a Level 3 fair value measurement, as fair value is determined by calculating the present value of the future servicing cash flows from the underlying mortgage loans. Transition In connection with our adoption of fair value measurement accounting on January 1, 2008, we recorded a $13.0 million pre-tax gain in net realized capital gains (losses) resulting from the incorporation of our own creditworthiness and additional risk margins in the valuation of certain embedded derivatives recorded at fair value. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 17. Statutory Insurance Financial Information We prepare statutory financial statements in accordance with the accounting practices prescribed or permitted by the Insurance Division of the Department of Commerce of the State of Iowa (the State of Iowa). The State of Iowa recognizes only statutory accounting practices prescribed or permitted by the State of Iowa for determining and reporting the financial condition and results of operations of an insurance company to determine its solvency under the Iowa Insurance Law. The National Association of Insurance Commissioners' (NAIC) Accounting Practices and Procedures Manual has been adopted as a component of prescribed practices by the State of Iowa. The Commissioner has the right to permit other specific practices that deviate from prescribed practices. Our use of prescribed and permitted statutory accounting practices has resulted in higher statutory surplus of $246.1 million relative to the accounting practices and procedures of the NAIC primarily due to a state prescribed practice associated with reinsurance of our term life products and secondary or no lapse guarantee provisions on our universal life products. Statutory accounting practices differ from U.S. GAAP primarily due to charging policy acquisition costs to expense as incurred, establishing reserves using different actuarial assumptions, valuing investments on a different basis and not admitting certain assets, including certain net deferred income tax assets. Life and health insurance companies are subject to certain risk-based capital (RBC) requirements as specified by the NAIC. Under those requirements, the amount of capital and surplus maintained by a life and health insurance company is to be determined based on the various risk factors related to it. At December 31, 2009, we meet the minimum RBC requirements. Statutory net income and statutory surplus were as follows: As of or for the year ended December 31, (in millions) Statutory net income $ 42.1 $ 83.3 $ 540.2 Statutory surplus 4,807.7 3,695.0 18. Segment Information We provide financial products and services through the following segments: U.S. Asset Accumulation, Global Asset Management and Life and Health Insurance. In addition, there is a Corporate segment. The segments are managed and reported separately because they provide different products and services, have different strategies or have different markets and distribution channels. The U.S. Asset Accumulation segment provides retirement and related financial products and services primarily to businesses, their employees and other individuals. The Global Asset Management segment provides asset management services to our asset accumulation business, our life and health insurance operations, the Corporate segment and third-party clients. The Life and Health insurance segment provides individual life insurance, group health insurance and specialty benefits, which consists of group dental and vision insurance, individual and group disability insurance and group life insurance, throughout the United States. The Corporate segment manages the assets representing capital that has not been allocated to any other segment. Financial results of the Corporate segment primarily reflect our financing activities (including interest expense and preferred stock dividends), income on capital not allocated to other segments, inter-segment eliminations, income tax risks and certain income, expenses and other after-tax adjustments not allocated to the segments based on the nature of such items. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Segment Information  (continued) Management uses segment operating earnings in goal setting, as a basis for determining employee compensation and in evaluating performance on a basis comparable to that used by securities analysts. We determine segment operating earnings by adjusting U.S. GAAP net income for net realized capital gains (losses), as adjusted, and other after-tax adjustments which management believes are not indicative of overall operating trends. Net realized capital gains (losses), as adjusted, are net of income taxes, related changes in the amortization pattern of DPAC and sales inducements, recognition of deferred front-end fee revenues for sales charges on retirement products and services, net realized capital gains and losses distributed, minority interest capital gains and losses and certain market value adjustments to fee revenues. Net realized capital gains (losses), as adjusted, exclude periodic settlements and accruals on non-hedge derivative instruments and exclude certain market value adjustments of embedded derivatives. Segment operating revenues exclude net realized capital gains (losses) (except periodic settlements and accruals on non-hedge derivatives), including their impact on recognition of front- end fee revenues and certain market value adjustments to fee revenues and revenue from our terminated commercial mortgage securities issuance operation. Segment operating revenues include operating revenues from real estate properties that qualify for discontinued operations. While these items may be significant components in understanding and assessing the consolidated financial performance, management believes the presentation of segment operating earnings enhances the understanding of our results of operations by highlighting earnings attributable to the normal, ongoing operations of the business. The accounting policies of the segments are consistent with the accounting policies for the consolidated financial statements, with the exception of income tax allocation. The Corporate segment functions to absorb the risk inherent in interpreting and applying tax law. The segments are allocated tax adjustments consistent with the positions we took on tax returns. The Corporate segment results reflect any differences between the tax returns and the estimated resolution of any disputes. The following tables summarize selected financial information by segment and reconcile segment totals to those reported in the consolidated financial statements: December 31, (in millions) Assets: U.S. Asset Accumulation $ 106,179.2 $ 99,774.7 Global Asset Management 1,123.3 Life and Health Insurance 14,497.9 Corporate 3,727.7 Total consolidated assets $ 125,698.8 $ 119,123.6 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Segment Information  (continued) For the year ended December 31, (in millions) Operating revenues by segment: U.S. Asset Accumulation $ 3,673.7 $ 4,331.3 $ 4,617.1 Global Asset Management 545.8 529.0 Life and Health Insurance 4,660.0 4,840.4 Corporate (115.5) (65.1) Total segment operating revenues 9,421.6 9,921.4 Net realized capital gains (losses) (except periodic settlements and accruals on non-hedge derivatives), including recognition of front-end fee revenues and certain market value adjustments to fee revenues (685.5) (362.5) Terminated commercial mortgage securities issuance operation (32.1) 30.1 Operating revenues from discontinued real estate investments   (0.4) Total revenues per consolidated statements of operations $ 7,873.4 $ 8,704.0 $ 9,588.6 Operating earnings (loss) by segment, net of related income taxes: U.S. Asset Accumulation $ 485.5 $ 499.6 $ 605.5 Global Asset Management 86.6 98.0 Life and Health Insurance 272.2 223.3 Corporate 18.5 45.1 Total segment operating earnings, net of related income taxes 876.9 971.9 Net realized capital losses, as adjusted (1) (453.4) (245.4) Other after-tax adjustments (2) (20.4) 14.6 Net income attributable to Principal Life Insurance Company per consolidated statements of operations $ 502.4 $ 403.1 $ 741.1 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Segment Information  (continued) (1) Net realized capital losses, as adjusted, is derived as follows: For the year ended December 31, (in millions) Net realized capital losses: Net realized capital gains losses $ (445.3) $ (622.6) $ (348.4) Periodic settlements and accruals on non-hedge derivatives (59.0) (18.8) Certain market value adjustments to fee revenues (3.9) (4.0) Recognition of front-end fee revenues  8.7 Net realized capital losses, net of related revenue adjustments (685.5) (362.5) Amortization of deferred policy acquisition and sales inducement costs related to net realized capital gains (losses) (47.2) 10.4 Capital (gains) losses distributed 49.6 (10.9) Certain market value adjustments of embedded derivatives (9.5)  Noncontrolling interest capital (gains) losses 0.9 (11.4) Income tax effect 238.3 129.0 Net realized capital losses, as adjusted $ (254.7) $ (453.4) $ (245.4) (2) In 2009, other after-tax adjustments included the negative effect of losses associated with our terminated commercial mortgage securities issuance operation that has been exited but does not qualify for discontinued operations accounting treatment under U.S. GAAP. In 2008, other after-tax adjustments included (1) the negative effect of losses associated with our terminated commercial mortgage securities issuance operation that has been exited but does not qualify for discontinued operations accounting treatment under U.S. GAAP ($28.0 million) and (2) the positive effect of a change in an estimated loss related to a prior year legal contingency ($7.6 million). In 2007, other after-tax adjustments included (1) the positive effect of: (a) a gain on sale of a real estate property that qualifies for discontinued operations treatment ($20.0 million) and (b) gains associated with our terminated commercial mortgage securities issuance operation that has been exited but does not qualify for discontinued operation accounting treatment under U.S. GAAP ($5.7 million) and (2) the negative effect of tax refinements related to prior years ($11.1 million). The following is a summary of income tax expense (benefit) allocated to our segments for purposes of determining operating earnings. Segment income taxes are reconciled to income taxes reported on our consolidated statements of operations. For the year ended December 31, (in millions) Income tax expense (benefit) by segment: U.S. Asset Accumulation $ 127.2 $ 116.3 $ 137.7 Global Asset Management 46.4 52.9 Life and Health Insurance 133.8 107.6 Corporate (2.7) 20.3 Total segment income taxes from operating earnings 293.8 318.5 Tax benefit related to net realized capital losses, as adjusted (238.3) (129.0) Tax expense (benefit) related to other after-tax adjustments (11.2) 11.8 Income tax benefit from discontinued real estate   (0.1) Total income tax expense per consolidated statements of operations $ 124.8 $ 44.3 $ 201.2 Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 18. Segment Information  (continued) The following table summarizes operating revenues for our products and services: For the year ended December 31, (in millions) U.S. Asset Accumulation: Full-service accumulation $ 1,280.7 $ 1,397.3 $ 1,591.4 Individual annuities 1,017.1 799.8 Bank and trust services 74.4 66.8 Eliminations (7.4) (6.6) Total Accumulation 2,481.4 2,451.4 Investment only 1,138.0 1,179.2 Full-service payout 711.9 986.5 Total Guaranteed 1,849.9 2,165.7 Total U.S. Asset Accumulation 4,331.3 4,617.1 Global Asset Management (1) 545.8 529.0 Life and Health Insurance: Individual life insurance 1,393.4 1,370.1 Health insurance 1,770.2 2,001.7 Specialty benefits insurance 1,498.2 1,470.7 Eliminations (1.8) (2.1) Total Life and Health Insurance 4,660.0 4,840.4 Corporate (115.5) (65.1) Total operating revenues $ 8,396.0 $ 9,421.6 $ 9,921.4 Total operating revenues $ 8,396.0 $ 9,421.6 $ 9,921.4 Net realized capital losses (except periodic settlements and accruals on non-hedge derivatives), including recognition of front-end fee revenues and certain market value adjustments to fee revenues (685.5) (362.5) Terminated commercial mortgage securities issuance operation (32.1) 30.1 Operating revenues from discontinued real estate investments   (0.4) Total revenues per consolidated statements of operations $ 7,873.4 $ 8,704.0 $ 9,588.6 (1) Reflects inter-segment revenues of $183.8 million, $230.0 million and $246.8 million in 2009, 2008 and 2007, respectively. These revenues are eliminated within the Corporate segment. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 19. Stock-Based Compensation Plans As of December 31, 2009, our ultimate parent, PFG, sponsors the 2005 Stock Incentive Plan, the Employee Stock Purchase Plan, the Stock Incentive Plan and the Long-Term Performance Plan (Stock-Based Compensation Plans). As of May 17, 2005, no new grants will be made under the Stock Incentive Plan or the Long-Term Performance Plan. Under the terms of the 2005 Stock Incentive Plan, grants may be nonqualified stock options, incentive stock options qualifying under Section 422 of the Internal Revenue Code, restricted stock, restricted stock units, stock appreciation rights, performance shares, performance units or other stock based awards. To date, PFG has not granted any incentive stock options, restricted stock or performance units. The following Stock-Based Compensation Plans information represents all share based compensation data related to us and our subsidiaries employees. For awards with graded vesting, we use an accelerated expense attribution method. The compensation cost that was charged against income for stock-based awards granted under the Stock-Based Compensation Plans is as follows: For the year ended December 31, (in millions) Compensation cost $ 39.5 $ 26.1 $ Related income tax benefit 8.3 17.6 Capitalized as part of an asset 4.7 4.0 Nonqualified Stock Options Nonqualified stock options were granted to certain employees under the 2005 Stock Incentive Plan and the Stock Incentive Plan. Options outstanding under the 2005 Stock Incentive Plan and the Stock Incentive Plan were granted at an exercise price equal to the fair market value of PFGs common stock on the date of grant, and expire ten years after the grant date. These options have graded or cliff vesting over a three-year period, except in the case of approved retirement. The total intrinsic value of stock options exercised was zero, $3.4 million and $35.5 million during 2009, 2008 and 2007, respectively. The weighted-average remaining contractual lives for stock options exercisable is approximately 5 years as of December 31, 2009. The fair value of stock options is estimated using the Black-Scholes option pricing model. The following is a summary of the assumptions used in this model for the stock options granted during the period: For the year ended December 31, Options Expected volatility 55.0% 25.4% 23.6% Expected term (in years) 6 6 6 Risk-free interest rate 2.1% 3.1% 4.6% Dividend yield 4.07% 1.51% 1.28% Weighted average estimated fair value $ 4.07 $15.41 $17.98 We determine expected volatility based on, among other factors, historical volatility using daily price observations. The expected term represents the period of time that options granted are expected to be outstanding. We previously determined expected term based on the simplified method as described by the SEC. Beginning with stock options granted in 2008, we determine expected term using historical exercise and employee termination data as we believe we now have sufficient data to provide a reasonable basis on which to estimate expected term. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury risk-free interest rate in effect at the time of grant. The dividend yield is based on historical dividend distributions compared to the closing price of PFG common shares on the grant date. As of December 31, 2009, there was $4.7 million of total unrecognized compensation costs related to nonvested stock options. The cost is expected to be recognized over a weighted-average service period of approximately 1.5 years. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 19. Stock-Based Compensation Plans  (continued) Performance Share Awards Performance share awards were granted to certain employees under the 2005 Stock Incentive Plan. The performance share awards are treated as an equity award and are paid in shares. Whether the performance shares are earned depends upon the participant's continued employment through the performance period (except in the case of an approved retirement) and PFGs performance against three-year goals set at the beginning of the performance period. A return on equity objective and a PFG earnings per share objective must be achieved for any of the performance shares to be earned. If the performance requirements are not met, the performance shares will be forfeited, no compensation cost is recognized and any previously recognized compensation cost is reversed. There is no maximum contractual term on these awards. The fair value of performance share awards is determined based on the closing stock price of PFG common shares on the grant date. The weighted-average grant-date fair value of performance share awards granted during 2009, 2008 and 2007 were $11.64, $56.92 and $62.73, respectively. As of December 31, 2009, there was $1.8 million of total unrecognized compensation cost related to nonvested performance share awards granted. The cost is expected to be recognized over a weighted-average service period of approximately 2.0 years. The intrinsic value for performance share awards vested or paid out during 2009 were $6.0 million. Because no performance share awards vested or were paid out during 2008 and 2007, the intrinsic value for performance share award payouts were $0.0 million in both 2008 and 2007. Restricted Stock Units Restricted stock units were granted under the 2005 Stock Incentive Plan and Stock Incentive Plan. Restricted stock units are treated as an equity award. There is no maximum contractual term on these awards. Restricted stock units were issued to certain employees and agents pursuant to the 2005 Stock Incentive Plan and Stock Incentive Plan. Under these plans, awards have graded or cliff vesting over a three-year service period. When service for PFG ceases (except in the case of an approved retirement), all vesting stops and unvested units are forfeited. The fair value of restricted stock units is determined based on the closing stock price of our common shares on the grant date. The weighted-average grant-date fair value of restricted stock units granted during 2009, 2008 and 2007 was $11.70, $57.96 and $61.28, respectively. As of December 31, 2009, there was $18.3 million of total unrecognized compensation cost related to nonvested restricted stock unit awards granted under these plans. The cost is expected to be recognized over a weighted-average period of approximately 1.6 years. The total intrinsic value of restricted stock units vested was $3.2 million, $23.8 million and $21.7 million during 2009, 2008 and 2007, respectively. Employee Stock Purchase Plan Under our Employee Stock Purchase Plan, participating employees had the opportunity to purchase shares of PFG common stock on a quarterly basis through 2008. Beginning in 2009, participating employees have the opportunity to purchase shares of PFG common stock on a semi-annual basis. Employees may purchase up to $25,000 worth of PFG common stock each year. Employees may purchase shares of PFGs common stock at a price equal to 85% of the shares' fair market value as of the beginning or end of the purchase period, whichever is lower. We recognize compensation expense for the fair value of the discount granted to employees participating in the employee stock purchase plan in the period of grant. Shares of the Employee Stock Purchase Plan are treated as an equity award. The weighted-average fair value of the discount on the stock purchased was $4.98, $6.54 and $10.47 during 2009, 2008 and 2007, respectively. The total intrinsic value of the Employee Stock Purchase Plan shares settled was $5.2 million, $4.8 million and $5.9 million during 2009, 2008 and 2007, respectively. Principal Life Insurance Company Notes to Consolidated Financial Statements  (continued) 19. Stock-Based Compensation Plans  (continued) Long-Term Performance Plan PFG also maintains the Long-Term Performance Plan, which provides the opportunity for eligible executives to receive additional awards if specified minimum corporate performance objectives are achieved over a three-year period. This plan utilizes stock as an option for payment and is treated as a liability award during vesting and a liability award or equity award subsequent to vesting, based on the participant payment election. Effective with PFG stockholder approval of the 2005 Stock Incentive Plan, no further grants will be made under the Long-Term Performance Plan, and any future stock awards paid under the Long-Term Performance Plan will be issued under the 2005 Stock Incentive Plan. As of December 31, 2005, all awards under this plan were fully vested and no awards were granted under this plan in 2009, 2008 and 2007. There is no maximum contractual term on these awards. The fair value of Long-Term Performance Plan liability units is determined as of each reporting period based on the Black-Scholes option pricing model that uses the assumptions noted in the following table: Long-Term Performance Plan For the year ended December 31, Expected volatility 116.0% 104.1% 25.0% Expected term (in years) 1 1 2 Risk-free interest rate 0.6% 0.5% 3.2% Dividend yield % % % The amount of cash used to settle Long-Term Performance Plan units granted was $2.1 million, $2.6 million and $2.9 million for 2009, 2008 and 2007, respectively. The total intrinsic value of Long-Term Performance Plan units settled was $2.4 million, $4.2 million and $3.0 million during 2009, 2008 and 2007, respectively. 20. Quarterly Results of Operations (Unaudited) The following is a summary of unaudited quarterly results of operations for 2009 and 2008: For the three months ended December 31 September 30 June 30 March 31 (in millions) Total revenues $ 1,949.8 $ 2,009.0 $ 1,881.5 $ 2,033.1 Total expenses Income from continuing operations, net of related income taxes Net income attributable to Principal Life Insurance Company Total revenues $ 2,072.7 $ 2,139.4 $ 2,313.3 $ 2,178.6 Total expenses 2,106.1 2,046.1 2,082.3 2,012.5 Income from continuing operations, net of related income taxes 9.9 84.2 181.4 137.2 Net income attributable to Principal Life Insurance Company 13.3 72.9 175.2 141.7 (1) During the third quarter of 2009, we discovered a prior period error related to DPAC amortization of certain contracts in our full service accumulation business. We evaluated the materiality of the error from qualitative and quantitative perspectives and concluded it was not material to any prior periods. The correction of the error in the third quarter of 2009 could be considered material to the results of operations for the three months ended September 30, 2009, but is not material to the results of operations for the nine months ended September 30, 2009. Accordingly, we made an adjustment in the third quarter of 2009 that resulted in a decrease in DPAC amortization expense. On an after-tax basis, the adjustment for prior periods resulted in an $18.9 million increase in net income for the three months ended September 30, 2009. PART C OTHER INFORMATION Item 24. Financial Statements and Exhibits (a) Financial Statements included in the Registration Statement (1) Part A: Condensed Financial Information for the 10 years ended December 31, 2009. (2) Part B: Principal Life Insurance Company Separate Account B: Report of Independent Registered Public Accounting Firm Statements of Assets and Liabilities, December 31, 2009 Statements of Operations for the year ended December 31, 2009 Statements of Changes in Net Assets for the years ended December 31, 2009 and 2008. Notes to Financial Statements. Principal Life Insurance Company: Report of Independent Registered Public Accounting Firm Consolidated Statements of Financial Position at December 31, 2009, and 2008. Consolidated Statements of Operations for the years ended December 31, 2009, 2008 and 2007. Consolidated Statements of Stockholder's Equity for the years ended December 31, 2009, 2008 and 2007. Consolidated Statements of Cash Flows for the years ended December 31, 2009, 2008 and 2007. Notes to Consolidated Financial Statements. (3) Part C Principal Life Insurance Company Report of Independent Registered Public Accounting Firm on Schedules* Schedule I - Summary of Investments - Other Than Investments in Related Parties As of December 31, 2009* Schedule III - Supplementary Insurance Information as of December 31, 2009, 2008 and 2007 and for each of the years then ended* Schedule IV  Reinsurance as of December 31, 2009, 2008 and 2007 and for each of the years then ended* All other schedules for which provision is made in the applicable accounting regulation of the Securities and Exchange Commission are not required under the related instructions or are inapplicable and therefore have been omitted. (b) Exhibits (1) Resolution of Board of Directors of the Depositor  filed with the Commission on filed on 5/05/1999) (3a) Distribution Agreement (filed 3/01/1996) (3b) Selling Agreement (filed 4/20/1999) (4a) Form of Variable Annuity Contract (filed 3/01/1996) (4b) Form of Variable Annuity Contract (filed 3/01/1996) (5) Form of Variable Annuity Application (filed 3/01/1996) (6a) Articles of Incorporation of the Depositor (filed 3/01/1996) (6b) Bylaws of Depositor (filed 3/01/1996) (8a1) Participation Agreement with AIM Variable Insurance Funds, as amended (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8a2) Distribution Agreement with AIM Variable Insurance Funds, (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8a3) Rule 22c-2 Agreement with AIM Variable Insurance Funds, (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8a4) Administrative Services Agreement with AIM Variable Insurance Funds, (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8b1) Shareholder Services Agreement with American Century Investment Management Inc., as amended (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8a2) Rule 22c-2 Agreement with American Century Investment Management Inc., (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8c1) Amended & Restated Participation Agreement with Fidelity Insurance Products Fund (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8c2) Distribution Agreement with Fidelity Insurance Products Fund (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8c3) Service Agreement dated 8/02/1999 with Fidelity Insurance Products Fund (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8c4) Service Agreement dated 3/26/2000 with Fidelity Insurance Products Fund (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8c6) Rule 22c-2 Agreement with Fidelity Insurance Products Fund (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8d1) Participation Agreement with Janus Aspen Series, as amended (filed with the Commission on May 1, 2008) (8d2) Rule 22c-C Agreement with Janus Aspen Series (filed with the Commission on May 1, 2008) (8e1) Form of Participation Agreement with Principal Variable Contracts Funds (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (8e2) Form of Rule 22c-2 Agreement with Principal Variable Contracts Funds (incorporated by reference from file number 333-116220, as filed on May 1, 2008) (9) Opinion of Counsel (filed 3/1/1996) (10a) Consent of Ernst & Young LLP* (10b) Powers of Attorney (filed with the Commission on 4/27/2007) (10c) Consent of Counsel* (11) Financial Statement Schedules* (13a) Total Return Calculation (filed 12/16/1997) (13b) Annualized Yield for Separate Account B (filed 12/16/1997) * Filed herein ** To be filed by Amendment. Item 25. Officers and Directors of the Depositor Principal Life Insurance Company is managed by a Board of Directors which is elected by its policyowners. The directors and executive officers of the Company, their positions with the Company, including Board Committee memberships, and their principal business address, are as follows: DIRECTORS: Name and Principal Business Address Positions and Offices BETSY J. BERNARD Director 40 Shalebrook Drive Chair, Nominating and Governance Committee Morristown, NJ 07960 Member, Executive Committee JOCELYN CARTER-MILLER Director TechEd Ventures Member, Nominating and Governance Committee 3rd Avenue Lauderdale Lakes, FL 33311 GARY E. COSTLEY Director 257 Barefoot Beach Boulevard, Suite 404 Member, Audit Committee Bonita Springs, FL 34134 MICHAEL T. DAN Director The Brink's Company Member, Human Resources Committee 1801 Bayberry Court Richmond, VA 23226 C. DANIEL GELATT, JR. Director NMT Corporation Member, Audit Committee 2004 Kramer Street La Crosse, WI 54603 J. BARRY GRISWELL Director Community Foundation of Greater Des Moines 1915 Grand Avenue Des Moines, IA 50309 SANDRA L. HELTON Director 1040 North Lake Shore Drive #26A Member, Audit Committee Chicago, IL 60611 RICHARD L. KEYSER Director W.W. Grainger, Inc. Member, Nominating and Governance Committee 100 Grainger Parkway Lake Forest, IL 60045-5201 ARJUN K. MATHRANI Director 176 East 71st Street, Apt. 9-F Chair, Audit Committee New York, NY 10021 Member, Executive Committee ELIZABETH E. TALLETT Director Hunter Partners, LLC Member, Executive Committee and Human Resources 12 Windswept Circle Committee Thornton, NH 03285-6883 LARRY D. ZIMPLEMAN Chairman of the Board and Chair, Executive Committee, The Principal Financial Group Principal Life: Chairman, President and Chief Executive Des Moines, IA 50392 Officer EXECUTIVE OFFICERS (OTHER THAN DIRECTORS) Name and Principal Business Address Positions and Offices CRAIG LAWRENCE BASSETT Vice President and Treasurer GREGORY JOSEPH BURROWS Senior Vice President Retirement and Investor Services RONALD L. DANILSON Senior Vice President Retirement and Investor Services GREGORY BERNARD ELMING Senior Vice President and Controller RALPH CRAIG EUCHER Senior Vice President Human Resources, Corporate Services and Retirement and Investor Services NORA MARY EVERETT Senior Vice President Retirement and Investor Services THOMAS JOHN GRAF Senior Vice President Investor Relations JOYCE NIXSON HOFFMAN Senior Vice President and Corporate Secretary DANIEL JOSEPH HOUSTON President Retirement, Insurance and Financial Services ELLEN ZISLIN LAMALE Senior Vice President and Chief Risk Officer JULIA MARIE LAWLER Senior Vice President and Chief Investment Officer TERRANCE JOSEPH LILLIS Senior Vice President and Chief Financial Officer JAMES PATRICK MCCAUGHAN President Global Asset Management TIMOTHY JON MINARD Senior Vice President Retirement Distribution MARY AGNES O'KEEFE Senior Vice President and Chief Marketing Officer GARY PAUL SCHOLTEN Senior Vice President and Chief Information Officer GEORGE DAVID SHAFER Senior Vice President Health KAREN ELIZABETH SHAFF Executive Vice President and General Counsel NORMAN RAUL SORENSEN Executive Vice President International Asset Accumulation DEANNA DAWNETTE STRABLE Senior Vice President Individual Life and Specialty Benefits Item 26. Persons Controlled by or Under Common Control with the Depositor or the Registrant The Registrant is a separate account of Principal Life Insurance Company (the "Depositor") and is operated as a unit investment trust. Registrant supports benefits payable under Depositor's variable life contracts by investing assets allocated to various investment options in shares of Principal Variable Contracts Funds, Inc. and other mutual funds registered under the Investment Company Act of 1940 as open-end management investment companies of the "series" type. No person is directly or indirectly controlled by the Registrant. The Depositor is wholly-owned by Principal Financial Services, Inc. Principal Financial Services, Inc. (an Iowa corporation) an intermediate holding company organized pursuant to Section 512A.14 of the Iowa Code. In turn, Principal Financial Services, Inc. is a wholly-owned subsidiary of Principal Financial Group, Inc., a publicly traded company that filed consolidated financial statements with the SEC. A list of persons directly or indirectly controlled by or under common control with Depositor as of December 31, 2009 appears below: None of the companies listed in such organization chart is a subsidiary of the Registrant; therefore, only the separate financial statements of Registrant and the consolidated financial statements of Depositor are being filed with this Registration Statement. D Consolidated financial statements are filed with SEC. § Not required to file financial statements with the SEC. Ñ Included in the consolidated financial statements of Principal Financial Group, Inc. filed with the SEC. ¨ Separate financial statements are filed with SEC. © Included in the financial statements of Principal Life Insurance Company filed with the SEC. Item 27. Number of Contractowners  As of March 31, 2010 (1) (2) (3) Number of Plan Number of Title of Class Participants Contractowners BFA Variable Annuity Contracts 31 6 Pension Builder Contracts 177 107 Personal Variable Contracts 270 20 Premier Variable Contracts 1446 45 Flexible Variable Annuity Contract 37,746 37,746 Freedom Variable Annuity Contract 1,453 1,453 Freedom 2 Variable Annuity Contract 354 354 Investment Plus Variable Annuity Contract 27,506 27,506 Item 28. Indemnification Sections 490.851 through 490.859 of the Iowa Business Corporation Act permit corporations to indemnify directors and officers where (A) all of the following apply: the director or officer (i) acted in good faith; (ii) reasonably believed that (a) in the case of conduct in the individual's official capacity, that the individual's conduct was in the best interests of the corporation or (b) in all other cases, that the individual's conduct was at least not opposed to the best interests of the corporation; and (iii) in the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful; and (B) the individual engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the corporation's articles of incorporation. Unless ordered by a court pursuant to the Iowa Business Corporation Act, a corporation shall not indemnify a director or officer in either of the following circumstances: (A) in connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct (above) or (B) in connection with any proceeding with respect to conduct for which the director was adjudged liable on the basis that the director receive a financial benefit to which he or she was not entitled, whether or not involving action in the director's official capacity. Registrant's By-Laws provide that it shall indemnify directors and officers against damages, awards, settlements and costs reasonably incurred or imposed in connection with any suit or proceeding to which such person is or may be made a party by reason of being a director or officer of the Registrant. Such rights of indemnification are in addition to any rights to indemnity to which the person may be entitled under Iowa law and are subject to any limitations imposed by the Board of Directors. The Board has provided that certain procedures must be followed for indemnification of officers, and that there is no indemnity of officers when there is a final adjudication of liability based upon acts which constitute gross negligence or willful misconduct. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29. Principal Underwriters (a) Other Activity Princor Financial Services Corporation acts as principal underwriter for variable annuity contracts issued by Principal Life Insurance Company Separate Account B, a registered unit investment trust, and for variable life contracts issued by Principal Life Insurance Company Variable Life Separate Account, a registered unit investment trust. (b) Management (b1) (b2) Positions and offices Name and principal with principal business address underwriter Michael C. Anagnost Vice President  Chief Technology The Principal Officer Financial Group(1) John E. Aschenbrenner Director The Principal Financial Group(1) Deborah J. Barnhart Director/Distribution (PPN) The Principal Financial Group Patricia A. Barry Assistant Corporate Secretary The Principal Financial Group(1) Craig L. Bassett Treasurer The Principal Financial Group(1) Michael J. Beer President and Director The Principal Financial Group(1) Tracy W. Bollin Assistant Controller The Principal Financial Group(1) David J. Brown Senior Vice President The Principal Financial Group(1) Jill R. Brown Senior Vice President and Chief Financial Officer The Principal Financial Group(1) Bret J. Bussanmas Vice President/Distribution The Principal Financial Group(1) P. Scott Cawley Product Marketing Officer The Principal Financial Group(1) Ralph C. Eucher Chairman of the Board The Principal Financial Group(1) Nora M. Everett Director and Chief Financial Officer The Principal Financial Group (1) Stephen G. Gallaher Assistant General Counsel The Principal Financial Group(1) Ernest H. Gillum Vice President The Principal Financial Group(1) Eric W. Hays Senior Vice President/Chief Information Officer The Principal Financial Group(1) Joyce N. Hoffman Senior Vice President and Corporate Secretary The Principal Financial Group(1) Ann Hudson Compliance Officer The Principal Financial Group(1) Patrick A. Kirchner Assistant General Counsel The Principal Financial Group(1) Julie LeClere Director  Marketing & Recruiting The Principal Financial Group(1) Jennifer A. Mills Counsel The Principal Financial Group(1) David L. Reichart Senior Vice President The Principal Financial Group(1) Martin R. Richardson Vice President  Broker Dealer Operations The Principal Financial Group(1) Michael D. Roughton Senior Vice President and Associate General Counsel The Principal Financial Group(1) Adam U. Shaikh Counsel The Principal Financial Group(1) Traci L. Weldon Vice President/Chief Compliance Officer The Principal Financial Group(1) Tisha Worden Operations Officer The Principal Financial Group(1) (1) 711 High Street Des Moines, IA 50309 (c) Compensation from the Registrant (2) Compensation on Events Net Underwriting Occasioning the Discounts & Deduction of a Deferred Brokerage Name of Principal Underwriter Commissions Sales Load Commissions Compensation Princor Financial Services $20,857,967.84 0 0 0 Corporation Item 30. Location of Accounts and Records All accounts, books or other documents of the Registrant are located at the offices of the Depositor, The Principal Financial Group, Des Moines, Iowa 50392. Item 31. Management Services N/A Item 32. Undertakings The Registrant undertakes that in restricting cash withdrawals from Tax Sheltered Annuities to prohibit cash withdrawals before the Participant attains age 59 1/2, separates from service, dies, or becomes disabled or in the case of hardship, Registrant acts in reliance on SEC No Action Letter addressed to American Counsel of Life Insurance (available November 28, 1988). Registrant further undertakes that: 1. Registrant has included appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in its registration statement, including the prospectus, used in connection with the offer of the contract; 2. Registrant will include appropriate disclosure regarding the redemption restrictions imposed by Section 403(b)(11) in any sales literature used in connection with the offer of the contract; 3. Registrant will instruct sales representatives who solicit Plan Participants to purchase the contract specifically to bring the redemption restrictions imposed by Section 403(b)(11) to the attention of the potential Plan Participants; and 4. Registrant will obtain from each Plan Participant who purchases a Section 403(b) annuity contract, prior to or at the time of such purchase, a signed statement acknowledging the Plan Participant's understanding of (a) the restrictions on redemption imposed by Section 403(b)(11), and (b) the investment alternatives available under the employer's Section 403(b) arrangement, to which the Plan Participant may elect to transfer his contract value. Fee Representation Principal Life Insurance Company represents the fees and charges deducted under the Policy, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by the Company. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Principal Life Insurance Company Separate Account B, has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned thereto duly authorized, and its seal to be hereunto affixed and attested, in the City of Des Moines and State of Iowa, on the 27th day of April, 2010. PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B (Registrant) By : /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer PRINCIPAL LIFE INSURANCE COMPANY (Depositor) By : /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer Attest: /s/ Joyce N. Hoffman Joyce N. Hoffman Senior Vice President and Corporate Secretary Pursuant to the requirements of the Securities Act, this amendment to the registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President April 27, 2010 and Chief Executive Officer /s/ G. B. Elming Senior Vice President and April 27, 2010 G. B. Elming Controller (Principal Accounting Officer) /s/ T. J. Lillis Executive Vice President April 27, 2010 T. J. Lillis and Chief Financial Officer (Principal Financial Officer) (B. J. Bernard)* Director April 27, 2010 B. J. Bernard (J. Carter-Miller)* Director April 27, 2010 J. Carter-Miller (G. E. Costley)* Director April 27, 2010 G. E. Costley (M.T. Dan)* Director April 27, 2010 M. T. Dan (C. D. Gelatt, Jr.)* Director April 27, 2010 C. D. Gelatt, Jr. (J. B. Griswell* Chairman J. B. Griswell of the Board April 27, 2010 (S. L. Helton)* Director April 27, 2010 S. L. Helton (R. L. Keyser)* Director April 27, 2010 R. L. Keyser (A. K. Mathrani)* Director April 27, 2010 A. K. Mathrani (E. E. Tallett)* Director April 27, 2010 E. E. Tallett * By /s/ L.D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer Pursuant to Powers of Attorney Previously Filed
